20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 1 of
                                       614



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

   IN RE:                                          §
                                                   §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                           §
                                                   §        Chapter 11
      DEBTOR.                                      §

       SUMMARY FOR SECOND AND FINAL APPLICATION OF WICK PHILLIPS
       GOULD & MARTIN, LLP, COUNSEL TO TRUSTEE, FOR ALLOWANCE OF
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
      EXPENSES INCURRED FROM APRIL 22, 2020 THROUGH FEBRUARY 2, 2021
                   This application requests relief that may be adverse to your
                   interests.

                   If no timely response is filed within 21 days from the date of
                   service, the relief requested herein may be granted without a
                   hearing being held.

                   A timely filed response is necessary for a hearing to be held.

         The firm of Wick Phillips Gould & Martin, LLC (“Wick Phillips” or “Applicant”),
  counsel to Gregory S. Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate (the
  “Estate”) of 3443 Zen Garden, L.P. (the “Debtor”) in the above-captioned chapter 11 case,
  submits this Summary for its Second and Final Application for Allowance of Compensation for
  Services Rendered and Reimbursement for Expenses Incurred (the “Application”) from April 22,
  2020 through February 2, 2021 (the “Application Period”). The following is a summary of the
  information detailed in the Application.

         I.        Client. The Trustee.

         II.       Requesting Applicant/Firm. Wick Phillips.

         III.      Total Amount of Fees Requested to be Paid and/or Approved:

              a.     Total Hours Worked: 1935.4
              b.     Fees Billed: $917,543.50
              c.     Expenses Incurred: $15,983.75
              d.     Total Fees and Expenses: $933,527.25
              e.     Amount Previously Paid under prior orders: $830,877.51
              f.     Amount Remaining to be Paid under this Application: $102,649.74
              g.     Time period covered: April 22, 2020 through February 2, 2021



   SUMMARY OF SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP     PAGE 1 OF 3
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 2 of
                                       614



            IV.         BREAK OUT CURRENT APPLICATION

            A.            Fees for the period of April 22, 2020 through February 2, 2021:

                                        Year         Billing     Hours      Billing     Hours
   Timekeeper              Title        Admitted   Rate (2020)   (2020)   Rate (2021)   (2021)                    Value
   Rudd, Jason M.          Partner      2000       $   560.00    369.1        $615.00     133.10         $431,744.50
   Nelson, Nick B.         Partner      2010       $   495.00    102.8        $515.00       11.40         $83,586.00
   Bailey, Michael W.      Partner      2008       $   545.00      19.4       $575.00        0.50         $10,588.00
   Dalton, Jeff M.         Partner      1999       $   515.00      21.3                      0.00         $13,596.00
   Keeble, Charles C.      Partner      1986       $   560.00      18.1                      0.00         $10,136.00
   Zucker, Matthew I.      Partner      2007       $   515.00       0.2                      0.00            $103.00
   Cannon, Patrick C.      Of Counsel   2002       $   425.00       3.9                      0.00          $1,657.50
   Lawrence, Scott D.      Associate    2013       $   420.00    423.0        $450.00       98.20        $321,894.00
   Heringer, Daniella G. Associate      2019       $   335.00      59.4                      0.00         $19,564.00
   Drawhorn, Lauren K. Associate        2010       $   475.00       8.6                      0.00          $4,085.00
   Goins, Ryan A.          Associate    2009       $   475.00       3.0                      0.00          $2,280.00
                           Legal
   Ramirez, Brenda                      N/A        $   165.00      53.4       $175.00       17.60         $18,309.50
                           Assistant
                                                                                          Total:         $917,543.50


            B.          Blended Hourly Rate: $917,543.50 / 1935.4 hours = $474.08

            C.          Minimum Fee Increments: Wick Phillips bills time in tenths of hours.

        D.     Expenses: Wick Phillips is requesting expenses incurred in the amount of
  $15,983.75, Wick Phillips charges actual cost (no premium) for services provided by third parties.

                         Expenses                                Amount
                         Copies                                    $             6,474.25
                         Exhibit Binders                           $             2,041.29
                         Delivery Services                         $               506.74
                         Online Research                           $               424.58
                         Postage                                   $             1,617.99
                         Travel & Related Expenses                 $               283.93
                         Court Reporting - Auction                 $               870.55
                         Transcript                                $               501.40
                         Process Serving                           $               199.50
                         Discovery Hosting                         $             3,063.52
                         Total                                     $            15,983.75

        V.    Prior Applications. Under this Court’s Order Establishing Procedures for Interim
  Compensation and Reimbursement of Expenses for Professionals (ECF No. 135, the “Fee
  Procedures Order”), the Trustee has paid Wick Phillips a total of $732,491.31. Wick Phillips

   SUMMARY OF SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                  PAGE 2 OF 3
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 3 of
                                       614



  filed its First Interim Application for Allowance of Compensation for Services Rendered and
  Reimbursement of Expenses Incurred from April 22, 2020 through September 30, 2020 (ECF No.
  304, the “First Interim Application”) on November 10, 2020. The Court granted the First Interim
  Application by Order dated December 7, 2020 (ECF No. 332, the “First Interim Order”). The
  Trustee subsequently paid Wick Phillips $98,386.20 as authorized under the First Interim Order.
  Thus, the Trustee has previously paid Wick Phillips a total of $830,877.51 for reasonable and
  necessary fees and expenses incurred during the Case.

         VI.     Other Co-equal or Administrative Claimants in this Case: N/A. Allowance of
  Wick Phillips’ Final Application will not result in the Estate not being able to pay all co-equal or
  superior administrative claims in this case.

          VII. Result Obtained. As detailed in the application, Wick Phillips has advised the
  Trustee regarding the Trustee’s successful confirmation of a plan of liquidation that provided a
  return in excess of 80% to general unsecured creditors in the Case. The case status and the results
  obtained are described in more detail in the Application. Throughout the application period, Wick
  Phillips represented the Trustee as lead bankruptcy counsel in negotiations with secured creditors
  and other interested parties. The Application describes the case status and the results obtained in
  more detail.

          VIII. Rates. The rates sought herein are reasonable considering the complexity of the
  case and the professionals’ expertise. For example, Mr. Rudd represents numerous chapter 11
  trustees as lead bankruptcy counsel. Mr. Rudd brings approximately 20 years’ experience
  representing clients in bankruptcy matters leading a team of professionals recognized locally and
  regionally as experienced and highly qualified. Moreover, Wick Phillips has spent time in this
  Case dealing with complex and novel issues, divergent creditor constituencies and at times faced
  time constraints.




   SUMMARY OF SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP        PAGE 3 OF 3
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 4 of
                                       614



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                         §
                                                  §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                          §
                                                  §        Chapter 11
      DEBTOR.                                     §


     SECOND AND FINAL APPLICATION OF WICK PHILLIPS GOULD & MARTIN,
      LLP, COUNSEL TO TRUSTEE, FOR ALLOWANCE OF COMPENSATION FOR
       SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED
                FROM APRIL 22, 2020 THROUGH FEBRUARY 2, 2021

                   This application requests relief that may be adverse to
                   your interests.

                   If no timely response is filed within 21 days from the date
                   of service, the relief requested herein may be granted
                   without a hearing being held.

                   A timely filed response is necessary for a hearing to be held.

         Wick Phillips Gould & Martin, LLP (“Wick Phillips” or “Applicant”), counsel to Gregory

  S. Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”) of 3443

  Zen Garden, L.P. (the “Debtor”) in the above-captioned chapter 11 case, submits its Second and

  Final Fee Application for Allowance of Compensation for Services Rendered and Reimbursement

  for Expenses Incurred from April 22, 2020 through February 2, 2021, (“Application”) pursuant

  to sections 327, 328(a), and 331 of title 11 of the United States Code (the “Bankruptcy Code”),

  Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016

  of the Local Rules of the United States Bankruptcy Court for the Western District of Texas (the

  “Bankruptcy Local Rules”), and this Court’s Order Establishing Procedures for Interim

  Compensation and Reimbursement of Expenses for Professionals (ECF No. 135, the “Fee

  Procedures Order”) (i) for the allowance of compensation in the amount of $917,543.50 for


   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP             PAGE 1 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 5 of
                                       614



  professional services performed by Wick Phillips and expenses in the amount of $15,983.75 for

  the period April 22, 2020 through February 2, 2021 (the “Application Period”), and (ii) authorize

  the Trustee to pay Wick Phillips $102,649.74, which is the amount remaining due to Wick Phillips

  after accounting for disbursements under this Court’s prior orders.

          This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334.

  Venue for this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The

  statutory predicates for the relief sought by this Application are sections 327, 328(a), 330(a), and

  331 of the Bankruptcy Code.

          In support of the Application, Wick Phillips would respectfully represent to the Court as

  follows:

                                         I. BACKGROUND

  A.      Bankruptcy Filing

          1.     Certain petitioning creditors (the “Petitioning Creditors”) initiated the above-

  captioned bankruptcy case (the “Case”) by filing an involuntary chapter 11 petition on March 22,

  2020 (the “Petition Date”).

          2.     This Court entered its Consent Order for Entry of Relief (ECF No. 11, the “Relief

  Order”) on April 8, 2020 (the “Relief Order Entry Date”).

          3.     On April 9, 2020, the Petitioning Creditors filed their Expedited Motion for Order

  Requiring Appointment of a Chapter 11 Trustee. See ECF No. 14. This Court entered its Order

  Requiring Appointment of a Chapter 11 Trustee on April 15, 2020. See ECF No. 27. The United

  States Trustee filed its Application for Order Approving Appointment of the Trustee and the Court

  granted it on April 22, 2020 (the “Appointment Date”), appointing the Trustee. See ECF Nos. 35

  & 36.



   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 2 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 6 of
                                       614



         4.      The primary assets of the Estate were land, buildings, and other improvements

  located at 3443 Ed Bluestein Boulevard in Austin, Texas (collectively, the “Property”). See ECF

  No. 48 (the “Schedules”) at p. 8. The Trustee sold the Property via an auction and sale transaction

  (the “Sale”) to Romspen Mortgage Limited Partnership (the “Lender”). See ECF No. 278. The

  Sale closed on October 15, 2020. See ECF No. 284.

  B.     Overview of Bankruptcy Case

         5.      Wick Phillips assisted the Trustee with obtaining a return in excess of 80% to

  holders of general unsecured claims in this Case, a remarkable result where the primary asset was

  real estate that was pledged as collateral to a very under-secured lender. At the hearing on

  confirmation of the Trustee’s plan, the Court remarked: “You did a really good job, Trustee, and

  everyone else, getting everybody on the same page and I recognize that, believe me.” The Court

  added: “I agree with the Trustee that it is pretty remarkable when you look at it just in the abstract

  where it was when this chapter 11 case started and what general unsecured creditors are going to

  get under the plan.”

         6.      Since the Trustee’s appointment, the Trustee and his professionals focused on

  maximizing the value of the Property through preservation and enhancement tasks while preparing

  to market the Property for sale.

         7.      With the Applicant’s assistance, the Trustee communicated extensively with parties

  in interest in the Case and their counsel as well as brokers, vendors and service providers with

  preexisting knowledge and familiarity with the Debtor and the Property. With the assistance of his

  counsel and financial advisors, the Trustee investigated and analyzed various types of maintenance

  and value enhancement proposals identified by many parties in interest in the Case.




   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                  PAGE 3 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 7 of
                                       614



           8.     The Trustee ultimately determined that the Estate required financing and obtained

  such financing from the Lender. Applicant assisted the Trustee in negotiating the terms of the

  Credit Facility that enabled the Trustee to preserve and enhance the value of the Property.

           9.     In pursuit of his preservation and enhancement activities, the Trustee has, with the

  Applicant’s assistance, evaluated multiple options for professionals, consultants, contractors, and

  other parties to assist, and considered many restructuring options to determine which would best

  serve the Estate. Ultimately, the Trustee elected to conduct a vigorous marketing process which

  resulted in the Sale.

           10.    Wick Phillips also prepared numerous retention applications of various

  professionals (ECF Nos. 54, 55, 63, 137, 154) and assisted in the broker marketing process. Wick

  Phillips also spent a significant amount of time preparing for and responding to multiple creditors’

  limited objection to the Trustee’s Emergency Motion to Obtain Secured Credit on an Interim and

  Final Basis (ECF Nos. 66, 93, 100, 101, 102, 103, 119), as well as participating in negotiations

  with the Lender, the Debtor’s equity holders, creditors, and other parties in interest on a wide

  variety of topics.

           11.    Most recently, Wick Phillips assisted the Trustee with drafting and proposing a

  liquidating plan and disclosure statement based on a global resolution of most of the remaining

  disputes in the Case. In short, the Case is proceeding efficiently toward a resolution in the best

  interests of the Estate’s creditors, and Wick Phillips has played a prominent role in getting to this

  point.

           12.    With the assistance of counsel, the Trustee negotiated an extensive settlement of

  the Estate’s potential claims against the Lender in exchange for funding a substantial recovery to

  general unsecured creditors, then proposed a liquidating plan with the final goal of exiting



   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                 PAGE 4 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 8 of
                                       614



  bankruptcy. The Trustee sought a rapid and efficient confirmation of his proposed plan and

  additionally negotiated a settlement of the Estate’s disputes with Dan White, one of the Debtor’s

  partners. The Court confirmed the Trustee’s plan of liquidation on January 26, 2021, and the plan

  went effective on February 2, 2021. The plan provides a distribution of no less than 80% to holders

  of general unsecured claims. The Trustee anticipates making distributions to holders of general

  unsecured claims within the next ninety days.

  C.         Employment and Prior Compensation

             13.      By application dated May 13, 2020 (the “Retention Application”), the Trustee

  requested Court approval of his retention and employment of Wick Phillips from the Appointment

  Date through the pendency of the chapter 11 case. On June 8, 2020, upon consideration of that

  application, together with the supporting affidavit, this Court entered an order approving the

  Trustee’s employment of Wick Phillips (ECF No. 86, the “Retention Order”).1 Pursuant to Local

  Rules, Wick Phillips has served as the Trustee’s bankruptcy counsel since the Appointment Date.

             14.      Under the Fee Procedures Order, “all professionals in this Case pursuant to this

  [Fee Procedures] order of the Court may seek compensation for professional services rendered and

  reimbursement of expenses incurred in accordance with the following Compensation Procedures.”

  See Fee Procedures Order, ¶ 2. Pursuant to the Compensation Procedures in the Fee Procedures

  Order, Wick Phillips made monthly requests for the Trustee to pay fees and expenses in the

  aggregate amount of $732,491.31 and received no objections. Thus, under the Fee Procedures

  Order, the Trustee has made prior payments to Wick Phillips totaling $732,491.31.

             15.      Wick Phillips filed its First Interim Application for Allowance of Compensation for

  Services Rendered and Reimbursement of Expenses Incurred from April 22, 2020 through


  1
      A copy of the Retention Order is attached hereto as Exhibit B.


      SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 5 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 9 of
                                       614



  September 30, 2020 (ECF No. 304, the “First Interim Application”) on November 10, 2020. The

  Court granted the First Interim Application by Order dated December 7, 2020 (ECF No. 332, the

  “First Interim Order”). The Trustee subsequently paid Wick Phillips $98,386.20, the amount

  authorized under the First Interim Order. Combined with the amounts the Trustee paid Wick

  Phillips under the Fee Procedures Order, Wick Phillips has been paid a total of $830,877.51 for its

  fees and expenses incurred during the Case.

         16.       Wick Phillips has not entered into any agreement, express or implied, with any

  other party for the purpose of fixing or sharing fees or other compensation to be paid for

  professional services rendered in this Case.

         17.       No promises have been received by Wick Phillips or any member thereof as to

  compensation in connection with this Case other than in accordance with the provisions of the

  Bankruptcy Code.

  D.     Compensation Requested

         18.       This Application requests (i) approval of fees in the amount of $917,543.50 and

  expenses in the amount of $15,983.75 for the Application Period, and (ii) authorization for the

  Trustee to pay Wick Phillips $102,649.74, which is the amount remaining due to Wick Phillips

  after accounting for the Trustee’s prior disbursements under the Fee Procedures Order and the First

  Interim Order.

         19.       Wick Phillips’ billed charges for professional services rendered in this Case in

  accordance with Wick Phillips’ existing billing procedures. Wick Phillips charged the same rates

  for the services rendered by its professionals in this chapter 11 Case that Wick Phillips charges for

  professional services rendered in comparable bankruptcy and non-bankruptcy related matters and

  are reasonable based on the customary compensation charged by comparably skilled professionals

  in comparable cases in a competitive national legal market.

   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                 PAGE 6 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 10
                                     of 614



         20.     Wick Phillips submits that this Application complies with sections 330 and 331 of

  the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules and the United States

  Trustee Guidelines. The fees sought by this Application during the Application Period reflect an

  aggregate of attorneys and paralegals time spent and recorded in performing services for the

  Trustee during the Application Period, at a blended hourly rate of $474.08.

                                  II. FEE AND COST RECORDS

         21.     In support of this Application, the following documents are attached:

                         As a cover sheet, a Fee Application Summary (the “Fee Application
                         Summary”), which includes a summary describing services
                         rendered by category and the total cost of each category of services
                         by professional is attached to the front of this Application;

                         As Exhibit B, a copy of the Retention Order;

                         As Exhibit C, a copy of Wick Phillips’ computerized time-keeping
                         records of the time expended in the rendition of the professional
                         services the Trustee required, which set forth a detailed description
                         of services performed by each professional on behalf of the Trustee;

                         As Exhibit D, a chart reflecting the aggregate of the time expended
                         by each professional and their billing rate; and

                         As Exhibit E, a summary of the amounts and categories of expenses
                         for which Wick Phillips seeks reimbursement.

                         As Exhibit F, a summary of Mr. Rudd’s and Mr. Lawrence’s
                         qualifications, experience and credentials.

         22.     The bulk of the expenses relate to photocopying, travel, and postage. Copies of all

  receipts or invoices relating to outside or third-party expenses in excess of $100.00 will be made

  available upon request. Pursuant to the Retention Order and subject to Bankruptcy Court approval,

  Wick Phillips is entitled to reimbursement of actual and necessary expenses incurred in the

  rendition of its services to the Trustee. In explanation of certain expense categories, Wick Phillips

  states as follows:



   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                 PAGE 7 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 11
                                     of 614



         Copying. For third party copying and printing, Wick Phillips passes on these
         charges at cost. For this matter, the vendor charged 20 cents per page for
         photocopying in accordance with U.S. Trustee guidelines.

         Online Research. Charges for use of Westlaw and other on-line research tools are
         charged only to clients whose situation require the use of such tools, thus reducing
         costs to the clients as much as possible. Those on-line services are invaluable for
         up-to-date research, allowing rapid access to numerous resources that might
         otherwise be difficult to obtain. The charges are at a rate Wick Phillips routinely
         and customarily charges its clients and is a cost that cannot easily be determined by
         most professionals.

         Postage and Delivery Services. Wick Phillips charges for standard postage for First
         Class United States Mail. On occasion, overnight or hand-delivery of documents
         and other materials is required to expedite receipt of critical documents or
         information. Wick Phillips charges the client the cost of such service. There is no
         charge when an employee of Wick Phillips hand delivers packages; a procedure
         which is employed whenever possible.

         Exhibit Binders. Wick Phillips hired a third-party copy service provider to produce
         exhibit binders for the Court and witnesses for hearings.

         Court Reporting – Auction. Wick Phillips hired a court-reporter and auction-
         support staff to assist in hosting and transcribing the auction of the Property.

         Travel, Meals & Entertainment. Wick Phillips’ professionals were required to
         attend meetings and travel to meet with the Trustee and other parties in interest.

         Electronic Discovery and Data Hosting. Wick Phillips engaged a third-party
         discovery hosting service, Inventus, to assist with hosting and making available to
         certain parties in the case documents and other discovery they requested.

         23.     Wick Phillips has made every effort to minimize its disbursements in this Case. The

  expenses incurred in the rendition of professional services are necessary, reasonable and justified

  under the circumstances to serve the needs of the Trustee, the Debtor, its Estate and creditors.

         24.     During the Application Period, Wick Phillips has primarily focused its efforts in

  the following areas: (a) assisting the Trustee in managing the Debtor’s chapter 11 case, (b)

  obtaining approval of the retention of professionals necessary for a successful bankruptcy case, (c)

  assisting the Trustee with conducting the marketing and sale process for the Property, (d)




   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 8 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 12
                                     of 614



  negotiating and preparing the Plan of Liquidation and Disclosure Statement, (e) confirming the

  Plan, (f) representing the Trustee before the Court and (g) communicating with parties-in-interest.

             25.     In connection with recording time entries, Wick Phillips established task codes in

  conformance with the U.S. Trustee Guidelines. While Wick Phillips attempted to record its time

  entries under each of the discrete task codes, certain matters had characteristic that related to

  several task categories. Additionally, as Wick Phillips continued to work on a matter, the related

  task may have changed, such that recording time in the same category was no longer appropriate,

  although the description of the task may remain substantially similar to previous time entries.

             26.     The following is a summary of significant professional services rendered by Wick

  Phillips during the Application Period.

             Category                                                            Fees              Hours
             Asset Analysis & Recovery                                    $    47,407.50             89.7
             Asset Disposition                                            $   114,593.00            232.0
             Assumption & Rejection of Leases / Contracts                 $     5,978.00             13.4
             Budgeting (Case)                                             $       654.00              1.5
             Business Operations                                          $    21,072.00             47.5
             Case Administration                                          $     5,839.00             22.6
             Claims Administration & Objections                           $    81,051.50            165.1
             Corporate Governance & Board Matters                         $       504.00              0.9
             Employment and Fee Applications                              $    92,850.50            231.6
             Employment and Fee Application Objections                    $     2,856.00              5.1
             Financing & Cash Collateral                                  $   111,645.00            242.1
             Litigation: Contested Matters & Adv. Proc.                   $    20,570.00             42.0
             Meetings & Communications with Creditors                     $     7,044.00             13.3
             Non-Working Travel2                                          $     1,008.00              1.8
             Plan and Disclosure Statement                                $   320,600.00            653.7
             Real Estate                                                  $     4,451.50              8.5
             Relief from Stay and Adequate Protection                     $     1,484.00              3.2
             Reporting                                                    $    10,116.00             27.2
             Tax                                                          $       210.00              0.5
             Challenge Investigation                                      $    67,609.50            133.7
                                                        Totals            $   917,543.50           1935.4


  2
      Time attributable to Non-Working Travel is part of the Non-Charges as defined in the Fee Application Summary.


      SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                          PAGE 9 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 13
                                     of 614




  A.         Expenses3

             27.       Wick Phillips used this matter code for expenses charged to the Trustee, which

  mainly consisted of photocopying, exhibit binders, postage, delivery services, online research,

  travel, and transcription and auction support services.

  B.         Asset Analysis & Recovery4 and Asset Disposition5

             28.       Wick Phillips worked to identify and secure the Estate’s assets, the largest one

  being the Property. In regard to the Property, Wick Phillips used these matter codes to assess the

  status of the Property and the Property’s insurance policies and advance the sale process of the

  Property.

             29.       Wick Phillips also used these matter codes to advance discussions on the Trustee’s

  broker retention selection; draft the Trustee’s Motion for Entry of Orders (I) Authorizing and

  Approving (a) Bid Procedures, and (b) Form and Manner of Notices for the Bid Procedures and

  Resulting Sale; (II) Scheduling an Auction to Determine the Highest and Best Offer; (III)

  Scheduling a Hearing to: (a) Approve the Sale of Assets to the Successful Bidder Free and Clear

  of Liens, Claims and Encumbrances, and (b) Authorize Assumption of Assignment of Executory

  Contracts and Unexpired Leases in Connection with the Sale; and (IV) Granting Related Relief

  (ECF No. 175); and conduct legal research on potential avoidance actions and the removal and

  applicability of certain potential claims and causes of action belonging to the Estate.

             30.       After receiving approval of bid procedures, the Trustee and his broker were able to

  conduct an auction including bids from both the Lender and the White Parties that offered



  3
      The professionals at Wick Phillips primarily utilized the matter code of 01 relating to these services.
  4
      The professionals at Wick Phillips primarily utilized the matter code of 03 relating to these services.
  5
      The professionals at Wick Phillips primarily utilized the matter code of 04 relating to these services.


      SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                 PAGE 10 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 14
                                     of 614



  substantial value to the Estate. Ultimately, the Trustee determined that the Lender’s credit bid of

  $45 million was the highest and best bid, on which bid the Trustee subsequently closed in October.

  C.         Assumption & Rejection of Leases / Contracts6

             31.       Under this matter number, Wick Phillips worked to analyze and negotiate the terms

  of a potential rejection or assumption of the Estate’s contract with its general contractor, Panache

  Development and Construction, and issues related with each option.

  D.         Business Operations7

             32.       Under this matter number, Wick Phillips billed for tasks related to the Debtor’s

  business operations. Specifically, Wick Phillips developed budgets, allotted some of the Debtor’s

  funds for emergency expenditures, analyzed budget compliance, and planned for preservation

  activities related to the Property. A significant amount of Wick Phillips’ fees billed to this matter

  code related to the Debtor’s critical vendors, including conducting activities related to preparing

  the critical vendor motion and list of critical vendors, analyzing critical vendor claims and

  reviewing proposed critical vendor payments, drafting and revising proposed vendor agreements,

  and corresponding with various individuals regarding these matters.

  E.         Case Administration8

             33.       Wick Phillips sought to minimize the amount of time billed under this matter in this

  Case, which mostly relates to administrative tasks conducted to ensure the progress of the Case.

  For example, Wick Phillips’ attorneys used this matter code to bill for their time spent identifying,

  discussing, and delegating outstanding case items and next steps involving the Case.




  6
      The professionals at Wick Phillips primarily utilized the matter code of 05 relating to these services.
  7
      The professionals at Wick Phillips primarily utilized the matter code of 08 relating to these services.
  8
      The professionals at Wick Phillips primarily utilized the matter code of 09 relating to these services.


      SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                 PAGE 11 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 15
                                     of 614



  F.         Claims Administration9

             34.       Wick Phillips assisted the Trustee with analyzing the legal strengths and

  weaknesses of various claims in the Case to assist in negotiations with claimants and other parties

  in interest related to classification and settlement of claims. Wick Phillips assisted the Trustee to

  identify, analyze, investigate, and ultimately object to the entirety of each asserted secured claim

  as listed by the Debtor in its schedules. Wick Phillips also assisted the Trustee with other claims

  objections to satisfied claims, and also worked with the Trustee to resolve some claims objections

  consensually via stipulations, negotiated resolutions for claims to be satisfied by non-Estate

  parties, and other creative solutions that inured to the benefit of creditors of the Estate.

  G.         Employment and Fee Applications & Objections10

             35.       Wick Phillips assisted the Trustee in employing professionals under this matter

  number. Wick Phillips worked with the Trustee to finalize and file an Application to Employ Wick

  Phillips (ECF No. 54), which the court granted Wick Phillips' employment as counsel for the

  Trustee (ECF No. 86).

             36.       On May 13, 2020, Wick Phillips filed an Application for Entry of an Order Pursuant

  to 11 U.S.C. §§156(a) and 363(b) for Employment and Retention of HMP Advisory Holdings,

  LLC d/b/a Harney Partners as Financial Advisors to the Trustee (ECF No. 55), and on June 8,

  2020, the Court entered its order approving the Application (ECF No. 87).

             37.       On May 19, 2020, Wick Phillips filed an Application for Order Authorizing (I)

  Employment of Sprouse Shader Smith PLLC as Special Counsel to the Trustee and Estate

  Effective Nunc Pro Tunc to the Petition Date and (II) to Pay Prepetition Claims of Sprouse Shrader



  9
      The professionals at Wick Phillips primarily utilized the matter codes of 10 relating to these services.
  10
       The professionals at Wick Phillips primarily utilized the matter codes of 13 and 14 relating to these services.


      SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                 PAGE 12 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 16
                                     of 614



  Smith PLLC (ECF No. 63), and on June 19, 2020, the Court entered an order approving the

  Application (ECF No. 124).

             38.       On June 10, 2020, Wick Phillips filed an Application for Order Authorizing

  Employment of Foran, O’Toole, & Burke LLC as Special Counsel to the Trustee and Estate (ECF

  No. 90). The court authorized the employment on June 18, 2020. (ECF No. 121).

             39.       On June 25, 2020, Wick Phillips filed an Application for Entry of an Order Pursuant

  to 11 U.S.C. §§ 327(a) and 328(b) for Employment and Retention of Cushman & Wakefield U.S.,

  Inc. as Real Property Broker Effective as of June 19, 2020 (ECF No. 137), and on July 27, 2020,

  the Court entered its order approving the Application (ECF No. 160).

             40.       On July 9, 2020, Wick Phillips filed an Application for Order Authorizing

  Employment of Gindler, Chappell, Morrison & Co. PC to the Trustee and Estate (ECF No. 154).

  The court authorized the employment on August 6, 2020. (ECF No. 171).

  H.         Financing & Cash Collateral11

             41.       As the Debtor’s redevelopment project remained incomplete on the Petition Date,

  the Estate generated no cash flow to fund maintenance of the Property and its improvements,

  administration of the Estate, or otherwise to preserve value to permit the sales process to advance.

  Accordingly, the Trustee required access to cash to avoid immediate and irreparable harm to the

  Estate that would result if the Trustee was unable to fund the chapter 11 process or maintain the

  Property. Wick Phillips represented the Trustee in negotiating and filing a motion seeking approval

  of postpetition financing from the Lender to fund these critical efforts and the administration of

  the Estate.




  11
       The professionals at Wick Phillips primarily utilized the matter code of 15 relating to these services.


   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                    PAGE 13 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 17
                                     of 614



             42.       On May 18, 2020, Wick Phillips filed the Trustee’s Emergency Motion to Obtain

  Secured Credit on an Interim and Final Basis (ECF No. 57). The Court then held a hearing on the

  Trustee’s Emergency Motion to Obtain Secured Credit on an Interim and Final Basis.

             43.       On May 21, 2020, the Court granted an Interim Order on the Trustee’s Emergency

  Motion to Obtain Secured Credit on an Interim and Final Basis (ECF No. 73). Wick Phillips also

  had to prepare for and respond to multiple creditors’ limited objection to the Trustee’s Emergency

  Motion to Obtain Secured Credit on an Interim and Final Basis (ECF Nos. 66, 93, 100, 101, 102,

  103, 119). On June 30, 2020, the Court entered its Amended Final Order Granting Chapter 11

  Trustee’s Motion to Obtain Secured Credit on an Interim and Final Basis (ECF No. 144, the “Final

  Financing Order”).

             44.       Wick Phillips also worked with the Lender to extend various deadlines contained

  in the Final Financing Order on several occasions (ECF Nos. 157, 178, 197, 235, 286). Ultimately,

  Wick Phillips assisted the Trustee with ensuring that the Estate was fully funded, including with

  respect to the administration of the post-confirmation trust. Wick Phillips assisted the Trustee with

  achieving a negotiated settlement with the Lender that concluded the Estate’s need for further

  extensions of the challenge period, in exchange for a recovery to general unsecured creditors in

  excess of 80%, among other valuable consideration.

  I.         Litigation: Contested Matters & Adversary Proceedings12

             45.       Throughout the Case, the Trustee and his professionals have had to respond to

  numerous objections and contested matters. One of the contested matters was the Trustee’s

  Emergency Motion to Obtain Secured Credit on an Interim and Final Basis (ECF No. 73). The




  12
       The professionals at Wick Phillips primarily utilized the matter code of 16 relating to these services.


   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                    PAGE 14 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 18
                                     of 614



  Trustee and his professionals worked on responding to creditors’ limited objections (ECF Nos. 66,

  93, 100, 101, 102, 103, 119).

             46.       Wick Phillips continued to assist the Trustee in investigating potential claims and

  causes of action against the Lender, the White Parties, and other potential sources of recovery for

  the benefit of the creditors of the Estate. As mentioned above, through extensions of challenge

  periods, extensive discovery and investigation, Wick Phillips was able to assist the Trustee to

  achieve negotiated settlements, embodied in the Plan, that resolved the Estate’s valuable claims in

  exchange for a remarkable recovery to creditors in the Case.

  J.         Meetings & Communications with Creditors13

             47.       Wick Phillips’ professionals mainly used this matter code to bill for various phone

  conferences and correspondences with creditors in the Case.

  K.         Plan and Disclosure Statement14

             48.       During the Application Period, Wick Phillips professionals counseled the Trustee

  regarding terms of a Plan and worked to negotiate and advance proposed settlement and agreeable

  plan treatment for the Debtor’s key creditor groups and to expedite the confirmation process.

             49.       Much of Wick Phillips’ time billed to this matter code related to Wick Phillips’

  efforts to prepare the Plan and Disclosure Statement. The Plan and Disclosure Statement required

  significant time to revise and incorporate the details of various negotiated settlements between the

  Trustee and parties in interest, most prominently the Lender, the Debtor’s general contractor,

  Panache Development and Construction, Inc., and certain parties asserting liens against property

  of the Estate.



  13
       The professionals at Wick Phillips primarily utilized the matter code of 17 relating to these services.
  14
       The professionals at Wick Phillips primarily utilized the matter code of 19 relating to these services.


   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                    PAGE 15 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 19
                                     of 614



             50.       Another sizeable component that was billed to this matter code was the time Wick

  Phillips’ attorneys spent representing the Trustee in mediation with the key parties in interest to

  advance agreeable terms for the Plan and Disclosure Statement.

             51.       Wick Phillips assisted the Trustee with formulating, drafting, revising, soliciting

  acceptances for, modifying, and ultimately confirming the Plan in this Case, which embodies and

  captures the value that Wick Phillips and the Trustee fought for via their investigations,

  settlements, stipulations, claims objections, and other work in the Case. General unsecured

  creditors in the Case stand to receive a distribution in excess of 80% in the Case, in significant part

  because of Wick Phillips’ efforts.

  L.         Real Estate15

             52.       Wick Phillips professionals billed their time to this matter number for assisting in

  the preparation of a Property Condition Assessment in connection with the marketing and sale of

  the Property, as well as supporting the Trustee’s efforts to enhance the value of the Property

  through the PDA and TxDOT negotiations.

  M.         Reporting16

             53.       Wick Phillips professionals billed their time to this matter number for assisting in

  the preparation of Monthly Operating Reports, budgets, variance reports, and other reporting

  reports required by the Bankruptcy Code, the Bankruptcy Rules, and this Court’s orders.

  N.         Challenge Investigation17

             54.       Wick Phillips professionals billed their time to this matter number for any time they

  spent on tasks related to investigating the Lender’s liens, claims and the Debtor’s claims against


  15
       The professionals at Wick Phillips primarily utilized the matter code of 20 relating to these services.
  16
       The professionals at Wick Phillips primarily utilized the matter code of 22 relating to these services.
  17
       The professionals at Wick Phillips primarily utilized the matter code of 25 relating to these services.


   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                                    PAGE 16 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 20
                                     of 614



  the Lender. Wick Phillips continued to assist the Trustee in investigating potential claims and

  causes of action against the Lender, the White Parties, and other potential sources of recovery for

  the benefit of the creditors of the Estate. As mentioned above, through extensions of challenge

  periods, extensive discovery and investigation, Wick Phillips was able to assist the Trustee to

  achieve negotiated settlements, embodied in the Plan, that resolved the Estate’s valuable claims in

  exchange for a remarkable recovery to creditors in the Case.

  O.       Other Matter Codes

           55.    Wick Phillips also billed to other matter codes not detailed above. In relation to the

  above-outlined matter codes, Wick Phillips spent minimal time billing to the following matter

  codes:

           Budgeting (Case) (matter code 07): 1.5 hours, $654.00;

           Corporate Governance and Board Matters (matter code 11): 0.9 hours, $504.00;

           Relief from Stay and Adequate Protection (matter code 21): 3.2 hours, $1,484.00;

           Tax (matter code 23): 0.5 hours, $210.00.

                                      III. LEGAL STANDARDS

           56.    Pursuant to section 330 of the Bankruptcy Code, this Court may award to

  professional persons employed under section 327 reasonable compensation for actual, necessary

  services rendered and reimbursement for actual, necessary expenses incurred.

           57.    The Fifth Circuit has “made clear that the lodestar, Johnson factors, and § 330 [of

  the Bankruptcy Code] coalesce[ ] to form the framework that regulates the compensation of

  professionals employed by the bankruptcy estate.” In re Pilgrim's Pride, 690 F.3d 650, 656 (5th

  Cir. 2012).

           58.    “Under this framework, bankruptcy courts must first calculate the amount of the

  lodestar.” Id. To apply the lodestar approach, the Court determines a reasonable attorney fee in a

   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                  PAGE 17 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 21
                                     of 614



  case by multiplying the number of hours expended by an hourly rate. Pennsylvania v. Delaware

  Valley Citizens' Counsel for Clean Air, 478 U.S. 456 (1987).

            59.   After calculating the lodestar, the Court “then may adjust the lodestar up or down

  based on the factors contained in § 330 and [its] consideration of the twelve factors listed in

  Johnson.” Pilgrim's Pride, 690 F.3d at 656 (quoting In re Cahill, 428 F.3d 536, 540 (5th Cir.

  2005)).

            60.   Section 330 of the Bankruptcy Code instructs the Court to “tak[e] into account all

  relevant factors, including—

                         The time spent on such services;

                         The rates charged for such services;

                         Whether the services were necessary to the administration of, or
                         beneficial at the time at which the service was rendered toward the
                         completion of, a case under this title;

                         Whether the services were performed within a reasonable amount of
                         time commensurate with the complexity, importance, and nature of
                         the problem, issue, or task addressed;

                         With respect to a professional person, whether the person is board
                         certified or otherwise has demonstrated skill and experience in the
                         bankruptcy field; and

                         Whether the compensation is reasonable based on the customary
                         compensation charged by comparably skilled practitioners in cases
                         other than cases under this title.

  Pilgrim's Pride, 690 F.3d at 655-56 (quoting 11 U.S.C. § 330(a)(3)).

            61.   The twelve Johnson factors include the time and labor required; the novelty and

  difficulty of the questions; the skill requisite to perform the legal service properly; the preclusion

  of other employment by the attorney due to acceptance of the case; the customary fee; whether the

  fee is fixed or contingent; time limitations imposed by the client or circumstances; the amount

  involved and the results obtained; the experience, reputation and ability of the attorneys; the

   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                  PAGE 18 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 22
                                     of 614



  undesirability of the case; the nature and length of the profession of relationship with the client;

  and awards in similar cases. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-

  19 (5th Cir. 1974).

           62.    Under each of the guidelines, Wick Phillips submits the fees requested herein are

  fair and reasonable.

                               IV. APPLICATION OF GUIDELINES

           63.    As required by the first step of the two-step analysis imposed by section 330(a)(1)

  analysis, all services rendered in this Case by Wick Phillips were necessary and appropriate. The

  actions taken by Wick Phillips were essential to the Trustee’s success in preserving the value of

  the assets for the Estate.

           64.    Likewise, with respect to the second step of the analysis, the compensation sought

  by Wick Phillips is competitive. Wick Phillips also extensively utilized non-billing personnel to

  provide the attorneys with support. Wick Phillips’ staffing decisions resulted in efficient case

  management. The issues in this bankruptcy case have been addressed promptly, properly and with

  no duplication.

           65.    Under the lodestar method, in aggregate, Wick Phillips rendered during the

  Application Period 1935.4 hours of service at an overall blended hourly rate of $474.08. Wick

  Phillips has provided effective representation at minimal expense. The issues in this Case have

  been addressed by drawing on the expertise of Mr. Rudd, not by extensive hours in a library or

  litigating.

           66.    The twelve Johnson factors also support approval of the fees requested in these

  cases.

  a.       Time and Labor Required. Wick Phillips expended 1935.4 hours to represent the
           Trustee in the Application Period. Because of Wick Phillips’ desire to minimize
           duplication, the vast majority of the billed attorney time was incurred by partner Jason

   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 19 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 23
                                     of 614



             M. Rudd, whose expertise in bankruptcy matters ensured such work was done as
             efficiently as possible, and associate Scott D. Lawrence, whose lower billable rate
             ensured time-intensive tasks were performed as inexpensively as possible while still
             being handled with the appropriate level of skill and expertise required.

  b.         Novelty and Difficulty of the Questions. Representation of the Trustee and the size of
             this bankruptcy case involved difficult issues and negotiations with many different
             parties.

  c.         Skill Required. This Case requires a high amount of skill because of its size, speed and
             the need to, among other things, negotiate a variety of complicated issues that arose
             with various creditors.

  d.         Preclusion of Other Employment. This representation has not caused significant
             dislocation or preclusion of other employment by Wick Phillips.

  e.         Customary Fee. If this Case were not one under the Bankruptcy Code, Wick Phillips
             would charge the Trustee, and expect to receive on a current basis, an amount at least
             equal to the amounts herein requested for the professional services rendered. The rates
             charged in this Case are either standard rates or rates that are reduced from standard
             rates for the respective timekeepers. Wick Phillips represents and would demonstrate
             that the fees are competitive for this region and customary for the degree of skill and
             expertise required in the representation of the Trustee by other experienced bankruptcy
             practitioners and other professionals in this district.

  f.         Fixed or Contingent Fee. Wick Phillips accepted this representation on an hourly basis,
             which was approved by the Bankruptcy Court. Due to expected amount of time,
             collection of all amounts beyond the initial retainer are, by their nature, contingent.

  g.         Time Limitations. As this Court is aware, “emergency” motions have been filed in this
             Case. Thus, Wick Phillips has been required to attend to various issues as they have
             arisen. Occasionally, Wick Phillips has had to perform those services under significant
             time constrains requiring attorneys and paralegals assigned to the case to work many
             evenings and weekends.

  h.         Amounts and Results. Wick Phillips assisted the Trustee in preserving the Estate’s
             assets and maximizing the recovery from those assets. Specifically, Wick Phillips
             represented the Trustee in completing the sale and disposition of the Estate’s principal
             asset, the Property, obtaining millions of dollars in postpetition financing and in
             formulating and filing a proposed plan and disclosure statement. As a result, the Trustee
             anticipates a meaningful recovery to unsecured creditors in this case.

  i.         Experience, Reputation and Ability. Mr. Rudd and Mr. Lawrence are highly
             experienced in debtor, creditor, and Trustee representations and have been actively
             involved in many bankruptcy cases in the Western District of Texas and elsewhere. The
             attorneys at Wick Phillips enjoy a reputation as providing quality legal services without


       SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP               PAGE 20 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 24
                                     of 614



             inefficiencies and duplications which occasionally occur in representations by larger
             firms. Attached as Exhibit F are the biographies of Mr. Rudd and Mr. Lawrence, the
             attorneys who primarily provided services to the Trustee.

  j.         Undesirability of the Case. At the onset of this Case, the Estate lacked any cash on hand,
             unencumbered property or means to fund the Trustee’s professional fees, including
             Wick Phillips’ fees and expenses. Wick Phillips accepted this engagement with
             meaningful risk of non-payment as an undesirable feature of this Case.

  k.         Relationship with Client. As disclosed more fully in the Retention Application, Wick
             Phillips and the Trustee’s firm, Harney Partners, have been involved in some of the
             same matters previously, and Wick Phillips has represented Harney Partners in other,
             unrelated matters.

  l.         Awards in Similar Cases. The compensation sought by Wick Phillips in this Case is the
             commensurate rates sought by professionals in other cases in this district.

                                             V. CONCLUSION

  For the foregoing reasons, Wick Phillips Gould & Martin, LLP requests that the Court:

             (i)     grant approval of all fees in the amount of $917,543.50 and expenses in the

  amount of $15,983.75, for a total award of $933,527.25 for the Application Period;

             (ii)    authorize and direct the Trustee to pay Wick Phillips the outstanding balance due

  of $102,649.74; and

             (iii)   order such other relief as the Court deems just and proper.




       SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 21 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 25
                                     of 614



  Dated: March 4, 2021                           /s/ Scott D. Lawrence
                                                Jason M. Rudd, Tex. Bar No. 24028786
                                                Scott D. Lawrence, Tex. Bar No. 24087896
                                                WICK PHILLIPS GOULD & MARTIN, LLP
                                                3131 McKinney Avenue, Suite 500
                                                Dallas, Texas 75204
                                                Telephone: (214) 692-6200
                                                Facsimile: (214) 692-6255
                                                jason.rudd@wickphillips.com
                                                scott.lawrence@wickphillips.com

                                                COUNSEL FOR GREGORY S. MILLIGAN,
                                                CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.



                                    CERTIFICATE OF SERVICE

           I certify that on March 4, 2021, a true and correct copy of the forgoing was served on the
  parties listed on the attached service list, either via ECF or United States First Class mail as
  indicated therein. Exhibit C to this Application has not been included with copies served via U.S.
  mail. Pursuant to L. Rule 2016(b)(2), any party in interest may obtain a copy of Exhibit C to this
  Application at no charge by requesting a copy of it from Scott Lawrence at
  scott.lawrence@wickphillips.com. Exhibit C is also available on PACER at ecf.txwb.uscourts.gov
  for a fee. Furthermore, I directed a third-party service provider to serve the foregoing document(s)
  via U.S. Mail, first class, postage prepaid, on the parties not otherwise receiving ECF notices, as
  indicated on the service list attached hereto. Such service will be attested via a supplemental
  affidavit of service.

                                                /s/ Scott D. Lawrence




   SECOND AND FINAL FEE APPLICATION OF WICK PHILLIPS GOULD & MARTIN LLP                PAGE 22 OF 22
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 26
                                     of 614




                         EXHIBIT A
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 27
                                     of 614




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

      IN RE:                                          §
                                                      §        CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                           §
                                                      §        Chapter 11
         DEBTOR.                                      §

        ORDER GRANTING SECOND AND FINAL APPLICATION OF WICK PHILLIPS
         GOULD & MARTIN, LLP, COUNSEL TO TRUSTEE, FOR ALLOWANCE OF
         COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
        EXPENSES INCURRED FROM APRIL 22, 2020 THROUGH FEBRUARY 2, 2021

            The Court has considered Wick Phillips Gould & Martin, LLP’s (“Wick Phillips”) Second

  and Final Application for Allowance of Compensation for Services Rendered and Reimbursement

  of Expenses Incurred from April 22, 2020 through February 2, 2021 (the “Application”).1 The

  Court finds that (i) it has jurisdiction over the matters raised in the Application pursuant to 28

  U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the

  relief requested in the Application is in the best interests of the Estate and its creditors; (iv) proper


  1
   Capitalized terms unless otherwise defined herein shall have the same meaning as ascribed to them in the
  Application.

      ORDER GRANTING SECOND AND FINAL FEE APPLICATION OF
      WICK PHILLIPS GOULD & MARTIN LLP                                                        PAGE 1 OF 2
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 28
                                     of 614



  and adequate notice of the Application and the hearing thereon has been given and that no other

  or further notice is necessary; (v) the services of Wick Phillips as counsel for the Trustee were not

  duplicative of other professional services rendered to the Trustee and the services provided to the

  Estate resulted in significant benefit and value to the Estate; and (vi) upon the record, after due

  deliberation, good and sufficient cause exists for the granting of the relief as set forth herein.

         IT IS, THEREFORE, ORDERED that the Application is hereby granted.

         IT IS FURTHER ORDERED that Wick Phillips is hereby awarded and allowed, on a final

  basis, fees for reasonable and necessary services to the Estate in the amount of $917,543.50, and

  expenses in the amount of $15,983.75 for the total award amount of $933,527.25 for the period

  April 22, 2020 through February 2, 2021.

         IT IS FURTHER ORDERED that the Trustee is authorized to pay Wick Phillips the

  remaining balance of $102,649.74, which is the remaining outstanding amount not previously paid

  to Wick Phillips as authorized by this Court’s prior orders.

         IT IS FURTHER ORDERED that the Court shall retain jurisdiction over any dispute

  arising from or relating to the implementation of this Order.

                                                     ###

  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence, Tex. Bar No. 24087896
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 500
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com
  COUNSEL FOR GREGORY S. MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.


   ORDER GRANTING SECOND AND FINAL FEE APPLICATION OF
   WICK PHILLIPS GOULD & MARTIN LLP                                                          PAGE 2 OF 2
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 29
                                     of 614




                         EXHIBIT B
20-10410-hcm
 20-10410-hcm Doc#86
               Doc#414Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:14:01
                                                          18:54:37Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   1 of
                                                                                     305
                                          of 614




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 08, 2020.

                                                                       __________________________________
                                                                              H. CHRISTOPHER MOTT
                                                                       UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION
       IN RE:                                                  §
                                                               §          CASE NO. 1:20-10410-HCM
       3443 ZEN GARDEN, L.P.                                   §
                                                               §          Chapter 11
                        DEBTOR.                                §

                                   ORDER AUTHORIZING
                     EMPLOYMENT OF WICK PHILLIPS GOULD & MARTIN LLP
                      AS GENERAL COUNSEL TO THE CHAPTER 11 TRUSTEE

              CAME ON FOR CONSIDERATION the Chapter 11 Trustee’s Application for Order

   Authorizing Employment of Wick Phillips Gould & Martin LLP as Counsel to the Chapter 11

   Trustee Effective as of April 22, 2020 (the “Application”)1 filed by Gregory Milligan, Chapter 11

   Trustee (“Trustee”) of the bankruptcy estate of 3443 Zen Garden, (the “Debtor”), pursuant to

   Section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014, Local Bankruptcy Rules 2014 and

   2016; and the Court, having considered the Application, the Rudd Declaration, the record in the

   above-captioned bankruptcy case, and the representations of the Trustee and counsel; and the


   1
       Capitalized terms not otherwise defined herein are used as defined in the Application.

       ORDER GRANTING APPLICATION TO EMPLOY WICK PHILLIPS                                         PAGE 1 OF 5
       AS COUNSEL TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#86
               Doc#414Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:14:01
                                                          18:54:37Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   2 of
                                                                                     315
                                          of 614



   Court being satisfied, based on the representations made in the Application and the Rudd

   Declaration, that Wick Phillips is “disinterested” as that term is defined in section 101(14) of the

   Bankruptcy Code, and as required under section 327(a) of the Bankruptcy Code; and that Wick

   Phillips represents no interest adverse to the Estate with respect to the matters upon which it is

   engaged; and the Court having jurisdiction to consider the Application and the requested relief

   being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper

   before this Court pursuant to 28 U.S.C. §§ 1408 & 1409; and due and proper notice of the

   Application having been provided and it appearing that no other or further notice need be provided;

   and all objections, if any, to the Application have been withdrawn, resolved or overruled; and the

   Court having determined that the legal and factual bases set forth in the Application establish just

   cause for the relief granted herein; and it appearing that the relief requested in the Application is

   in the best interest of the Estate,

           IT IS HEREBY ORDERED THAT:

           1.        The Application is GRANTED.

           2.        The Trustee is authorized, but not directed, pursuant to Section 327(a) of the

   Bankruptcy Code, Bankruptcy Rule 2014, Local Bankruptcy Rules 2014 and 2016, to employ and

   retain Wick Phillips Gould & Martin, LLP as his attorneys in the Case from April 22, 2020 in

   accordance with Wick Phillips’ normal hourly rates and disbursement policies, all as contemplated

   in the Application.

           3.        Wick Phillips is authorized to render professional services to the Trustee related to

   the Case. Specifically, but without limitation, Wick Phillips will render the following legal services

   to the Trustee:




    ORDER GRANTING APPLICATION TO EMPLOY WICK PHILLIPS                                       PAGE 2 OF 5
    AS COUNSEL TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#86
               Doc#414Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:14:01
                                                          18:54:37Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   3 of
                                                                                     325
                                          of 614



               a. advising and assisting the Trustee with respect to fulfilling his duties under sections
                  704 and 1106 of the Bankruptcy Code, as well as any other duties of the Trustee in
                  the Case;

               b. advising and consulting on the conduct of the Case, including all of the legal and
                  administrative requirements of operating in chapter 11;

               c. attending meetings and negotiating with representatives of creditors and other
                  parties in interest;

               d. taking all necessary actions to protect and preserve the Estate on behalf of the
                  Trustee, including prosecuting actions on the Trustee’s behalf, defending any action
                  commenced against the Trustee, and representing the Trustee in negotiations
                  concerning litigation in which the Trustee is involved, including objections to
                  claims filed against the Estate;

               e. preparing on behalf of the Trustee all necessary and appropriate motions, pleadings,
                  proposed orders, and other documents that are necessary in connection with the
                  Case or the administration of the Estate, including in connection with any adversary
                  proceedings or appeals associated with the Case;

               f. representing the Trustee in connection with obtaining authority to continue using
                  cash collateral and postpetition financing;

               g. advising the Trustee in connection with any potential sale of Estate assets;

               h. analyzing the Debtor’s leases and contracts and the assumption and assignment or
                  rejection thereof;

               i. analyzing and, as appropriate, challenging the validity of liens against assets of the
                  Estate;

               j. appearing before the Court and any other court to represent the interests of the
                  Estate;

               k. investigating and prosecuting chapter 5 causes of action and other potential
                  litigation that may be brought by the Trustee;

               l. formulating, drafting, and obtaining confirmation of a chapter 11 plan and all
                  documents related thereto; and

               m. all other legal services as may be necessary or appropriate in connection with
                  representing the Trustee in the Case.

          4.      Wick Phillips shall be compensated in accordance with interim and final fee

   applications for allowance of its compensation and expenses and shall be subject to sections 330


    ORDER GRANTING APPLICATION TO EMPLOY WICK PHILLIPS                                      PAGE 3 OF 5
    AS COUNSEL TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#86
               Doc#414Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:14:01
                                                          18:54:37Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   4 of
                                                                                     335
                                          of 614



   and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any

   further order of the Court.

          5.      Wick Phillips shall provide ten-business-days’ notice to the Debtors, the U.S.

   Trustee, and any official committee before any increases in the rates set forth in the Application

   are implemented and shall file such notice with the Court. The U.S. Trustee retains all rights to

   object to any rate increase on any grounds, including the reasonableness standard set forth in

   Section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase

   pursuant to Section 330 of the Bankruptcy Code.

          6.      The Trustee and Wick Phillips are authorized to take all actions necessary to

   effectuate the relief granted pursuant to this Order in accordance with the Application.

          7.      Notice of the Application as described in the Certificate of Service contained

   therein is deemed to be good and sufficient notice of such Application, and the requirements of

   the Local Bankruptcy Rules are satisfied by the contents of the Application.

          8.      To the extent the Application or Rudd Declaration is inconsistent with this Order,

   the terms of this Order shall govern.

          9.      The terms and conditions of this Order shall be immediately effective and

   enforceable upon its entry.

          10.     The Court retains jurisdiction with respect to all matters arising from or related to

   the implementation, interpretation, and enforcement of this Order.



                                                  ###




    ORDER GRANTING APPLICATION TO EMPLOY WICK PHILLIPS                                     PAGE 4 OF 5
    AS COUNSEL TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#86
               Doc#414Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:14:01
                                                          18:54:37Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   5 of
                                                                                     345
                                          of 614



   PREPARED AND SUBMITTED BY:

   Jason M. Rudd
   State Bar No. 24028786
   Scott D. Lawrence
   State Bar No. 24087896
   WICK PHILLIPS GOULD & MARTIN, LLP
   3131 McKinney Avenue, Suite 100
   Dallas, Texas 75204
   Telephone: (214) 692-6200
   Facsimile: (214) 692-6255

   PROPOSED COUNSEL FOR GREGORY MILLIGAN,
   CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




    ORDER GRANTING APPLICATION TO EMPLOY WICK PHILLIPS                    PAGE 5 OF 5
    AS COUNSEL TO CHAPTER 11 TRUSTEE
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 35
                                     of 614




                         EXHIBIT C
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 36
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:          122435
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                $214.50
                   TOTAL DISBURSEMENTS                                                       $758.46
                   TOTAL CHARGES FOR THIS BILL                                               $972.96

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $972.96




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 37
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                         Invoice No:            122435
                                                                                       Our File No:     7066-01   JMR
                                                                                    Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated                                        $0.00
Payments received since last invoice                                       $0.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                        $0.00

Trust balance carried forward                                              $0.00

FOR PROFESSIONAL SERVICES RENDERED
05/29/2020 BR          Finalize Trustee's motion establishing procedures           1.30 hrs       165 /hr       214.50
                       for interim compensation; serve re same.
           Total fees for this matter                                              1.30 hrs                     214.50




DISBURSEMENTS
 04/26/2020 Jason Rudd - Out of Town Travel Expenses-Attend transition meeting with Debtor's                  245.20
            management and ensure security and condition of property with G. Milligan, From::
            11136 Shortmeadow Drive, Dallas, TX,
 04/26/2020 Jason Rudd - Meals-Breakfast on road to transition meeting at estate's property with               17.78
            G. Milligan
 04/26/2020 Jason Rudd - Meals-Lunch outside Austin for trip to debtor's                                       18.60
 04/27/2020 Jason Rudd - Out of Town Travel Expenses- Tolls for Travel to debtor's office for                   2.35
            transition meeting with G. Milligan
 05/22/2020 Copies for Bankruptcy on 05/22/20 BR                                                              214.20
 05/31/2020 Postage                                                                                           224.30
 05/31/2020 Online research                                                                                    36.03
                Total disbursements for this matter                                                          $758.46
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 38
                                        of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         122435
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       05/31/2020

BILLING SUMMARY

                                                               TOTAL FEES            $214.50
                                                     TOTAL DISBURSEMENTS             $758.46

                                             TOTAL CHARGES FOR THIS BILL             $972.96
                                                     NET BALANCE FORWARD               $0.00
                                                 TOTAL BALANCE NOW DUE               $972.96


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   1.30   165.00             $214.50
       Assistant
                                                                     1.30                      $214.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 39
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                 June 22, 2020
                                                                                Invoice No:           122436
                                                                              Our File No:    7066-20   JMR
                                                                           Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:     Real Estate

                      TOTAL FEES                                                              $1,008.00
                      TOTAL DISBURSEMENTS                                                         $0.00
                      TOTAL CHARGES FOR THIS BILL                                             $1,008.00

                      NET BALANCE FORWARD                                                         $0.00
                      TOTAL BALANCE NOW DUE                                                   $1,008.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 40
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                    June 22, 2020

                                                                                        Invoice No:            122436
                                                                                      Our File No:     7066-20   JMR
                                                                                   Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated                                       $0.00
Payments received since last invoice                                      $0.00
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                       $0.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/28/2020 SDL         Review TxDoT settlement proposal,                          2.40 hrs       420 /hr     1,008.00
                       correspondence and other documents related to
                       potential agreement regarding easements, rights of
                       way, water retention and drainage, and
                       correspondence to G. Milligan and J. Rudd
                       regarding same (.8); call w M .O'Toole regarding
                       same (.8); prepare for and attend call with T. Irion
                       regarding upcoming city counsel meeting regarding
                       project planning approval (.8).
           Total fees for this matter                                             2.40 hrs                   1,008.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 41
                                        of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        122436
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,008.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,008.00
                                                    NET BALANCE FORWARD               $0.00
                                                  TOTAL BALANCE NOW DUE         $1,008.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               2.40   420.00          $1,008.00
                                                                    2.40                   $1,008.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 42
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:           122437
                                                                             Our File No:    7066-19   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Plan and Disclosure Statement

                   TOTAL FEES                                                                $7,586.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $7,586.50

                   NET BALANCE FORWARD                                                           $0.00
                   TOTAL BALANCE NOW DUE                                                     $7,586.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 43
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                       Invoice No:            122437
                                                                                     Our File No:     7066-19   JMR
                                                                                  Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated                                      $0.00
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                      $0.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
05/03/2020 JMR    Draft request for plan proposals from key                      1.80 hrs       560 /hr     1,008.00
                  stakeholders (1.8)
05/04/2020 JMR    Strategy conference call with G. Milligan and                  0.80 hrs       560 /hr       448.00
                  Trustee team to finalize draft request for strategic
                  plans and related case advancement issues (0.3);
                  analysis of G. Milligan comments to same (0.2);
                  finalize and serve same (0.3)
05/04/2020 SDL    Review draft letter to solicit plan proposals (.2); call       0.50 hrs       420 /hr       210.00
                  with Trustee and financial advisor to discuss
                  revisions to same (.3).
05/08/2020 JMR    Telephone conference with G. Milligan regarding                0.20 hrs       560 /hr       112.00
                  plan options based on Romspin proposal (0.1);
                  correspondence with K. Mercer on same (0.1)
05/09/2020 JMR    Strategy conference call with K. Mercer (petitioning           1.10 hrs       560 /hr       616.00
                  creditors counsel) regarding potential plan
                  structures (0.6); draft outline, update and next steps
                  to G. Milligan and team (0.4); respond to questions
                  on same (0.1)
05/23/2020 JMR    Correspondence with G. Milligan and K. Mercer on               0.10 hrs       560 /hr        56.00
                  status of plan proposal (0.1)
05/25/2020 DGJ    Pursue strategy re. Trustee's Emergency Order re.              1.20 hrs       335 /hr       402.00
                  Solicitation Procedures Motion (1.0); build timeline
                  of deadlines being asked for approval (0.2)
05/25/2020 SDL    Call w D. Heringer regarding solicitation procedures           0.50 hrs       420 /hr       210.00
                  motion.
05/26/2020 DGJ    Prepare draft of Conditional DS Approval &                     4.50 hrs       335 /hr     1,507.50
                  Solicitation Procedures Motion (4.2); begin to
                  prepare proposed order granting Conditional DS
                  Approval & Solicitation Procedures Motion (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 44
                                        of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      122437
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     05/31/2020
                         Approval & Solicitation Procedures Motion (0.3)
05/26/2020   SDL         Call and correspondence with D. Heringer regarding      0.30 hrs       420 /hr      126.00
                         solicitation procedures motion.
05/27/2020   DGJ         Continue to prepare proposed order granting             4.20 hrs       335 /hr    1,407.00
                         Conditional DS Approval & Solicitation Procedures
                         Motion (1.5); prepare notice of conditional approval
                         of disclosure statement and hearing to consider
                         confirmation of chapter 11 plan and related dates
                         (1.0); pursue strategy re. content of Conditional DS
                         Approval & Solicitation Procedures Motion (0.6);
                         prepare Ballot template to be attached to
                         Conditional DS Approval & Solicitation Procedures
                         Motion (1.1)
05/27/2020   SDL         Revisions to solicitation procedures and                1.40 hrs       420 /hr      588.00
                         confirmation scheduling motion.
05/28/2020   JMR         Portion of telephone conference with Trustee team       0.50 hrs       560 /hr      280.00
                         on status of plan and related outstanding items with
                         Romspen (0.3); correspondence with T. Scannell on
                         same (0.2).
05/29/2020   JMR         Strategy conference with T. Scannell regarding plan     1.10 hrs       560 /hr      616.00
                         milestones and drafting (0.2); Correspondence with
                         D. Williamson on same (0.2); Telephone conference
                         with D. Williamson, T. Scannell regarding milestone
                         extensions and status of plan drafting (0.5); follow
                         up call with T. Scannell regarding same (0.2)
             Total fees for this matter                                         18.20 hrs                  7,586.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 45
                                        of 614
                                                                                            Page             2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        122437
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      05/31/2020

BILLING SUMMARY

                                                               TOTAL FEES        $7,586.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $7,586.50
                                                     NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE         $7,586.50


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Associate       DGJ          Daniella G. Heringer             9.90   335.00          $3,316.50
       Partner         JMR          Jason M Rudd                     5.60   560.00          $3,136.00
       Associate       SDL          Scott D. Lawrence                2.70   420.00          $1,134.00
                                                                    18.20                   $7,586.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 46
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                 June 22, 2020
                                                                               Invoice No:           122439
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:     Meetings and Communications with Creditors

                   TOTAL FEES                                                                $2,072.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $2,072.00

                   NET BALANCE FORWARD                                                           $0.00
                   TOTAL BALANCE NOW DUE                                                     $2,072.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 47
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  June 22, 2020

                                                                                      Invoice No:            122439
                                                                                    Our File No:     7066-17   JMR
                                                                                 Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated                                     $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/29/2020 SDL         Return calls from creditors Ruiz Testing and             0.80 hrs       420 /hr       336.00
                       Hollandstone (.4); correspondence with Trustee
                       regarding calls and related claims (.4).
05/04/2020 JMR         Coordinate Hilco inspection with Romspen counsel,        1.40 hrs       560 /hr       784.00
                       Hilco team and Trustee team (0.2); correspondence
                       and telephone conference with D. Williamson (D.
                       White counsel) on information requests, budget
                       questions, proposals and other issues (1.0); follow
                       up call with G. Milligan on same (0.2)
05/12/2020 JMR         Telephone conference with R. Horton regarding            1.70 hrs       560 /hr       952.00
                       coordination of 341 meeting (0.3); telephone
                       conference with G. Milligan on same (0.1); analysis
                       of schedules and statements in advance of 341
                       hearing (0.3); Represent Trustee and appear for 341
                       meeting (1.0)
           Total fees for this matter                                           3.90 hrs                   2,072.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 48
                                        of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         122439
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $2,072.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $2,072.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE        $2,072.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    3.10   560.00          $1,736.00
       Associate       SDL          Scott D. Lawrence               0.80   420.00             $336.00
                                                                    3.90                   $2,072.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 49
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                (214) 692-6200 phone
                                              (214) 692-6255 facsimile
                                            Federal Tax No: XX-XXXXXXX

                                                      June 22, 2020
                                                                                Invoice No:          122440
                                                                              Our File No:    7066-16   JMR
                                                                           Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                  Matter Summary
RE:     Litigation: Contested Matters and Adversary
        Proceedings

                   TOTAL FEES                                                                 $168.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $168.00

                   NET BALANCE FORWARD                                                          $0.00
                   TOTAL BALANCE NOW DUE                                                      $168.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 50
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                       Invoice No:            122440
                                                                                     Our File No:     7066-16   JMR
                                                                                  Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated                                      $0.00
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                      $0.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
05/15/2020 JMR         Telephone conference with D. White counsel                0.30 hrs       560 /hr       168.00
                       regarding Canada litigation claims belonging to
                       estate and related issues (0.3)
           Total fees for this matter                                            0.30 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 51
                                        of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         122440
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE            $168.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.30   560.00             $168.00
                                                                    0.30                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 52
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:            122441
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Financing and Cash Collateral

                   TOTAL FEES                                                                $52,173.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $52,173.50

                   NET BALANCE FORWARD                                                            $0.00
                   TOTAL BALANCE NOW DUE                                                     $52,173.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 53
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  June 22, 2020

                                                                                       Invoice No:            122441
                                                                                     Our File No:     7066-15   JMR
                                                                                  Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated                                      $0.00
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                      $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/27/2020 JMR    Telephone conference with Romspen counsel T.                   2.30 hrs       560 /hr     1,288.00
                  Scannell and G. Milligan on options to advance
                  case, background and foundations for next steps
                  (1.0); strategy conference with G. Milligan, S.
                  Lawrence to advance case next steps, advancing
                  budgeting, investigation and key information
                  collection (0.8); follow up call with T. Scannell (0.3);
                  correspondence with Romspen and A. Zarafshani
                  on information requests (0.2).
04/27/2020 SDL    Prepare for and participate in call with secured               1.90 hrs       420 /hr       798.00
                  creditor representatives for introductions and
                  potential go-forward financing and strategies (1.1);
                  follow-up call with G. Milligan and J. Rudd regarding
                  same (.8).
04/28/2020 JMR    Analysis of condemnation related background                    3.10 hrs       560 /hr     1,736.00
                  documents (0.3); Strategy conference with M.
                  O'Toole regarding condemnation proceeding (0.8);
                  strategy and background conference with J.
                  Tillotson (D. White counsel) (0.4); strategy
                  conference call with G. Milligan on means to push
                  stakeholders to advance proposals (0.3);
                  conference call with T. Irion and G. Milligan
                  regarding status of zoning and PDA proceedings
                  and next steps (0.5); correspondence with A.
                  Woodham and A. Zarafshani on funding requests,
                  impact of petition date and related issues (0.3);
                  telephone conference with G. Milligian on same
                  (0.2); call to T. Scannell (0.1); correspondence with
                  S. Ayers (0.1); correspondence on budget call,
                  process and status of same (0.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 54
                                        of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     05/31/2020
                        process and status of same (0.1)
04/29/2020 JMR          Budget conference with A. Zarafshani, counsel,            2.00 hrs       560 /hr    1,120.00
                        Petitioning creditors counsel and Trustee team to
                        advance cash budget, ensure conservation of funds,
                        prevent claim payment and related issues (0.7);
                        correspondence on budgeting and related follow up
                        (0.2); Telephone conference with T. Scannell
                        (Romspen Counsel) regarding funding mechanism
                        and questions and related issues and developments
                        (0.4); strategy conference with K. Mercer and G.
                        Milligan (0.4); analysis of new follow up information
                        on budgeting (0.3).
04/30/2020 JMR          Analysis of draft budget and related background           1.50 hrs       560 /hr      840.00
                        information and correspondence (0.4); telephone
                        conference with G. Milligan, S. Lawrence and and
                        E. White on analysis, revisions, questions and final
                        inputs to same (1.1)
05/01/2020 JMR          Correspondence and call with T. Scanelli regarding        0.30 hrs       560 /hr      168.00
                        status of Romspen advances and loans and related
                        financing issues (0.3)
05/02/2020 JMR          Final review of draft 5 wk DIP budget and                 1.40 hrs       560 /hr      784.00
                        correspondence with G. Milligan and team on
                        messaging same to stakeholders (0.5);
                        correspondence with counsel for all stakeholders
                        with draft budget and suggested next steps (0.3);
                        follow up correspondence from D. Williamson on
                        same (0.2); correspondence with Romspen counsel
                        on advancing approval of same (0.2);
                        correspondence with G. Milligan on strategies to
                        address same (0.2)
05/05/2020 JMR          Telephone and coordination conference with G.             1.20 hrs       560 /hr      672.00
                        Milligan and Trustee team regarding advancing
                        funding of project and related urgent items (0.2);
                        correspondence with Romspen counsel on same
                        (0.2); call with Romspen counsel on budget (0.5);
                        follow up startegy discussions with G. Milligan on
                        same (0.3)
05/05/2020 SDL          Begin reviewing documents for inclusion in data           2.80 hrs       420 /hr    1,176.00
                        room for review by potential financing sources.
05/05/2020 SDL          Call with Trustee to discuss financing and next           0.20 hrs       420 /hr       84.00
                        steps.
05/06/2020 JMR          Telephone conference with G. Milligan and trustee         0.30 hrs       560 /hr      168.00
                        team on advancing financing discussions (0.2);
                        correspondence with Romspen counsel on same
                        (0.1)
05/06/2020 SDL          Review 2GB of files from Panache and other                6.60 hrs       420 /hr    2,772.00
                        sources for inclusion in data room for prospective
                        lenders and other interested parties to review.
05/07/2020 JMR          Telephone conference with Trustee team on status          1.40 hrs       560 /hr      784.00
                        of budget and funding requests and related next
                        steps (0.4); telephone conference with Romspen
                        counsel on advancing means to fund Estate (0.4);
                        correpsondence with Trustee team on same (0.3);
                        anlaysis of new offer letter from Petitioning Creditors
                        (0.3).
05/07/2020 SDL          Call with Trustee, E. White and J. Rudd regarding         0.20 hrs       420 /hr       84.00
                        postpetition financing and data room related to
                        same.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 55
                                        of 614
                                                                                                   Page           2
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     05/31/2020
                                                                                      hrs           /hr
                        postpetition financing and data room related to
                        same.
05/08/2020 JMR          Telephone conference with Trustee regarding              2.10 hrs       560 /hr    1,176.00
                        strategy on advancing funding proposals and next
                        steps on same (0.3); Telephone conference with
                        Romspen counsel on same (0.2); correspondence
                        on budget with Romspen (0.2); follow up call with G.
                        Milligan on funding structures and options (0.2);
                        analysis of Romspen budget and DIP proposal
                        (0.3); strategy call with G. Milligan to formulate
                        response to same (0.3); telephone conference with
                        Romspen counsel to work out terms for DIP funding
                        and sale related process (0.4); follow up call with G.
                        Milligan on same (0.2)
05/08/2020 SDL          Multiple calls and correspondences with Trustee, E.      1.40 hrs       420 /hr      588.00
                        White and J. Rudd concerning case status, need for
                        financing, follow ups with counsel for Romspen,
                        review of proposed budget, review of Romspen
                        revisions to same, and development of counteroffer.
05/11/2020 JMR          Telephone conference with Romspen counsel on             3.30 hrs       560 /hr    1,848.00
                        DIP terms and proposed pleadings on same (0.2);
                        correspondence with Trustee on same (0.1);
                        analysis of revised ch 11 budget revisions to
                        advance approval of same (0.2); correspondence
                        with Trustee and Debtor's general contractor on
                        same (0.1); analysis of and comment on draft
                        interim DIP Order from Rompsen counsel (2.5);
                        correspondence on same with Trustee team and
                        Romspen counsel (0.2)
05/11/2020 SDL          Call with Trustee to discuss status of financing and     0.60 hrs       420 /hr      252.00
                        due diligence process (.4); correspondence with J.
                        Rudd regarding revisions to proposed budget from
                        secured lender (.2).
05/12/2020 JMR          Telephone conference with Trustee regarding              2.00 hrs       560 /hr    1,120.00
                        advancing DIP Order comments and approval and
                        related updated budget (0.3); approve revised
                        budget and send to Romspen counsel with
                        comments to same (0.3); analysis of Romspen loan
                        documents reference in DIP Order and revise order
                        to address same (1.4)
05/12/2020 SDL          Call with Trustee regarding financing with potential     1.20 hrs       420 /hr      504.00
                        lender (.3); correspondence with B. Ramirez
                        regarding due diligence documents (.2);
                        correspondence to J. Rudd regarding negotiations
                        with secured lender (.2); continue review of
                        documents in financing due diligence data room and
                        preparation of index of same (.5).
05/13/2020 JMR          Telephone conference with Trustee and team               1.10 hrs       560 /hr      616.00
                        regrding advancing DIP approval, due diligence and
                        related issues (0.4); Correspondence with Romspen
                        counsel regarding advancing approval of DIP
                        budget and order comments and issues on same
                        (0.7)
05/13/2020 SDL          Continue reviewing and preparing due diligence           2.20 hrs       420 /hr      924.00
                        data room for potential lenders (.5); review and
                        revise non-disclosure agreement related to same
                        (.9); correspondence and call with J. Rudd
                        regarding revisions to same (.1); correspondence to
                        invite relevant parties to access data room (.3);
                        follow up correspondence with counsel for D. White
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 56
                                        of 614
                                                                                                    Page           3
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     05/31/2020
                        regarding revisions to same (.1); correspondence to
                        invite relevant parties to access data room (.3);
                        follow up correspondence with counsel for D. White
                        and Trustee (.4)
05/14/2020 JMR          Strategy conference with G. Milligan and Trustee          1.10 hrs       560 /hr      616.00
                        team on advancing final budget and DIP order (0.3);
                        correspondence with Romspen counsel on same
                        (0.2); approval and related issues Telephone
                        conference with Romspen counsel regarding
                        negotiation of DIP Order and related budget
                        approval and comments (0.4); strategy and update
                        conference with G. Milligan on same (0.2);
05/14/2020 SDL          Call with Trustee and J. Rudd regarding status of         0.20 hrs       420 /hr       84.00
                        financing offers and preparing to respond quickly to
                        potential DIP financing.
05/15/2020 BR           Prepare debtor in possession financing motion.            1.90 hrs       165 /hr      313.50
05/15/2020 JMR          Strategy call with G. Milligan and Trustee team           2.20 hrs       560 /hr    1,232.00
                        regarding updates on funding and next steps (0.2);
                        telephone conference with Romspen counsel on
                        approval and final comments to budget and DIP
                        Order (0.3); correspondence with Trustee on same
                        (0.1); follow up call with T. Scannell regarding
                        update on DIP discussions (0.3); analysis of
                        developments and next steps with Trustee team to
                        prepare for final DIP comments and motion (0.4);
                        review and analysis of updated DIP Order and
                        Budget from T. Scannell (0.6); correspondence with
                        trustee team on same (0.3)
05/15/2020 JMR          Analysis of Lincoln 1861 proposal on plan and             1.30 hrs       560 /hr      728.00
                        funding and supporting information on same (0.8);
                        portion of call with Trustee on same (0.2); telephone
                        conference with T. Scannell regarding plan options
                        with potential support of petitioning creditors (0.3)
05/15/2020 SDL          Begin draft of motion to approve postpetition             0.50 hrs       420 /hr      210.00
                        financing, including correspondence with B.
                        Ramirez and call with J. Rudd regarding same.
05/16/2020 JMR          Correspondence with Trustee on questions to final         1.50 hrs       560 /hr      840.00
                        DIP negotiations with Romspen (0.3); telephone
                        conference with Trustee on proposed final draft
                        Interim DIP Order, comments and questions on
                        same (1.0); correspondence with Romspen counsel
                        on same (0.2)
05/16/2020 SDL          Review proposed financing order in connection with        6.20 hrs       420 /hr    2,604.00
                        drafting motion to approve same and in preparation
                        for call with Trustee (1.6); call with Trustee, J. Rudd
                        & E. White to discuss same (1.0); continue research
                        and draft of motion to approve post-petition
                        financing (3.6).
05/17/2020 JMR          analysis and comment on draft DIP motion (0.7);           1.50 hrs       560 /hr      840.00
                        telephone conference with Romspen counsel
                        regarding finalizing same, DIP Order revision and
                        related issues (0.3); telephone conference with G.
                        Milligan on final approval of DIP Order and Budget
                        and advancing court approval of same (0.2);
                        correspondence wiht Romspen counsel with final
                        DIP Order comments (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 57
                                        of 614
                                                                                                    Page           4
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     05/31/2020
05/17/2020 SDL          Finalize draft of motion to approve financing,            6.50 hrs       420 /hr    2,730.00
                        including insertion of Rule 4001 requirements and
                        cross-references (4.4); call with J. Rudd and T.
                        Scanell regarding changes to proposed order (.3);
                        draft and circulate motion for emergency hearing
                        and proposed order regarding same (.6); work on
                        attorney checklist related to same (.5); incorporate
                        revisions into drafts of motions and proposed orders
                        and correspondence (.7).
05/18/2020 BR           Revise financing motion checklist; prepare motion         3.70 hrs       165 /hr      610.50
                        and order for service; serve re same.
05/18/2020 JMR          Conference call with Trustee team to finalize DIP         1.00 hrs       560 /hr      560.00
                        negotiations and pleadings (0.2); correspondence
                        with Trustee team and Romspen counsel to finalize
                        same (0.3); telephone conference with D.
                        Williamson regarding same (0.2); telephone
                        conference with R. Horton on same (0.1); telephone
                        conference with K. Mercer on same (0.1); telephone
                        conference with G. Milligan on status and approval
                        of filing (0.2)
05/18/2020 SDL          Correspondence to B. Ramirez regarding financing          4.90 hrs       420 /hr    2,058.00
                        motion checklist (.1); call with Trustee regarding
                        status of motion and next steps (.1); revisions to
                        financing motion checklist (1.2); revisions to
                        proposed order on financing motion (.4);
                        correspondence with J. Rudd and ender's counsel
                        regarding same (.1); revisions to form of order and
                        correspondence with T. Scannell regarding same
                        (.8); finalize financing motion, proposed order,
                        motion for emergency hearing, checklist and related
                        documents for filing and calls and correspondence
                        with J. Rudd and B. Ramirez regarding same (1.8);
                        correspondence with Court regarding hearing
                        scheduling and filing (.4);
05/19/2020 JMR          Portion of strategy conference with T. Scannell on        1.00 hrs       560 /hr      560.00
                        DIP hearing preparations (0.3); correspondence
                        with K. Mercer on same (0.1); correspondence with
                        T. Scannell (0.2); anlaysis of K. Mercer comments to
                        proposed DIP Order (0.3); correspondence on same
                        (0.1)
05/19/2020 SDL          Multiple correspondences with the court, J. Rudd          1.60 hrs       420 /hr      672.00
                        and B. Ramirez regarding notice of hearing,
                        amended certificate of service, and certificate of
                        conference related to financing motion (.8); call with
                        J. Rudd, E. White and G. Milligan regarding
                        preparation for hearing on same (.3); begin draft of
                        declaration of G. Milligan in support of approval of
                        financing motion (.5);
05/20/2020 JMR          Analysis of new comments from K. Mercer (0.3);            9.00 hrs       560 /hr    5,040.00
                        telephone conference with T. Scannell regarding
                        resolution of same (0.5); revise order and circulate
                        to interested parties (0.3); telephone conference
                        with K. Mercer and T. Scannell (0.6);
                        correspondence with trustee team on new
                        comments to order and budget (0.2); telephone
                        conference with D. Williamson on DIP order issues
                        (0.3); correspondence with Romspen and trustee
                        team on same (0.4); correspondence on revised
                        budget inserts (0.4); revise draft Milligan declaration
                        (0.8); Analysis of D. White draft objection to DIP
                        order and outline response to same (0.5); telephone
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 58
                                        of 614
                                                                                                    Page           5
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     05/31/2020
                        team on same (0.4); correspondence on revised
                        budget inserts (0.4); revise draft Milligan declaration
                        (0.8); Analysis of D. White draft objection to DIP
                        order and outline response to same (0.5); telephone
                        conference with D. Williamson, K. Mercer, T.
                        Scannell regarding resolution and negotiation of DIP
                        Order terms (1.0); follow up call with Trustee on
                        developments on DIP Order (0.2); telephone
                        conference with T. Scannell with options to resolve
                        D. White objections (0.3); review and comment on
                        revised order from T. Scannell (0.5); telephone
                        conference to prepare G. Milligan testimony and
                        court presentation (1.0); continue to draft outline of
                        arguments and evidence, including review of new
                        exhibits and declarations, note specific arguments in
                        response to objections and outline update to court
                        on case developments, among other hearing
                        preparation (1.5); correspondence on receiver
                        request for fees in budget and order (0.2)
05/20/2020 SDL          Draft declaration of Trustee in support of financing      8.90 hrs       420 /hr    3,738.00
                        motion (1.8), research regarding legal standards
                        applicable to Trustee declaration and revisions to
                        same (1.3); correspondences with J. Rudd
                        regarding additional exhibits, service of same, and
                        revisions exhibit list throughout day (.3), revise and
                        re-circulate certificate of conference throughout day
                        (.3), correspondence regarding access for Dan
                        White team to data room (.4); teleconference with
                        Trustee, J. Rudd and E. White regarding preparation
                        for hearing (.2); additional development of strategy,
                        conferences, correspondence regarding same, and
                        hearing preparations (1.3); review objection of Dan
                        White parties to financing motion (.5); review
                        declaration of Romspen representative in support of
                        financing motion and exhibits thereto (.4); revisions
                        to notice of revised proposed order and
                        correspondence regarding same (.4), prepare for
                        and conference with D. Williamson, D. Rushing, K.
                        Mercer, T. Scannell, and J. Rudd regarding revisions
                        to proposed financing order (1.0); call and
                        correspondence with B. Ramirez regarding
                        preparation and finalization of exhibits for hearing
                        (.5); correspondence to court and parties in interest
                        regarding declaration and corrected exhibits (.1);
                        multiple correspondences regarding additional
                        conferences, finalize certificate regarding same (.4).
05/21/2020 JMR          Finalize outline of arguments for DIP Hearing (1.1);      5.40 hrs       560 /hr    3,024.00
                        update call with Trustee regarding latest DIP Order
                        comments (0.2); settlement conference with D.
                        Williamson, T. Scannell, K. Mercer, R. Horton
                        regarding resolution of DIP Order language and
                        objections (0.6); revisions to DIP Order to address
                        agreed language and further comments on same
                        (0.8); correspondence with parties in interest on
                        approval of same (0.3); appear for and represent
                        Trustee at DIP Order hearing (1.5); post-hearing
                        revisions to DIP order (0.5); correspondence with G.
                        Milligan regarding next steps to fund DIP and
                        related issues (0.2); coordination call with T.
                        Scannell on same (0.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 59
                                        of 614
                                                                                                     Page           6
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     05/31/2020
                        related issues (0.2); coordination call with T.
                        Scannell on same (0.2)
05/21/2020 SDL          Additional correspondence with court regarding             6.10 hrs       420 /hr    2,562.00
                        exhibits (.2); call with parties in interest to continue
                        conferring regarding proposed order (.5); review and
                        revise proposed order and preparation of notices
                        and redlines (1.3); support and preparation for
                        hearing (.5); attend hearing on financing motion
                        (1.3); revisions and preparation of final version of
                        interim financing order, notice, and redline of same
                        (.9); correspondence to B. Ramirez regarding
                        service of financing order (.1); correspondence with
                        court regarding same (.1); correspondence
                        regarding same with United States Trustee (.1);
                        correspondence with Trustee regarding next steps
                        (.1); review interim order and correspondence to J.
                        Rudd and B. Ramirez about deadlines and next
                        steps (1.0).
05/22/2020 BR           Prepare certificate of service for order; file and         1.50 hrs       165 /hr      247.50
                        serve re same.
05/22/2020 JMR          Trustee team conference call on advancing Final            0.40 hrs       560 /hr      224.00
                        DIP Order preparations, budgeting and related
                        issues (0.3); Correspondence with T. Scannell and
                        Trustee team on funding of DIP Loan (0.1)
05/24/2020 JMR          Correspondence among D. Williamson and T.                  0.10 hrs       560 /hr       56.00
                        Scannell regarding DIP provisions and guarnatee
                        issues (0.1)
05/26/2020 JMR          Telephone conference with Trustee and Trustee              0.50 hrs       560 /hr      280.00
                        team to advance Budget preparations for next
                        interim and proposed final DIP Order budgets (0.3);
                        correspondence with T. Scannell and Trustee on
                        structure of funding for subcontractors and vendors
                        under same (0.2)
05/26/2020 SDL          Correspondence to B. Ramirez regarding financing           0.10 hrs       420 /hr       42.00
                        order deadlines and conference with Trustee, E.
                        White and J. Rudd regarding same (.1);
05/27/2020 JMR          Correspondence with G. Milligan regarding budget           0.40 hrs       560 /hr      224.00
                        updates and revisions and advancing approval of
                        same (0.2); correspondence with T. Scannell on
                        advancing milestones and related DIP Order and
                        budget items (0.2)
05/28/2020 JMR          Portion of Trustee team call dedicated to DIP Order        1.50 hrs       560 /hr      840.00
                        and budget discussions and planning (0.3); Review
                        and revise proposed 2nd Interim DIP Budget and
                        correspondence on same (0.3); telephone
                        conference with G. Milligan regarding handling of
                        general contractor to sub-contractor payments and
                        budgeting and flow of funds on same (0.2); follow up
                        correspondence on DIP budget and reporting issues
                        (0.2); portion of telephone conference with T.
                        Scannell regarding status of budget, DIP Order
                        milestone extension and related issues (0.3);
                        correspondence with Trustee team and T. Scannell
                        on funding on WE 05-Jun advance under current
                        budget (0.2)
05/29/2020 JMR          Trustee team strategy discussion regarding budget          1.60 hrs       560 /hr      896.00
                        revisions, funding of DIP loan and related next steps
                        (0.4); revisions to 2nd Interim Budget and draft
                        service of same to T. Scannell (0.5);
                        correspondence on approval and service of
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 60
                                        of 614
                                                                                                  Page           7
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:      122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:    05/31/2020
                       (0.4); revisions to 2nd Interim Budget and draft
                       service of same to T. Scannell (0.5);
                       correspondence on approval and service of
                       variance reporting on Romspen (0.2);
                       correspondence on new budget items regarding
                       insurance and electrical work and questions on
                       same (0.3); correspondence with C. Keeble
                       regarding insurance policy coverage and related
                       primium to inform Trustee budgeting decisions on
                       same (0.2).
05/29/2020 SDL         Review variance report and correspondence to E.        1.30   hrs       420 /hr      546.00
                       White regarding same (.2); review proposed interim
                       budget and correspondence to E. White and Trustee
                       regarding same (.2); call with Trustee, E. White and
                       J. Rudd regarding same (.3); review financing order
                       and correspondence with J. Rudd regarding
                       recipients of variance report (.1); call with T.
                       Scannell, D. Williamson, and D. Rushing regarding
                       case milestones and conferring regarding final
                       hearing on financing motion (.5).
05/31/2020 JMR         Correspondence with G. Milligan regarding              0.30   hrs       560 /hr      168.00
                       comments on DIP Order and budget questions (0.3)
05/31/2020 SDL         Correspondence with J. Rudd and Trustee                0.30   hrs       420 /hr      126.00
                       regarding revisions to financing order for final
                       hearing.
           Total fees for this matter                                       111.60   hrs                 52,173.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 61
                                        of 614
                                                                                            Page             8
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        122441
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      05/31/2020

BILLING SUMMARY

                                                               TOTAL FEES       $52,173.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $52,173.50
                                                     NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE        $52,173.50


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   7.10   165.00          $1,171.50
       Assistant
       Partner         JMR          Jason M Rudd                    50.80   560.00         $28,448.00
       Associate       SDL          Scott D. Lawrence               53.70   420.00         $22,554.00
                                                                   111.60                  $52,173.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 62
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:           122442
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Reporting

                    TOTAL FEES                                                               $6,659.50
                    TOTAL DISBURSEMENTS                                                          $0.00
                    TOTAL CHARGES FOR THIS BILL                                              $6,659.50

                    NET BALANCE FORWARD                                                          $0.00
                    TOTAL BALANCE NOW DUE                                                    $6,659.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 63
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                           3131 McKinney Avenue
                                                  Suite 500
                                              Dallas, TX 75204
                                               (214) 692-6200
                                               (214) 692-6255
                                         Federal Tax ID: XX-XXXXXXX

                                                June 22, 2020

                                                                                    Invoice No:            122442
                                                                                  Our File No:     7066-22   JMR
                                                                               Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated                                   $0.00
Payments received since last invoice                                  $0.00
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                   $0.00

Trust balance carried forward                                         $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/22/2020 BR     Prepare notices of appearance for JMR and SDL;              3.30 hrs       165 /hr       544.50
                  finalize ex parte motion; file and serve re same.
04/22/2020 JMR    correspondence with K. Mercer on schedules (0.1);           0.40 hrs       560 /hr       224.00
                  review and comment on motion to extend deadline
                  to file schedules (0.3);
04/22/2020 SDL    Draft of application to employ and retain Wick              1.30 hrs       420 /hr       546.00
                  Phillips as counsel to Chapter 11 Trustee (1.1);
                  revise notices of appearance for Wick Phillips on
                  behalf of Chapter 11 Trustee for S. Lawrence and J.
                  Rudd (.2).
04/22/2020 SDL    Correspondence and calls with J. Rudd and G.                5.20 hrs       420 /hr     2,184.00
                  Milligan regarding status of schedules and
                  responsibility for filing same (.4); research form of
                  motion to extend time for filing schedules,
                  responsibility for same, and applicable deadlines
                  (.5); review applicable bankruptcy rules and local
                  rules regarding same, including rules on expedited
                  and ex parte relief, need for hearing and applicable
                  notice procedures regarding same (.8); draft and
                  revise motion to extend time for debtor to file
                  schedules (1.3); draft and revise proposed order
                  regarding same (.3); additional correspondence and
                  calls with G. Milligan, J. Rudd, U.S. Trustee, and
                  Court regarding same (.9); correspondence to G.
                  Milligan regarding timing of schedules, 341 meeting,
                  and other related deadlines in case (.4); revise and
                  finalize motion to extend time to file schedules and
                  proposed order granting same (.6).
04/22/2020 SDL    Correspondence and calls with G. Milligan and J.            2.80 hrs       420 /hr     1,176.00
                  Rudd regarding 2008 Notice of acceptance of
                  appointment as chapter 11 trustee (.5); research
                  exemplars of same in other cases and review
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 64
                                        of 614
                                                                                                       Page           1
Greg Milligan as proposed ch 11 trustee of                                                      Invoice No:      122442
3443 Zen Garden,Services
For Professional  LP     Rendered                                                        Invoice through:     05/31/2020
                                                                                          hrs           /hr
                         Rudd regarding 2008 Notice of acceptance of
                         appointment as chapter 11 trustee (.5); research
                         exemplars of same in other cases and review
                         applicable bankruptcy code, rules, local rules, and
                         case law (1.8); draft, revise and finalize notice for G.
                         Milligan's signature (.5).
04/23/2020   BR          Finalize notice of appointment of chapter 11 trustee;       0.30 hrs       165 /hr       49.50
                         file re same.
04/23/2020   SDL         Review bond, notice of filing of bond, and revise and       1.10 hrs       420 /hr      462.00
                         finalize notice of acceptance of appointment as
                         chapter 11 trustee (.4); additional correspondence
                         with court, United States Trustee, G. Milligan, and J.
                         Rudd regarding motion and order extending time for
                         Debtor to file schedules (.3); correspondence with
                         G. Milligan about responsibilities and obligations for
                         complying with various U.S. Trustee guidelines in
                         the case (.4).
04/24/2020   JMR         Analysis of notes and information and draft follow up       0.30 hrs       560 /hr      168.00
                         memo to A. Zarafshani and R. Horton with noted
                         information requests, outstanding items and IDI and
                         schedules and statements follow up (0.3)
04/30/2020   SDL         Calls with Panache personnel regarding assembly             0.30 hrs       420 /hr      126.00
                         of schedules.
05/01/2020   JMR         Telephone conference with G. Milligan regarding             0.40 hrs       560 /hr      224.00
                         advancing budget approval, retention of
                         professions, insurance issues and related
                         outstanding items and next steps (0.4)
05/04/2020   JMR         Correspondence with Telephone conference with R.            0.30 hrs       560 /hr      168.00
                         Horton regarding initial debtor exam (0.2);
                         preparations for same (0.1)
05/05/2020   JMR         Appear for and represent trustee for initial debtor         0.60 hrs       560 /hr      336.00
                         interview (0.3); telephone conference with R. Horton
                         on reporting questions and issues (0.2);
                         correspondence on same (0.1)
05/07/2020   SDL         Correspondence with Trustee regarding Initial               0.70 hrs       420 /hr      294.00
                         Debtor report (.2); call with Panache personnel
                         completing same to discuss and finalize (.5).
05/20/2020   BR          File monthly operating report; finalize witness and         0.70 hrs       165 /hr      115.50
                         exhibit list; file re same; prepare notice of revised
                         proposed order.
05/20/2020   SDL         Correspondence regarding and review of monthly              0.10 hrs       420 /hr       42.00
                         operating report.
             Total fees for this matter                                             17.80 hrs                  6,659.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 65
                                        of 614
                                                                                            Page              2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         122442
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       05/31/2020

BILLING SUMMARY

                                                               TOTAL FEES        $6,659.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $6,659.50
                                                     NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE         $6,659.50


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   4.30   165.00             $709.50
       Assistant
       Partner         JMR          Jason M Rudd                     2.00   560.00          $1,120.00
       Associate       SDL          Scott D. Lawrence               11.50   420.00          $4,830.00
                                                                    17.80                   $6,659.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 66
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:            122443
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:     Employment and Fee Applications

                   TOTAL FEES                                                                $23,791.00
                   TOTAL DISBURSEMENTS                                                            $6.72
                   TOTAL CHARGES FOR THIS BILL                                               $23,797.72

                   NET BALANCE FORWARD                                                            $0.00
                   TOTAL BALANCE NOW DUE                                                     $23,797.72




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 67
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  June 22, 2020

                                                                                      Invoice No:            122443
                                                                                    Our File No:     7066-13   JMR
                                                                                 Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated                                     $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/21/2020 SDL    Research law on "connections" and draft email for             5.00 hrs       420 /hr         N/C
                  circulation to firm to explain "connections" for
                  purpose of Ch 11 Trustee representation conflicts
                  (.8); revise engagement letter to accord with
                  applicable bankruptcy law (3.2); revise list of parties
                  in interest for firm conflict check for Milligan/Zen
                  Garden representation to include relevant attorneys
                  (1.0).
04/23/2020 SDL    Obtain and review various forms of retention                  7.10 hrs       420 /hr     2,982.00
                  application, declaration in support, and proposed
                  orders authorizing retention of counsel for chapter
                  11 trustee (1.4); research and review applicable
                  Bankruptcy Code, Bankruptcy Rules, and Local
                  Bankruptcy Rules regarding retention application
                  (.5); draft application for G. Milligan to retain and
                  employ Wick Phillips as attorneys (2.5); draft
                  declaration in support of same (1.9); draft proposed
                  order granting same (.8).
04/27/2020 SDL    Correspondence with J. Rudd and G. Milligan                   0.40 hrs       420 /hr       168.00
                  regarding case management options and set up of
                  same.
04/27/2020 SDL    Revisions to engagement letter to comply with                 0.90 hrs       420 /hr         N/C
                  applicable bankruptcy law.
04/28/2020 SDL    Review and analyze O'Toole engagement                         0.30 hrs       420 /hr       126.00
                  agreement for potential retention.
04/29/2020 JMR    Analysis of engagement letters for proposed special           0.20 hrs       560 /hr       112.00
                  counsel for TXDOT and PDA matters (0.2).
05/01/2020 JMR    Telephone conference with O'Toole regarding terms             0.70 hrs       560 /hr       392.00
                  of retention and advancing estate employment (0.5);
                  correspondence with G. Milligan regarding update
                  and next steps on same (0.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 68
                                        of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      122443
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     05/31/2020
                        correspondence with G. Milligan regarding update
                        and next steps on same (0.2)
05/01/2020 SDL          Research regarding legal standard for retention of       1.60 hrs       420 /hr      672.00
                        financial advisor and real estate broker.
05/02/2020 SDL          Draft and finalize memo to J. Rudd regarding             3.30 hrs       420 /hr    1,386.00
                        standard for employing ordinary course
                        professionals (1.2); begin draft of same (.6); draft
                        and finalize memorandum to J. Rudd regarding
                        legal standards for retention of real estate broker
                        and financial advisor (1.5).
05/04/2020 SDL          Draft and revise application to retain Harney            5.60 hrs       420 /hr    2,352.00
                        Advisors as financial advisor (1.9); research
                        comparable cases for inclusion in same (1.8); draft
                        proposed order regarding same (.6); draft
                        declaration in support of same (1.3).
05/05/2020 BR           File supplemental statement.                             0.10 hrs       165 /hr       16.50
05/05/2020 JMR          Telephone conference with G. Milligan regarding          0.70 hrs       560 /hr      392.00
                        O'Toole retention issues (0.2); revise and comment
                        on Hanrey and WP employment applications (0.5)
05/05/2020 SDL          Revisions to retention application for Harney (.2);      0.50 hrs       420 /hr      210.00
                        revisions to Trustee's verified statement of
                        connections (.3).
05/12/2020 SDL          Revise and send draft Wick Phillips retention            0.60 hrs       420 /hr      252.00
                        application to Trustee for final review.
05/13/2020 BR           Finalize applications to employ; file and serve re       2.70 hrs       165 /hr      445.50
                        same.
05/13/2020 SDL          Finalize Wick Phillips and Harney retention              1.00 hrs       420 /hr      420.00
                        applications, declarations in support, and proposed
                        orders (.7); review and analysis of service
                        requirements for same (.3).
05/14/2020 BR           Prepare Motion Establishing Procedures for Interim       1.30 hrs       165 /hr      214.50
                        Compensation And Reimbursement of Expenses for
                        Professionals.
05/14/2020 SDL          Call with J. Rudd regarding potential retention of       0.50 hrs       420 /hr      210.00
                        real property broker (.1); revisions to non-disclosure
                        agreement to send to potential broker for access to
                        data room (.4).
05/15/2020 JMR          Correspondence and call with T. Irion regarding          0.20 hrs       560 /hr      112.00
                        retention to cover PDA hearing (0.1);
                        correspondence with Trustee on same (0.1)
05/15/2020 SDL          Begin review of prior agreements to ensure no            0.50 hrs       420 /hr      210.00
                        conflict with retention of additional professionals
                        (.2); plan, prepare for and begin work on drafting
                        special counsel, broker and fee procedures motions
                        (.3).
05/17/2020 SDL          Conclude review and correspondence to G. Milligan        0.20 hrs       420 /hr       84.00
                        regarding analysis of retention agreements.
05/18/2020 SDL          Begin draft of motion to retain Sprouse as special       3.70 hrs       420 /hr    1,554.00
                        counsel (1.0); call with T. Irion regarding same (.2);
                        research into potential for payment of prepetition
                        amounts and correspondence with Trustee, J. Rudd,
                        E. White and T. Irion regarding same (1.1); continue
                        draft of motion (1.4).
05/19/2020 BR           Prepare notice of hearing and certificate of service;    2.90 hrs       165 /hr      478.50
                        finalize application to employ special counsel; file
                        and serve re same.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 69
                                        of 614
                                                                                                     Page           2
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      122443
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     05/31/2020
05/19/2020 DGJ          Pursue strategy re. drafting Retention Application for     0.50 hrs       335 /hr      167.50
                        real estate brokers. (0.4)
05/19/2020 JMR          Review and approve Irion engagement pleadings              0.50 hrs       560 /hr      280.00
                        (0.2); correspondence on broker retention (0.3)
05/19/2020 SDL          Continue revising and finalize draft of retention          4.80 hrs       420 /hr    2,016.00
                        application for Sprouse (1.5); research applicable
                        law on prepetition amounts due (.5); research law
                        regarding timing of appointment and availability of
                        compensation prior to application date (.9); draft and
                        revise declaration (.6); draft and revise proposed
                        order (.4); call with T. Irion regarding application and
                        declaration and correspondence with Trustee
                        regarding same (.2); finalize all for filing (.7).
05/19/2020 SDL          Correspondence with Trustee, proposed broker, and          1.00 hrs       420 /hr      420.00
                        J. Rudd regarding retention application and
                        declaration in support (.4); call and correspodnence
                        with D. Heringer regarding same (.4); call with J.
                        Rudd, G. Milligan and E. White regarding retention
                        terms (.2).
05/20/2020 DGJ          Draft Retention Application for broker (2.5); draft        3.60 hrs       335 /hr    1,206.00
                        Coddington Decaration in Support of Retention
                        Application for brokers (0,5); draft proposed order
                        granting Retention Application for brokers (0.6)
05/20/2020 SDL          Correspondence with D. Heringer regarding broker           1.30 hrs       420 /hr      546.00
                        application (.2); begin review of draft application
                        (.5); correspondence with J. Rudd and S. Tobin
                        regarding Sprouse application (.4); correspondence
                        with T. Irion regarding Sprouse application (.1);
                        correspondence with B. Ramirez regarding
                        objection deadlines for Wick Phillips, Harney and
                        Sprouse applications (.1).
05/21/2020 SDL          Continue review of real estate broker retention            1.20 hrs       420 /hr      504.00
                        application.
05/22/2020 DGJ          Analyze and review initial draft of Motion for Entry of    2.10 hrs       335 /hr      703.50
                        an Order Establishing Procedures for Interim
                        Compensation and Reimbursement of Expenses for
                        Professionals in anticipation of conferring on same
                        (0.2); confer on strategy re. revising Motion for Entry
                        of an Order Establishing Procedures for Interim
                        Compensation and Reimbursement of Expenses for
                        Professionals (0.4); analyze, review, revise Motion
                        for Entry of an Order Establishing Procedures for
                        Interim Compensation and Reimbursement of
                        Expenses for Professionals (1.1); analyze, review,
                        and revise proposed order granting Motion for Entry
                        of an Order Establishing Procedures for Interim
                        Compensation and Reimbursement of Expenses for
                        Professionals (0.4)
05/22/2020 DGJ          Pursue strategy re. revising broker declaration (0.3)      0.30 hrs       335 /hr      100.50
05/22/2020 SDL          Conclude initial review of broker retention                3.20 hrs       420 /hr    1,344.00
                        application and correspondence to J. Rudd
                        regarding same (.4); call to discuss additional
                        revisions with D. Heringer (.2); begin drafting
                        application to retain Foran, O'Toole & Burke LLC
                        (1.9); draft proposed order regarding same (.4);
                        review engagement agreement related thereto (.3).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 70
                                        of 614
                                                                                                     Page           3
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      122443
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     05/31/2020
05/22/2020 SDL           Call and correspondence with D. Heringer regarding        0.70 hrs       420 /hr      294.00
                         fee procedures application (.3); call with Trustee, E.
                         White and J. Rudd regarding fee procedures and
                         upcoming case deadlines (.4).
05/24/2020   SDL         Revisions to declaration in support of Foran              0.80 hrs       420 /hr      336.00
                         application and correspondence to J. Rudd
                         regarding same.
05/24/2020   SDL         Revisions to motion for fee procedures.                   0.20 hrs       420 /hr       84.00
05/25/2020   SDL         Review and revise fee procedures motion.                  0.80 hrs       420 /hr      336.00
05/26/2020   DGJ         Draft List of Parties in Interest to be attached as an    1.10 hrs       335 /hr      368.50
                         exhibit to Coddington Declaration (1.1)
05/26/2020   SDL         Continue review and revisions to fee procedures           0.80 hrs       420 /hr      336.00
                         motion.
05/27/2020   SDL         Revisions to fee procedures motion (1.1);                 1.20 hrs       420 /hr      504.00
                         correspondence with Trustee, E. White and J. Rudd
                         regarding press coverage of case (.1).
05/27/2020   SDL         Review fee procedures and call and                        1.20 hrs       420 /hr      504.00
                         correspondence with T. Irion regarding
                         reimbursement procedures going forward and status
                         of request for payment of prepetition amounts (.8);
                         revisions to declaration in support of broker
                         retention (.4).
05/28/2020   SDL         Call with J. Rudd to discuss revisions to                 0.80 hrs       420 /hr      336.00
                         compensation procedures motion (.2); implement
                         revisions, finalize draft and circulate to Trustee for
                         approval (.6).
05/29/2020   JMR         Correspondence and telephone conference with T.           1.10 hrs       560 /hr      616.00
                         Scannell regarding negotiations of broker and O.
                         Toole retention terms (0.4); correspondence and call
                         with M. O'Toole on same (0.4); correspondence and
                         call to broker on same (0.3)
             Total fees for this matter                                           67.20 hrs                 23,791.00




DISBURSEMENTS
 05/31/2020 Thomson Reuters-West - Online Research                                                              6.72
                Total disbursements for this matter                                                            $6.72
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 71
                                        of 614
                                                                                            Page                4
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:           122443
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:         05/31/2020

BILLING SUMMARY

                                                               TOTAL FEES       $23,791.00
                                                     TOTAL DISBURSEMENTS             $6.72

                                             TOTAL CHARGES FOR THIS BILL        $23,797.72
                                                     NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE        $23,797.72


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   7.00   165.00          $1,155.00
       Assistant
       Associate       DGJ          Daniella G. Heringer             7.60   335.00          $2,546.00
       Partner         JMR          Jason M Rudd                     3.40   560.00          $1,904.00
       Associate       SDL          Scott D. Lawrence                5.90     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence               43.30   420.00         $18,186.00
                                                                    67.20                  $23,791.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 72
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                 June 22, 2020
                                                                               Invoice No:          122444
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:     Claims Administration and Objections

                   TOTAL FEES                                                                $630.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $630.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $630.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 73
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                        Invoice No:            122444
                                                                                      Our File No:     7066-10   JMR
                                                                                   Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated                                       $0.00
Payments received since last invoice                                      $0.00
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                       $0.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/26/2020 JMR         Correspondence with A. Woodham regarding                   0.90 hrs       560 /hr       504.00
                       Panache agreements, loans and related information
                       (0.1); initial review of same (0.2); analysis of new
                       files shared on Box share file and new Panache
                       correspondence (0.6)
05/20/2020 SDL         Review correspondence from counsel for receiver            0.30 hrs       420 /hr       126.00
                       regarding custodian claims.
           Total fees for this matter                                             1.20 hrs                     630.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 74
                                        of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         122444
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $630.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $630.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE            $630.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.90   560.00             $504.00
       Associate       SDL          Scott D. Lawrence               0.30   420.00             $126.00
                                                                    1.20                      $630.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 75
                                           of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                  June 22, 2020
                                                                                 Invoice No:           122445
                                                                               Our File No:    7066-09   JMR
                                                                            Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:     Case Administration

                   TOTAL FEES                                                                  $2,688.00
                   TOTAL DISBURSEMENTS                                                             $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $2,688.00

                   NET BALANCE FORWARD                                                             $0.00
                   TOTAL BALANCE NOW DUE                                                       $2,688.00




                                              Wiring Instructions:
                                                   Vista Bank
                                            Routing No.: 111314575
                                             Account No.: 7027538
                              Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                              Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 76
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                    June 22, 2020

                                                                                         Invoice No:            122445
                                                                                       Our File No:     7066-09   JMR
                                                                                    Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated                                        $0.00
Payments received since last invoice                                       $0.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                        $0.00

Trust balance carried forward                                              $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/28/2020 SDL         Correspondence regarding set up of shared                   1.70 hrs       420 /hr       714.00
                       document space, document indexing and related
                       matters with B. Ramirez (.6); update case tracking
                       spreadsheet with case deadlines, including research
                       to ensure deadlines are calculated correctly given
                       involuntary filing and trustee appointment (1.1).
04/29/2020 SDL         Multiple correspondences with Trustee and B.                1.70 hrs       420 /hr       714.00
                       Ramirez and initial inquiry into potential new lawsuit
                       by D. White against Romspen (.9); continue working
                       on calculating case deadlines, including tax filing
                       deadlines, and preparing correspondence related to
                       same (.8).
05/01/2020 SDL         Finalize and distribute case deadline reminders to          1.80 hrs       420 /hr       756.00
                       team.(1.3); call and discussion with Panache
                       personnel regarding preparation of schedules (.5).
05/13/2020 SDL         Review additional potential deadlines related to 341        0.30 hrs       420 /hr       126.00
                       meeting and correspondence and call with Trustee
                       regarding same.
05/26/2020 SDL         Correspondence to B. Ramirez regarding service list         0.10 hrs       420 /hr        42.00
                       updates.
05/29/2020 SDL         Finalize interim professional compensation                  0.80 hrs       420 /hr       336.00
                       procedures motion for filing and correspondence
                       with B. Ramirez regarding same (.6);
                       correspondence with T. Irion regarding same (.2).
           Total fees for this matter                                              6.40 hrs                   2,688.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 77
                                        of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        122445
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      05/31/2020



BILLING SUMMARY

                                                              TOTAL FEES        $2,688.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $2,688.00
                                                    NET BALANCE FORWARD               $0.00
                                                  TOTAL BALANCE NOW DUE         $2,688.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               6.40   420.00          $2,688.00
                                                                    6.40                   $2,688.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 78
                                           of 614
                               Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                  June 22, 2020
                                                                                 Invoice No:           122446
                                                                               Our File No:    7066-08   JMR
                                                                            Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:     Business Operations

                   TOTAL FEES                                                                  $5,026.00
                   TOTAL DISBURSEMENTS                                                             $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $5,026.00

                   NET BALANCE FORWARD                                                             $0.00
                   TOTAL BALANCE NOW DUE                                                       $5,026.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                              Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 79
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                                (214) 692-6200
                                                (214) 692-6255
                                          Federal Tax ID: XX-XXXXXXX

                                                 June 22, 2020

                                                                                     Invoice No:            122446
                                                                                   Our File No:     7066-08   JMR
                                                                                Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated                                    $0.00
Payments received since last invoice                                   $0.00
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                    $0.00

Trust balance carried forward                                          $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/28/2020 SDL    Multiple correspondences from Panache, Trustee               0.60 hrs       420 /hr       252.00
                  and others regarding development of short-term
                  budget and emergency expenditures, along with
                  analysis of legal restrictions on spending related to
                  same
04/29/2020 SDL    Prepare for and attend call with Trustee, Harney,            1.40 hrs       420 /hr       588.00
                  Panache, and K. Mercer regarding developing
                  budget and emergency needs (.8); review and
                  comment on proposed budget, including U.S.
                  Trustee fees and insurance issues (.6).
04/30/2020 JMR    Telephone conference with A. Zarafshani regarding            0.50 hrs       560 /hr       280.00
                  planning for needed property preservation activities
                  and authority for same (0.3); correspondence on
                  same (0.2)
04/30/2020 SDL    Review budget and attend call with Trustee and               3.90 hrs       420 /hr     1,638.00
                  Financial Advisor regarding same (.5); review
                  revisions to budget incorporating comments from
                  Panache and Financial Advisor (.7); research
                  applicable law on utilities providers and payment
                  options related thereto (1.0); correspondence to
                  Trustee and Financial advisor regarding same and
                  additional comments to budget (.6); call to discuss
                  finalizing budget (1.1).
05/27/2020 SDL    Correspondence regarding budget items and need               0.20 hrs       420 /hr        84.00
                  for authority to pay prepetition amounts.
05/28/2020 JMR    Telephone conferences (2) with G. Milligan                   0.30 hrs       560 /hr       168.00
                  regarding operation developments and updates and
                  resolution of same (0.3)
05/28/2020 SDL    Call with Trustee, E. White and J. Rudd regarding            4.50 hrs       420 /hr     1,890.00
                  need for critical vendor motion (.2); research
                  potential forms of critical vendor motion appropriate
                  to case and needs (.7); adapt form and draft critical
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 80
                                        of 614
                                                                                                    Page                1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:           122446
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:         05/31/2020
                                                                                      hrs           /hr
                       need for critical vendor motion (.2); research
                       potential forms of critical vendor motion appropriate
                       to case and needs (.7); adapt form and draft critical
                       vendor motion (2.7); draft proposed order granting
                       same (.5); correspondence with E. White to obtain
                       and analyze budget for prepetition amounts
                       proposed to be paid under critical vendor motion
                       (.4);
05/30/2020 SDL         Review press coverage of PDA proceeding and               0.30 hrs        420 /hr           126.00
                       correspondence regarding preparation of tax
                       returns.
           Total fees for this matter                                           11.70 hrs                         5,026.00




BILLING SUMMARY

                                                              TOTAL FEES                $5,026.00
                                                    TOTAL DISBURSEMENTS                     $0.00

                                             TOTAL CHARGES FOR THIS BILL                $5,026.00
                                                    NET BALANCE FORWARD                        $0.00
                                                   TOTAL BALANCE NOW DUE                    $5,026.00


       Timekeeper Summary

       Name                                                            Hours         Rate               Amount
       Partner         JMR          Jason M Rudd                         0.80      560.00               $448.00
       Associate       SDL          Scott D. Lawrence                   10.90      420.00           $4,578.00
                                                                        11.70                       $5,026.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 81
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:          122447
                                                                             Our File No:    7066-07   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Budgeting (Case)

                   TOTAL FEES                                                                 $84.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $84.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                      $84.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 82
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                                (214) 692-6200
                                                (214) 692-6255
                                          Federal Tax ID: XX-XXXXXXX

                                                 June 22, 2020

                                                                                     Invoice No:            122447
                                                                                   Our File No:     7066-07   JMR
                                                                                Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)

Balance forward as of invoice dated                                    $0.00
Payments received since last invoice                                   $0.00
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                    $0.00

Trust balance carried forward                                          $0.00

FOR PROFESSIONAL SERVICES RENDERED
05/26/2020 SDL         Correspondence with E. White regarding budget           0.20 hrs       420 /hr        84.00
                       reconciliation report.
           Total fees for this matter                                          0.20 hrs                      84.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 83
                                        of 614
                                                                                           Page               1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:          122447
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:        05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES             $84.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $84.00
                                                    NET BALANCE FORWARD               $0.00
                                                  TOTAL BALANCE NOW DUE              $84.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.20   420.00               $84.00
                                                                    0.20                        $84.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 84
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:           122448
                                                                             Our File No:    7066-04   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Asset Disposition

                   TOTAL FEES                                                                $3,370.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $3,370.00

                   NET BALANCE FORWARD                                                           $0.00
                   TOTAL BALANCE NOW DUE                                                     $3,370.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 85
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                                (214) 692-6200
                                                (214) 692-6255
                                          Federal Tax ID: XX-XXXXXXX

                                                 June 22, 2020

                                                                                     Invoice No:            122448
                                                                                   Our File No:     7066-04   JMR
                                                                                Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated                                    $0.00
Payments received since last invoice                                   $0.00
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                    $0.00

Trust balance carried forward                                          $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/28/2020 SDL    Prepare for and participate in call with J. Tillotson,       0.40 hrs       420 /hr       168.00
                  counsel for D. White, regarding potential disposition
                  of the property and go-forward ownership
                  structures.
05/13/2020 JMR    Review and comment on draft NDA for dataroom                 0.40 hrs       560 /hr       224.00
                  (0.2); correspondence on approval of dataroom
                  sharing and related issues (0.2)
05/14/2020 JMR    Strategy and proposal conference with potential              1.20 hrs       560 /hr       672.00
                  brokers regarding proposed services and marketing
                  plan for project to advance sale process (1.0); follow
                  up call with G. Milligan regarding same (0.2)
05/16/2020 BR     Document production for data room.                           3.20 hrs       165 /hr       528.00
05/16/2020 SDL    Multiple correspondences and review of documents             0.80 hrs       420 /hr       336.00
                  to provide to property broker to commence
                  marketing process.
05/18/2020 SDL    Conference call with potential broker regarding              0.90 hrs       420 /hr       378.00
                  proposed retention (.7); follow up call with Trustee
                  regarding same (.2).
05/19/2020 JMR    Portion of conference call with T. Scannell regarding        0.80 hrs       560 /hr       448.00
                  process and brokers to sell development and terms
                  of same (0.3); telephone conference with G. Milligan
                  on same (0.3); correspondence with brokers and T.
                  Scannell on same (0.2)
05/22/2020 JMR    Telephone conference with T. Scannell regarding              0.40 hrs       560 /hr       224.00
                  advancing retention of sales process (0.2);
                  correspondence with potential brokers on same
                  (0.1); correspondence with G. Milligan on same
                  (0.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 86
                                        of 614
                                                                                                Page                1
Greg Milligan as proposed ch 11 trustee of                                               Invoice No:           122448
3443 Zen Garden,Services
For Professional  LP     Rendered                                                Invoice through:         05/31/2020
05/26/2020 JMR         Correspondence with T. Scannell, Trustee and          0.30 hrs        560 /hr           168.00
                       brokers regarding negotiation of terms with for
                       potential employment as brokers (0.3).
05/27/2020 JMR         Correspondence with Romspen counsel regarding         0.20 hrs        560 /hr           112.00
                       status of approval of broker retention terms (0.2)
05/28/2020 JMR         Correspondence on broker retention with Romspen       0.20 hrs        560 /hr           112.00
                       counsel and Trustee (0.2)
           Total fees for this matter                                        8.80 hrs                         3,370.00




BILLING SUMMARY

                                                               TOTAL FEES           $3,370.00
                                                     TOTAL DISBURSEMENTS                $0.00

                                             TOTAL CHARGES FOR THIS BILL            $3,370.00
                                                     NET BALANCE FORWARD                   $0.00
                                                   TOTAL BALANCE NOW DUE                $3,370.00


       Timekeeper Summary

       Name                                                         Hours        Rate               Amount
       Legal           BR           Brenda Ramirez                    3.20     165.00               $528.00
       Assistant
       Partner         JMR          Jason M Rudd                      3.50     560.00           $1,960.00
       Associate       SDL          Scott D. Lawrence                 2.10     420.00               $882.00
                                                                      8.80                      $3,370.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 87
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                June 22, 2020
                                                                               Invoice No:            122449
                                                                             Our File No:     7066-03   JMR
                                                                          Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:     Asset Analysis and Recovery

                   TOTAL FEES                                                                $13,166.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $13,166.00

                   NET BALANCE FORWARD                                                            $0.00
                   TOTAL BALANCE NOW DUE                                                     $13,166.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 88
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  June 22, 2020

                                                                                      Invoice No:            122449
                                                                                    Our File No:     7066-03   JMR
                                                                                 Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated                                     $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/22/2020 JMR    Correspondence with G. Milligan regarding                     2.60 hrs       560 /hr     1,456.00
                  immediate items in view of appointment order (0.4);
                  strategy conference with G. Milligan (Trustee) and
                  S. Lawrence on immediate issues to transition
                  estate, secure assets and gather background
                  information (0.5); telephone conference with
                  debtor's counsel and petitioning creditors' counsel to
                  initiate transition of estate, urgent items and next
                  steps (0.8); analysis of background, related litigation
                  and other documents to advance transition and next
                  steps in case (0.9)
04/23/2020 JMR    Telephone conference with debtor's insurance                  0.60 hrs       560 /hr       336.00
                  broker regarding current coverage, unpaid
                  premiums, refund potential and any pending claims
                  (0.4); correspondence on same (0.2)
04/24/2020 JMR    Telephone conference with R. Roy (Receiver) and               4.80 hrs       560 /hr     2,688.00
                  S. Whitehead (Counsel) regarding background and
                  transition of pending estate matters with focus on
                  urgent items and options to advance recoveries and
                  find value for creditors (1.1); telephone conference
                  with Cushman Wakefield team regarding status of
                  marketing for property, valuation issues and next
                  potential steps to lease or sell property and related
                  issues (0.6); transition conference with A.
                  Zarafshani, R. Horton, G. Milligan and K. Mercer
                  regarding status of project, state of assets and
                  funding, options for value and related transitions
                  issues (3.1)
04/27/2020 SDL    Begin review of documents provided by debtor                  1.30 hrs       420 /hr       546.00
                  regarding status of project, disputes with vendors,
                  lenders, regulators and other parties, and
                  developing strategy for resolving same to monetize
                  asset.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 89
                                        of 614
                                                                                                        Page           1
Greg Milligan as proposed ch 11 trustee of                                                       Invoice No:      122449
3443 Zen Garden,Services
For Professional  LP     Rendered                                                         Invoice through:     05/31/2020
                                                                                           hrs           /hr
                         regarding status of project, disputes with vendors,
                         lenders, regulators and other parties, and
                         developing strategy for resolving same to monetize
                         asset.
04/29/2020   BR          Prepare document log.                                        0.80 hrs       165 /hr      132.00
04/30/2020   JMR         Telephone conference with S. Ayers (CTRMA                    0.70 hrs       560 /hr      392.00
                         counsel) regarding status of settlement, next steps
                         to preserve and advance same (0.5); strategy call
                         with G. Milligan on follow up to advance same (0.2)
05/01/2020   CCK         Telephone conference with J. Rudd to discuss                 5.20 hrs       560 /hr    2,912.00
                         insurance policy review project (.2); review pictures
                         of mold damage at client premises (.2); review client
                         insurance program summary chart (.2); review
                         designated premises endorsements to CGL and
                         umbrella liability policies (.4); review property policy
                         binder (.3 ); review builder's risk policy (1.5 ); review
                         endorsement to builder's risk policy rescinding
                         notice of cancellation (.1); review property moisture
                         report (.2 ); draft summary analyzing potential mold
                         coverage available under the builder's risk policy
                         (1.2 ); review client e-mails regarding same (.2 );
                         draft summary of coverage limitation afforded by
                         liability policy forms (.5 ); analyze potential gaps in
                         insurance program (.2).
05/01/2020   JMR         Conference call with C. Keeble regarding analysis of         0.50 hrs       560 /hr      280.00
                         estate's insurance policies to assess coverage and
                         identify potental claims (0.3); correspondence on
                         same with A. Zarafshai and C. Keeble (0.2)
05/04/2020   CCK         Draft and revise lengthy e-mail to J. Rudd regarding         3.50 hrs       560 /hr    1,960.00
                         potential mold coverage afforded by Builder's Risk
                         and property policies (1.1) ; analyze potential
                         coverage gaps in Zen Garden insurance program
                         and draft summary regarding same (.8 ); draft
                         summary of coverage afforded by CNA Builder's risk
                         policy (1.6 ).
05/09/2020   JMR         Correspondence with Hinshaw firm and Trustee                 0.20 hrs       560 /hr      112.00
                         regarding potential litigation claim assets (0.2)
05/12/2020   JMR         Conference call with Hinshaw & Culbertson LLP                0.70 hrs       560 /hr      392.00
                         legal team and former counsel to Debtors regarding
                         all potental litigation claims, recoveries, transition
                         issues and related recovery matters (0.6); post call
                         with Trustee on next steps (0.1)
05/28/2020   JMR         Telephone conference with G. Milligan regarding              0.30 hrs       560 /hr      168.00
                         general contractor insurance request and response
                         to same (0.1); correspondence with C. Keeble on
                         same (0.2)
05/29/2020   CCK         Review and respond to e-mail from J. Rudd                    3.20 hrs       560 /hr    1,792.00
                         regarding review of general contractor's insurance
                         policies (.2); review workers compensation and
                         employer's liability policy (.7); review business auto
                         liability (.8); draft e-mail to J. Rudd regarding benefit
                         to debtor from workers compensation and auto
                         liability policies (.7); begin review of coverage
                         afforded by package policy (.8).
             Total fees for this matter                                              24.40 hrs                 13,166.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 90
                                        of 614
                                                                                            Page              2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         122449
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       05/31/2020




BILLING SUMMARY

                                                               TOTAL FEES       $13,166.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $13,166.00
                                                     NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE        $13,166.00


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   0.80   165.00             $132.00
       Assistant
       Partner         CCK          Charles C. Keeble               11.90   560.00          $6,664.00
       Partner         JMR          Jason M Rudd                    10.40   560.00          $5,824.00
       Associate       SDL          Scott D. Lawrence                1.30   420.00             $546.00
                                                                    24.40                  $13,166.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 91
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 June 22, 2020
                                                                               Invoice No:          122450
                                                                             Our File No:    7066-11   JMR
                                                                          Billing through:       05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:     Corporate Governance and Board Matters

                   TOTAL FEES                                                                $504.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $504.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $504.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 92
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                           Invoice No:            122450
                                                                                         Our File No:     7066-11   JMR
                                                                                      Billing through:        05/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Corporate Governance and Board Matters

Balance forward as of invoice dated                                          $0.00
Payments received since last invoice                                         $0.00
Adjustments since last invoice                                               $0.00
Net Balance Forward                                                          $0.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/30/2020 JMR         Telephone conference with D. White (primary                   0.90 hrs       560 /hr       504.00
                       Debtor equity holder) counsel (J. Tilliotson and D.
                       Williamson) and G. Milligan regarding ownership of
                       debtor, pending disputes and litigation and options
                       to fund and advance case (0.7); post discussion
                       follow up with G. Milligan (0.2).
           Total fees for this matter                                                0.90 hrs                     504.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 93
                                        of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         122450
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       05/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $504.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $504.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE            $504.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.90   560.00             $504.00
                                                                    0.90                      $504.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 94
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                 June 22, 2020
                                                                                Invoice No:           122451
                                                                              Our File No:    7066-25   JMR
                                                                           Billing through:       05/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:     Challenge Investigation

                   TOTAL FEES                                                                 $3,021.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $3,021.50

                   NET BALANCE FORWARD                                                            $0.00
                   TOTAL BALANCE NOW DUE                                                      $3,021.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 95
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   June 22, 2020

                                                                                        Invoice No:            122451
                                                                                      Our File No:     7066-25   JMR
                                                                                   Billing through:        05/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated                                       $0.00
Payments received since last invoice                                      $0.00
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                       $0.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
05/21/2020 NBN         Correspond with J. Rudd and client.                        0.30 hrs       495 /hr       148.50
05/22/2020 DGJ         Participate in phone conference re. investigation of       0.50 hrs       335 /hr       167.50
                       lenders' liens and claims against them (0.5)
05/22/2020 JMR         Strategy conference with N. Nelson and M. Bailey           0.60 hrs       560 /hr       336.00
                       regarding investigation of Romspen liens and
                       related claims (0.4); correspondence to advance
                       preparations for same with litigaiton and lien review
                       teams (0.2)
05/22/2020 MWB         Telephone conference regarding strategy.                   0.50 hrs       545 /hr       272.50
05/22/2020 NBN         Review materials provided by client (.6); attend call      1.10 hrs       495 /hr       544.50
                       with J. Rudd and M. Bailey regarding scope of
                       investigation and background (.5).
05/22/2020 SDL         Prepare for and participate in kick off call with          0.90 hrs       420 /hr       378.00
                       challenge team (.5); follow up correspondence with
                       team and B. Ramirez (.4).
05/26/2020 SDL         Correspondence related to obtaining lien search for        0.50 hrs       420 /hr       210.00
                       challenge investigation.
05/27/2020 SDL         Additional correspondence with Trustee and                 0.60 hrs       420 /hr       252.00
                       Chicago TItle regarding credit and payment and
                       commencement of lien search.
05/28/2020 NBN         Prepare proposed time of investigation (.6); review        1.10 hrs       495 /hr       544.50
                       related documents (.3); correspond with J. Rudd
                       regarding same (.2).
05/29/2020 SDL         Review correspondence and proposed timeline for            0.40 hrs       420 /hr       168.00
                       investigation (.2); correspondence with Chicago Title
                       regarding lien search (.2).
           Total fees for this matter                                             6.50 hrs                   3,021.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 96
                                        of 614
                                                                                              Page              1
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:         122451
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:       05/31/2020




BILLING SUMMARY

                                                                 TOTAL FEES        $3,021.50
                                                       TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL           $3,021.50
                                                       NET BALANCE FORWARD               $0.00
                                                     TOTAL BALANCE NOW DUE         $3,021.50


       Timekeeper Summary

       Name                                                           Hours    Rate              Amount
       Associate       DGJ          Daniella G. Heringer               0.50   335.00             $167.50
       Partner         JMR          Jason M Rudd                       0.60   560.00             $336.00
       Partner         MWB          Michael W Bailey                   0.50   545.00             $272.50
       Partner         NBN          Nick B. Nelson                     2.50   495.00          $1,237.50
       Associate       SDL          Scott D. Lawrence                  2.40   420.00          $1,008.00
                                                                       6.50                   $3,021.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 97
                                           of 614
                              Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                (214) 692-6200 phone
                                              (214) 692-6255 facsimile
                                            Federal Tax No: XX-XXXXXXX

                                                      July 6, 2020
                                                                                Invoice No:          123566
                                                                              Our File No:    7066-16   JMR
                                                                           Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                  Matter Summary
RE:     Litigation: Contested Matters and Adversary
        Proceedings

                   TOTAL FEES                                                                 $504.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $504.00

                   NET BALANCE FORWARD                                                        $168.00
                   TOTAL BALANCE NOW DUE                                                      $672.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 98
                                        of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123566
                                                                                  Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122440     06/22/2020              16                 JMR                   $168.00           $168.00
                                     Total Outstanding Balance                                          $168.00
                                     Total Amount Due on this Invoice                                   $504.00
                                     Total Balance Now Due                                              $672.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $168.00             $0.00               $0.00              $0.00       $0.00         $168.00




                                 Please remit payment within 30 days. Thank you!
    20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 99
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                    July 6, 2020

                                                                                       Invoice No:            123566
                                                                                     Our File No:     7066-16   JMR
                                                                                  Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 06/22/2020                         $168.00
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $168.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/21/2020 JMR         Analysis and comment on K. Mercer draft motion            0.50 hrs       560 /hr       280.00
                       regarding removables lien priority litigation
                       procedures and schedule (0.4); correspondence
                       with Trustee team on same (0.1)
06/22/2020 JMR         Analysis of revised motion on removables lien priory      0.40 hrs       560 /hr       224.00
                       dispute procedures and authorize filing of same
                       (0.4)
           Total fees for this matter                                            0.90 hrs                     504.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 100
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         123566
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $504.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $504.00
                                                    NET BALANCE FORWARD             $168.00
                                                   TOTAL BALANCE NOW DUE            $672.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.90   560.00             $504.00
                                                                    0.90                      $504.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 101
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:           123567
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                    $0.00
                   TOTAL DISBURSEMENTS                                                       $1,595.52
                   TOTAL CHARGES FOR THIS BILL                                               $1,595.52

                   NET BALANCE FORWARD                                                        $972.96
                   TOTAL BALANCE NOW DUE                                                     $2,568.48




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 102
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123567
                                                                                  Reference No.       7066-01 JMR



Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122435     06/22/2020              01                 JMR                   $972.96           $972.96
                                     Total Outstanding Balance                                          $972.96
                                     Total Amount Due on this Invoice                                 $1,595.52
                                     Total Balance Now Due                                            $2,568.48


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $972.96             $0.00               $0.00              $0.00       $0.00         $972.96




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 103
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                      July 6, 2020

                                                                                     Invoice No:           123567
                                                                                   Our File No:    7066-01   JMR
                                                                                Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 06/22/2020                       $972.96
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                  $972.96

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 06/01/2020 Copies for bankruptcy on 05/31/20                                                             24.80
 06/11/2020 Bankruptcy copies (BR)                                                                       124.00
 06/11/2020 Bankruptcy copies (BR)                                                                        12.20
 06/15/2020 Classic Legal Document Services, Inc. - Heavy Litigation, copies, tabs & binders             968.62
 06/25/2020 Bankruptcy copies (BR)                                                                       102.60
 06/30/2020 Delivery services/messengers                                                                 242.30
 06/30/2020 Postage                                                                                      121.00
                Total disbursements for this matter                                                    $1,595.52
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 104
                                         of 614
                                                                                      Page            1
Greg Milligan as proposed ch 11 trustee of                                     Invoice No:       123567
3443 Zen Garden,Services
For Professional  LP     Rendered                                          Invoice through:   06/30/2020

BILLING SUMMARY

                                                             TOTAL FEES           $0.00
                                                   TOTAL DISBURSEMENTS        $1,595.52

                                             TOTAL CHARGES FOR THIS BILL      $1,595.52
                                                  NET BALANCE FORWARD           $972.96
                                                 TOTAL BALANCE NOW DUE        $2,568.48




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 105
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                   July 6, 2020
                                                                               Invoice No:          123568
                                                                             Our File No:    7066-21   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                  Matter Summary
RE:    Relief from Stay and Adequate Protection

                   TOTAL FEES                                                                $336.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $336.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $336.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 106
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                      July 6, 2020

                                                                                          Invoice No:            123568
                                                                                        Our File No:     7066-21   JMR
                                                                                     Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Relief from Stay and Adequate Protection

Balance forward as of invoice dated                                         $0.00
Payments received since last invoice                                        $0.00
Adjustments since last invoice                                              $0.00
Net Balance Forward                                                         $0.00

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/04/2020 JMR         Telephone conference with R. Horton regarding                0.30 hrs       560 /hr       168.00
                       defense of suits against GC and related stay issues
                       (0.3)
06/09/2020 JMR         Telephone conference with R. Horton regarding                0.30 hrs       560 /hr       168.00
                       potental stay of litigation (0.2); correspondence with
                       Trustee team on same (0.1)
           Total fees for this matter                                               0.60 hrs                     336.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 107
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         123568
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $336.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $336.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE            $336.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.60   560.00             $336.00
                                                                    0.60                      $336.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 108
                                        of 614
                            Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                  July 6, 2020
                                                                              Invoice No:            123569
                                                                            Our File No:     7066-25   JMR
                                                                         Billing through:        06/30/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:   Challenge Investigation

                 TOTAL FEES                                                                 $17,393.50
                 TOTAL DISBURSEMENTS                                                             $0.00
                 TOTAL CHARGES FOR THIS BILL                                                $17,393.50

                 NET BALANCE FORWARD                                                         $3,021.50
                 TOTAL BALANCE NOW DUE                                                      $20,415.00




                                          Wiring Instructions:
                                               Vista Bank
                                        Routing No.: 111314575
                                         Account No.: 7027538
                          Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                           Please include invoice number on payment. Thank you!
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 109
                                        of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax No. XX-XXXXXXX
                                                      July 6, 2020

                                                                                    Invoice No.            123569
                                                                                 Reference No.       7066-25 JMR



Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation


                                                  Account Statement

     Invoice          Invoice              Matter              Billing            Invoice          Balance
     Number            Date               Number              Attorney            Amount            Due
         122451     06/22/2020              25                 JMR                 $3,021.50         $3,021.50
                                    Total Outstanding Balance                                        $3,021.50
                                    Total Amount Due on this Invoice                                $17,393.50
                                    Total Balance Now Due                                           $20,415.00


                                            Aging of Past Due Amounts
            0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
            $3,021.50             $0.00               $0.00              $0.00       $0.00        $3,021.50




                                Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 110
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   July 6, 2020

                                                                                      Invoice No:            123569
                                                                                    Our File No:     7066-25   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated 06/22/2020                      $3,021.50
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $3,021.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 BR     Document production.                                          0.50 hrs       165 /hr        82.50
06/01/2020 SDL    Correspondence with B. Ramirez regarding saving               0.10 hrs       420 /hr        42.00
                  of lien report documents.
06/03/2020 MWB    Review title work.                                            1.80 hrs       545 /hr       981.00
06/08/2020 NBN    Review pleadings to evaluate claims.                          1.50 hrs       495 /hr       742.50
06/09/2020 NBN    Revise timeline for tasks related to investigation;           0.80 hrs       495 /hr       396.00
                  correspond and teleconference with J. Rudd
                  regarding same.
06/10/2020 NBN    Prepare for call related to Zen Garden investigation;         0.60 hrs       495 /hr       297.00
                  review documents received from Zen Garden.
06/10/2020 SDL    Call with Trustee, J. Rudd and E. White regarding             0.20 hrs       420 /hr        84.00
                  challenge process and next steps.
06/11/2020 NBN    Attend call with client; conduct initial call with Adam       1.10 hrs       495 /hr       544.50
                  Zarafshani.
06/11/2020 SDL    Call with N. Nelson, Trustee, E. White and J. Rudd            0.50 hrs       420 /hr         N/C
                  to discuss challenge investigation and next steps
                  regarding same (.3); correspondence with E. White
                  and Trustee regarding protective advances (.2);
06/12/2020 NBN    Correspond with Zen Garden regarding Dan                      0.60 hrs       495 /hr       297.00
                  Richardson role; correspond with J. Rudd regarding
                  next steps for scheduling D. Richardson interview.
06/15/2020 NBN    Correspond with Romspen counsel to coordinate                 0.70 hrs       495 /hr       346.50
                  interview with D. Richardson; attend all with T.
                  Scannell regarding same.
06/16/2020 NBN    Prepare for and attend call with counsel for                  0.80 hrs       495 /hr       396.00
                  Romspen.
06/17/2020 NBN    Attend phone call with representative of Zen                  0.50 hrs       495 /hr       247.50
                  Garden.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 111
                                         of 614
                                                                                                      Page           1
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      123569
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     06/30/2020
                                                                                         hrs           /hr
                         Garden.
06/20/2020   JMR         Correspondence with Hinshaw legal team and N.              0.20 hrs       560 /hr      112.00
                         Nelson regarding suit against Rompsen and
                         advancing investigation of same (0.2)
06/22/2020   MWB         Review title insurance policy; correspondence              7.40 hrs       545 /hr    4,033.00
                         regarding the same; review loan documents;
                         correspondence regarding the same.
06/22/2020   NBN         Correspond with M. Bailey regarding status of lien         0.40 hrs       495 /hr      198.00
                         and loan document analysis; review pleadings.
06/23/2020   MWB         Review lien searches; review loan documents.               2.50 hrs       545 /hr    1,362.50
06/23/2020   NBN         Correspond with counsel for Romspen; review                0.60 hrs       495 /hr      297.00
                         documents provided by Zen Garden.
06/23/2020   SDL         Call with N. Nelson, J. Rudd & Trustee regarding           0.80 hrs       420 /hr      336.00
                         challenge process (.3); review and correspond with
                         Trustee and J. Rudd regarding state court lawsuit
                         against Romspen (.5).
06/24/2020   JMR         Correspondence on D. Richardson interview (0.2)            0.20 hrs       560 /hr      112.00
06/24/2020   NBN         Review documents produced by Panache; attend               1.20 hrs       495 /hr      594.00
                         call with A. Zarafshani regarding same; correspond
                         with opposing counsel; attend call with Dan
                         Richardson.
06/25/2020   JMR         Correspondence on D. Richardson interview and              0.30 hrs       560 /hr      168.00
                         related issues (0.2); correspondence on document
                         requests (0.1)
06/25/2020   NBN         Prepare for Dan Richardson interview; attend call          2.50 hrs       495 /hr    1,237.50
                         with A. Zarifshani regarding production of
                         documents.
06/26/2020   NBN         Correspond with D. Richardson regarding interview          1.10 hrs       495 /hr      544.50
                         and logistics for same; correspond with J. Rudd
                         regarding same; prepare written demand to A.
                         Zarafshani regarding documents needed.
06/28/2020   JMR         Correspondence with R. Horton regarding                    0.20 hrs       560 /hr      112.00
                         information requests related to D. Richardson (0.2)
06/29/2020   NBN         Correspond with prior counsel for Zen Garden               0.70 hrs       495 /hr      346.50
                         regarding the conditions for their participation in the
                         investigation; correspond with Zen Garden.
06/30/2020   JMR         Strategy discussion and correspondence with G.             1.40 hrs       560 /hr      784.00
                         Milligan on advancement of claim investigation
                         (0.5); analysis of issues on same with N. Nelson
                         (0.4); correspondence with former counsel on same
                         (0.2); correspondence on document collection (0.3)
06/30/2020   NBN         Prepare for and attend interview of Dan Richardson;        5.20 hrs       495 /hr    2,574.00
                         review documents provided by client; strategy call
                         with J. Rudd.
06/30/2020   SDL         Call and correspondence with Trustee regarding             0.30 hrs       420 /hr      126.00
                         causes of action and counsel related to challenge
                         period.
             Total fees for this matter                                            34.70 hrs                 17,393.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 112
                                         of 614
                                                                                              Page                2
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:           123569
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:         06/30/2020

BILLING SUMMARY

                                                                 TOTAL FEES       $17,393.50
                                                       TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $17,393.50
                                                       NET BALANCE FORWARD         $3,021.50
                                                     TOTAL BALANCE NOW DUE        $20,415.00


       Timekeeper Summary

       Name                                                           Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                     0.50   165.00               $82.50
       Assistant
       Partner         JMR          Jason M Rudd                       2.30   560.00          $1,288.00
       Partner         MWB          Michael W Bailey                  11.70   545.00          $6,376.50
       Partner         NBN          Nick B. Nelson                    18.30   495.00          $9,058.50
       Associate       SDL          Scott D. Lawrence                  0.50     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence                  1.40   420.00            $588.00
                                                                      34.70                  $17,393.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 113
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:           123570
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                 $168.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $168.00

                   NET BALANCE FORWARD                                                       $6,659.50
                   TOTAL BALANCE NOW DUE                                                     $6,827.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 114
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123570
                                                                                  Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122442     06/22/2020              22                 JMR                 $6,659.50         $6,659.50
                                     Total Outstanding Balance                                        $6,659.50
                                     Total Amount Due on this Invoice                                   $168.00
                                     Total Balance Now Due                                            $6,827.50


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $6,659.50             $0.00               $0.00              $0.00       $0.00        $6,659.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 115
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                    July 6, 2020

                                                                                       Invoice No:            123570
                                                                                     Our File No:     7066-22   JMR
                                                                                  Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 06/22/2020                     $6,659.50
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                $6,659.50

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/20/2020 JMR         Review, finalize and file May MOR (0.2);                  0.30 hrs       560 /hr       168.00
                       correspondence on same (0.1)
           Total fees for this matter                                            0.30 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 116
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         123570
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD         $6,659.50
                                                   TOTAL BALANCE NOW DUE        $6,827.50


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.30   560.00             $168.00
                                                                    0.30                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 117
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:            123571
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $9,871.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $9,871.00

                   NET BALANCE FORWARD                                                        $7,586.50
                   TOTAL BALANCE NOW DUE                                                     $17,457.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 118
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123571
                                                                                  Reference No.       7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122437     06/22/2020              19                 JMR                 $7,586.50         $7,586.50
                                     Total Outstanding Balance                                        $7,586.50
                                     Total Amount Due on this Invoice                                 $9,871.00
                                     Total Balance Now Due                                           $17,457.50


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $7,586.50             $0.00               $0.00              $0.00       $0.00        $7,586.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 119
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  July 6, 2020

                                                                                      Invoice No:            123571
                                                                                    Our File No:     7066-19   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 06/22/2020                    $7,586.50
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                               $7,586.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 JMR    Review and revise stipulation waiving deadline to             0.30 hrs       560 /hr       168.00
                  file plan (0.2); correspondence with T. Scannell on
                  same (0.1)
06/05/2020 JMR    Correspondence with K. Mercer and R. Horton to                0.50 hrs       560 /hr       280.00
                  advance plan formulation and negotiations (0.2);
                  correspondence and call with Trustee on same (0.3)
06/09/2020 JMR    Telephone conference with G. Milligan regarding               0.40 hrs       560 /hr       224.00
                  advancing negotiations of creditor treatment in plan
                  and related issues (0.3); correspondence with K.
                  Mercer on same (0.1)
06/10/2020 JMR    Telephone conference with T. Scannell regarding               0.50 hrs       560 /hr       280.00
                  advancing negotiations for creditor recoveries (0.3);
                  correspondence with G. Milligan on updates from
                  same (0.2)
06/11/2020 JMR    Correspondence with T. Scannell and Trustee team              0.20 hrs       560 /hr       112.00
                  regarding Trustee and Romspen conference on plan
                  developments and related issues (0.2)
06/12/2020 JMR    Settlement and negotiation conference with                    0.90 hrs       560 /hr       504.00
                  Romspen, Trustee and counsel to advance plan and
                  creditors negotiations (0.9)
06/16/2020 DGJ    Research disclosure statement forms (1.0)                     1.00 hrs       335 /hr         N/C
06/22/2020 SDL    Review proposed form of disclosure statement                  1.90 hrs       420 /hr       798.00
                  prepared by D. Heringer (.5); extensive
                  correspondence to L. Drawhorn and D. Heringer
                  regarding same, including notes on relevant
                  documents, case history, solicitation procedures
                  motion, and other matters (1.4).
06/23/2020 LKD    Analyze and review background information in                  1.30 hrs       475 /hr       617.50
                  connection with strategy for disclosure statement,
                  plan, and motion to approve same.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 120
                                         of 614
                                                                                                     Page           1
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      123571
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     06/30/2020
                                                                                        hrs           /hr
                         connection with strategy for disclosure statement,
                         plan, and motion to approve same.
06/23/2020   SDL         Call with L. Drawhorn regarding disclosure                0.60 hrs       420 /hr      252.00
                         statement and solicitation procedures motion.
06/24/2020   DGJ         Pursue strategy re. drafting disclosure statement         0.40 hrs       335 /hr      134.00
                         (0.4)
06/24/2020   LKD         Continue to work on strategy for disclosure               0.90 hrs       475 /hr      427.50
                         statement and discuss same with D. Heringer.
06/24/2020   SDL         Correspondence with E. White, J. Rudd, L.                 0.20 hrs       420 /hr       84.00
                         Drawhorn and Trustee regarding liquidation analysis
                         for plan and disclosure statement.
06/25/2020   DGJ         Draft disclosure statement (4.0)                          4.00 hrs       335 /hr    1,340.00
06/28/2020   LKD         Begin working on disclosure statement.                    0.80 hrs       475 /hr      380.00
06/29/2020   JMR         Telephone conference with T. Scanell regarding            1.00 hrs       560 /hr      560.00
                         advancing plan negotiations and drafting (0.6);
                         correspondence with trustee team with update and
                         next steps on same (0.3); coordinate with S.
                         Lawrence on same (0.1)
06/29/2020   SDL         Correspondence with J. Rudd and L. Drawhorn               0.10 hrs       420 /hr       42.00
                         regarding status and next steps in plan and
                         disclosure statement drafting process.
06/30/2020   JMR         Correspondence and approve stipulation for                0.30 hrs       560 /hr      168.00
                         extenstion of milestone (0.3)
06/30/2020   LKD         Continue analyzing background information and             5.60 hrs       475 /hr    2,660.00
                         related pleadings, continue working on disclosure
                         statement, discuss same, case updates, and
                         strategy for plan and disclosure statement with S.
                         Lawrence.
06/30/2020   SDL         Call with Trustee and J. Rudd regarding plan and          2.00 hrs       420 /hr      840.00
                         disclosure statement milestones, notice of waiver of
                         same, and next steps in drafting (.2); draft notice of
                         waiver of July 1 milestone (.2); correspondence with
                         J. Rudd and revisions to same (.1); correspondence
                         to Trustee and then T. Scannell regarding same (.1);
                         call with L. Drawhorn regarding plan and disclosure
                         statement drafting (.7); follow up correspondence
                         with L. Drawhorn regarding additional documents for
                         DS development (.2); revisions to notice of waiver of
                         July 1 milestone and correspondence with T.
                         Scannell and B. Ramirez regarding same (.5).
             Total fees for this matter                                           22.90 hrs                  9,871.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 121
                                         of 614
                                                                                            Page                2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:           123571
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:         06/30/2020

BILLING SUMMARY

                                                               TOTAL FEES        $9,871.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $9,871.00
                                                     NET BALANCE FORWARD         $7,586.50
                                                   TOTAL BALANCE NOW DUE        $17,457.50


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Associate       DGJ          Daniella G. Heringer             1.00     0.00                 $0.00
       Associate       DGJ          Daniella G. Heringer             4.40   335.00          $1,474.00
       Partner         JMR          Jason M Rudd                     4.10   560.00          $2,296.00
       Partner         LKD          Lauren K. Drawhorn               8.60   475.00          $4,085.00
       Associate       SDL          Scott D. Lawrence                4.80   420.00          $2,016.00
                                                                    22.90                   $9,871.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 122
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:            123572
                                                                             Our File No:     7066-03   JMR
                                                                          Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                 $4,118.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $4,118.50

                   NET BALANCE FORWARD                                                       $13,166.00
                   TOTAL BALANCE NOW DUE                                                     $17,284.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 123
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.             123572
                                                                                  Reference No.        7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122449     06/22/2020              03                 JMR                $13,166.00         $13,166.00
                                     Total Outstanding Balance                                        $13,166.00
                                     Total Amount Due on this Invoice                                  $4,118.50
                                     Total Balance Now Due                                            $17,284.50


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
            $13,166.00             $0.00               $0.00              $0.00       $0.00        $13,166.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 124
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  July 6, 2020

                                                                                      Invoice No:            123572
                                                                                    Our File No:     7066-03   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 06/22/2020                    $13,166.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                              $13,166.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 CCK    Review and analyze package policy coverages;                  4.20 hrs       560 /hr     2,352.00
                  review and analyze umbrella policy; draft lengthy
                  e-mail addressing potential benefits of general
                  contractor' workers' compensation, business auto,
                  package and umbrella policies.
06/01/2020 JMR    Review of C. Keeble analysis of contractor                    0.30 hrs       560 /hr       168.00
                  insurance coverage and benefit to estate of same
                  (0.2); correspondence with G. Milligan and trustee
                  team on same (0.1)
06/10/2020 SDL    Calls and correspondence with E. White and D.                 0.90 hrs       420 /hr       378.00
                  Williamson regarding prepetition transfers and
                  potential estate assets (.5); call with D. Williamson
                  and D. Rushing regarding same and questions
                  regarding schedules and statement of financial
                  affairs (.4); follow up call with Trustee to discuss
                  same (.1); correspondence with Trustee and D.
                  Williamson regarding Summer Legacy (.1);
06/22/2020 CCK    Review client e-mail (0.1); review Starr policy binder        1.50 hrs       560 /hr       840.00
                  (0.3); review builder's risk policy and prior analysis
                  of fungi coverage afforded by builder's risk policy
                  (0.9); review client insurance coverage summary
                  chart (0.2).
06/23/2020 CCK    Prepare for and participate in conference call with           0.50 hrs       560 /hr       280.00
                  client regarding availability of insurance coverage
                  for mold damage.
06/30/2020 DGJ    Pursue strategy re. analyzing legal authorities               0.30 hrs       335 /hr       100.50
                  pertaining to preferences (0.3)
06/30/2020 SDL    Call with D. Heringer to discuss research related to          0.30 hrs       420 /hr         N/C
                  recovery on potential causes of action.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 125
                                         of 614
                                                                                              Page                 1
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:            123572
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:         06/30/2020
             Total fees for this matter                                     8.00 hrs                         4,118.50




BILLING SUMMARY

                                                               TOTAL FEES          $4,118.50
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL           $4,118.50
                                                     NET BALANCE FORWARD          $13,166.00
                                                   TOTAL BALANCE NOW DUE          $17,284.50


       Timekeeper Summary

       Name                                                         Hours       Rate            Amount
       Partner         CCK          Charles C. Keeble                6.20     560.00          $3,472.00
       Associate       DGJ          Daniella G. Heringer             0.30     335.00            $100.50
       Partner         JMR          Jason M Rudd                     0.30     560.00            $168.00
       Associate       SDL          Scott D. Lawrence                0.30       0.00                 $0.00
       Associate       SDL          Scott D. Lawrence                0.90     420.00            $378.00
                                                                     8.00                     $4,118.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 126
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                    July 6, 2020
                                                                               Invoice No:           123573
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                $1,218.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,218.00

                   NET BALANCE FORWARD                                                       $2,072.00
                   TOTAL BALANCE NOW DUE                                                     $3,290.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 127
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123573
                                                                                  Reference No.       7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122439     06/22/2020              17                 JMR                 $2,072.00         $2,072.00
                                     Total Outstanding Balance                                        $2,072.00
                                     Total Amount Due on this Invoice                                 $1,218.00
                                     Total Balance Now Due                                            $3,290.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $2,072.00             $0.00               $0.00              $0.00       $0.00        $2,072.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 128
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                    July 6, 2020

                                                                                        Invoice No:            123573
                                                                                      Our File No:     7066-17   JMR
                                                                                   Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 06/22/2020                        $2,072.00
Payments received since last invoice                                      $0.00
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                   $2,072.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/02/2020 SDL         Correspondence with creditor regarding notice of           0.10 hrs       420 /hr        42.00
                       waiver.
06/07/2020 JMR         Analysis of correspondence with D. Williamson              0.20 hrs       560 /hr       112.00
                       regarding press reporting on estate's project and
                       trustee response to same (0.1)
06/08/2020 JMR         Telephone conference with K. Mercer and G.                 1.90 hrs       560 /hr     1,064.00
                       Milligan regarding creditor meeting and related plan
                       negotiations (0.5); appear for and represent trustee
                       at creditor conference lead by K. Mercer, Panache
                       and other creditors (1.2); telephone conference with
                       G. Milligan on next steps from same (0.2).
           Total fees for this matter                                             2.20 hrs                   1,218.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 129
                                         of 614
                                                                                           Page               1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:          123573
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:        06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,218.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,218.00
                                                    NET BALANCE FORWARD         $2,072.00
                                                   TOTAL BALANCE NOW DUE        $3,290.00


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    2.10   560.00          $1,176.00
       Associate       SDL          Scott D. Lawrence               0.10   420.00               $42.00
                                                                    2.20                   $1,218.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 130
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:            123574
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $7,966.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $7,966.00

                   NET BALANCE FORWARD                                                        $3,370.00
                   TOTAL BALANCE NOW DUE                                                     $11,336.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 131
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123574
                                                                                  Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122448     06/22/2020              04                 JMR                 $3,370.00         $3,370.00
                                     Total Outstanding Balance                                        $3,370.00
                                     Total Amount Due on this Invoice                                 $7,966.00
                                     Total Balance Now Due                                           $11,336.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $3,370.00             $0.00               $0.00              $0.00       $0.00        $3,370.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 132
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  July 6, 2020

                                                                                      Invoice No:            123574
                                                                                    Our File No:     7066-04   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 06/22/2020                    $3,370.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                               $3,370.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/02/2020 JMR    Correspondence with Romspen, T. Scannell,                     0.70 hrs       560 /hr       392.00
                  Trustee and broker to arrange negotiation meeting
                  on broker employment and compensation terms
                  (0.4); telephone conferences (2) with G. Millian on
                  advancing next steps on same (0.3)
06/03/2020 JMR    Portion of Trustee team call regarding broker                 0.60 hrs       560 /hr       336.00
                  retention negotiations (0.2); correspondence with T.
                  Scannell on same (0.2); telephone conference with
                  G. Milligan to advance same (0.2)
06/04/2020 JMR    Correspondence with T. Scannell and regarding                 0.60 hrs       560 /hr       336.00
                  advancing broker retention and related marketing
                  process issues (0.3); telephone conference and
                  correspondence with Trustee on same (0.3)
06/05/2020 JMR    Portion of Trustee team call regarding broker                 0.60 hrs       560 /hr       336.00
                  selection to advance marketing of property (0.3);
                  correspondence and telephone conference with T.
                  Scannell on same (0.3)
06/06/2020 JMR    Telephone conference with G. Milligan and T.                  0.50 hrs       560 /hr       280.00
                  Scannell regarding broker options, funding and
                  strategy to market and sell development (0.5)
06/08/2020 JMR    Telephone conference with D. Williamson regarding             0.40 hrs       560 /hr       224.00
                  status of PDA, broker retention and related issues
                  (0.4)
06/10/2020 JMR    Correspondence on broker proposals with G.                    0.30 hrs       560 /hr       168.00
                  Milligan and trustee team (0.3)
06/16/2020 JMR    Correspondence regarding broker selection and                 0.50 hrs       560 /hr       280.00
                  retention with Trustee and borker candidates (0.2);
                  initial review of broker listing agreement and
                  comment on same (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 133
                                         of 614
                                                                                                     Page           1
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      123574
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     06/30/2020
                         comment on same (0.3)
06/17/2020   JMR         Revise Cushman listing agreement (0.7);                   0.90 hrs       560 /hr      504.00
                         correspondence on same (0.2)
06/19/2020   JMR         Strategy conference with Trustee team to advance          1.30 hrs       560 /hr      728.00
                         approval of Cushman employment and marketing
                         efforts (0.5); conference with Cushman team and
                         Trustee team on advancing marketing efforts, final
                         retention terms and related issues (0.5);
                         correspondence on same with Trustee team (0.3)
06/20/2020   JMR         Analysis of sample bid procedures to inform drafting      0.50 hrs       560 /hr      280.00
                         of same to advance sale of property (0.4);
                         correspondence with S. Lawrence on same (0.1)
06/21/2020   SDL         Work on draft bidding procedures motion.                  1.30 hrs       420 /hr      546.00
06/22/2020   SDL         Continue draft and developing background for bid          0.90 hrs       420 /hr        N/C
                         procedures motion.
06/23/2020   JMR         Correspondence and telephone conference with T.           1.00 hrs       560 /hr      560.00
                         Scannell regarding broker engagement and
                         advancing marketing process (0.3); analysis of
                         Romspen requests and respond to same )0.4);
                         correspondence on due diligence preparations (0.3)
06/23/2020   SDL         Continue work on bid procedures motion.                   0.60 hrs       420 /hr      252.00
06/24/2020   JMR         Trustee team call to to finalize broker employment        1.10 hrs       560 /hr      616.00
                         and kick off marketing effort (0.4); correspondence
                         with T. Scannell on final terms on same (0.3);
                         correspondence with Trustee on same (0.4)
06/25/2020   JMR         Portion of Trustee team call to address advancing         1.00 hrs       560 /hr      560.00
                         broker employment (0.3); final approval and filing of
                         broker retention pleadings (0.3); correspondence
                         with T. Scanell on same (0.1); correspondence with
                         D. Williamson and T. Scannell on additional
                         information for due diligence dataroom (0.3)
06/25/2020   SDL         Call with Trustee, J. Rudd and E. White regarding         0.20 hrs       420 /hr       84.00
                         additional document requests to various parties to
                         ensure proper due diligence.
06/26/2020   JMR         Telephone conferences (2) with G. Milligan                1.30 hrs       560 /hr      728.00
                         regarding broker oversight and communications with
                         bidders (0.3); revise correspondence on same (0.3);
                         telephone conference with T. Scannell on same and
                         related issues (0.2); follow up correspondence on
                         dataroom and broker issues (0.5)
06/29/2020   JMR         Telephone conference and correspondence with G.           0.60 hrs       560 /hr      336.00
                         Milligan on broker marketing and lease related
                         issues (0.3); Portion of trustee team strategy call on
                         same (0.3)
06/29/2020   SDL         Continue revisions to bid procedures motion.              0.40 hrs       420 /hr      168.00
06/30/2020   JMR         Correspondence on broker marketing and dataroom           0.30 hrs       560 /hr      168.00
                         with Trustee team and D. Williamson (0.3)
06/30/2020   SDL         Multiple correspondences and call with J. Rudd,           0.20 hrs       420 /hr       84.00
                         Trustee, and E. White concerning marketing
                         process, timing, and progress.
             Total fees for this matter                                           15.80 hrs                  7,966.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 134
                                         of 614
                                                                                           Page                2
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:           123574
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:         06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $7,966.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $7,966.00
                                                    NET BALANCE FORWARD         $3,370.00
                                                   TOTAL BALANCE NOW DUE       $11,336.00


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                   12.20   560.00          $6,832.00
       Associate       SDL          Scott D. Lawrence               0.90     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence               2.70   420.00          $1,134.00
                                                                   15.80                   $7,966.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 135
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                  July 6, 2020
                                                                                Invoice No:            123575
                                                                              Our File No:     7066-08   JMR
                                                                           Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Business Operations

                   TOTAL FEES                                                                 $6,286.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $6,286.00

                   NET BALANCE FORWARD                                                         $5,026.00
                   TOTAL BALANCE NOW DUE                                                      $11,312.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 136
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123575
                                                                                  Reference No.       7066-08 JMR



Greg Milligan
Attn: Gregory S. Milligan




Business Operations


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122446     06/22/2020              08                 JMR                 $5,026.00         $5,026.00
                                     Total Outstanding Balance                                        $5,026.00
                                     Total Amount Due on this Invoice                                 $6,286.00
                                     Total Balance Now Due                                           $11,312.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $5,026.00             $0.00               $0.00              $0.00       $0.00        $5,026.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 137
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  July 6, 2020

                                                                                      Invoice No:            123575
                                                                                    Our File No:     7066-08   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated 06/22/2020                     $5,026.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                               $5,026.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 SDL    Call with Trustee, E. White and J. Rudd regarding             1.20 hrs       420 /hr       504.00
                  critical vendor motion and insurance payments (.3);
                  revisions to and correspondence to circulate same
                  (.5); call with E. White regarding revisions and
                  updates to total amounts sought to pay (.4).
06/02/2020 SDL    Multiple calls and correspondence with Trustee, E.            2.20 hrs       420 /hr       924.00
                  White, A. Zarafshani and A. Woodham regarding
                  critical vendor motion and predicates thereof.
06/03/2020 SDL    Additional background research on legal basis for             0.60 hrs       420 /hr       252.00
                  critical vendor payments and breadth of same.
06/04/2020 SDL    Call with Trustee, E White and J. Rudd to prepare             1.80 hrs       420 /hr       756.00
                  for critical vendor discussion (.2); review proposed
                  critical vendor payment requests (.6); call with
                  Panache personnel, Trustee and E. White regarding
                  proposed critical vendor payments (.4); follow up
                  call with Trustee and E. White regarding same (.5);
                  correspondence with title company and Trustee
                  regarding funds being held for benefit of Debtor (.1).
06/05/2020 SDL    Review proposed final budget and multiple                     1.30 hrs       420 /hr       546.00
                  correspondences with Trustee, E. White and J.
                  Rudd regarding same.
06/09/2020 SDL    Multiple correspondences with Trustee and                     0.70 hrs       420 /hr       294.00
                  Panache regarding critical vendor list and probable
                  phishing scam.
06/10/2020 SDL    Call with Trustee, A. Zarafshani, A. Woodham and              1.00 hrs       420 /hr       420.00
                  E. White regarding critical vendor payments and
                  additional disclosures from Panache (.6); follow up
                  correspondences related to same (.4).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 138
                                         of 614
                                                                                                    Page                 1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:            123575
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:         06/30/2020
06/11/2020 SDL           Review new analysis of potential critical vendor         0.40 hrs       420 /hr            168.00
                         claims (.1); call with Trustee, E. White and J. Rudd
                         to discuss critical vendor negotiations and strategy,
                         potential additional construction oversight options,
                         and vendor background and connection inquiries
                         (.3);
06/18/2020   SDL         Review news reports of new Tesla facility and            0.30 hrs       420 /hr               N/C
                         correspondence to Trustee regarding same.
06/23/2020   SDL         Correspondence with Trustee, J. Rudd and E. White        0.70 hrs       420 /hr            294.00
                         regarding vendor agreements, vendor negotiations,
                         and prepetition claims.
06/24/2020   SDL         Revisions to proposed vendor agreement related to        4.30 hrs       420 /hr           1,806.00
                         customary trade terms (2.3); correspondence to
                         Trustee regarding same (.2); revisions to form of
                         prepetition vendor claim payment motion and
                         correspondence to Trustee and J. Rudd regarding
                         same (1.8).
06/30/2020   JMR         Telephone conference with G. Milligan regarding          0.20 hrs       560 /hr            112.00
                         Panache oversight and nextsteps (0.2)
06/30/2020   SDL         Multiple correspondences with Trustee and A.             0.50 hrs       420 /hr            210.00
                         Zarafshani regarding meeting related to project on
                         property.
             Total fees for this matter                                          15.20 hrs                         6,286.00




BILLING SUMMARY

                                                              TOTAL FEES                 $6,286.00
                                                    TOTAL DISBURSEMENTS                      $0.00

                                             TOTAL CHARGES FOR THIS BILL                 $6,286.00
                                                    NET BALANCE FORWARD                  $5,026.00
                                                   TOTAL BALANCE NOW DUE                $11,312.00


       Timekeeper Summary

       Name                                                             Hours         Rate            Amount
       Partner         JMR          Jason M Rudd                          0.20      560.00            $112.00
       Associate       SDL          Scott D. Lawrence                     0.30        0.00                 $0.00
       Associate       SDL          Scott D. Lawrence                    14.70      420.00          $6,174.00
                                                                         15.20                      $6,286.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 139
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                  July 6, 2020
                                                                                Invoice No:           123576
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                  $532.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $532.00

                   NET BALANCE FORWARD                                                        $2,688.00
                   TOTAL BALANCE NOW DUE                                                      $3,220.00




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 140
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123576
                                                                                  Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122445      06/22/2020             09                 JMR                 $2,688.00         $2,688.00
                                     Total Outstanding Balance                                        $2,688.00
                                     Total Amount Due on this Invoice                                   $532.00
                                     Total Balance Now Due                                            $3,220.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $2,688.00             $0.00               $0.00              $0.00       $0.00        $2,688.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 141
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                    July 6, 2020

                                                                                       Invoice No:            123576
                                                                                     Our File No:     7066-09   JMR
                                                                                  Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 06/22/2020                       $2,688.00
Payments received since last invoice                                     $0.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $2,688.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/11/2020 JMR         Telephone conference with Trustee team regarding          0.50 hrs       560 /hr       280.00
                       multiple outstanding case items and next steps,
                       including plan formulation, contested retentions,
                       upcoming hearings, alternative contractors and
                       related issues (0.5)
06/11/2020 SDL         Review notes and correspondence and draft                 0.40 hrs       420 /hr       168.00
                       correspondence to J. Rudd regarding strategy,
                       tasks, and next steps.
06/22/2020 SDL         Correspondence with D. Heringer regarding                 0.20 hrs       420 /hr        84.00
                       certificate of no objections related to interim fee
                       procedures (.1); correspondence to B. Ramirez
                       regarding same (.1).
           Total fees for this matter                                            1.10 hrs                     532.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 142
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         123576
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $532.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $532.00
                                                    NET BALANCE FORWARD         $2,688.00
                                                   TOTAL BALANCE NOW DUE        $3,220.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.50   560.00             $280.00
       Associate       SDL          Scott D. Lawrence               0.60   420.00             $252.00
                                                                    1.10                      $532.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 143
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:            123578
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                $32,256.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $32,256.00

                   NET BALANCE FORWARD                                                       $23,797.72
                   TOTAL BALANCE NOW DUE                                                     $56,053.72




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 144
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.             123578
                                                                                  Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122443     06/22/2020              13                 JMR                $23,797.72         $23,797.72
                                     Total Outstanding Balance                                        $23,797.72
                                     Total Amount Due on this Invoice                                 $32,256.00
                                     Total Balance Now Due                                            $56,053.72


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
            $23,797.72             $0.00               $0.00              $0.00       $0.00        $23,797.72




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 145
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   July 6, 2020

                                                                                      Invoice No:            123578
                                                                                    Our File No:     7066-13   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 06/22/2020                     $23,797.72
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                $23,797.72

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/02/2020 SDL    Correspondence with T. Irion regarding fee                    0.50 hrs       420 /hr       210.00
                  procedures.
06/03/2020 JMR    Revise and comment on O'Toole employment                      0.40 hrs       560 /hr       224.00
                  application and supporting documents (0.4)
06/03/2020 SDL    Correspondence to proposed accountant regarding               0.70 hrs       420 /hr       294.00
                  taxes (.1); revisions to Foran retention application
                  (.6);
06/04/2020 SDL    Revisions to motion and proposed order to retain              1.80 hrs       420 /hr       756.00
                  Foran and circulate to team (.7); further revisions
                  and correspondence with Trustee regarding various
                  revisions and administrative concerns with same
                  (.8); correspondence with Trustee and E. White
                  regarding budgeting for Foran compensation (.3).
06/05/2020 DGJ    Prepare Certificate of No Objections for application          0.60 hrs       335 /hr       201.00
                  authorizing Wick Phillips as Counsel (0.4); Prepare
                  Certificate of No Objections for application
                  authorizing employment of HMP Advisory Holdings
                  (0.2)
06/05/2020 SDL    Additional revisions to Foran application (.5);               2.00 hrs       420 /hr       840.00
                  correspondence and call with M. O'Toole regarding
                  special counsel application (.3); follow up
                  correspondence with Trustee regarding same (.4);
                  correspondence with B. Ramirez regarding same
                  (.2); correspondence with D. Herringer regarding
                  certificates of no objections (.3); revise and finalize
                  same (.3).
06/08/2020 SDL    Call with Trustee to discuss O'Toole requests                 3.10 hrs       420 /hr     1,302.00
                  related to Foran retention (.1); correspondence and
                  call with O'Toole regarding same (.7);
                  correspondence to Trustee and J. Rudd regarding
                  same (.1); review and revise new proposed
                  engagement agreement from Foran (.6); revise
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 146
                                         of 614
                                                                                                     Page           1
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     06/30/2020
                        correspondence to Trustee and J. Rudd regarding
                        same (.1); review and revise new proposed
                        engagement agreement from Foran (.6); revise
                        application, proposed order, and declaration in
                        support to reflect changes in new engagement letter
                        (1.1); draft motion to expedite hearing on Foran
                        Application (.5).
06/09/2020 SDL          Call and correspondence with Trustee regarding             2.40 hrs       420 /hr    1,008.00
                        FOB engagement letter (.2); correspondence to
                        FOB regarding same (.1); review interim
                        compensation procedures and analyze amounts of
                        Sprouse claim subject to various different types of
                        priority and procedures (.6); call with M. Schiffgens
                        regarding retention of Gindler (.3); revisions to
                        proposed engagement letter with FOB and calls with
                        H. Adelson regarding same (.2); revisions to
                        application and related documents to incorporate
                        new engagement terms (.6); review White parties'
                        objection to Irion retention application (.3);
                        correspondence with Trustee regarding FOB
                        application (.1).
06/10/2020 DGJ          Pursue strategy re. drafting retention application of      0.20 hrs       335 /hr       67.00
                        Gindler, Chappell, Morrison & Co. PC as accountant
                        (0.2)
06/10/2020 SDL          Call with Trustee, J. Rudd and E. White regarding          5.50 hrs       420 /hr    2,310.00
                        preparation for hearing on retention matters (.2);
                        correspondence with M. O'Toole and H. Adelman
                        regarding FOB engagement letter and connections
                        (.2); correspondence with D. Williamson and D.
                        Rushing to schedule call for conference to discuss
                        upcoming hearing (.1); calls and correspondence
                        with D. Heringer regarding accountant retention
                        pleading (.3); correspondence with T. Scannell and
                        K. Mercer to confer regarding FOB retention (.1);
                        call with D. Williamson and D. Rushing to confer
                        regarding expedited hearing on FOB retention
                        application and objection to Irion application (.5);
                        correspondence with T. Irion regarding objection to
                        application to employ Sprouse (.1); revisions to
                        descriptions of connections in O'Toole declaration
                        (.2); call with Trustee to follow up on call with D.
                        Williamson and D. Rushing (.2); correspondence
                        with M. O'Toole and H. Adelman regarding revisions
                        to declaration and documentation (.2); call with H.
                        Adelman regarding same (.2); finalize application to
                        retain FOB and motion to expedite same for filing
                        (.8); multiple correspondences to court and from D.
                        Rushing regarding filing of motion to expedite and
                        conference results regarding same (.5); revisions to
                        certificate of service for FOB application and motion
                        to expedite (.2); correspondence to B. Ramirez with
                        service instructions (.1); multiple correspondences
                        to schedule calls and next steps related to FOB
                        application (.2); correspondence with Trustee
                        regarding broker retention process (.1);
                        correspondence with Court and B. Ramirez
                        regarding notice of WebEx hearing regarding
                        retention applications (.2); call with T. Irion, J. Rudd
                        and Trustee regarding supplemental declaration
                        related to Sprouse application and preparation for
                        hearing related to same as well as compensation
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 147
                                         of 614
                                                                                                      Page           2
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     06/30/2020
                        and Trustee regarding supplemental declaration
                        related to Sprouse application and preparation for
                        hearing related to same as well as compensation
                        issues (1.1)
06/11/2020 SDL          Call with Trustee, E. White and J. Rudd to discuss          5.00 hrs       420 /hr    2,100.00
                        Supplemental Irion declaration and strategy related
                        to hearing on same (.2); revisions to notice of
                        hearing regarding Sprouse and FOB applications
                        (.5); correspondence with court regarding same (.1);
                        review Irion time records and mark up for fee
                        statement (.5); review attachments to objection to
                        Sprouse retention application (.3); compare
                        objection to Sprouse retention application and
                        declaration in support to Objection filed by White
                        parties (.6); draft and revise supplemental
                        declaration for T. Irion (1.5); correspondence with D.
                        Williamson and T. Irion regarding upcoming hearing
                        (.2); initial preparation of witness and exhibit list for
                        hearing (.1); correspondence to M. O'Toole and
                        counsel regarding notice of hearing and appearance
                        requirements (.2); research additional case law on
                        contingent fee liens and assignments (.8).
06/12/2020 SDL          Continue research into attorney lien and                    4.20 hrs       420 /hr    1,764.00
                        contingency fee protection in preparation for call
                        with White parties' counsel (1.2); correspondence
                        with J. Rudd regarding same (.5); preparation for
                        call with D. Williamson regarding same (.3); call with
                        D. Williamson, D. Rushing and J. Rudd to confer
                        regarding matters for June 18 (.5); work on
                        supplement to Milligan declaration in support of
                        Sprouse retention (.6); correspondence to T. Irion
                        regarding supplemental declaration in support of
                        Sprouse Application (.1); hearing preparation call
                        with J. Rudd regarding same (.4); review Irion
                        Declaration (.4); review new fee statements and
                        correspondence to Sprouse paralegal and Trustee
                        regarding same (.2).
06/13/2020 SDL          Revisions to Milligan declaration to bolster Sprouse        4.20 hrs       420 /hr    1,764.00
                        application and PDA process (.3); correspondence
                        to J. Rudd regarding draft of supplemental Irion
                        Declaration (.4); draft correspondence to Trustee
                        regarding call with White counsel (.3); continue
                        revisions to Milligan declaration related to support of
                        Irion retention (2.7); draft section of Milligan
                        declaration in support of O'Toole retention (.3);
                        correspondence to Trustee regarding same (.2).
06/14/2020 SDL          Correspondence regarding Milligan declaration and           2.70 hrs       420 /hr    1,134.00
                        revisions thereto related to retention motions (.2);
                        call and correspondence with B. Ramirez regarding
                        preparation of exhibits for June 18 hearing (.6); calls
                        and correspondence with T. Irion and Trustee
                        regarding declarations and revisions thereto related
                        to retention motions (1.3); revisions to Milligan and
                        Irion Declarations (.6).
06/15/2020 DGJ          Draft Retention Application to authorize employment         2.00 hrs       335 /hr      670.00
                        of Gindler, Chappell, Morrison & Co. PC (1.4); draft
                        Order Granting Retention Application to authorize
                        employment of Gindler, Chappell, Morrison & Co.
                        PC (0.2); draft Schiffgens Declaration in support of
                        Retention Application to authorize employment of
                        Gindler, Chappell, Morrison & Co. PC (0.4)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 148
                                         of 614
                                                                                                    Page           3
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     06/30/2020
                        PC (0.2); draft Schiffgens Declaration in support of
                        Retention Application to authorize employment of
                        Gindler, Chappell, Morrison & Co. PC (0.4)
06/15/2020 SDL          Review and revise Irion declaration and Milligan          3.50 hrs       420 /hr    1,470.00
                        declaration in preparation for June 18 hearing
                        regarding retention applications (.9); call with
                        Trustee to discuss same (.1); correspondences with
                        T. Irion regarding same (.1); finalize Milligan and
                        Irion declarations regarding professional retention
                        issues (.5); multiple correspondences with B.
                        Ramirez and J. Rudd concerning exhibits for
                        hearing and list of same and service of same (.3);
                        correspondence to T. Irion regarding hearing and
                        exhibits (.2); correspondence to H. Adelman and M.
                        O'Toole regarding hearing and exhibits (.3); develop
                        hearing strategy and plan regarding retention
                        applications for June 18 hearing (.8);
                        correspondence and calls with D. Heringer
                        regarding accountant retention application (.2);
                        correspondence to Court regarding exhibits (.1).
06/16/2020 SDL          Call with J. Rudd, Trustee, and E. White regarding        3.40 hrs       420 /hr    1,428.00
                        hearing preparation for Sprouse and O'Toole
                        applications (.2); correspondence to D. Heringer
                        regarding accountant application (.1);
                        correspondence to T. Irion regarding hearing
                        preparation (.2); correspondence to Trustee
                        regarding Irion declaration and Debtor's resolution
                        regarding pursuing the PDA (.1); correspondence to
                        M. O'Toole and H. Adelman regarding hearing
                        preparation (.1); revisions to parties in interest list
                        and correspondence to M. Schiffgens regarding
                        same (.3); review proposed broker agreement and
                        correspondence from Trustee regarding same (.4);
                        call with M. O'Toole to discuss hearing preparation
                        (.2); correspondence to M. O'Toole regarding same
                        (.2); additional preparation, strategy, and
                        correspondence regarding Dan White objections to
                        retention (1.1); conference with counsel for White
                        parties to try to reduce contested matters for
                        hearing (.5).
06/17/2020 DGJ          Analyze, review, and revise Retention Application to      1.60 hrs       335 /hr      536.00
                        authorize employment of Gindler, Chappell,
                        Morrison & Co. PC (0.2); analyze, review, and
                        revise Declaration in Support of Retention
                        Application to authorize employment of Gindler,
                        Chappell, Morrison & Co. PC (0.2); convert broker
                        retention application to retention application re,
                        Cushman Wakefield (0.8); convert Order Granting
                        retention application of broker to Order Granting
                        retention application of Cushman Wakefield (0.1);
                        convert Coddington Declaration in Support of
                        retention application of JLL to Declaration in Support
                        of retention application re. Cushman Wakefield (0.3)
06/17/2020 SDL          Correspondence with D. Heringer regarding broker          7.90 hrs       420 /hr    3,318.00
                        retention application (.1); continue reviewing
                        exhibits, developing questions for direct examination
                        of O'Toole and anticipating cross, and begin
                        opening and closing statements for hearing on FOB
                        retention application (2.2); call with M. O'Toole, H.
                        Adelman, J. Rudd & Trustee regarding probable
                        cross examination at hearing (.9); call with T. Irion,
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 149
                                         of 614
                                                                                                    Page           4
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     06/30/2020
                        retention application (2.2); call with M. O'Toole, H.
                        Adelman, J. Rudd & Trustee regarding probable
                        cross examination at hearing (.9); call with T. Irion,
                        J. Rudd & Trustee regarding probable cross
                        examination at hearing (.9); call with M. O'Toole
                        regarding next steps after retention (.3); continue
                        reviewing exhibits, developing questions for direct
                        examination of O'Toole and anticipating cross, and
                        begin opening and closing statements for hearing
                        on FOB retention application (3.2); correspondence
                        to J. Rudd regarding stipulation to admissibility of D.
                        White's exhibits (.3).
06/18/2020 SDL          Final preparations for hearing, including completion      6.20 hrs       420 /hr    2,604.00
                        of drafts of outlines for opening and closing
                        statements on retention applications (2.6); call with
                        J. Rudd, Trustee and E. White regarding same (.5);
                        attend hearing telephonically on retention of FOB
                        and Sprouse (2.4); follow up call with Trustee, E.
                        White and J. Rudd (.3); correspondence to M.
                        O'Toole with order granting retention (.1); revisions
                        to order granting retention of Sprouse (.3);
06/19/2020 SDL          Call with Trustee, J. Rudd and E. White concerning        5.00 hrs       420 /hr    2,100.00
                        broker retention (.2); multiple correspondences with
                        Trustee regarding same (.5); revisions to application
                        to retain Cushman and Wakefield as real property
                        broker (1.9); call with C&W regarding same (.6);
                        additional revisions to broker application,
                        declaration in support, and proposed order (1.7);
                        additional correspondence with proposed
                        accountant (.1).
06/20/2020 JMR          Revise and comment on C&W broker retention                0.50 hrs       560 /hr      280.00
                        pleadings (0.5)
06/21/2020 SDL          Revisions to application to retain real property          1.10 hrs       420 /hr         N/C
                        broker and correspondence with J. Rudd and
                        Trustee regarding same.
06/22/2020 DGJ          Prepare Certificate of No Objections for Procedures       0.20 hrs       335 /hr       67.00
                        of Interim Compensation and Reimbursement of
                        Expenses for Professionals (0.2)
06/22/2020 JMR          Strategy conference with Trustee team to advance          2.10 hrs       560 /hr    1,176.00
                        approval of Broker retention (0.3); correspondence
                        on same (0.3); telephone conferences (2) with T.
                        Scannell on final comments and terms (0.4);
                        correspondence with G. Milligan and trustee team
                        on advancing resolution of same (0.5); telephone
                        conference with G. Milligan on same (0.3); follow up
                        correspondence with G. Milligan and T. Scannell on
                        same (0.3)
06/22/2020 SDL          Call with Trustee, J. Rudd and E. White regarding         1.70 hrs       420 /hr      714.00
                        broker retention (.2); correspondence to C&W
                        regarding same (.4); draft motion to expedite and
                        proposed order granting related to same (.5);
                        correspondence with J. Rudd and T. Scannell to
                        confer regarding same (.3); correspondence with J.
                        Rudd and Trustee regarding same (.3).
06/23/2020 SDL          Call with Trustee, J. Rudd and E. White regarding         3.30 hrs       420 /hr    1,386.00
                        interim fee procedures (.1); call with M. O'Toole
                        regarding next steps and execution of engagement
                        letter (.2); multiple correspondences with Trustee
                        and T. Mills regarding declaration and potential
                        revisions (.3); review fee statements from Harney
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 150
                                         of 614
                                                                                                   Page           5
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     06/30/2020
                         letter (.2); multiple correspondences with Trustee
                         and T. Mills regarding declaration and potential
                         revisions (.3); review fee statements from Harney
                         and WP (.1); correspondences with T. Irion
                         regarding Sprouse fee statement (.8); multiple
                         correspondences with B. Ramirez regarding
                         finalizing broker retention motion and motion to
                         expedite same (.3); review revisions to declaration
                         and call with T. Mills regarding same (1.4).
06/24/2020   JMR         Final approval of fee statement notice and              0.20 hrs       560 /hr      112.00
                         correspondence on same (0.2)
06/24/2020   SDL         Call with Trustee, J. Rudd and E. White concerning      2.20 hrs       420 /hr      924.00
                         broker retention (.2); correspondences related
                         thereto (.1); correspondence with T. Irion regarding
                         fee statement (.3); draft correspondence related to
                         fee statements in accordance with interim fee
                         procedures order (.9); calls and correspondences
                         with T. Mills, Trustee and J. Rudd regarding broker
                         retention (.6); correspondence with Trustee
                         regarding accountant retention (.1).
06/25/2020   BR          Finalize retention application; file and serve re       2.20 hrs       165 /hr      363.00
                         same.
06/25/2020   SDL         Call with Trustee, J. Rudd and E. White to discuss      1.80 hrs       420 /hr      756.00
                         status of broker retention (.2); Correspondence with
                         T. Mills regarding revisions to declaration (.1);
                         revisions to declaration in support of broker
                         retention (.6); revisions to finalize application,
                         proposed order, and exhibits to broker retention
                         pleadings (.8); correspondence with B. Ramirez
                         regarding same (.1).
06/26/2020   SDL         Correspondence with Trustee regarding broker            0.10 hrs       420 /hr       42.00
                         retention.
06/28/2020   SDL         Correspondence with Trustee and A. Zarafshani           0.20 hrs       420 /hr       84.00
                         regarding accountant retention.
06/29/2020   SDL         Correspondence and calls related to accountant          0.40 hrs       420 /hr      168.00
                         retention and interim fee procedures timing.
06/30/2020   SDL         Review Schiffgens engagement letter and                 0.20 hrs       420 /hr       84.00
                         correspondence to Schiffgens regarding same.
             Total fees for this matter                                         79.10 hrs                 32,256.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 151
                                         of 614
                                                                                            Page                6
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:           123578
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:         06/30/2020

BILLING SUMMARY

                                                               TOTAL FEES       $32,256.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $32,256.00
                                                     NET BALANCE FORWARD       $23,797.72
                                                   TOTAL BALANCE NOW DUE        $56,053.72


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   2.20   165.00            $363.00
       Assistant
       Associate       DGJ          Daniella G. Heringer             4.60   335.00          $1,541.00
       Partner         JMR          Jason M Rudd                     3.20   560.00          $1,792.00
       Associate       SDL          Scott D. Lawrence                1.10     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence               68.00   420.00         $28,560.00
                                                                    79.10                  $32,256.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 152
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                   July 6, 2020
                                                                               Invoice No:          123579
                                                                             Our File No:    7066-14   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Application Objections

                   TOTAL FEES                                                                $840.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $840.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $840.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 153
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax ID: XX-XXXXXXX

                                                       July 6, 2020

                                                                                           Invoice No:            123579
                                                                                         Our File No:     7066-14   JMR
                                                                                      Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections

Balance forward as of invoice dated                                          $0.00
Payments received since last invoice                                         $0.00
Adjustments since last invoice                                               $0.00
Net Balance Forward                                                          $0.00

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/10/2020 JMR         Strategy conference with T. Irion, G. Milligan and S.         0.80 hrs       560 /hr         N/C
                       Lawrence on response to White objection to
                       employment, resolution of same and preparations
                       for potental hearing (0.5); analysis of objection (0.2);
                       correspondence on same (0.1)
06/17/2020 JMR         Strategy and witness preparation conference on                1.50 hrs       560 /hr       840.00
                       Sprouce employment hearing preparation and
                       response to objections on same (0.9); witness and
                       strategy preparation conference with O'Toole (0.6)
           Total fees for this matter                                                2.30 hrs                     840.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 154
                                         of 614
                                                                                           Page                1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:           123579
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:         06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $840.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $840.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE            $840.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.80     0.00                 $0.00
       Partner         JMR          Jason M Rudd                    1.50   560.00             $840.00
                                                                    2.30                      $840.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 155
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:            123580
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                $34,250.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $34,250.50

                   NET BALANCE FORWARD                                                       $52,173.50
                   TOTAL BALANCE NOW DUE                                                     $86,424.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 156
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.             123580
                                                                                  Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122441     06/22/2020              15                 JMR                $52,173.50         $52,173.50
                                     Total Outstanding Balance                                        $52,173.50
                                     Total Amount Due on this Invoice                                 $34,250.50
                                     Total Balance Now Due                                            $86,424.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
            $52,173.50             $0.00               $0.00              $0.00       $0.00        $52,173.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 157
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   July 6, 2020

                                                                                      Invoice No:            123580
                                                                                    Our File No:     7066-15   JMR
                                                                                 Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 06/22/2020                    $52,173.50
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                               $52,173.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 JMR    Portion of Trustee strategy call to advance approval          1.50 hrs       560 /hr       840.00
                  of interim budget, and related filings (0.3);
                  Correspondence with T. Scannell regarding
                  approval of budget and advancing broker and
                  related retentions (0.5); telephone conference with
                  T. Scannell on negotiation of budget terms and
                  approval of same (0.3); final review and approval of
                  Budget filing and related correspondence (0.3);
                  telephone conference with G. Milligan on same (0.1)
06/01/2020 SDL    Draft, revise,correspond with J. Rudd & T. Scannell           2.40 hrs       420 /hr     1,008.00
                  regarding, and finalize notice of waiver of plan filing
                  milestone default (.8); draft, revise,correspond with
                  J. Rudd, T. Scannell, E. White and Trustee
                  regarding, and finalize notice of interim budget (1.6).
06/02/2020 JMR    Correspondence to coordinate negotiation                      1.00 hrs       560 /hr       560.00
                  conference with O.Toole and Romspen counsel
                  (0.2); Conference call with Romspen group, counsel
                  and T. O'Toole for approval of employment terms
                  (0.3); conference call with T. Scannell on same
                  (0.2); correspondence on draft DIP budget and
                  specific strategy on handling less predictable
                  expenses and related issues (0.3)
06/03/2020 JMR    Portion of Trustee team call regarding preparation of         0.80 hrs       560 /hr       448.00
                  final draft DIP budget and related issues (0.2);
                  review reservation of rights filed to porposed budget
                  (0.2); correspondence on saem (0.1);
                  correspondence with T. Scannell regarding approval
                  of 2nd interim budget and funding of WE 12-Jun
                  approved amounts (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 158
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     06/30/2020
06/03/2020 SDL          Correspondence to D. Williamson regarding draft          1.10 hrs       420 /hr      462.00
                        budget (.1); review financing order and notice
                        regarding deadline for parties to file objections to
                        the proposed budget and correspondence to B.
                        Ramirez regarding same (.5); review reservation of
                        rights filed by D. Williamson (.1); calls with Trustee
                        and J. Rudd regarding same (.4).
06/04/2020 JMR          Correspondence with T. Scannell regarding budget         0.60 hrs       560 /hr      336.00
                        funding and advancing final hearing and order
                        preparations (0.3); correspondence and portion of
                        call with trustee team on same (0.3)
06/04/2020 SDL          Call with Trustee, J. Rudd and E. White regarding        0.20 hrs       420 /hr       84.00
                        revisions to prepare proposed final financing order.
06/04/2020 SDL          Revisions to proposed motion to compromise claim         2.00 hrs       420 /hr      840.00
                        (1.3); additional review of case law applicable to
                        substantial contribution claims and equitable
                        subrogation (.7).
06/05/2020 JMR          Analysis of draft final dip budget from E. White and     0.60 hrs       560 /hr      336.00
                        comment on same (0.4); portion of trustee team call
                        on same (0.2)
06/07/2020 JMR          Correspondence with T. Scannell regarding Final          0.30 hrs       560 /hr      168.00
                        DIP Order (0.3)
06/08/2020 JMR          Strategy call with G. Milligan and trustee team to       4.40 hrs       560 /hr    2,464.00
                        plan approval of final budget and final DIP Order
                        (0.3); Analysis of draft DIP Order from T. Scannell
                        and comments and revisions on same (1.1);
                        telephone conference with G. Milligan on comments
                        to DIP Order (0.3); correspondence on further DIP
                        Order provisions (0.3); telephone conference with T.
                        Scannell and G. Milligan to advance negotiations on
                        proposed budget and DIP Order (0.5); telephone
                        conference with G. Milligan and E. White on
                        proposed budget revisions and approval of same
                        (0.5); correspondence with T. Scannell on revised
                        budgets, negotiations and approval of same (0.7);
                        correspondence with G. Milligan on same (0.3); final
                        review and approval of Final DIP Order and Final
                        Budget and Notice of same (0.4)
06/08/2020 SDL          Review proposed revised financing order from T.          7.40 hrs       420 /hr    3,108.00
                        Scannell (.5); incorporate revisions and certain
                        clean up items to same (.3); draft insertions related
                        to variance reporting and professional fee escrow
                        (.5); calls and correspondence with E. White
                        regarding same (.2); review and check calculations
                        of milestone dates and substitute certain of same
                        (.2); correspondence to Trustee, E. White and J.
                        Rudd regarding revision documentation (.8); review
                        proposed revisions to budget suggested by lender
                        and analyses of same prepared by E. White and
                        Trustee (.5); incorporate additional revisions from
                        Trustee (.8); calls with J. Rudd regarding additional
                        revisions (.2); review revised proposed
                        counter-budget (.3); finalize revised proposed
                        financing order and budget and prepare cover letter
                        to T. Scannell for same (1.4); review revised
                        proposed budget (.1); prepare notice cover sheet for
                        proposed final order and associated exhibits (1.2);
                        revisions to and finalize same (.4).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 159
                                         of 614
                                                                                                    Page           2
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     06/30/2020
                        revisions to and finalize same (.4).
06/09/2020 JMR          Portion of strategy call with Trustee team on next        0.50 hrs       560 /hr      280.00
                        steps in advancing approval of final dip order, final
                        budget and related financing issues (0.3);
                        Correspondence with D. Williamson and K. Mercer
                        regarding revisions to final DIP Order (0.2)
06/09/2020 SDL          Call with Trustee, E. White and J. Rudd regarding         0.30 hrs       420 /hr         N/C
                        next steps for financing motion and order (.2);
                        correspondences to D. Williamson and K. Mercer
                        regarding form of proposed final order (.1).
06/10/2020 BR           Finalize motions; file and serve re same.                 1.50 hrs       165 /hr      247.50
06/10/2020 JMR          Analysis of White objection to Final DIP Order (0.2);     0.40 hrs       560 /hr      224.00
                        correspondence with Trustee team on resolution
                        and assessments of same (0.2)
06/10/2020 SDL          Call with Trustee, J. Rudd and E. White regarding         1.10 hrs       420 /hr      462.00
                        preparation for final hearing on financing motion
                        (.2); call with Trustee to discuss call with D.
                        Williamson's strategy for financing motion hearing
                        (.1); review D. Williamson objection to financing
                        motion and correspondence to Trustee, J. Rudd and
                        E. White regarding same (.5); correspondence with
                        Court and B. Ramirez regarding notice of WebEx
                        hearing related to financing motion (.1);
                        correspondence with Trustee and J. Rudd regarding
                        potential revisions to final financing order to address
                        D. Williamson objections (.2).
06/11/2020 BR           Prepare notice of hearing; file and serve re same.        1.80 hrs       165 /hr      297.00
                        Prepare witness and exhibit list for June 18 hearing.
06/11/2020 SDL          Call with Trustee, E. White and J. Rudd to discuss        0.70 hrs       420 /hr      294.00
                        budget revisions (.1); correspondence regarding
                        witness and exhibit list for hearing on financing
                        motion (.1); begin review of objections to financing
                        motion in preparation for June 18 hearing (.5).
06/12/2020 JMR          Telephone conference with D. Williamson to                2.20 hrs       560 /hr    1,232.00
                        negotiation resolution of language and objections to
                        DIP Order (0.7); draft revisions to DIP Order to
                        resolve same (0.7); correspondence with T.
                        Scannell regarding (0.2); telephone conference and
                        correspondence with G. Milligan on developments
                        on DIP negotiations (0.2); strategy conference with
                        S. Lawerence on preparations for DIP hearing (0.4)
06/12/2020 SDL          Call with D. Williamson, D. Rushing, and J. Rudd          1.60 hrs       420 /hr      672.00
                        regarding revisions to the financing order (.3);
                        review proposed revisions to same and
                        correspondence and call with J. Rudd regarding
                        same (.5); revisions to Milligan declaration for
                        hearing on same (.7); correspondence with B.
                        Ramirez regarding exhibits for same (.1).
06/13/2020 SDL          Revisions to Milligan declaration in support of           2.30 hrs       420 /hr      966.00
                        financing motion (.2); correspondence to Trustee
                        regarding call with White counsel related to
                        financing order (.2); continue revisions to Milligan
                        declaration related to financing motion (1.6);
                        correspondence to Trustee regarding same (.3).
06/14/2020 BR           Call with S. Lawrence re exhibits.                        0.50 hrs       165 /hr       82.50
06/14/2020 JMR          Analysis and comment on G. Milligan supplemental          1.00 hrs       560 /hr      560.00
                        affidavit (0.3); coordinate witness and exhibit list
                        preparations for 6/18 hearings (0.2); further
                        revisions to proposed Final DIP Order and circulate
                        same to T. Scannell and D. Williamson (0.5)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 160
                                         of 614
                                                                                                     Page           3
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     06/30/2020
                                                                                        hrs           /hr
                        affidavit (0.3); coordinate witness and exhibit list
                        preparations for 6/18 hearings (0.2); further
                        revisions to proposed Final DIP Order and circulate
                        same to T. Scannell and D. Williamson (0.5)
06/14/2020 SDL          Correspondence regarding Milligan declaration and          1.10 hrs       420 /hr      462.00
                        revisions thereto related to financing motion (.2); call
                        and correspondence with B. Ramirez regarding
                        preparation of exhibits for June 18 hearing (.6);
                        revisions to declaration and call with Trustee
                        regarding same (.3).
06/15/2020 BR           Finalize exhibit list; file and serve re same; prepare     6.50 hrs       165 /hr    1,072.50
                        exhibit binders.
06/15/2020 JMR          Strategy and coordination call with Trustee team to        2.00 hrs       560 /hr    1,120.00
                        address filing of declarations and exhibits and
                        related 6/18 hearing preparations (0.3); revisions to
                        Final DIP Order to address resolutions of objections
                        and related comments and circulate revised drafts
                        and redlines of same (0.7); telephone conference
                        with T. Scannell on same (0.2); correspondence with
                        Trustee team with updates on same (0.3); telephone
                        conference with K. Mercer regarding removables
                        arguments (0.3); correspondence on same (0.2)
06/15/2020 SDL          Review correspondence and other documents and              3.30 hrs       420 /hr    1,386.00
                        implement revisions to Trustee declaration in
                        support of financing motion in preparation to finalize
                        same (.4); call with Trustee to discuss same (.1);
                        finalize declaration with respect to financing motion
                        (.5); multiple correspondences with B. Ramirez and
                        J. Rudd regarding Trustee's and others' exhibits for
                        June 18 hearing (.6); correspondence with J. Rudd
                        and T. Scannell regarding revisions to financing
                        order (.5); additional preparation for hearing on
                        financing motion (.4); correspondence to distribute
                        electronic copies of the exhibits to the hearing
                        attendees (.5); correspondence to Court regarding
                        exhibits (.1); correspodence with D. Williamson, D.
                        Rushing, K. Mercer and others regarding form of
                        financing order (.2).
06/16/2020 JMR          Analysis of K. Mercer comments to DIP Order (0.2);         2.90 hrs       560 /hr    1,624.00
                        Telephone conference with K. Mercer regarding
                        advancing resolution of same (0.3); correspondence
                        on further revisions to DIP Order and approval of
                        same by White Parties, Romspen and removable
                        lien claimants (0.8); telephone conference with R.
                        Horton regarding resolution of sub contractor issues
                        in advance of final DIP Order (0.4); telephone
                        conference with D. Williamson regarding resolution
                        of objections and related negotiations and hearing
                        discussions (0.5); follow up call with G. Milligan on
                        same (0.3); correspondence on further DIP Order
                        language revisions (0.4)
06/16/2020 SDL          Call with Trustee, J. Rudd and E. White regarding          1.00 hrs       420 /hr      420.00
                        preparation and review of exhibits for hearing
                        regarding financing motion (.2); review analysis of
                        removables objections filed by contractors related to
                        financing motion (.1); review revisions from K.
                        Mercer to proposed financing order (.1); additional
                        preparation for hearing including development of
                        strategy and adjustments to case developments(.4);
                        additional correspondence, calls, and strategy
                        development to address Dan White objections to
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 161
                                         of 614
                                                                                                   Page           4
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     06/30/2020
                        preparation for hearing including development of
                        strategy and adjustments to case developments(.4);
                        additional correspondence, calls, and strategy
                        development to address Dan White objections to
                        financing motion (.4); correspondence with Trustee
                        and B. Ramirez regarding exhibits for hearing (.2).
06/17/2020 BR           Revised proposed final budget order.                     0.40 hrs       165 /hr       66.00
06/17/2020 JMR          Correspondence and follow up among objecting             4.70 hrs       560 /hr    2,632.00
                        parties on final revisions to DIP Order and approval
                        of same (0.6); prepare outline of arguments and
                        presentation to court on Final DIP Order hearing
                        (1.0); correspondence with court on time estimates
                        and status of objections (0.3); telephone conference
                        with T. Scannell on hearing preparations (0.4); final
                        review and approval of proposed DIP Order to
                        submit same to Court (0.4); strategy conference
                        with G. Milligan to prepare for direct and cross
                        examination and related presentation to the court on
                        DIP Order objections and related matters set for
                        6/18 hearings (1.5); anlaysis of White exhibits and
                        address objections to same (0.5)
06/17/2020 SDL          Additional correspondence with Trustee regarding         2.70 hrs       420 /hr    1,134.00
                        exhibits (.2); call with Trustee, J.Rudd and E. White
                        regarding probable cross examination at hearing
                        (1.2); draft and finalize notice of revised version of
                        proposed order for hearing (.9); correspondence to
                        court regarding same (.1); correspondence to J.
                        Rudd regarding stipulation to admissibility of D.
                        White exhibits for hearing (.3).
06/18/2020 JMR          Correspondence with White counsel regarding              0.30 hrs       560 /hr      168.00
                        outline of objections to exhibits (0.3)
06/18/2020 JMR          Telephone conference with the Trustee team on final      5.60 hrs       560 /hr    3,136.00
                        preparations for hearing on DIP Order (0.5);
                        telephone conference with D. Williamson regarding
                        resolution of exhibit objections (0.3); telephone
                        conference with Trustee on final hearing notes and
                        questions (0.2); analysis of new objection filed by
                        Receiver (0.2); telephone conference with T.
                        Scannell regarding same (0.2); final revisions to
                        presentation outline and related hearing
                        preparations (0.8); appear for and represent trustee
                        at hearing on final financing motion and related
                        proceedings (3.2); revised Final Order to address
                        court's comments and circulate same (0.4)
06/18/2020 SDL          Final preparations for hearing (.4); attend hearing on   3.10 hrs       420 /hr    1,302.00
                        post-petition financing motion (1.5); draft notice of
                        revisions from pre-hearing to post-hearing order
                        (1.0); correspondence to J. Rudd and court
                        regarding same (.2).
06/19/2020 SDL          Call and correspondence with Trustee, E. White,          0.40 hrs       420 /hr      168.00
                        and J. Rudd concerning impact of new financing
                        order on reporting requirements (.4);
06/22/2020 BR           Finalize certificate of no objections; file re same.     0.30 hrs       165 /hr       49.50
06/22/2020 JMR          Correspondence on budget and DIP Order                   0.20 hrs       560 /hr      112.00
                        compliance issues (0.2)
06/24/2020 JMR          Correspondence on budget funding (0.2)                   0.20 hrs       560 /hr      112.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 162
                                         of 614
                                                                                                   Page           5
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     06/30/2020
06/24/2020 SDL           Multiple correspondences with J. Rudd and D.            0.40 hrs       420 /hr      168.00
                         Heringer regarding motion to amend financing order.
06/25/2020   JMR         Appear for hearing on removables procedures             0.80 hrs       560 /hr      448.00
                         motion and related issues (0.6); coordinate service
                         of same (0.2)
06/25/2020   SDL         Discuss service of removables order with J. Rudd.       0.10 hrs       420 /hr       42.00
06/26/2020   BR          Prepare notice of entry of order; file and serve re     1.60 hrs       165 /hr      264.00
                         same.
06/26/2020   JMR         Correspondence with T. Scannell regarding funding       1.40 hrs       560 /hr      784.00
                         under DIP Budget (0.2); correspondence with K.
                         Mercer and Panache team on service of removables
                         scheduling order and related information (0.4);
                         coordinate collections of m&m lien holder service
                         information and advance service on same (0.8)
06/26/2020   SDL         Review and monitor correspondences with Trustee,        0.40 hrs       420 /hr         N/C
                         A. Woodham, J. Rudd and K. Mercer regarding
                         service of removables order and notice (.3);
                         correspondence with J. Rudd regarding motion to
                         amend (.1).
06/29/2020   JMR         finalize and serve budget variance report (0.2);        0.30 hrs       560 /hr         N/C
                         portion of telephone conference with Trustee team
                         on same, DIP Order milestones and related issues
                         (0.1)
06/29/2020   SDL         Review and revise motion to amend final financing       1.90 hrs       420 /hr      798.00
                         order (.4); review and revise order granting same
                         (.2); review forms of order attached to proposed
                         motion and determine additional form of order
                         required (.3); review correspondence related to
                         forms of final financing order exchanged as part of
                         conference on same and form uploaded to court
                         after hearing and reconcile revisions that occurred
                         in the interim into new proposed form of order (.8);
                         correspondence to J. Rudd regarding next steps
                         (.2).
06/30/2020   BR          Finalize unopposed motion to amend final order; file    1.10 hrs       165 /hr      181.50
                         re same.
06/30/2020   SDL         Discuss motion to amend financing order with J.         1.50 hrs       420 /hr      630.00
                         Rudd and Trustee (.1); implement revisions thereto
                         (.1); correspondence with T. Scannell and K. Mercer
                         to confer regarding same (.1); correspondence with
                         B. Ramirez regarding finalizing of same (.1);
                         additional revisions to amended order, redline and
                         notice (.5); additional correspondence with B.
                         Ramirez and review to finalize (.3); correspondence
                         with the Court, T. Scannell, K. Mercer, and J. Rudd
                         regarding same (.3).
             Total fees for this matter                                         80.40 hrs                 34,250.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 163
                                         of 614
                                                                                            Page                6
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:           123580
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:         06/30/2020

BILLING SUMMARY

                                                               TOTAL FEES       $34,250.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $34,250.50
                                                     NET BALANCE FORWARD       $52,173.50
                                                   TOTAL BALANCE NOW DUE        $86,424.00


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                  13.70   165.00          $2,260.50
       Assistant
       Partner         JMR          Jason M Rudd                     0.30     0.00                 $0.00
       Partner         JMR          Jason M Rudd                    31.40   560.00         $17,584.00
       Associate       SDL          Scott D. Lawrence                0.70     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence               34.30   420.00         $14,406.00
                                                                    80.40                  $34,250.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 164
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:           123581
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $1,713.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,713.00

                   NET BALANCE FORWARD                                                        $630.00
                   TOTAL BALANCE NOW DUE                                                     $2,343.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 165
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                       July 6, 2020

                                                                                     Invoice No.            123581
                                                                                  Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122444     06/22/2020              10                 JMR                   $630.00           $630.00
                                     Total Outstanding Balance                                          $630.00
                                     Total Amount Due on this Invoice                                 $1,713.00
                                     Total Balance Now Due                                            $2,343.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $630.00             $0.00               $0.00              $0.00       $0.00         $630.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 166
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                     July 6, 2020

                                                                                         Invoice No:            123581
                                                                                       Our File No:     7066-10   JMR
                                                                                    Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 06/22/2020                           $630.00
Payments received since last invoice                                       $0.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                      $630.00

Trust balance carried forward                                              $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/01/2020 SDL         Call with lien creditor counsel regarding case status.      0.20 hrs       420 /hr        84.00
06/05/2020 SDL         Review application for administrative claim filed by        0.20 hrs       420 /hr        84.00
                       K. Mercer.
06/10/2020 DGJ         Research forms for 503(b)(9) claim bar date motion          0.60 hrs       335 /hr       201.00
                       (0.4); confer re. strategy of 503(b)(9) claim bar date
                       motion (0.2)
06/10/2020 SDL         Correspondence with D. Heringer regarding form of           1.10 hrs       420 /hr       462.00
                       503(b)(9) bar date motion (.2); review forms
                       proposed by D. Heringer (.4); call with D. Heringer
                       to discuss commencing draft of same (.2); call with
                       J. Rudd to discuss timelines and impracticality of
                       filing same (.3).
06/16/2020 JMR         Correspondence with counsel for receiver and                0.60 hrs       560 /hr       336.00
                       Romspen regarding asserted admin claim for
                       receiver fees and expenses (0.3); analysis of draft
                       motion on same (0.3)
06/16/2020 SDL         Multiple correspondences and first review of                0.50 hrs       420 /hr       210.00
                       receiver's request for administrative expense claim
                       related to custodial costs.
06/25/2020 SDL         Review and report on petitioning creditors' request         0.80 hrs       420 /hr       336.00
                       for allowance of administrative claim to Trustee.
           Total fees for this matter                                              4.00 hrs                   1,713.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 167
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         123581
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       06/30/2020

BILLING SUMMARY

                                                               TOTAL FEES        $1,713.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $1,713.00
                                                     NET BALANCE FORWARD             $630.00
                                                   TOTAL BALANCE NOW DUE         $2,343.00


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Associate       DGJ          Daniella G. Heringer             0.60   335.00             $201.00
       Partner         JMR          Jason M Rudd                     0.60   560.00             $336.00
       Associate       SDL          Scott D. Lawrence                2.80   420.00          $1,176.00
                                                                     4.00                   $1,713.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 168
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                 July 6, 2020
                                                                               Invoice No:          123582
                                                                             Our File No:    7066-23   JMR
                                                                          Billing through:       06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Tax

                   TOTAL FEES                                                                 $84.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $84.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                      $84.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 169
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   July 6, 2020

                                                                                       Invoice No:            123582
                                                                                     Our File No:     7066-23   JMR
                                                                                  Billing through:        06/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Tax

Balance forward as of invoice dated                                      $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
06/24/2020 SDL         Correspondence with Trustee and review of form for        0.20 hrs       420 /hr        84.00
                       requesting extension of income tax filing deadline.
           Total fees for this matter                                            0.20 hrs                      84.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 170
                                         of 614
                                                                                           Page               1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:          123582
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:        06/30/2020

BILLING SUMMARY

                                                              TOTAL FEES             $84.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $84.00
                                                    NET BALANCE FORWARD               $0.00
                                                  TOTAL BALANCE NOW DUE              $84.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.20   420.00               $84.00
                                                                    0.20                        $84.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 171
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:           124856
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                 $224.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $224.00

                   NET BALANCE FORWARD                                                       $1,365.50
                   TOTAL BALANCE NOW DUE                                                     $1,589.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 172
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       August 6, 2020

                                                                                       Invoice No.            124856
                                                                                    Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122442      06/22/2020               22                 JMR                 $6,659.50         $1,331.90
          123570      07/06/2020               22                 JMR                  $168.00             $33.60
                                      Total Outstanding Balance                                         $1,365.50
                                      Total Amount Due on this Invoice                                    $224.00
                                      Total Balance Now Due                                             $1,589.50


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $1,365.50               $0.00              $0.00       $0.00        $1,365.50




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 173
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                        Invoice No:            124856
                                                                                      Our File No:     7066-22   JMR
                                                                                   Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 07/06/2020                       $6,827.50
Payments received since last invoice                                 $5,462.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $1,365.50

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/18/2020 JMR         Review, finalize and file MOR (0.2)                        0.20 hrs       560 /hr       112.00
07/27/2020 JMR         Approve notice of amended budget for filng (0.2)           0.20 hrs       560 /hr       112.00
           Total fees for this matter                                             0.40 hrs                     224.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 174
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124856
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $224.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $224.00
                                                    NET BALANCE FORWARD         $1,365.50
                                                   TOTAL BALANCE NOW DUE        $1,589.50


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.40   560.00             $224.00
                                                                    0.40                      $224.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 175
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:          124857
                                                                             Our File No:    7066-23   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Tax

                   TOTAL FEES                                                                $126.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $126.00

                   NET BALANCE FORWARD                                                        $16.80
                   TOTAL BALANCE NOW DUE                                                     $142.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 176
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      August 6, 2020

                                                                                      Invoice No.            124857
                                                                                   Reference No.       7066-23 JMR



Greg Milligan
Attn: Gregory S. Milligan




Tax


                                                    Account Statement

      Invoice          Invoice               Matter              Billing           Invoice           Balance
      Number            Date                Number              Attorney           Amount             Due
          123582      07/06/2020              23                 JMR                    $84.00            $16.80
                                     Total Outstanding Balance                                            $16.80
                                     Total Amount Due on this Invoice                                    $126.00
                                     Total Balance Now Due                                               $142.80


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $16.80               $0.00              $0.00       $0.00           $16.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 177
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                       Invoice No:            124857
                                                                                     Our File No:     7066-23   JMR
                                                                                  Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Tax

Balance forward as of invoice dated 07/06/2020                          $84.00
Payments received since last invoice                                    $67.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                     $16.80

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/28/2020 SDL         Call with Trustee, E. White and M. Schiffgens             0.30 hrs       420 /hr       126.00
                       regarding debtor's records and accounting matters.
           Total fees for this matter                                            0.30 hrs                     126.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 178
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124857
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $126.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $126.00
                                                    NET BALANCE FORWARD              $16.80
                                                  TOTAL BALANCE NOW DUE             $142.80


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.30   420.00             $126.00
                                                                    0.30                      $126.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 179
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:          124858
                                                                             Our File No:    7066-20   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Real Estate

                     TOTAL FEES                                                              $728.00
                     TOTAL DISBURSEMENTS                                                       $0.00
                     TOTAL CHARGES FOR THIS BILL                                             $728.00

                     NET BALANCE FORWARD                                                     $201.60
                     TOTAL BALANCE NOW DUE                                                   $929.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 180
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124858
                                                                                  Reference No.       7066-20 JMR



Greg Milligan
Attn: Gregory S. Milligan




Real Estate


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122436      06/22/2020             20                 JMR                 $1,008.00           $201.60
                                     Total Outstanding Balance                                          $201.60
                                     Total Amount Due on this Invoice                                   $728.00
                                     Total Balance Now Due                                              $929.60


                                             Aging of Past Due Amounts
              0-30 Days     31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $201.60               $0.00              $0.00       $0.00         $201.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 181
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                          Invoice No:            124858
                                                                                        Our File No:     7066-20   JMR
                                                                                     Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated 06/22/2020                       $1,008.00
Payments received since last invoice                                  $806.40
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $201.60

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/06/2020 JMR         Correspondence with Trustee and Gen. Contractor              0.50 hrs       560 /hr       280.00
                       regarding environmental reports and history (0.2);
                       telephone conference and correspondence with T.
                       Scannell on same (0.3)
07/15/2020 JMR         Correspondence with A. Zarafshani and counsel                0.70 hrs       560 /hr       392.00
                       regarding PDA and TxDOT related matters (.3);
                       correspondence with G. Milligan on same (.2);
                       correspondence with R. Horton on same (0.2)
07/19/2020 JMR         Correspondence on PDA related coordination and               0.10 hrs       560 /hr        56.00
                       timing strategy (0.1)
           Total fees for this matter                                               1.30 hrs                     728.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 182
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124858
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $728.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $728.00
                                                    NET BALANCE FORWARD             $201.60
                                                   TOTAL BALANCE NOW DUE            $929.60


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.30   560.00             $728.00
                                                                    1.30                      $728.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 183
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:            124859
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $18,111.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $18,111.00

                   NET BALANCE FORWARD                                                        $3,491.26
                   TOTAL BALANCE NOW DUE                                                     $21,602.26




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 184
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       August 6, 2020

                                                                                       Invoice No.            124859
                                                                                    Reference No.       7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122437      06/22/2020               19                 JMR                 $7,586.50         $1,517.06
          123571      07/06/2020               19                 JMR                 $9,871.00         $1,974.20
                                      Total Outstanding Balance                                         $3,491.26
                                      Total Amount Due on this Invoice                                 $18,111.00
                                      Total Balance Now Due                                            $21,602.26


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $3,491.26               $0.00              $0.00       $0.00        $3,491.26




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 185
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124859
                                                                                    Our File No:     7066-19   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 07/06/2020                    $17,457.50
Payments received since last invoice                              $13,966.24
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                $3,491.26

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/02/2020 JMR    Telephone conference with T. Scannell regarding               0.50 hrs       560 /hr       280.00
                  status of plan formulation and drafting, and related
                  milestone and outstanding case issues (0.3); follow
                  up correspondence on same (0.2)
07/07/2020 JMR    Analysis of claims for preservation in DS and related         0.70 hrs       560 /hr       392.00
                  creditor recovery planning (0.4); correspondence
                  with T. Scannell to advance plan negotiations (0.3)
07/08/2020 JMR    Portion of Trustee team call regarding status of plan         1.00 hrs       560 /hr       560.00
                  negotiations and related milestones (0.3); telephone
                  conference with T. Scannell on same (0.3);
                  correspondence with trustee team (0.2); telephone
                  conference with G. Milligan regarding plan
                  preparations (0.2)
07/09/2020 JMR    Portion of Trustee team call regarding timing on plan         0.20 hrs       560 /hr       112.00
                  and related negotiations (0.2)
07/14/2020 JMR    Correspondence with T. Scannell regarding                     0.20 hrs       560 /hr       112.00
                  advancing plan negotiations and drafting (0.2)
07/14/2020 NBN    Prepare for and attend call with Kell Mercer                  0.70 hrs       495 /hr       346.50
                  regarding case.
07/16/2020 JMR    Strategy conference with G. Milligan regarding                0.30 hrs       560 /hr       168.00
                  mediation of class treatments (0.3)
07/21/2020 JMR    Strategy conference with Z. Mercer, T. Scannell and           1.30 hrs       560 /hr       728.00
                  R. Horton regarding plan negotiations (0.8);
                  correspondence on same with Trustee (0.3);
                  correspondence with parties on follow up items (0.2)
07/22/2020 JMR    Analysis of mediation materials and related                   0.40 hrs       560 /hr       224.00
                  correspondence with the court on mediation and
                  related schedule (0.3); correspondence with trustee
                  on same (0.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 186
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      124859
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     07/31/2020
                        on same (0.1)
07/23/2020 JMR          Telephone conference with trustee team regarding          1.20 hrs       560 /hr      672.00
                        planning for mediation (0.3); correspondence on
                        collection of supporting materials for mediation
                        statement (0.3); telephone conference with L. Clark
                        and G. Milligan regarding mediation preparations
                        (0.4); pre mediation coordination with N. Nelson
                        (0.2)
07/23/2020 SDL          Call with Trustee, J. Rudd, N. Nelson, and E. White       0.50 hrs       420 /hr      210.00
                        to discuss plan strategy and formulation.
07/24/2020 JMR          Telephone conference with T. Scannell on mediation        0.90 hrs       560 /hr      504.00
                        and plan negotiation discussions (0.3); follow up
                        correspondence on same (0.2); telephone
                        conference with G. Milligan on same (0.2);
                        correspondence with N. Nelson on planning for
                        same (0.2)
07/24/2020 NBN          Prepare excerpt for mediation statement;                  1.10 hrs       495 /hr      544.50
                        correspond with J. Rudd regarding same.
07/27/2020 JMR          Draft mediation statement (2.8); portion of trustee       4.10 hrs       560 /hr    2,296.00
                        team call on same (0.2); telephone conference with
                        T. Scannell on removalables stipulation to advance
                        mediation (0.2); correspondence with Trustee on
                        comments to mediation statement (0.2); final
                        revisions and update to mediation statement (0.4);
                        correspondence with L. Clark on mediation
                        statement and related correspondence among
                        mediation participants on coordinating same (0.3)
07/27/2020 SDL          Review and revise mediation statement.                    0.50 hrs       420 /hr      210.00
07/28/2020 JMR          Correspondence on mediation coordination and              0.40 hrs       560 /hr      224.00
                        preparations (0.4)
07/29/2020 JMR          Correspondence with T. Scannell and L. Clark on           3.40 hrs       560 /hr    1,904.00
                        mediation preparations (0.2); telephone conference
                        with G. Milligan on strategy and preparation for
                        same (0.4); preparations for mediation, including
                        opening statement and related PPT (2.8)
07/29/2020 SDL          Review and revise slides for mediation and                0.60 hrs       420 /hr      252.00
                        correspondence and call with J. Rudd regarding
                        same.
07/30/2020 JMR          Strategy and preparation conference with Trustee         10.40 hrs       560 /hr    5,824.00
                        team in advance of mediation (0.6); final revisions to
                        mediation outline, presentation and materials (0.5);
                        appear for and represent Trustee at plan mediation
                        with Romspen, petitioning creditors and lien
                        claimants (9.3)
07/30/2020 SDL          Call with Trustee, J. Rudd and E. White regarding         1.40 hrs       420 /hr      588.00
                        preparation for mediation seeking global resolution
                        of secured claims (.6); initial brief review of
                        documents produced by Romspen and
                        correspondence with Trustee, E. White and J. Rudd
                        regarding same (.5); additional correspondences
                        with group during and in support of mediation (.3).
07/31/2020 JMR          Strategy conference with G. Milligan and trustee          2.30 hrs       560 /hr    1,288.00
                        team on post-mediation action items, including
                        service on lien claimants, advancing plan settlement
                        strategies and related issues (0.5); correspondence
                        with K. Mercer on Summer Legacy representation
                        (0.1); correspondence with Panache team on
                        mediation follow up questions (0.2); coordinate
                        notice of further mediation with Trustee team on
                        further M&M lien claimants (0.3); correspondence
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 187
                                         of 614
                                                                                                   Page               2
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:          124859
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:      07/31/2020
                       (0.1); correspondence with Panache team on
                       mediation follow up questions (0.2); coordinate
                       notice of further mediation with Trustee team on
                       further M&M lien claimants (0.3); correspondence
                       with Judge Clark and mediation party counsel on
                       next steps post-mediation and related to 8/10 follow
                       up schedule (0.4); finalize claim analysis to inform
                       mediation discussions (0.6); correspondence with
                       Judge Clark and mediation party counsel on same
                       (0.2).
07/31/2020 SDL         Call with Trustee, E. White and J. Rudd regarding         1.60 hrs       420 /hr          672.00
                       secured and lien claimants and next steps regarding
                       providing notice to same (.5); correspondence with
                       E. White and J. Rudd regarding same (.2); draft
                       proposed notice language for same (.2); review lien
                       notices for additional contact information (.4); draft
                       spreadsheet of continued mediation notice
                       recipients (.3).
           Total fees for this matter                                           33.70 hrs                      18,111.00




BILLING SUMMARY

                                                                TOTAL FEES             $18,111.00
                                                      TOTAL DISBURSEMENTS                   $0.00

                                             TOTAL CHARGES FOR THIS BILL               $18,111.00
                                                      NET BALANCE FORWARD               $3,491.26
                                                     TOTAL BALANCE NOW DUE             $21,602.26


       Timekeeper Summary

       Name                                                            Hours         Rate            Amount
       Partner         JMR          Jason M Rudd                        27.30      560.00         $15,288.00
       Partner         NBN          Nick B. Nelson                       1.80      495.00            $891.00
       Associate       SDL          Scott D. Lawrence                    4.60      420.00          $1,932.00
                                                                        33.70                     $18,111.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 188
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:          124860
                                                                             Our File No:    7066-07   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Budgeting (Case)

                   TOTAL FEES                                                                 $66.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $66.00

                   NET BALANCE FORWARD                                                        $16.80
                   TOTAL BALANCE NOW DUE                                                      $82.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 189
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      August 6, 2020

                                                                                      Invoice No.            124860
                                                                                   Reference No.       7066-07 JMR



Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)


                                                    Account Statement

     Invoice           Invoice               Matter              Billing           Invoice           Balance
     Number             Date                Number              Attorney           Amount             Due
          122447      06/22/2020              07                 JMR                    $84.00            $16.80
                                     Total Outstanding Balance                                            $16.80
                                     Total Amount Due on this Invoice                                     $66.00
                                     Total Balance Now Due                                                $82.80


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $16.80               $0.00              $0.00       $0.00           $16.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 190
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   August 6, 2020

                                                                                         Invoice No:            124860
                                                                                       Our File No:     7066-07   JMR
                                                                                    Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)

Balance forward as of invoice dated 06/22/2020                            $84.00
Payments received since last invoice                                      $67.20
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                       $16.80

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/27/2020 BR          Finalize notice of amended budget; file re same.            0.40 hrs       165 /hr        66.00
           Total fees for this matter                                              0.40 hrs                      66.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 191
                                         of 614
                                                                                            Page               1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:          124860
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:        07/31/2020

BILLING SUMMARY

                                                               TOTAL FEES             $66.00
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL              $66.00
                                                     NET BALANCE FORWARD              $16.80
                                                 TOTAL BALANCE NOW DUE                $82.80


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   0.40   165.00               $66.00
       Assistant
                                                                     0.40                        $66.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 192
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                August 6, 2020
                                                                                Invoice No:           124861
                                                                              Our File No:    7066-08   JMR
                                                                           Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Business Operations

                   TOTAL FEES                                                                 $5,152.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $5,152.00

                   NET BALANCE FORWARD                                                        $2,262.40
                   TOTAL BALANCE NOW DUE                                                      $7,414.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 193
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       August 6, 2020

                                                                                       Invoice No.            124861
                                                                                    Reference No.       7066-08 JMR



Greg Milligan
Attn: Gregory S. Milligan




Business Operations


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122446      06/22/2020               08                 JMR                 $5,026.00         $1,005.20
          123575      07/06/2020               08                 JMR                 $6,286.00         $1,257.20
                                      Total Outstanding Balance                                         $2,262.40
                                      Total Amount Due on this Invoice                                  $5,152.00
                                      Total Balance Now Due                                             $7,414.40


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $2,262.40               $0.00              $0.00       $0.00        $2,262.40




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 194
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124861
                                                                                    Our File No:     7066-08   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated 07/06/2020                    $11,312.00
Payments received since last invoice                              $9,049.60
Adjustments since last invoice                                        $0.00
Net Balance Forward                                               $2,262.40

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/01/2020 SDL    Call with Trustee, J. Rudd and E. White regarding             1.00 hrs       420 /hr       420.00
                  updated proposed critical vendor treatment (.2);
                  research forms of requests for additional funding
                  and incorporate into new draft of motion and order
                  (.8).
07/06/2020 JMR    Portion of Trustee team call and related                      0.30 hrs       560 /hr       168.00
                  correspondence on advancing sub work and
                  payment on project and need for special projects on
                  same (0.3)
07/06/2020 JMR    Analysis and correspondence with trustee team on              0.50 hrs       560 /hr       280.00
                  vender funding and payment matters (0.3);
                  correspondence with D. Williamson on proposed
                  vender payments and related questions (0.2).
07/06/2020 SDL    Discuss motion to pay vendor costs with Trustee               2.00 hrs       420 /hr       840.00
                  (.1); final review of prepetition vendor payment
                  motion (.3); correspondence with B. Ramirez
                  regarding same (.1); review correspondence from D.
                  Williamson regarding same (.1); correspondence to
                  J. Rudd regarding same (.1): multiple calls and
                  correspondences regarding foundation work and
                  conference with concrete and fill vendor's attorney,
                  Trustee, and others related to same (1.3).
07/07/2020 SDL    Call with Trustee and M. O'Toole regarding status of          1.90 hrs       420 /hr       798.00
                  negotiations with TxDOT (.5); review list of
                  prepetition claims to be paid under motion to pay
                  (.2); correspondence to counsel for D. White
                  regarding confidentiality of same (.4); call with
                  Trustee regarding same (.1); multiple calls and
                  correspondences regarding foundation remediation
                  materials supplier and associated contract and
                  payment processes (.4); call with Trustee regarding
                  same (.3).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 195
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      124861
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     07/31/2020
                         materials supplier and associated contract and
                         payment processes (.4); call with Trustee regarding
                         same (.3).
07/08/2020   SDL         Calls and correspondence to counsel for D. White         2.50 hrs       420 /hr    1,050.00
                         regarding potential objections and resolutions
                         related to motion to pay prepetition claims (1.2);
                         correspondence with Trustee and J. Rudd regarding
                         same (.5);
07/08/2020   SDL         Correspondence to J. Rudd regarding call with D.         0.20 hrs       420 /hr       84.00
                         Williamson.
07/09/2020   JMR         Correspondence with subcontractors regarding             0.20 hrs       560 /hr      112.00
                         ongoing work and related documentation (0.2)
07/09/2020   SDL         Call and correspondence with Trustee and D.              1.50 hrs       420 /hr      630.00
                         Williamson regarding stipulation related to motion to
                         pay (.8); correspondence with Trustee and J. Rudd
                         regarding additional issues related to concrete and
                         fill supplier for foundation work (.7).
07/10/2020   SDL         Finalize and send correspondence to concrete and         0.30 hrs       420 /hr      126.00
                         fill supplier related to foundation remediation work
                         (.2); follow up correspondence with Trustee related
                         to motion to pay (.1).
07/14/2020   JMR         Trustee team call to address developments at             0.30 hrs       560 /hr      168.00
                         property and coordination of same (0.3)
07/16/2020   JMR         Correspondence on preservation projections (0.2)         0.20 hrs       560 /hr      112.00
07/23/2020   JMR         Correspondence with A. Zarafshani on                     0.30 hrs       560 /hr      168.00
                         subcontractor issues (0.3)
07/24/2020   JMR         Correspondence on preservation projects and              0.20 hrs       560 /hr      112.00
                         related issues with G. Milligan and Panache (0.2)
07/29/2020   SDL         Call with Trustee and E. White regarding motion to       0.20 hrs       420 /hr       84.00
                         pay certain vendors (.1); correspondence with B.
                         Ramirez regarding same (.1).
             Total fees for this matter                                          11.60 hrs                  5,152.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 196
                                         of 614
                                                                                           Page             2
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        124861
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $5,152.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $5,152.00
                                                    NET BALANCE FORWARD         $2,262.40
                                                   TOTAL BALANCE NOW DUE        $7,414.40


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    2.00   560.00          $1,120.00
       Associate       SDL          Scott D. Lawrence               9.60   420.00          $4,032.00
                                                                   11.60                   $5,152.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 197
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                August 6, 2020
                                                                                Invoice No:          124862
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                 $108.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $108.00

                   NET BALANCE FORWARD                                                        $644.00
                   TOTAL BALANCE NOW DUE                                                      $752.00




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 198
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124862
                                                                                  Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122445      06/22/2020             09                 JMR                 $2,688.00           $537.60
          123576      07/06/2020             09                 JMR                  $532.00            $106.40
                                     Total Outstanding Balance                                          $644.00
                                     Total Amount Due on this Invoice                                   $108.00
                                     Total Balance Now Due                                              $752.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $644.00               $0.00              $0.00       $0.00         $644.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 199
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                    August 6, 2020

                                                                                             Invoice No:            124862
                                                                                           Our File No:     7066-09   JMR
                                                                                        Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 07/06/2020                          $3,220.00
Payments received since last invoice                                   $2,576.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                      $644.00

Trust balance carried forward                                                  $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/02/2020 BR          Prepare notice of change of address; file re same.              0.20 hrs       165 /hr        33.00
07/02/2020 SDL         Correspondence with Trustee and B. Ramirez                      0.10 hrs       420 /hr        42.00
                       regarding change of address for Harney Partners
                       and review and revise same.
07/29/2020 BR          Finalize certificate of no objections; file re same.            0.10 hrs       165 /hr        16.50
07/31/2020 BR          Prepare certificate of no objection on application to           0.10 hrs       165 /hr        16.50
                       employ.
           Total fees for this matter                                                  0.50 hrs                     108.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 200
                                         of 614
                                                                                            Page               1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:          124862
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:        07/31/2020

BILLING SUMMARY

                                                               TOTAL FEES            $108.00
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $108.00
                                                     NET BALANCE FORWARD             $644.00
                                                  TOTAL BALANCE NOW DUE              $752.00


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   0.40   165.00               $66.00
       Assistant
       Associate       SDL          Scott D. Lawrence                0.10   420.00               $42.00
                                                                     0.50                      $108.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 201
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:           124863
                                                                             Our File No:    7066-03   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $1,066.00
                   TOTAL DISBURSEMENTS                                                          $31.85
                   TOTAL CHARGES FOR THIS BILL                                               $1,097.85

                   NET BALANCE FORWARD                                                       $3,456.90
                   TOTAL BALANCE NOW DUE                                                     $4,554.75




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 202
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       August 6, 2020

                                                                                       Invoice No.            124863
                                                                                    Reference No.       7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122449      06/22/2020               03                 JMR                $13,166.00         $2,633.20
          123572      07/06/2020               03                 JMR                 $4,118.50          $823.70
                                      Total Outstanding Balance                                         $3,456.90
                                      Total Amount Due on this Invoice                                  $1,097.85
                                      Total Balance Now Due                                             $4,554.75


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $3,456.90               $0.00              $0.00       $0.00        $3,456.90




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 203
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                    August 6, 2020

                                                                                          Invoice No:            124863
                                                                                        Our File No:     7066-03   JMR
                                                                                     Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 07/06/2020                        $17,284.50
Payments received since last invoice                                  $13,827.60
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                     $3,456.90

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/01/2020 DGJ         Begin to analyze legal authorities re. payments              0.60 hrs       335 /hr       201.00
                       lender directly paid to general contractor and
                       whether said payments are considered preferences
                       under the Bankruptcy Code (0.6)
07/03/2020 DGJ         Continue to analyze legal authorities re. payments           0.20 hrs       335 /hr        67.00
                       lender directly paid to general contractor and
                       whether said payments are considered preferences
                       under the Bankruptcy Code (0.6)
07/05/2020 SDL         Begin research into removal deadlines related to             0.80 hrs       420 /hr       336.00
                       receivership action and applicability of exception for
                       lift of stay in certain circumstances.
07/06/2020 SDL         Finalize research into removal and applicability of          1.10 hrs       420 /hr       462.00
                       stay to state court receivership proceeding and
                       correspondence with J. Rudd regarding same.
           Total fees for this matter                                               2.70 hrs                   1,066.00




DISBURSEMENTS
 07/31/2020 Thomson Reuters-West - Online research                                                              31.85
                Total disbursements for this matter                                                            $31.85
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 204
                                         of 614
                                                                                            Page             1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        124863
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      07/31/2020

BILLING SUMMARY

                                                               TOTAL FEES        $1,066.00
                                                     TOTAL DISBURSEMENTS            $31.85

                                             TOTAL CHARGES FOR THIS BILL         $1,097.85
                                                     NET BALANCE FORWARD         $3,456.90
                                                   TOTAL BALANCE NOW DUE         $4,554.75


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Associate       DGJ          Daniella G. Heringer             0.80   335.00            $268.00
       Associate       SDL          Scott D. Lawrence                1.90   420.00            $798.00
                                                                     2.70                   $1,066.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 205
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:          124864
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                       $205.20
                   TOTAL CHARGES FOR THIS BILL                                               $205.20

                   NET BALANCE FORWARD                                                       $214.50
                   TOTAL BALANCE NOW DUE                                                     $419.70




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 206
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124864
                                                                                  Reference No.       7066-01 JMR



Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122435      06/22/2020             01                 JMR                   $972.96           $214.50
                                     Total Outstanding Balance                                          $214.50
                                     Total Amount Due on this Invoice                                   $205.20
                                     Total Balance Now Due                                              $419.70


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $214.50               $0.00              $0.00       $0.00         $214.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 207
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                     Invoice No:           124864
                                                                                   Our File No:    7066-01   JMR
                                                                                Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 07/06/2020                     $2,568.48
Payments received since last invoice                               $2,353.98
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                 $214.50

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 07/06/2020 Bankruptcy copies (BR)                                                                        79.80
 07/09/2020 Bankruptcy copies (BR)                                                                        68.40
 07/31/2020 Postage                                                                                       57.00
                Total disbursements for this matter                                                     $205.20
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 208
                                         of 614
                                                                                      Page            1
Greg Milligan as proposed ch 11 trustee of                                     Invoice No:       124864
3443 Zen Garden,Services
For Professional  LP     Rendered                                          Invoice through:   07/31/2020

BILLING SUMMARY

                                                             TOTAL FEES           $0.00
                                                   TOTAL DISBURSEMENTS          $205.20

                                             TOTAL CHARGES FOR THIS BILL        $205.20
                                                  NET BALANCE FORWARD           $214.50
                                                 TOTAL BALANCE NOW DUE          $419.70




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 209
                                        of 614
                            Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                August 6, 2020
                                                                              Invoice No:            124865
                                                                            Our File No:     7066-25   JMR
                                                                         Billing through:        07/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:   Challenge Investigation

                 TOTAL FEES                                                                 $12,407.50
                 TOTAL DISBURSEMENTS                                                             $0.00
                 TOTAL CHARGES FOR THIS BILL                                                $12,407.50

                 NET BALANCE FORWARD                                                         $4,081.90
                 TOTAL BALANCE NOW DUE                                                      $16,489.40




                                          Wiring Instructions:
                                               Vista Bank
                                        Routing No.: 111314575
                                         Account No.: 7027538
                          Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                           Please include invoice number on payment. Thank you!
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 210
                                        of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      August 6, 2020

                                                                                      Invoice No.            124865
                                                                                   Reference No.       7066-25 JMR



Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation


                                                    Account Statement

     Invoice          Invoice                Matter              Billing           Invoice           Balance
     Number            Date                 Number              Attorney           Amount             Due
         122451      06/22/2020               25                 JMR                 $3,021.50          $603.20
         123569      07/06/2020               25                 JMR                $17,393.50         $3,478.70
                                     Total Outstanding Balance                                         $4,081.90
                                     Total Amount Due on this Invoice                                 $12,407.50
                                     Total Balance Now Due                                            $16,489.40


                                              Aging of Past Due Amounts
            0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                  $0.00         $4,081.90               $0.00              $0.00       $0.00        $4,081.90




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 211
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124865
                                                                                    Our File No:     7066-25   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated 07/06/2020                    $20,415.00
Payments received since last invoice                              $16,333.10
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                $4,081.90

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/01/2020 DGJ    Review all pleadings in lawsuit against Rompsen               3.20 hrs       335 /hr     1,072.00
                  (1.0); prepare memo analyzing possible claims
                  against Romspen (2.2)
07/01/2020 JMR    Analysis conference with N. Nelson and G. Milligan            1.10 hrs       560 /hr       616.00
                  regarding update and next steps on claim analysis
                  and investigation (0.5); telephone conference with
                  M. Bailey on conclusions as to lien and loan
                  analysis (0.4); correspondence with N. Nelson on
                  specific claim investigation items including file
                  requests (0.2)
07/01/2020 MWB    Correspondence regarding loan memo; telephone                 1.40 hrs       545 /hr       763.00
                  conference regarding the same.
07/01/2020 SDL    Call with N. Nelson, Trustee, J. Rudd and E. White            0.80 hrs       420 /hr       336.00
                  to discuss progress and status of challenge
                  investigation (.8); research into deadline for removal
                  of actions
07/02/2020 NBN    Prepare memorandum; review documents provided                 2.50 hrs       495 /hr     1,237.50
                  by client and third parties.
07/03/2020 NBN    Review documents provided by Zen Garden and                   5.50 hrs       495 /hr     2,722.50
                  other parties; prepare memorandum; correspond
                  with client regarding same.
07/07/2020 NBN    Attend call with Trustee regarding status of                  0.80 hrs       495 /hr       396.00
                  investigation; prepare list of additional documents
                  needed from Romspen; coordinate request for
                  same.
07/09/2020 NBN    Prepare for and attend call with Hinshaw; send                1.90 hrs       495 /hr       940.50
                  summary of same to client and J. Rudd.
07/10/2020 MWB    Prepare and revise memorandum regarding                       3.20 hrs       545 /hr     1,744.00
                  secured financing.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 212
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      124865
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     07/31/2020
                                                                                      hrs           /hr
                         secured financing.
07/10/2020   NBN         Correspond with counsel for Dan White regarding         0.60 hrs       495 /hr      297.00
                         consent to release of documents; correspond with
                         A. Zarafshani to obtain consent for release of
                         documents from prior counsel.
07/14/2020   MWB         Draft and revise memorandum regarding loan              0.50 hrs       545 /hr         N/C
                         documents and perfection of liens.
07/15/2020   NBN         Correspond with D. Richardson regarding request         0.30 hrs       495 /hr      148.50
                         for documents.
07/16/2020   MWB         Revise memorandum regarding financing issues;           2.10 hrs       545 /hr    1,144.50
                         correspondence regarding the same.
07/23/2020   NBN         Draft correspondence to Hinshaw regarding need to       0.80 hrs       495 /hr      396.00
                         turn over privileged documents; attend trustee call.
07/24/2020   NBN         Attend call with trustee; prepare letter to Rompsen     1.20 hrs       495 /hr      594.00
                         counsel demanding production of documents;
                         correspond with client regarding same.
07/27/2020   BR          Finalize notice and stipulation extending removables    0.40 hrs       165 /hr         N/C
                         challenge deadlines.
             Total fees for this matter                                         26.30 hrs                 12,407.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 213
                                         of 614
                                                                                              Page                2
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:           124865
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:         07/31/2020

BILLING SUMMARY

                                                                 TOTAL FEES       $12,407.50
                                                       TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $12,407.50
                                                       NET BALANCE FORWARD         $4,081.90
                                                     TOTAL BALANCE NOW DUE        $16,489.40


       Timekeeper Summary

       Name                                                           Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                     0.40     0.00                 $0.00
       Assistant
       Associate       DGJ          Daniella G. Heringer               3.20   335.00          $1,072.00
       Partner         JMR          Jason M Rudd                       1.10   560.00            $616.00
       Partner         MWB          Michael W Bailey                   0.50     0.00                 $0.00
       Partner         MWB          Michael W Bailey                   6.70   545.00          $3,651.50
       Partner         NBN          Nick B. Nelson                    13.60   495.00          $6,732.00
       Associate       SDL          Scott D. Lawrence                  0.80   420.00            $336.00
                                                                      26.30                  $12,407.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 214
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:            124866
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $7,938.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $7,938.00

                   NET BALANCE FORWARD                                                        $2,267.20
                   TOTAL BALANCE NOW DUE                                                     $10,205.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 215
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       August 6, 2020

                                                                                       Invoice No.            124866
                                                                                    Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122448      06/22/2020               04                 JMR                 $3,370.00          $674.00
          123574      07/06/2020               04                 JMR                 $7,966.00         $1,593.20
                                      Total Outstanding Balance                                         $2,267.20
                                      Total Amount Due on this Invoice                                  $7,938.00
                                      Total Balance Now Due                                            $10,205.20


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $2,267.20               $0.00              $0.00       $0.00        $2,267.20




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 216
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124866
                                                                                    Our File No:     7066-04   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 07/06/2020                    $11,336.00
Payments received since last invoice                              $9,068.80
Adjustments since last invoice                                        $0.00
Net Balance Forward                                               $2,267.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/01/2020 SDL    Call with Trustee and J. Rudd regarding marketing             1.90 hrs       420 /hr       798.00
                  process (.1); review draft offering memorandum (.5);
                  correspondence to Trustee and J. Rudd regarding
                  same (.3); prepare for and attend call with Trustee,
                  A. Zarafshani, and T. Mills regarding draft offering
                  memorandum (.8); follow up call with Trustee
                  regarding same (.2).
07/02/2020 SDL    Review of broker's proposed confidentiality                   1.10 hrs       420 /hr       462.00
                  agreement (.2); call with Trustee to discuss same
                  (.1); continue revisions to bid procedures motion
                  (.8); additional correspondence with Trustee and
                  broker regarding marketing process (.2);
07/06/2020 JMR    Correspondence with broker and Trustee team on                0.60 hrs       560 /hr       336.00
                  marketing process and kick off and related review of
                  broker materials to launch same (0.6)
07/06/2020 SDL    Review marketing materials (.1); review                       1.20 hrs       420 /hr       504.00
                  confidentiality agreements with potential purchasers
                  and correspondence with Trustee regarding same
                  (.9); correspondences with T. Mills regarding same
                  (.2);
07/07/2020 SDL    Finalize and circulate bid procedures motion and              2.50 hrs       420 /hr     1,050.00
                  timelines related to same (1.3); call with Trustee, J.
                  Rudd and E. White regarding same (.2); call with
                  Trustee and Broker regarding same (.8); follow up
                  correspondence regarding property condition
                  assessment (.2);
07/08/2020 SDL    Work on bid procedures and review other forms of              0.60 hrs       420 /hr       252.00
                  motion for bid procedures to incorporate streamlined
                  procedures.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 217
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      124866
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     07/31/2020
07/09/2020 SDL           Call with Trustee and J. Rudd to discuss bid             1.60 hrs       420 /hr      672.00
                         procedures and marketing process (.3); Call to U.S.
                         Trustee's office regarding treatment of PCA (.1);
                         review and analyze form of CA proposed by
                         potential purchaser and correspondence to Trustee
                         and T. Mills regarding same (1.2).
07/10/2020   SDL         Call to U.S. Trustee to confer regarding treatment of    1.80 hrs       420 /hr      756.00
                         PCA expense (.1); review agreement related to
                         same and report to Trustee (.9); additional
                         correspondence with Trustee regarding
                         confidentiality agreements from potential purchasers
                         (.8);
07/14/2020   SDL         Call with Trustee, J. Rudd and E. White regarding        1.90 hrs       420 /hr      798.00
                         marketing process (.2); correspondence regarding
                         same (.1); continue work on and revisions to bid
                         procedures motion and attachments (1.6).
07/15/2020   SDL         Finalize and circulate draft of bid procedures           4.60 hrs       420 /hr    1,932.00
                         motion, bid procedures, and order granting same
                         (4.2); review revised proposed confidentiality
                         agreement from potential purchaser and
                         correspondence to Trustee regarding same (.2); call
                         with potential purchaser regarding same (.1); follow
                         up correspondence with Trustee regarding same
                         (.1).
07/17/2020   SDL         Calls and correspondence with Trustee, T. Mills and      0.40 hrs       420 /hr      168.00
                         J. Rudd regarding bid procedures, marketing
                         process, and order granting broker retention
                         application (.2); finalize order granting broker
                         retention and correspondence related to same (.2).
07/22/2020   SDL         Review mark up of confidentiality agreement and          0.50 hrs       420 /hr      210.00
                         correspondence to Trustee regarding same.
             Total fees for this matter                                          18.70 hrs                  7,938.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 218
                                         of 614
                                                                                           Page             2
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        124866
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $7,938.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $7,938.00
                                                    NET BALANCE FORWARD         $2,267.20
                                                   TOTAL BALANCE NOW DUE       $10,205.20


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    0.60   560.00            $336.00
       Associate       SDL          Scott D. Lawrence              18.10   420.00          $7,602.00
                                                                   18.70                   $7,938.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 219
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                August 6, 2020
                                                                               Invoice No:          124867
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $280.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $280.00

                   NET BALANCE FORWARD                                                       $468.60
                   TOTAL BALANCE NOW DUE                                                     $748.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 220
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124867
                                                                                  Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122444      06/22/2020             10                 JMR                  $630.00            $126.00
          123581      07/06/2020             10                 JMR                 $1,713.00           $342.60
                                     Total Outstanding Balance                                          $468.60
                                     Total Amount Due on this Invoice                                   $280.00
                                     Total Balance Now Due                                              $748.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $468.60               $0.00              $0.00       $0.00         $468.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 221
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   August 6, 2020

                                                                                          Invoice No:            124867
                                                                                        Our File No:     7066-10   JMR
                                                                                     Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 07/06/2020                        $2,343.00
Payments received since last invoice                                  $1,874.40
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                    $468.60

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/07/2020 JMR         Portion of Trustee team call on prepetition claim            0.50 hrs       560 /hr       280.00
                       process for critical venders (0.3); correspondence
                       with D. Williamson on same (0.2)
           Total fees for this matter                                               0.50 hrs                     280.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 222
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124867
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $280.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $280.00
                                                    NET BALANCE FORWARD             $468.60
                                                   TOTAL BALANCE NOW DUE            $748.60


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.50   560.00             $280.00
                                                                    0.50                      $280.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 223
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:            124868
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $4,137.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $4,137.00

                   NET BALANCE FORWARD                                                       $11,210.74
                   TOTAL BALANCE NOW DUE                                                     $15,347.74




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 224
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax No. XX-XXXXXXX
                                                    August 6, 2020

                                                                                    Invoice No.             124868
                                                                                 Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                  Account Statement

     Invoice           Invoice             Matter              Billing             Invoice          Balance
     Number             Date              Number              Attorney             Amount            Due
          122443      06/22/2020            13                 JMR                 $23,797.72         $4,759.54
          123578      07/06/2020            13                 JMR                 $32,256.00         $6,451.20
                                     Total Outstanding Balance                                       $11,210.74
                                     Total Amount Due on this Invoice                                 $4,137.00
                                     Total Balance Now Due                                           $15,347.74


                                            Aging of Past Due Amounts
             0-30 Days      31-60 Days           61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $0.00     $11,210.74               $0.00              $0.00        $0.00       $11,210.74




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 225
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124868
                                                                                    Our File No:     7066-13   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 07/06/2020                    $56,053.72
Payments received since last invoice                              $44,842.98
Adjustments since last invoice                                         $0.00
Net Balance Forward                                               $11,210.74

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/01/2020 SDL    Mark up engagement letter for conversation with               1.80 hrs       420 /hr       756.00
                  proposed accountant (.4); update list of parties in
                  interest for proposed accountant (.2); call and
                  correspondence with proposed accountant to
                  prepare revisions to retention application (.9); follow
                  up correspondence to Trustee (.3).
07/02/2020 SDL    Call and correspondence with Trustee, J. Rudd and             1.90 hrs       420 /hr       798.00
                  E. White regarding accountant retention (.4);
                  revisions to accountant retention application and
                  circulate same to Trustee for review (1.5).
07/06/2020 SDL    Correspondence with Trustee regarding initial fee             1.60 hrs       420 /hr       672.00
                  statement payment deadlines (.1); revisions to
                  application to retain accountant and
                  correspondence with M. Schiffgens regarding same
                  and request for updated engagement letter (1.5).
07/07/2020 SDL    Correspondences with T. Irion regarding fee                   2.00 hrs       420 /hr       840.00
                  statements for June and wire instructions for prior
                  payments (.2); review of fee statement from
                  Sprouse Shrader Smith for period ending May 31
                  (.2); call with M. Schiffgens and revisions to
                  declaration in support of application to retain
                  accountant (.8); finalize and circulate application to
                  retain accountant (.8);
07/08/2020 SDL    Correspondence with Trustee and accountant                    1.00 hrs       420 /hr       420.00
                  regarding further revisions to engagement letter (.3);
                  finalize and serve June fee statements (.7);
07/09/2020 BR     Finalize application to employ accountant; file and           1.40 hrs       165 /hr       231.00
                  serve re same.
07/09/2020 SDL    Call with Trustee to discuss revisions to application         0.50 hrs       420 /hr       210.00
                  (.1); Finalize application to retain accountant and
                  correspondence with B. Ramirez regarding same.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 226
                                         of 614
                                                                                                Page              1
Greg Milligan as proposed ch 11 trustee of                                               Invoice No:         124868
3443 Zen Garden,Services
For Professional  LP     Rendered                                                 Invoice through:      07/31/2020
                                                                                   hrs           /hr
                       (.1); Finalize application to retain accountant and
                       correspondence with B. Ramirez regarding same.
07/16/2020 SDL         Correspondence with T. Scannell regarding              0.20 hrs       420 /hr          84.00
                       holdover period for broker.
07/21/2020 SDL         Correspondence to Trustee regarding end of time to     0.10 hrs       420 /hr          42.00
                       object to June fee statements and payment of
                       same.
07/28/2020 SDL         Correspondence to court regarding Cushman &            0.20 hrs       420 /hr          84.00
                       Wakefield application and contact information.
           Total fees for this matter                                        10.70 hrs                      4,137.00




BILLING SUMMARY

                                                               TOTAL FEES            $4,137.00
                                                     TOTAL DISBURSEMENTS                 $0.00

                                             TOTAL CHARGES FOR THIS BILL             $4,137.00
                                                     NET BALANCE FORWARD            $11,210.74
                                                  TOTAL BALANCE NOW DUE             $15,347.74


       Timekeeper Summary

       Name                                                         Hours         Rate            Amount
       Legal           BR           Brenda Ramirez                    1.40      165.00            $231.00
       Assistant
       Associate       SDL          Scott D. Lawrence                 9.30      420.00          $3,906.00
                                                                     10.70                      $4,137.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 227
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:          124869
                                                                             Our File No:    7066-14   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Application Objections

                   TOTAL FEES                                                                $336.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $336.00

                   NET BALANCE FORWARD                                                       $168.00
                   TOTAL BALANCE NOW DUE                                                     $504.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 228
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124869
                                                                                  Reference No.       7066-14 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          123579      07/06/2020             14                 JMR                   $840.00           $168.00
                                     Total Outstanding Balance                                          $168.00
                                     Total Amount Due on this Invoice                                   $336.00
                                     Total Balance Now Due                                              $504.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $168.00               $0.00              $0.00       $0.00         $168.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 229
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                       Invoice No:            124869
                                                                                     Our File No:     7066-14   JMR
                                                                                  Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections

Balance forward as of invoice dated 07/06/2020                        $840.00
Payments received since last invoice                                  $672.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $168.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/16/2020 JMR         Correspondence with T. Scannell and C&W                   0.60 hrs       560 /hr       336.00
                       regarding resolution of objections on same (0.4);
                       telephone conference with G. Milligan on same (0.2)
           Total fees for this matter                                            0.60 hrs                     336.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 230
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124869
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $336.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $336.00
                                                    NET BALANCE FORWARD             $168.00
                                                   TOTAL BALANCE NOW DUE            $504.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.60   560.00             $336.00
                                                                    0.60                      $336.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 231
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:            124870
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $7,387.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $7,387.50

                   NET BALANCE FORWARD                                                       $17,284.80
                   TOTAL BALANCE NOW DUE                                                     $24,672.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 232
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax No. XX-XXXXXXX
                                                    August 6, 2020

                                                                                    Invoice No.             124870
                                                                                 Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                  Account Statement

     Invoice           Invoice             Matter              Billing             Invoice          Balance
     Number             Date              Number              Attorney             Amount            Due
          122441      06/22/2020            15                 JMR                 $52,173.50        $10,434.70
          123580      07/06/2020            15                 JMR                 $34,250.50         $6,850.10
                                     Total Outstanding Balance                                       $17,284.80
                                     Total Amount Due on this Invoice                                 $7,387.50
                                     Total Balance Now Due                                           $24,672.30


                                            Aging of Past Due Amounts
             0-30 Days      31-60 Days           61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $0.00     $17,284.80               $0.00              $0.00        $0.00       $17,284.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 233
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 August 6, 2020

                                                                                      Invoice No:            124870
                                                                                    Our File No:     7066-15   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 07/06/2020                    $86,424.00
Payments received since last invoice                              $69,139.20
Adjustments since last invoice                                         $0.00
Net Balance Forward                                               $17,284.80

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/06/2020 BR     Finalize motion to pay; file and serve re same.               1.20 hrs       165 /hr       198.00
07/06/2020 JMR    Correspondence with T. Scannell and G. Milligan               0.30 hrs       560 /hr       168.00
                  regarding maintenance project budget items
07/09/2020 DGJ    Draft stipulation to waive deadlines in DIP Order.            0.40 hrs       335 /hr       134.00
                  (0.4)
07/09/2020 JMR    Correspondence on advancing revised final DIP                 0.40 hrs       560 /hr       224.00
                  budget for August (0.2); portion of trustee call on
                  same (0.2)
07/09/2020 SDL    Correspondence with D. Heringer regarding                     0.10 hrs       420 /hr        42.00
                  stipulation waiving DIP Order deadline.
07/10/2020 DGJ    Review and revise stipulation to waive the deadline.          0.50 hrs       335 /hr       167.50
07/10/2020 SDL    Review and correspondence to D. Heringer and J.               0.20 hrs       420 /hr        84.00
                  Rudd regarding waiver of challenge period deadline.
07/14/2020 JMR    Telephone conference with Trustee team to address             0.30 hrs       560 /hr       168.00
                  amended budget (0.3)
07/15/2020 JMR    Revise and update draft stipulation to extend                 1.00 hrs       560 /hr       560.00
                  challenge period (0.3); correspondence with K.
                  Mercer and D. Williamson on same (0.4);
                  correspondence with T. Scannell on same (0.3);
07/15/2020 SDL    Correspondence to B. Ramirez, Trustee, J. Rudd, &             0.70 hrs       420 /hr       294.00
                  E. White regarding deadlines in financing order (.5);
                  finalize notice of extension (.2).
07/16/2020 JMR    Analysis and revision to amended Aug. DIP budget              0.90 hrs       560 /hr       504.00
                  and related items (0.7); correspondence with E.
                  White and G. Milligan on same (0.2)
07/16/2020 SDL    Review proposed budget.                                       0.20 hrs       420 /hr        84.00
07/17/2020 JMR    Analysis of proposed revised Final August Cash                1.20 hrs       560 /hr       672.00
                  Collateral and Financing Budget (0.4);
                  correspondence with Trustee team on same (0.4);
                  correspondence with T. Scannell on submission and
                  advancing approval of same (0.4)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 234
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      124870
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     07/31/2020
                                                                                      hrs           /hr
                         Collateral and Financing Budget (0.4);
                         correspondence with Trustee team on same (0.4);
                         correspondence with T. Scannell on submission and
                         advancing approval of same (0.4)
07/18/2020   JMR         Assessment or report from trustee and draft             0.50 hrs       560 /hr      280.00
                         correspondence to T.Scannell with additional budget
                         requests on repair and protection related work items
                         (0.3); correspondence with Trustee on same (0.2)
07/20/2020   JMR         Telephone conference with G. Milligan regarding         0.80 hrs       560 /hr      448.00
                         advancing budget approval and related financing
                         order items (0.3); correspondence with T. Scannell
                         in response to questions on same (0.5)
07/23/2020   JMR         Correspondence with T. Scannell and Trustee on          1.00 hrs       560 /hr      560.00
                         advance budget approval and related issues (0.3);
                         correspondence on funding timing under Financing
                         Order (0.2); analysis of variance report (0.2);
                         correspondence on advancing funding discussions
                         with Romspen (0.3)
07/24/2020   JMR         Telephone conference with Romspen and Trustee           1.10 hrs       560 /hr      616.00
                         legal and client teams to resolve approval of final
                         amended August Budget, address related questions
                         and issues (0.5); correspondence with Trustee team
                         on results and next steps (0.3); finalize and serve
                         budget reconciliation (0.3)
07/24/2020   SDL         Draft notice of amended final budget and                0.40 hrs       420 /hr      168.00
                         correspondence with J. Rudd regarding same.
07/27/2020   SDL         Revisions and correspondence related to finalizing      2.00 hrs       420 /hr      840.00
                         notice of amended budget (.4); review
                         correspondence from counsel for D. White
                         regarding same (.1); multiple correspondences and
                         revisions to notice of stipulated revisions to
                         scheduling order related to removables (.7); revise
                         and finalize agreed motion to extend removables
                         deadline (.8).
07/28/2020   JMR         Telephone conference with D. White counsel              0.60 hrs       560 /hr      336.00
                         regarding amended August budget questions (0.5);
                         correspondence with Trustee on same (0.1)
07/28/2020   SDL         Call with D. Rushing and J. Rudd regarding              0.80 hrs       420 /hr      336.00
                         proposed budget (.5); follow up correspondences to
                         gather information to respond to questions raised in
                         call (.3).
07/29/2020   JMR         Correspondence with E. White and T. Scannell            0.20 hrs       560 /hr      112.00
                         regarding budget funding for WE 7-Aug (0.2)
07/29/2020   SDL         Call with Trustee and E. White regarding proposed       0.80 hrs       420 /hr      336.00
                         budget and response to D. Rushing related to same
                         (.3); multiple correspondences regarding same (.5).
07/30/2020   JMR         Correspondence on budget approval and Romspen           0.10 hrs       560 /hr       56.00
                         funding (0.1)
             Total fees for this matter                                         15.70 hrs                  7,387.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 235
                                         of 614
                                                                                            Page             2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        124870
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      07/31/2020

BILLING SUMMARY

                                                               TOTAL FEES        $7,387.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $7,387.50
                                                     NET BALANCE FORWARD       $17,284.80
                                                   TOTAL BALANCE NOW DUE        $24,672.30


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   1.20   165.00            $198.00
       Assistant
       Associate       DGJ          Daniella G. Heringer             0.90   335.00            $301.50
       Partner         JMR          Jason M Rudd                     8.40   560.00          $4,704.00
       Associate       SDL          Scott D. Lawrence                5.20   420.00          $2,184.00
                                                                    15.70                   $7,387.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 236
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:           124871
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                 $770.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $770.00

                   NET BALANCE FORWARD                                                        $658.00
                   TOTAL BALANCE NOW DUE                                                     $1,428.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 237
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     August 6, 2020

                                                                                     Invoice No.            124871
                                                                                  Reference No.       7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122439      06/22/2020             17                 JMR                 $2,072.00           $414.40
          123573      07/06/2020             17                 JMR                 $1,218.00           $243.60
                                     Total Outstanding Balance                                          $658.00
                                     Total Amount Due on this Invoice                                   $770.00
                                     Total Balance Now Due                                            $1,428.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $658.00               $0.00              $0.00       $0.00         $658.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 238
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  August 6, 2020

                                                                                       Invoice No:            124871
                                                                                     Our File No:     7066-17   JMR
                                                                                  Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 07/06/2020                       $3,290.00
Payments received since last invoice                                 $2,632.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $658.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/03/2020 SDL         Calls and correspondence with B. Duke and J. Rudd         0.30 hrs       420 /hr       126.00
                       regarding D. White.
07/14/2020 JMR         Telephone conference with K. Mercer on status of          0.30 hrs       560 /hr       168.00
                       plan negotiations and related case milestones (0.3)
07/16/2020 JMR         Strategy conference with R. Horton regarding              0.50 hrs       560 /hr       280.00
                       Panache related coordination and claim matters
                       (0.3); telephone conference with G. Milligan on
                       same (0.2)
07/27/2020 JMR         Correspondence with T. Scannell regarding                 0.20 hrs       560 /hr       112.00
                       approval and filing of stipulation on removables and
                       other lien issues (0.2)
07/31/2020 SDL         Call and correspondence regarding inquiries from          0.20 hrs       420 /hr        84.00
                       attorney for lien claimant.
           Total fees for this matter                                            1.50 hrs                     770.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 239
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         124871
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $770.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $770.00
                                                    NET BALANCE FORWARD             $658.00
                                                   TOTAL BALANCE NOW DUE        $1,428.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.00   560.00             $560.00
       Associate       SDL          Scott D. Lawrence               0.50   420.00             $210.00
                                                                    1.50                      $770.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 240
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               August 6, 2020
                                                                               Invoice No:           124872
                                                                             Our File No:    7066-18   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Non-Working Travel

                   TOTAL FEES                                                                $1,008.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,008.00

                   NET BALANCE FORWARD                                                           $0.00
                   TOTAL BALANCE NOW DUE                                                     $1,008.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 241
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax ID: XX-XXXXXXX

                                                     August 6, 2020

                                                                                          Invoice No:            124872
                                                                                        Our File No:     7066-18   JMR
                                                                                     Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Non-Working Travel

Balance forward as of invoice dated                                         $0.00
Payments received since last invoice                                        $0.00
Adjustments since last invoice                                              $0.00
Net Balance Forward                                                         $0.00

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
04/24/2020 JMR         Non-working travel from Dallas to Austin for meeting         1.80 hrs       560 /hr     1,008.00
                       to secure and transfer property (1.6, billed at 1/2
                       time = 0.8); Return travel to Dallas (2.0 billed at 1/2
                       time = 1.0)
           Total fees for this matter                                               1.80 hrs                   1,008.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 242
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        124872
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,008.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,008.00
                                                    NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE        $1,008.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.80   560.00          $1,008.00
                                                                    1.80                   $1,008.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 243
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                                August 6, 2020
                                                                               Invoice No:          124873
                                                                             Our File No:    7066-05   JMR
                                                                          Billing through:       07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Assumption and Rejection of Leases and Contracts

                   TOTAL FEES                                                                 $42.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $42.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                      $42.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 244
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                   August 6, 2020

                                                                                      Invoice No:            124873
                                                                                    Our File No:     7066-05   JMR
                                                                                 Billing through:        07/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Assumption and Rejection of Leases and Contracts

Balance forward as of invoice dated                                     $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
07/07/2020 SDL         Call with Trustee, J. Rudd and E. White regarding        0.10 hrs       420 /hr        42.00
                       assumption and rejection deadline and discussion of
                       relevance to case.
           Total fees for this matter                                           0.10 hrs                      42.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 245
                                         of 614
                                                                                           Page               1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:          124873
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:        07/31/2020

BILLING SUMMARY

                                                              TOTAL FEES             $42.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $42.00
                                                    NET BALANCE FORWARD               $0.00
                                                  TOTAL BALANCE NOW DUE              $42.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.10   420.00               $42.00
                                                                    0.10                        $42.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 246
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:            126125
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $9,171.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $9,171.00

                   NET BALANCE FORWARD                                                       $18,762.30
                   TOTAL BALANCE NOW DUE                                                     $27,933.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 247
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       September 3, 2020

                                                                                       Invoice No.             126125
                                                                                    Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice            Balance
     Number             Date                 Number              Attorney           Amount              Due
          122441     06/22/2020                15                 JMR                $52,173.50         $10,434.70
          123580     07/06/2020                15                 JMR                $34,250.50          $6,850.10
          124870     08/06/2020                15                 JMR                 $7,387.50          $1,477.50
                                      Total Outstanding Balance                                         $18,762.30
                                      Total Amount Due on this Invoice                                   $9,171.00
                                      Total Balance Now Due                                             $27,933.30


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $1,477.50           $6,850.10          $10,434.70              $0.00       $0.00        $18,762.30




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 248
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                        Invoice No:            126125
                                                                                      Our File No:     7066-15   JMR
                                                                                   Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 08/06/2020                       $24,672.30
Payments received since last invoice                                  $5,910.00
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                  $18,762.30

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/06/2020 BR     Finalize agreed motion for order extending                      0.60 hrs       165 /hr        99.00
                  removables challenge deadlines; file re same.
08/06/2020 JMR    Follow up correspondence with T. Scannell                       0.30 hrs       560 /hr       168.00
                  regarding DIP funding (0.1); telephone conference
                  with G. Milligan regarding same (0.2)
08/06/2020 SDL    Review and revise notice of extension of                        0.30 hrs       420 /hr       126.00
                  removables challenge deadline.
08/07/2020 JMR    Correspondence with T. Scannell regarding DIP                   0.80 hrs       560 /hr       448.00
                  Order compliance (0.2); analysis of DIP Order
                  provisions on compliance and timing issues with
                  same (0.4); telephone conference with G. Milligan
                  on same (0.2)
08/10/2020 JMR    Analysis of options on Romspen non-funding of DIP               2.00 hrs       560 /hr     1,120.00
                  Order (0.5); strategy conference with E. White on
                  means to bridge funding (0.4); same draft email
                  notice and fund options to T. Scannell (0.8);
                  correspondence with Trustee team on same (0.3)
08/11/2020 JMR    Correspondence with regarding financing order                   0.10 hrs       560 /hr        56.00
                  terms and deadlines (.1)
08/12/2020 JMR    Correspondence with T. Scannell on funding under                0.50 hrs       560 /hr       280.00
                  the financing order (0.2); correspondence with
                  Trustee on same (0.2); correspondence with E.
                  White on same (0.1); portion of telephone
                  conference with G. Milligan on non-funding
                  contingency plan (0.2)
08/13/2020 JMR    Analysis of options to address funding issues under             3.90 hrs       560 /hr     2,184.00
                  financing order and alternative plans to address
                  same (0.8); correspondence with trustee team on
                  same (0.2); Settlement and strategy conference with
                  T. Scannell to advance funding under budget and
                  financing order and resolve same (0.6); conference
                  with G. Milligan on same (0.3); follow up
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 249
                                         of 614
                                                                                                       Page           1
Greg Milligan as proposed ch 11 trustee of                                                      Invoice No:      126125
3443 Zen Garden,Services
For Professional  LP     Rendered                                                        Invoice through:     08/31/2020
                         same (0.2); Settlement and strategy conference with
                         T. Scannell to advance funding under budget and
                         financing order and resolve same (0.6); conference
                         with G. Milligan on same (0.3); follow up
                         correspondence on same (0.5); correspondence
                         with D. Williamson on same (0.2); draft stipulation
                         extending Finance Order deadlines (0.9);
                         correspondence with G. Milligan on same (0.2);
                         correspondence with T. Scannell (0.2)
08/14/2020   JMR         Correspondence with Trustee and T. Scannell                 3.70 hrs       560 /hr    2,072.00
                         regarding final terms of stipulation to extend
                         financing order deadlines (0.8); telephone
                         conference with T. Scannell on finalizing same (0.4);
                         final revisions and updates and finalize and file
                         same (0.8); telephone calls to K. Mercer, L. Myers,
                         M. Beanland, D. Williamson regarding stipulation
                         (.6); telephone conference with L. Myers on same
                         (.2); correspondence to each on same (.3);
                         correspondence with T. Scannell on budget funding
                         (.3); correspondence with Trustee team to confirm
                         same (.3)
08/14/2020   SDL         Review and revise and correspondence related to             0.30 hrs       420 /hr      126.00
                         stipulation extending challenge and credit bid
                         deadlines.
08/17/2020   JMR         Portion of trustee team call on preparation of              0.40 hrs       560 /hr      224.00
                         revised budget (.2); correspondence on preparation
                         of September revised financing budget (.2)
08/18/2020   JMR         Correspondence with trustee team regarding                  0.20 hrs       560 /hr      112.00
                         amended final budget strategy and resolution of
                         same (.2)
08/19/2020   JMR         Correspondence with E. White and T. Scannell on             0.50 hrs       560 /hr      280.00
                         WE Aug28 funding under financing order (.2);
                         correspondence with trustee team and same and
                         future budget amendments (.3)
08/26/2020   JMR         Correspondence regarding budget funding under               0.20 hrs       560 /hr      112.00
                         finance order (.2)
08/26/2020   SDL         Correspondence to Romspen counsel regarding                 0.10 hrs       420 /hr       42.00
                         weekly wire.
08/27/2020   SDL         Review financing order and multiple                         0.30 hrs       420 /hr      126.00
                         correspondences regarding deadline for reporting
                         budget variance.
08/28/2020   JMR         Correspondence on budget funding and Financing              0.60 hrs       560 /hr      336.00
                         order deadlines (.3); telephone conference with S.
                         Lawrence on same (.3)
08/28/2020   SDL         Mulitple correspondences regarding weekly funding           3.00 hrs       420 /hr    1,260.00
                         (.2); correspondence regarding call to discuss new
                         stipulation extending deadlines for lien creditors (.2);
                         call regarding same (6); review and revise draft
                         stipulation from T. Scannell (.5); correspondence
                         with Trustee and team regarding same (.9); call with
                         J. Rudd regarding same (.2); additional
                         correspondence with other signatories to stipulation
                         (.3); finalize stipulation (.6); correspondence
                         regarding monthly variance report (.1).
             Total fees for this matter                                             17.80 hrs                  9,171.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 250
                                         of 614
                                                                                            Page               2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:          126125
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:        08/31/2020




BILLING SUMMARY

                                                               TOTAL FEES        $9,171.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $9,171.00
                                                     NET BALANCE FORWARD       $18,762.30
                                                   TOTAL BALANCE NOW DUE        $27,933.30


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   0.60   165.00               $99.00
       Assistant
       Partner         JMR          Jason M Rudd                    13.20   560.00          $7,392.00
       Associate       SDL          Scott D. Lawrence                4.00   420.00          $1,680.00
                                                                    17.80                   $9,171.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 251
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:           126127
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                 $168.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $168.00

                   NET BALANCE FORWARD                                                       $1,410.30
                   TOTAL BALANCE NOW DUE                                                     $1,578.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 252
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                     Invoice No.            126127
                                                                                  Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122442     06/22/2020              22                 JMR                 $6,659.50         $1,331.90
          123570     07/06/2020              22                 JMR                  $168.00             $33.60
          124856     08/06/2020              22                 JMR                  $224.00             $44.80
                                     Total Outstanding Balance                                        $1,410.30
                                     Total Amount Due on this Invoice                                   $168.00
                                     Total Balance Now Due                                            $1,578.30


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                $44.80            $33.60           $1,331.90              $0.00       $0.00        $1,410.30




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 253
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126127
                                                                                     Our File No:     7066-22   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 08/06/2020                       $1,589.50
Payments received since last invoice                                  $179.20
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                  $1,410.30

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/16/2020 JMR         Review, finalize and file July MOR (0.2);                 0.30 hrs       560 /hr       168.00
                       correspondence with trustee on same (0.1)
           Total fees for this matter                                            0.30 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 254
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         126127
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD         $1,410.30
                                                   TOTAL BALANCE NOW DUE        $1,578.30


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.30   560.00             $168.00
                                                                    0.30                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 255
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                September 3, 2020
                                                                               Invoice No:          126128
                                                                             Our File No:    7066-16   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:    Litigation: Contested Matters and Adversary
       Proceedings

                   TOTAL FEES                                                                $294.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $294.00

                   NET BALANCE FORWARD                                                       $134.40
                   TOTAL BALANCE NOW DUE                                                     $428.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 256
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126128
                                                                                   Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122440      06/22/2020             16                  JMR                   $168.00            $33.60
          123566      07/06/2020             16                  JMR                   $504.00           $100.80
                                     Total Outstanding Balance                                           $134.40
                                     Total Amount Due on this Invoice                                    $294.00
                                     Total Balance Now Due                                               $428.40


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $0.00         $100.80               $33.60              $0.00       $0.00         $134.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 257
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                           Invoice No:            126128
                                                                                         Our File No:     7066-16   JMR
                                                                                      Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 07/06/2020                          $672.00
Payments received since last invoice                                    $537.60
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                     $134.40

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/19/2020 SDL         Review liens filed against property and analyze for           0.70 hrs       420 /hr       294.00
                       potential priority issues (.6); correspondence to
                       Trustee regarding same (.1).
           Total fees for this matter                                                0.70 hrs                     294.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 258
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         126128
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $294.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $294.00
                                                    NET BALANCE FORWARD             $134.40
                                                  TOTAL BALANCE NOW DUE             $428.40


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.70   420.00             $294.00
                                                                    0.70                      $294.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 259
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:            126129
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $10,318.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $10,318.00

                   NET BALANCE FORWARD                                                        $7,113.46
                   TOTAL BALANCE NOW DUE                                                     $17,431.46




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 260
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       September 3, 2020

                                                                                       Invoice No.            126129
                                                                                    Reference No.       7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122437     06/22/2020                19                 JMR                 $7,586.50         $1,517.06
          123571     07/06/2020                19                 JMR                 $9,871.00         $1,974.20
          124859     08/06/2020                19                 JMR                $18,111.00         $3,622.20
                                      Total Outstanding Balance                                         $7,113.46
                                      Total Amount Due on this Invoice                                 $10,318.00
                                      Total Balance Now Due                                            $17,431.46


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $3,622.20           $1,974.20           $1,517.06              $0.00       $0.00        $7,113.46




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 261
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                        Invoice No:            126129
                                                                                      Our File No:     7066-19   JMR
                                                                                   Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 08/06/2020                       $21,602.26
Payments received since last invoice                                 $14,488.80
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                   $7,113.46

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/02/2020 JMR    Draft email response to G. Milligan plan negotiation            0.40 hrs       560 /hr       224.00
                  and related strategy points and questions (0.3);
                  follow-up correspondence with R. Horton on same
                  (0.1)
08/03/2020 JMR    Telephone conference with R. Horton in advance of               2.80 hrs       560 /hr     1,568.00
                  mediation strategy call with Judge Clark and
                  mediation parties (0.3); conference with L. Clark,
                  counsel for mediation parties (0.7); trustee team call
                  on next steps in advancing mediation negotiations
                  and preparations and report on information from call
                  with L. Clark (0.6); telephone conference with R.
                  Horton on follow up issues (0.4); follow up mediation
                  settlement strategy anaylsis in view of new lien
                  disputes and impact on plan and unsecured class
                  offers (0.8)
08/04/2020 JMR    Telephone conference with R. Horton regarding                   0.90 hrs       560 /hr       504.00
                  advancing mediation negotiations and related
                  issues (0.2); Correspondence with T. Scannell on
                  advancing mediation negotiations and assessment
                  of lien claimants arguments (0.2); assessment of
                  new disputes among parties regarding mediation
                  (0.4); update G. Milligan on same (0.1)
08/05/2020 JMR    Telephone conference with T. Scannell to advance                0.90 hrs       560 /hr       504.00
                  settlement discussions (0.4); Trustee team
                  conference call on advancing plan negotiations,
                  mediation preparations and related matters (0.5)
08/06/2020 JMR    Correspondence among mediation parties related to               0.30 hrs       560 /hr       168.00
                  advancement of information exchange, analysis of
                  position and related issues (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 262
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      126129
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     08/31/2020
08/09/2020 JMR          Correspondence with T. Scannall, L. Clark and            1.00 hrs       560 /hr      560.00
                        mediation parties regarding negotiations, schedule
                        and next steps and terms for same (0.6); telephone
                        conference with G. Milligan on same (0.2); follow up
                        correspndence with T. Scannell (0.2)
08/10/2020 JMR          Correspondence among mediation parties to                3.50 hrs       560 /hr    1,960.00
                        reschedule and advance mediation negotiations
                        (0.5); outline issues to raise and positions in
                        advance of call with T. Scannell and G. Milligan on
                        same (0.3); settlement conference with T. Scannell
                        and G. Milligan (0.5); postconference telephone call
                        with G. Milligan on next steps (0.2); analysis of
                        counter offer from T. Scannell and draft email memo
                        to G. Milligan on same (1.0); telephone conference
                        with G. Milligan regarding offer strategy (0.3); draft
                        settlement offer response to T. Scannell (0.5);
                        correspondence with G. Milligan on same (0.1);
                        finalize and serve settlement offer (0.1)
08/11/2020 JMR          Correspondence with T. Scannell regarding                1.40 hrs       560 /hr      784.00
                        advancing settlement negotiations (0.3); analysis of
                        correspondence and positions on mediation
                        continuation, schedule and issues (0.3); analysis of
                        structures for creditor recovery scenarios based on
                        disputes regarding secured claims and related
                        strategy concerns (0.8)
08/13/2020 JMR          Strategy analysis on advancing plan treatment            1.40 hrs       560 /hr      784.00
                        settlement discussions with T. Scannell and outline
                        points, options and alternatives to address same,
                        based on different secured claim, litigation and
                        property disposition outcomes (1.4)
08/14/2020 JMR          Portion of strategy and negotiation conference with      1.70 hrs       560 /hr      952.00
                        T. Scannell regarding advancing plan negotiations
                        and plan drafting and related obstacle and issues
                        (0.3); portion of telephone conference with G.
                        Milligan to update and advance strategy on same
                        (.4); extensive correspondence regarding M&M lien
                        claimants, Rompsen and other creditors lien priority
                        and related disputes in advance of planned
                        mediation (0.5); analysis of litigation milestones and
                        possible outcomes based on new stated positions to
                        inform plan negotiations and options (0.5)
08/18/2020 JMR          Correspondence with GC and lien claimants                0.80 hrs       560 /hr      448.00
                        regarding advancing settlement discussions (.3);
                        correspondence with Judge Clark on same (.2);
                        correspondence with Trustee on mediation and
                        related lian claimant issues (.3)
08/19/2020 JMR          Appear for mediation with L. Clark, G. Milligan, T.      1.60 hrs       560 /hr      896.00
                        Scannell and lien claimants' counsel to advance
                        negotiations (.5); strategy conference with K. Mercer
                        and counsel for lien claimants on same (.5);
                        analysis of impact of potential m&m actions on plan
                        negotiations and assessment of options on same
                        (.4); call with G. Milligan on same (.2)
08/28/2020 SDL          Multiple correspondences regarding potential plan        0.30 hrs       420 /hr      126.00
                        settlements and distributions.
08/29/2020 JMR          Analysis of new Romspen proposal from T. Scannell        0.70 hrs       560 /hr      392.00
                        on plan settlement and extensive trustee team
                        correspondence on same (0.7)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 263
                                         of 614
                                                                                                  Page               2
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:          126129
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:      08/31/2020
                       correspondence on same (0.7)
08/30/2020 JMR         Analysis of new data and correspondence from E.          0.80 hrs       560 /hr          448.00
                       White and offer from T. Scannell and related
                       developments to advance plan formulation and
                       identification of issues and next steps on same (.8)
           Total fees for this matter                                          18.50 hrs                      10,318.00




BILLING SUMMARY

                                                              TOTAL FEES              $10,318.00
                                                    TOTAL DISBURSEMENTS                    $0.00

                                             TOTAL CHARGES FOR THIS BILL              $10,318.00
                                                    NET BALANCE FORWARD                $7,113.46
                                                   TOTAL BALANCE NOW DUE              $17,431.46


       Timekeeper Summary

       Name                                                            Hours        Rate            Amount
       Partner         JMR          Jason M Rudd                       18.20      560.00         $10,192.00
       Associate       SDL          Scott D. Lawrence                   0.30      420.00            $126.00
                                                                       18.50                     $10,318.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 264
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:           126130
                                                                             Our File No:    7066-20   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Real Estate

                     TOTAL FEES                                                              $1,624.00
                     TOTAL DISBURSEMENTS                                                         $0.00
                     TOTAL CHARGES FOR THIS BILL                                             $1,624.00

                     NET BALANCE FORWARD                                                      $347.20
                     TOTAL BALANCE NOW DUE                                                   $1,971.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 265
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126130
                                                                                   Reference No.       7066-20 JMR



Greg Milligan
Attn: Gregory S. Milligan




Real Estate


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122436     06/22/2020              20                  JMR                 $1,008.00           $201.60
          124858     08/06/2020              20                  JMR                  $728.00            $145.60
                                     Total Outstanding Balance                                           $347.20
                                     Total Amount Due on this Invoice                                  $1,624.00
                                     Total Balance Now Due                                             $1,971.20


                                             Aging of Past Due Amounts
              0-30 Days     31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
               $145.60             $0.00              $201.60              $0.00       $0.00         $347.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 266
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126130
                                                                                     Our File No:     7066-20   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated 08/06/2020                         $929.60
Payments received since last invoice                                   $582.40
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $347.20

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/05/2020 JMR         Analysis of PCA in advance of team call on same           1.30 hrs       560 /hr       728.00
                       (0.3);telephone conference with CW team, PCA
                       team and Trustee team to comment on PCA to
                       advance marketing process (0.7); follow up call with
                       A. Zarafshani regarding same (0.3)
08/07/2020 JMR         Review marketing progress reports from CW (0.2)           0.20 hrs       560 /hr       112.00
08/17/2020 JMR         Analysis of potential Phase I inspection and respond      0.40 hrs       560 /hr       224.00
                       to questions on same (.2); correspondence with
                       Trustee team on same (.2)
08/18/2020 JMR         Represent trustee at strategy meeting with TxDOT          0.50 hrs       560 /hr       280.00
                       project team to advance settlement of same to
                       closing (.5)
08/25/2020 JMR         Conference with T. Irion and Trustee to advance           0.50 hrs       560 /hr       280.00
                       strategy on PDA application and update hearings on
                       same (.4); correspondence on same (.1)
           Total fees for this matter                                            2.90 hrs                   1,624.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 267
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        126130
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,624.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,624.00
                                                    NET BALANCE FORWARD             $347.20
                                                   TOTAL BALANCE NOW DUE        $1,971.20


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    2.90   560.00          $1,624.00
                                                                    2.90                   $1,624.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 268
                                        of 614
                            Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                              Invoice No:            126131
                                                                            Our File No:     7066-25   JMR
                                                                         Billing through:        08/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:   Challenge Investigation

                 TOTAL FEES                                                                 $7,000.50
                 TOTAL DISBURSEMENTS                                                           $27.61
                 TOTAL CHARGES FOR THIS BILL                                                $7,028.11

                 NET BALANCE FORWARD                                                         $6,563.40
                 TOTAL BALANCE NOW DUE                                                      $13,591.51




                                          Wiring Instructions:
                                               Vista Bank
                                        Routing No.: 111314575
                                         Account No.: 7027538
                          Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                           Please include invoice number on payment. Thank you!
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 269
                                        of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      September 3, 2020

                                                                                       Invoice No.            126131
                                                                                    Reference No.       7066-25 JMR



Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation


                                                    Account Statement

     Invoice          Invoice                Matter               Billing           Invoice           Balance
     Number            Date                 Number               Attorney           Amount             Due
         122451     06/22/2020                25                  JMR                 $3,021.50          $603.20
         123569     07/06/2020                25                  JMR                $17,393.50         $3,478.70
         124865     08/06/2020                25                  JMR                $12,407.50         $2,481.50
                                     Total Outstanding Balance                                          $6,563.40
                                     Total Amount Due on this Invoice                                   $7,028.11
                                     Total Balance Now Due                                             $13,591.51


                                              Aging of Past Due Amounts
            0-30 Days      31-60 Days              61-90 Days      91-120 Days Over 120 Days    Total Past Due
            $2,481.50           $3,478.70              $603.20              $0.00       $0.00        $6,563.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 270
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                        Invoice No:            126131
                                                                                      Our File No:     7066-25   JMR
                                                                                   Billing through:        08/31/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated 08/06/2020                       $16,489.40
Payments received since last invoice                                 $9,926.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $6,563.40

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/04/2020 NBN    Attend call with A. Zarafshani; correspond with prior           2.50 hrs       495 /hr     1,237.50
                  counsel for Zen Garden; correspond with counsel
                  for D. White; review documents produced by
                  Romspen.
08/05/2020 JMR    Telephone conference with N. Nelson regarding                   0.20 hrs       560 /hr       112.00
                  advancing investigation document requests (0.2)
08/05/2020 NBN    Correspond with J. Rudd regarding documents still               0.80 hrs       495 /hr       396.00
                  not produced by Rompsen; prepare list of
                  documents still needed from Rompsen; review
                  documents produced by Romspen.
08/06/2020 NBN    Attend call with Hinshaw to negotiate production of             3.50 hrs       495 /hr     1,732.50
                  case file; prepare subpoena to D. Richardson;
                  prepare Notice of 2004 Examination; coordinate
                  service of same; correspond with D. Richardson and
                  A. Zarafshani.
08/08/2020 NBN    Review additional production of documents by                    1.50 hrs       495 /hr       742.50
                  Rompsen; correspond with A. Zarafshani regarding
                  certain documents produced by Romspen.
08/10/2020 NBN    Correspond with T. Scannell to follow up about                  1.70 hrs       495 /hr       841.50
                  documents still not produced by Romspen; review
                  documents produced by Romspen to determine
                  what work was completed on project prior to
                  Romspen loan; correspond with J. Rudd and client
                  regarding same.
08/18/2020 NBN    Correspond with D. Richardson to demand                         0.40 hrs       495 /hr       198.00
                  supplemental production of documents; correspond
                  with J. Rudd and client regarding same.
08/19/2020 JMR    Strategy and update conference call with N. Nelson              0.40 hrs       560 /hr       224.00
                  and G. Milligan on status of challenge investigation
                  (.4)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 271
                                         of 614
                                                                                                 Page              1
Greg Milligan as proposed ch 11 trustee of                                                Invoice No:         126131
3443 Zen Garden,Services
For Professional  LP     Rendered                                                  Invoice through:      08/31/2020
                                                                                    hrs           /hr
                       and G. Milligan on status of challenge investigation
                       (.4)
08/19/2020 NBN         Attend call with A. Zarafshani regarding Chicago        0.60 hrs       495 /hr         297.00
                       Title documents; correspond with client and J. Rudd
                       regarding same.
08/28/2020 NBN         Revise and finalize agreed motion for turnover and      1.70 hrs       495 /hr         841.50
                       agreed order; correspond with client regarding
                       same; finalize and coordinate filing of motion for
                       turnover.
08/28/2020 SDL         Review correspondence and draft regarding               0.90 hrs       420 /hr         378.00
                       turnover motion with Hinshaw and finalize same
                       (.4); correspondence with court regarding same (.1);
                       correspondence with Trustee team regarding
                       additional discovery (.4).
           Total fees for this matter                                         14.20 hrs                      7,000.50




DISBURSEMENTS
 08/31/2020 Online research                                                                                   27.61
                 Total disbursements for this matter                                                         $27.61


BILLING SUMMARY

                                                                TOTAL FEES            $7,000.50
                                                      TOTAL DISBURSEMENTS                $27.61

                                             TOTAL CHARGES FOR THIS BILL              $7,028.11
                                                      NET BALANCE FORWARD             $6,563.40
                                                     TOTAL BALANCE NOW DUE           $13,591.51


       Timekeeper Summary

       Name                                                          Hours         Rate            Amount
       Partner         JMR          Jason M Rudd                       0.60      560.00            $336.00
       Partner         NBN          Nick B. Nelson                    12.70      495.00          $6,286.50
       Associate       SDL          Scott D. Lawrence                  0.90      420.00            $378.00
                                                                      14.20                      $7,000.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 272
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:            126132
                                                                             Our File No:     7066-03   JMR
                                                                          Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $7,320.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $7,320.50

                   NET BALANCE FORWARD                                                        $3,670.10
                   TOTAL BALANCE NOW DUE                                                     $10,990.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 273
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                     Invoice No.            126132
                                                                                  Reference No.       7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122449     06/22/2020              03                 JMR                $13,166.00         $2,633.20
          123572     07/06/2020              03                 JMR                 $4,118.50          $823.70
          124863     08/06/2020              03                 JMR                 $1,097.85          $213.20
                                     Total Outstanding Balance                                        $3,670.10
                                     Total Amount Due on this Invoice                                 $7,320.50
                                     Total Balance Now Due                                           $10,990.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $213.20           $823.70           $2,633.20              $0.00       $0.00        $3,670.10




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 274
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126132
                                                                                     Our File No:     7066-03   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 08/06/2020                       $4,554.75
Payments received since last invoice                                  $884.65
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                  $3,670.10

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/05/2020 NBN    Attend call with Hinshaw representative M. Carter;             0.80 hrs       495 /hr       396.00
                  correspond with Hinshaw regarding need for
                  documents.
08/06/2020 JMR    Conference call with Debtors' former counsel on file           0.80 hrs       560 /hr       448.00
                  transition (0.5); correspondence on same (0.3)
08/06/2020 NBN    Review stipulation prepared by Hinshaw and                     0.50 hrs       495 /hr       247.50
                  provide comments on same; correspond with
                  Hinshaw regarding same.
08/07/2020 NBN    Review and revise Hinshaw stipulation regarding                1.30 hrs       495 /hr       643.50
                  release of documents; correspond with Hinshaw
                  regarding same; correspond with counsel for D.
                  White and A. Zarafshani regarding stipulation.
08/11/2020 NBN    Correspond with counsel for D. White and A.                    0.50 hrs       495 /hr       247.50
                  Zarafshani regarding consent to production of
                  Hinshaw documents.
08/11/2020 SDL    Correspondence with J. Rudd and T. Mills regarding             0.30 hrs       420 /hr       126.00
                  bid procedures motion.
08/12/2020 NBN    Correspond with Hinshaw regarding status of                    0.40 hrs       495 /hr       198.00
                  document production.
08/14/2020 JMR    Correspondence on demands for turnover of                      0.20 hrs       560 /hr       112.00
                  debtors' files from former counsel and options to
                  resolve same (.2)
08/14/2020 NBN    Further correspondence with Hinshaw and counsel                0.60 hrs       495 /hr       297.00
                  for A. Zarafshani and D. White regarding release of
                  documents; review amended stipulation; correspond
                  with opposing counsel regarding same.
08/20/2020 NBN    Correspond with M. Carter of Hinshaw; correspond               0.60 hrs       495 /hr       297.00
                  with counsel for A. Zarafshani and D. White to
                  reiterate request for documents; correspond with
                  client to discuss strategy for turnover motion.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 275
                                         of 614
                                                                                                  Page           1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:      126132
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:     08/31/2020
                         reiterate request for documents; correspond with
                         client to discuss strategy for turnover motion.
08/22/2020   NBN         Correspond with client to provide update on            0.60 hrs       495 /hr      297.00
                         document recovery efforts and discuss strategy for
                         turnover motion and other matters; correspond with
                         J. Rudd regarding same.
08/22/2020   SDL         Correspondence to Trustee regarding recoverability     0.10 hrs       420 /hr       42.00
                         of condemnation funds.
08/23/2020   JMR         Analysis of strategies to advance collection of        0.60 hrs       560 /hr      336.00
                         debtor's legal files and propose plan of action and
                         sample pleadings on same (0.4); correspondence
                         with Trustee with recommendation (0.2)
08/24/2020   NBN         Review prior turnover motion; prepare agreed order     2.40 hrs       495 /hr    1,188.00
                         requiring turnover; prepare demand letter to
                         Hinshaw; correspond with client regarding agreed
                         order and cover letter; correspond with Hinshaw
                         regarding same.
08/25/2020   NBN         Revise agreed turnover order language to               1.40 hrs       495 /hr      693.00
                         incorporate J. Rudd comments; correspond with
                         client and opposing counsel regarding same.
08/26/2020   NBN         Attend call with Hinshaw; revise proposed order;       2.20 hrs       495 /hr    1,089.00
                         correspond with Hinshaw regarding same; prepare
                         unopposed motion for turnover.
08/26/2020   NBN         Revise agreed turnover order and correspond with       0.50 hrs       495 /hr      247.50
                         Hinshaw regarding same.
08/31/2020   JMR         Correspondence regarding order on turnover of          0.30 hrs       560 /hr      168.00
                         debtors' records (.3)
08/31/2020   NBN         Correspond with Hinshaw to coordinate delivery of      0.50 hrs       495 /hr      247.50
                         documents pursuant to court order.
             Total fees for this matter                                        14.60 hrs                  7,320.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 276
                                         of 614
                                                                                             Page             2
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:        126132
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      08/31/2020

BILLING SUMMARY

                                                                TOTAL FEES        $7,320.50
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $7,320.50
                                                      NET BALANCE FORWARD         $3,670.10
                                                     TOTAL BALANCE NOW DUE       $10,990.60


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                      1.90   560.00          $1,064.00
       Partner         NBN          Nick B. Nelson                   12.30   495.00          $6,088.50
       Associate       SDL          Scott D. Lawrence                 0.40   420.00            $168.00
                                                                     14.60                   $7,320.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 277
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:            126133
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $22,352.00
                   TOTAL DISBURSEMENTS                                                          $226.17
                   TOTAL CHARGES FOR THIS BILL                                               $22,578.17

                   NET BALANCE FORWARD                                                        $3,854.80
                   TOTAL BALANCE NOW DUE                                                     $26,432.97




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 278
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       September 3, 2020

                                                                                        Invoice No.            126133
                                                                                     Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                     Account Statement

     Invoice           Invoice                Matter               Billing           Invoice           Balance
     Number             Date                 Number               Attorney           Amount             Due
          122448     06/22/2020                04                  JMR                 $3,370.00          $674.00
          123574     07/06/2020                04                  JMR                 $7,966.00         $1,593.20
          124866     08/06/2020                04                  JMR                 $7,938.00         $1,587.60
                                      Total Outstanding Balance                                          $3,854.80
                                      Total Amount Due on this Invoice                                  $22,578.17
                                      Total Balance Now Due                                             $26,432.97


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days      91-120 Days Over 120 Days    Total Past Due
             $1,587.60           $1,593.20              $674.00              $0.00       $0.00        $3,854.80




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 279
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                        Invoice No:            126133
                                                                                      Our File No:     7066-04   JMR
                                                                                   Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 08/06/2020                       $10,205.20
Payments received since last invoice                                 $6,350.40
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $3,854.80

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/04/2020 JMR    Correspondence with Cushman regarding status of                 2.10 hrs       560 /hr     1,176.00
                  marketing efforts (0.2); correspondence on PCA
                  finalization to support same (0.2); Extensive
                  revisions and updates to draft bid procedures (1.5);
                  correspondence with T. Scanell on same (0.2)
08/05/2020 JMR    Analysis of comments to NDA by interested buyer                 0.30 hrs       560 /hr       168.00
                  and respond to same (0.3)
08/06/2020 JMR    Follow up correspondence with T. Scannell                       0.30 hrs       560 /hr       168.00
                  regarding bid procedures (0.1); telephone
                  conference with G. Milligan regarding same (0.2)
08/06/2020 SDL    Review potential purchaser NDA and                              0.30 hrs       420 /hr       126.00
                  correspondence with Trustee regarding same.
08/07/2020 BR     Finalize bid procedures motion; file and serve re               1.50 hrs       165 /hr       247.50
                  same.
08/07/2020 JMR    Correspondence with T. Scannell regarding                       4.90 hrs       560 /hr     2,744.00
                  comments to bid procedures (0.2); telephone
                  conference with G. Milligan on same (0.2);
                  revisions, review and approval of Bid Procedures
                  Motion and supporting documents (4.2); coordinate
                  filing of same (0.3)
08/11/2020 JMR    Correspondence with broker on advancement of                    0.40 hrs       560 /hr       224.00
                  and updates on marketing and bid milestones (.3);
                  correspondence with Trustee team on same (.1)
08/12/2020 JMR    Correspondence on bid procedures and sales                      0.20 hrs       560 /hr       112.00
                  process (0.2)
08/12/2020 SDL    Prepare for and attend call with T. Mills regarding             0.50 hrs       420 /hr       210.00
                  bid procedures scheduling and timing.
08/13/2020 JMR    Correspondence on PCA and related items for data                0.30 hrs       560 /hr       168.00
                  room and information to present on same (0.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 280
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      126133
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     08/31/2020
                                                                                      hrs           /hr
                        room and information to present on same (0.3)
08/13/2020 SDL          Correspondence with Trustee regarding TXDOT              0.10 hrs       420 /hr       42.00
                        team call.
08/14/2020 JMR          Analysis of sales process report from brokers and        1.20 hrs       560 /hr      672.00
                        related correspondence on progress and interest
                        (.3) Portion of telephone conference with T. Scannell
                        on bid procedures, hearing on same, and options to
                        advance sale process (.3); portion of strategy
                        conference with G. Milligan on same (.4);
                        correspondence on same with trustee team (.2)
08/14/2020 SDL          Prepare for and attend call with TXDOT team              1.10 hrs       420 /hr      462.00
                        regarding response from TXDOT attorneys to
                        settlement offer and next steps (.6); follow up call
                        with M. O'Toole (.2); recap correspondence to
                        Trustee (,3),
08/17/2020 JMR          Trustee team call to advance bid procedures and          1.50 hrs       560 /hr      840.00
                        marketing strategy and resolution of related issues
                        (0.7); correspondence with broker on same (.2);
                        advance bidder due diligence and respond to
                        questions on same (.3) correspondence on bid
                        procedures (.3)
08/17/2020 SDL          Call with J. Rudd and Trustee regarding expedited        1.70 hrs       420 /hr      714.00
                        setting for bid procedures hearing (.4);
                        correspondence to confer regarding expedited
                        setting for bid procedures motion (.1); draft motion
                        to expedite hearing on bid procedures motion (.5);
                        correspondence to court regarding same (.2);
                        multiple correspondences and calls related to
                        revised certificate of service for bid procedures
                        motion (,5).
08/18/2020 JMR          Correspondence with T. Scannell regarding bid            0.40 hrs       560 /hr      224.00
                        procedures (.2); coordinate preparations for hearing
                        on same with S. Lawerence and G. Milligan (.2)
08/18/2020 SDL          Additional correspondence and investigation related      0.40 hrs       420 /hr      168.00
                        to supplemental certificate of service for bid
                        procedures motion (.2); draft and finalize certificate
                        (.2).
08/19/2020 JMR          Telephone conference with T. Scannell on bid             1.80 hrs       560 /hr    1,008.00
                        procedures (.5); preparation session with G. Milligan
                        and trustee team on same (.5); strategy conference
                        with S. Lawerence on hearing preparations and
                        related bid procedure next steps (.4);
                        correspondence with G. Milligan on same (.1); final
                        pre hearing correspondence on bid procedure
                        comments and preparations (.3)
08/19/2020 SDL          Call with J. Rudd and Trustee to prepare for hearing     1.10 hrs       420 /hr      462.00
                        on bid procedures motion and additional review of
                        motion and related documents.
08/20/2020 JMR          Calls (2) with S. Lawrence on bid procedure hearing      0.80 hrs       560 /hr      448.00
                        preparations and developments (.4);
                        correspondence with trustee team on
                        developments, issues and resolution of same (.4)
08/20/2020 SDL          Finalize preparations for hearing (1.3); call into and   6.20 hrs       420 /hr    2,604.00
                        present at hearing on bid procedures motion (1.5);
                        follow up calls and correspondences with J. Rudd
                        and Trustee (.5); correspondence with broker
                        regarding results of hearing (.2); revisions to order
                        granting bid procedures and bid procedures
                        themselves (2.6); correspondence to K. Mercer, T.
                        Scannell, and R. Horton regarding same (.1).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 281
                                         of 614
                                                                                                     Page           2
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      126133
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     08/31/2020
                         regarding results of hearing (.2); revisions to order
                         granting bid procedures and bid procedures
                         themselves (2.6); correspondence to K. Mercer, T.
                         Scannell, and R. Horton regarding same (.1).
08/21/2020   SDL         Multiple correspondences with Trustee, court, and         0.40 hrs       420 /hr      168.00
                         other parties related to finalizing form of order
                         granting bid procedures motion.
08/22/2020   JMR         Correspondence on advancing implementation of             0.30 hrs       560 /hr      168.00
                         bid proceedures and related sale process issues
                         (.3)
08/25/2020   JMR         Strategy conference with Trustee team to advance          0.80 hrs       560 /hr      448.00
                         bid procedures, sale process and related issues
                         (.5); correspondence on same with brokers and
                         trustee (.3)
08/25/2020   SDL         Call with Trustee, J. Rudd, and E. White regarding        0.90 hrs       420 /hr      378.00
                         next steps for scheduling and resolving disputes
                         related to bid and sale procedures and Romspen
                         credit bid rights and other challenges (.4); call with
                         K. Mercer regarding same (.3); follow up
                         correspondence with J. Rudd regarding same (.2).
08/25/2020   SDL         Calls with Trustee, J. Rudd and T. Irion regarding        0.60 hrs       420 /hr      252.00
                         interplay between bid procedures dates and
                         deadlines and seeking approval of PDA.
08/27/2020   SDL         Correspondence with M. Zucker regarding                   0.20 hrs       420 /hr       84.00
                         development of form APA for transaction.
08/28/2020   JMD         Call with Scott Lawrence regarding specifics of           2.70 hrs       515 /hr    1,390.50
                         asset purchase agreement to be prepared; review
                         various precedent documents
08/28/2020   MIZ         Email correspondence regarding purchase                   0.20 hrs       515 /hr      103.00
                         agreement for sale process.
08/28/2020   SDL         Correspondences with Chicago Title regarding asset        1.40 hrs       420 /hr      588.00
                         purchase agreement from prior transaction (.3);
                         correspondence and calls with M. Zucker and J.
                         Dalton regarding drafting form APA for sale process
                         (.2); call with J. Dalton regarding same (.5); follow
                         up research and correspondence with J. Dalton
                         regarding form of APA (.4).
08/30/2020   JMD         Review various bankruptcy court filings, including        4.60 hrs       515 /hr    2,369.00
                         bid procedure order; begin preparation of asset
                         purchase agreement
08/30/2020   JMR         Extensive correspondence on advancing sales               0.50 hrs       560 /hr      280.00
                         process, updated data room information and related
                         developments (.5)
08/31/2020   JMD         Prepare preliminary draft of asset purchase               5.60 hrs       515 /hr    2,884.00
                         agreement, incorporating information from bid
                         procedures order and various other bankruptcy
                         filings
08/31/2020   SDL         Review and revise draft asset purchase agreement.         0.60 hrs       420 /hr      252.00
             Total fees for this matter                                           45.90 hrs                 22,352.00




DISBURSEMENTS
 08/07/2020 Postage. Bankruptcy (BR)                                                                          28.00
 08/07/2020 Copies Barnkruptcy (BR)                                                                          134.40
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 282
                                         of 614
                                                                                               Page               3
Greg Milligan as proposed ch 11 trustee of                                              Invoice No:          126133
3443 Zen Garden,Services
For Professional  LP     Rendered                                                Invoice through:      08/31/2020
 08/31/2020      Thomson Reuters-West - Online Research                                                      63.77
                 Total disbursements for this matter                                                       $226.17


BILLING SUMMARY

                                                                  TOTAL FEES       $22,352.00
                                                        TOTAL DISBURSEMENTS           $226.17

                                              TOTAL CHARGES FOR THIS BILL          $22,578.17
                                                        NET BALANCE FORWARD         $3,854.80
                                                   TOTAL BALANCE NOW DUE           $26,432.97


       Timekeeper Summary

       Name                                                            Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                      1.50   165.00            $247.50
       Assistant
       Partner         JMD          Jeffrey M. Dalton                  12.90   515.00          $6,643.50
       Partner         JMR          Jason M Rudd                       15.80   560.00          $8,848.00
       Partner         MIZ          Matthew I. Zucker                   0.20   515.00            $103.00
       Associate       SDL          Scott D. Lawrence                  15.50   420.00          $6,510.00
                                                                       45.90                  $22,352.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 283
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:          126134
                                                                             Our File No:    7066-14   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Application Objections

                   TOTAL FEES                                                                $224.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $224.00

                   NET BALANCE FORWARD                                                       $235.20
                   TOTAL BALANCE NOW DUE                                                     $459.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 284
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126134
                                                                                   Reference No.       7066-14 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          123579     07/06/2020              14                  JMR                   $840.00           $168.00
          124869     08/06/2020              14                  JMR                   $336.00            $67.20
                                     Total Outstanding Balance                                           $235.20
                                     Total Amount Due on this Invoice                                    $224.00
                                     Total Balance Now Due                                               $459.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                $67.20           $168.00                $0.00              $0.00       $0.00         $235.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 285
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126134
                                                                                     Our File No:     7066-14   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections

Balance forward as of invoice dated 08/06/2020                       $504.00
Payments received since last invoice                                 $268.80
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $235.20

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/11/2020 JMR         Correspondence with Winstead regarding receiver           0.30 hrs       560 /hr       168.00
                       fee request objection resolutions (0.2);
                       correspondence with Trustee on same (0.1)
08/19/2020 JMR         Telephone conference with T. Scannell on fee              0.10 hrs       560 /hr        56.00
                       statement (.1)
           Total fees for this matter                                            0.40 hrs                     224.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 286
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         126134
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $224.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $224.00
                                                    NET BALANCE FORWARD             $235.20
                                                   TOTAL BALANCE NOW DUE            $459.20


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.40   560.00             $224.00
                                                                    0.40                      $224.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 287
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:          126135
                                                                             Our File No:    7066-05   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Assumption and Rejection of Leases and Contracts

                   TOTAL FEES                                                                $868.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $868.00

                   NET BALANCE FORWARD                                                         $8.40
                   TOTAL BALANCE NOW DUE                                                     $876.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 288
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126135
                                                                                   Reference No.       7066-05 JMR



Greg Milligan
Attn: Gregory S. Milligan




Assumption and Rejection of Leases and Contracts


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          124873      08/06/2020             05                  JMR                    $42.00             $8.40
                                     Total Outstanding Balance                                             $8.40
                                     Total Amount Due on this Invoice                                    $868.00
                                     Total Balance Now Due                                               $876.40


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $8.40           $0.00                $0.00              $0.00       $0.00            $8.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 289
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                          Invoice No:            126135
                                                                                        Our File No:     7066-05   JMR
                                                                                     Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Assumption and Rejection of Leases and Contracts

Balance forward as of invoice dated 08/06/2020                          $42.00
Payments received since last invoice                                    $33.60
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                         $8.40

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/26/2020 SDL         Correspondence with Trustee regarding Panache                0.40 hrs       420 /hr       168.00
                       contract, potential assumption, and cure amounts.
08/28/2020 SDL         Call with counsel for Panache regarding cure costs           0.90 hrs       420 /hr       378.00
                       (.4); follow up correspondences with Trustee team
                       regarding same, including review of E. White
                       analysis of Panache proof of claim (.5).
08/29/2020 SDL         Correspondence regarding and preparation for call            0.50 hrs       420 /hr       210.00
                       to discuss Panache cure costs.
08/30/2020 JMR         Correspondence on cure claim and Panache                     0.20 hrs       560 /hr       112.00
                       contract issues (.2)
           Total fees for this matter                                               2.00 hrs                     868.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 290
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         126135
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $868.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $868.00
                                                    NET BALANCE FORWARD               $8.40
                                                   TOTAL BALANCE NOW DUE            $876.40


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.20   560.00             $112.00
       Associate       SDL          Scott D. Lawrence               1.80   420.00             $756.00
                                                                    2.00                      $868.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 291
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               September 3, 2020
                                                                                Invoice No:           126136
                                                                              Our File No:    7066-08   JMR
                                                                           Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Business Operations

                   TOTAL FEES                                                                 $2,760.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $2,760.00

                   NET BALANCE FORWARD                                                        $3,292.80
                   TOTAL BALANCE NOW DUE                                                      $6,052.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 292
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       September 3, 2020

                                                                                       Invoice No.            126136
                                                                                    Reference No.       7066-08 JMR



Greg Milligan
Attn: Gregory S. Milligan




Business Operations


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122446     06/22/2020                08                 JMR                 $5,026.00         $1,005.20
          123575     07/06/2020                08                 JMR                 $6,286.00         $1,257.20
          124861     08/06/2020                08                 JMR                 $5,152.00         $1,030.40
                                      Total Outstanding Balance                                         $3,292.80
                                      Total Amount Due on this Invoice                                  $2,760.00
                                      Total Balance Now Due                                             $6,052.80


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $1,030.40           $1,257.20           $1,005.20              $0.00       $0.00        $3,292.80




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 293
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126136
                                                                                     Our File No:     7066-08   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated 08/06/2020                       $7,414.40
Payments received since last invoice                                 $4,121.60
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $3,292.80

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/05/2020 JMR    Correspondence on critical vender payments and                 0.20 hrs       560 /hr       112.00
                  related agreements (0.2)
08/07/2020 JMR    Telephone conference with G. Milligan on status of             0.30 hrs       560 /hr       168.00
                  property (0.2); correspondence and reports from GC
                  on same (0.1)
08/13/2020 JMR    Telephone conference with G. Milligan on potential             1.00 hrs       560 /hr       560.00
                  wind down of operations absent funding (0.3);
                  analysis of report on same and draft
                  correspondence with T. Scannell (0.3);
                  correspondence with Panache on funding of
                  continuing work on project (0.2); telephone
                  conference with R. Horton on same (0.2)
08/14/2020 JMR    Correspondence with GC and trustee team on                     0.40 hrs       560 /hr       224.00
                  continuation and funding of preservation operations
                  (.2); correspondence on vender issues on same (.2)
08/14/2020 SDL    Review vendor agreement related to prepetition                 0.80 hrs       420 /hr       336.00
                  vendor claims and revise for specific claimant (.5);
                  correspondence and call with E. White regarding
                  same (.3).
08/17/2020 SDL    Review order granting authority to pay prepetition             0.70 hrs       420 /hr       294.00
                  claims and correspondence to E. White regarding
                  record-keeping obligations contained therein.
08/18/2020 DGJ    Pursue strategy re. drafting letter to Austin PD re.           0.80 hrs       335 /hr       268.00
                  beak-in (0.2); draft letter to Austin PD re. break-in
                  (0.6)
08/18/2020 SDL    Correspondence and call to D. Heringer regarding               0.60 hrs       420 /hr       252.00
                  letter to Austin Police (.2); review and revise letter
                  and correspondence with J. Rudd and Trustee
                  regarding same (.4).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 294
                                         of 614
                                                                                                  Page                1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:           126136
3443 Zen Garden,Services
For Professional  LP     Rendered                                                  Invoice through:         08/31/2020
                       regarding same (.4).
08/26/2020 SDL         Finalize and send letter to Austin Police regarding     0.90 hrs        420 /hr           378.00
                       August 9/10 break in and requesting further
                       information (.4); follow up call with APD Sergeant
                       (.2); follow up correspondence to A. Zarafshani
                       regarding same (.1); additional follow up call with
                       APD Sergeant (.2).
08/30/2020 JMR         Analysis of updated work reports and related            0.30 hrs        560 /hr           168.00
                       correspondence on development operations to
                       advance same (.3)
           Total fees for this matter                                          6.00 hrs                         2,760.00




BILLING SUMMARY

                                                               TOTAL FEES             $2,760.00
                                                     TOTAL DISBURSEMENTS                  $0.00

                                             TOTAL CHARGES FOR THIS BILL              $2,760.00
                                                     NET BALANCE FORWARD              $3,292.80
                                                   TOTAL BALANCE NOW DUE                  $6,052.80


       Timekeeper Summary

       Name                                                            Hours       Rate               Amount
       Associate       DGJ          Daniella G. Heringer                0.80     335.00               $268.00
       Partner         JMR          Jason M Rudd                        2.20     560.00           $1,232.00
       Associate       SDL          Scott D. Lawrence                   3.00     420.00           $1,260.00
                                                                        6.00                      $2,760.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 295
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               September 3, 2020
                                                                                Invoice No:           126137
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                  $198.00
                   TOTAL DISBURSEMENTS                                                         $314.50
                   TOTAL CHARGES FOR THIS BILL                                                 $512.50

                   NET BALANCE FORWARD                                                         $665.60
                   TOTAL BALANCE NOW DUE                                                      $1,178.10




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 296
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126137
                                                                                   Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122445      06/22/2020             09                  JMR                 $2,688.00           $537.60
          123576      07/06/2020             09                  JMR                  $532.00            $106.40
          124862      08/06/2020             09                  JMR                  $108.00             $21.60
                                     Total Outstanding Balance                                           $665.60
                                     Total Amount Due on this Invoice                                    $512.50
                                     Total Balance Now Due                                             $1,178.10


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                $21.60           $106.40              $537.60              $0.00       $0.00         $665.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 297
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax ID: XX-XXXXXXX

                                                   September 3, 2020

                                                                                           Invoice No:            126137
                                                                                         Our File No:     7066-09   JMR
                                                                                      Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 08/06/2020                             $752.00
Payments received since last invoice                                        $86.40
Adjustments since last invoice                                               $0.00
Net Balance Forward                                                        $665.60

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/25/2020 BR          Prepare certificate of service; file and serve re             1.20 hrs       165 /hr       198.00
                       same.
           Total fees for this matter                                                1.20 hrs                     198.00




DISBURSEMENTS
 08/28/2020 Postage. (BR)                                                                                        27.50
 08/28/2020 Copies (BR)                                                                                          77.00
 08/29/2020 Special Delivery, Inc. - Process Serving                                                            210.00
                Total disbursements for this matter                                                            $314.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 298
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         126137
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       08/31/2020

BILLING SUMMARY

                                                               TOTAL FEES            $198.00
                                                     TOTAL DISBURSEMENTS             $314.50

                                             TOTAL CHARGES FOR THIS BILL             $512.50
                                                     NET BALANCE FORWARD             $665.60
                                                 TOTAL BALANCE NOW DUE           $1,178.10


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   1.20   165.00             $198.00
       Assistant
                                                                     1.20                      $198.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 299
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:            126138
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $7,561.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $7,561.50

                   NET BALANCE FORWARD                                                       $12,038.14
                   TOTAL BALANCE NOW DUE                                                     $19,599.64




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 300
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       September 3, 2020

                                                                                       Invoice No.             126138
                                                                                    Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice            Balance
     Number             Date                 Number              Attorney           Amount              Due
          122443     06/22/2020                13                 JMR                $23,797.72          $4,759.54
          123578     07/06/2020                13                 JMR                $32,256.00          $6,451.20
          124868     08/06/2020                13                 JMR                 $4,137.00           $827.40
                                      Total Outstanding Balance                                         $12,038.14
                                      Total Amount Due on this Invoice                                   $7,561.50
                                      Total Balance Now Due                                             $19,599.64


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $827.40           $6,451.20           $4,759.54              $0.00       $0.00        $12,038.14




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 301
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                        Invoice No:            126138
                                                                                      Our File No:     7066-13   JMR
                                                                                   Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 08/06/2020                       $15,347.74
Payments received since last invoice                                  $3,309.60
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                  $12,038.14

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/03/2020 DGJ    Pursue strategy re. preparing Interim Fee                       0.50 hrs       335 /hr       167.50
                  Applications for Wick Phillips, Harney Partners, and
                  Sprouse Shrader (0.5)
08/03/2020 SDL    Call and correspondence with D. Heringer regarding              0.50 hrs       420 /hr       210.00
                  interim fee applications for Wick Phillips, Harney,
                  and Sprouse.
08/07/2020 SDL    Correspondence to Trustee regarding professional                0.10 hrs       420 /hr        42.00
                  payment.
08/10/2020 DGJ    Draft Summary of First Interim Fee Application re.              3.10 hrs       335 /hr     1,038.50
                  Wick Phillips (0.8); begin to draft First Interim Fee
                  Application re. Wick Phillips (2.3)
08/10/2020 JMR    Review draft and serve Notice of Trustee                        0.50 hrs       560 /hr       280.00
                  professionals' fee statements for July 2020 per fee
                  procedures order (0.4); correspondence with T. Irion
                  on same (0.1)
08/11/2020 DGJ    Continue to draft First Interim Fee Application re.             4.60 hrs       335 /hr     1,541.00
                  Wick Phillips (1.9); confer on strategy re. First
                  Interim Fee Application re. Wick Phillips (0.9);
                  analyze, review, and revise Summary of First
                  Interim Fee Application re. Wick Phillips (1.8)
08/11/2020 SDL    Call with D. Heringer to discuss interim fee                    0.50 hrs       420 /hr       210.00
                  application drafts and additional revisions thereto.
08/12/2020 DGJ    Finish drafting First Interim Fee Application re. Wick          4.70 hrs       335 /hr     1,574.50
                  Phillips (1.5); prepare proposed order granting First
                  Interim Fee Application re. Wick Phillips (0.3);
                  prepare summary for First Interim Fee Application
                  re. Harney Partners (0.7); begin drafting First
                  Interim Fee Application re. Harney Partners (0.7);
                  pursue strategy re, revisions to First Interim Fee
                  Application re. Wick Phillips (1.0); begin to analyze,
                  review, and revise First Interim Fee Application re.
                  Wick Phillips based on phone conference (0.5)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 302
                                         of 614
                                                                                                     Page           1
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      126138
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     08/31/2020
                         pursue strategy re, revisions to First Interim Fee
                         Application re. Wick Phillips (1.0); begin to analyze,
                         review, and revise First Interim Fee Application re.
                         Wick Phillips based on phone conference (0.5)
08/12/2020   SDL         Call and correspondence with D. Heringer and              0.50 hrs       420 /hr      210.00
                         revisions regarding interim fee applications.
08/13/2020   DGJ         Continue to analyze, review, and revise First             1.90 hrs       335 /hr      636.50
                         Interim Fee Application re. Wick Phillips based on
                         phone conference (1.9)
08/13/2020   SDL         Call with D. Heringer regarding interim fee               0.90 hrs       420 /hr      378.00
                         applications (.4); revisions to same (.5).
08/14/2020   DGJ         Complete drafting First Interim Fee Application re.       1.30 hrs       335 /hr      435.50
                         Harney Partners (1.1); prepare proposed order
                         granting First Interim Fee Application re. Harney
                         Partners (0.2)
08/17/2020   DGJ         Prepare summary for First Interim Fee Application         0.80 hrs       335 /hr      268.00
                         re. Sprouse (0.8)
08/18/2020   DGJ         Prepare First Interim Fee Application re. Sprouse         1.20 hrs       335 /hr      402.00
                         (0.9); revise summary of First Interim Fee
                         Application re. Sprouse (0.1); draft proposed order
                         granting First Interim Fee Application re. Sprouse
                         (0.2)
08/31/2020   SDL         Correspondence with Trustee regarding potential           0.40 hrs       420 /hr      168.00
                         additional professional retention.
             Total fees for this matter                                           21.50 hrs                  7,561.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 303
                                         of 614
                                                                                            Page             2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        126138
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      08/31/2020

BILLING SUMMARY

                                                               TOTAL FEES        $7,561.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $7,561.50
                                                     NET BALANCE FORWARD       $12,038.14
                                                   TOTAL BALANCE NOW DUE        $19,599.64


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Associate       DGJ          Daniella G. Heringer            18.10   335.00          $6,063.50
       Partner         JMR          Jason M Rudd                     0.50   560.00            $280.00
       Associate       SDL          Scott D. Lawrence                2.90   420.00          $1,218.00
                                                                    21.50                   $7,561.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 304
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:          126139
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                $168.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $168.00

                   NET BALANCE FORWARD                                                       $812.00
                   TOTAL BALANCE NOW DUE                                                     $980.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 305
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126139
                                                                                   Reference No.       7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122439     06/22/2020              17                  JMR                 $2,072.00           $414.40
          123573     07/06/2020              17                  JMR                 $1,218.00           $243.60
          124871     08/06/2020              17                  JMR                  $770.00            $154.00
                                     Total Outstanding Balance                                           $812.00
                                     Total Amount Due on this Invoice                                    $168.00
                                     Total Balance Now Due                                               $980.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
               $154.00           $243.60              $414.40              $0.00       $0.00         $812.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 306
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 September 3, 2020

                                                                                       Invoice No:            126139
                                                                                     Our File No:     7066-17   JMR
                                                                                  Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 08/06/2020                       $1,428.00
Payments received since last invoice                                  $616.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $812.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/27/2020 SDL         Correspondence to counsel for Schindler Elevators         0.10 hrs       420 /hr        42.00
                       regarding claim.
08/28/2020 SDL         Call with counsel for Schindler Elevator regarding        0.30 hrs       420 /hr       126.00
                       claim.
           Total fees for this matter                                            0.40 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 307
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         126139
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD             $812.00
                                                  TOTAL BALANCE NOW DUE             $980.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.40   420.00             $168.00
                                                                    0.40                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 308
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                              September 3, 2020
                                                                               Invoice No:           126140
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $1,064.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,064.00

                   NET BALANCE FORWARD                                                        $524.60
                   TOTAL BALANCE NOW DUE                                                     $1,588.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 309
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     September 3, 2020

                                                                                      Invoice No.            126140
                                                                                   Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122444     06/22/2020              10                  JMR                  $630.00            $126.00
          123581     07/06/2020              10                  JMR                 $1,713.00           $342.60
          124867     08/06/2020              10                  JMR                  $280.00             $56.00
                                     Total Outstanding Balance                                           $524.60
                                     Total Amount Due on this Invoice                                  $1,064.00
                                     Total Balance Now Due                                             $1,588.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                $56.00           $342.60              $126.00              $0.00       $0.00         $524.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 310
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                  September 3, 2020

                                                                                         Invoice No:            126140
                                                                                       Our File No:     7066-10   JMR
                                                                                    Billing through:        08/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 08/06/2020                           $748.60
Payments received since last invoice                                     $224.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                      $524.60

Trust balance carried forward                                              $0.00

FOR PROFESSIONAL SERVICES RENDERED
08/10/2020 JMR         Analysis of new claims to inform claims pool for            0.50 hrs       560 /hr       280.00
                       mediation (0.4); correspondence on Schendler claim
                       and appearance (0.1)
08/11/2020 JMR         Analysis of newly filed proofs of claim and assess          0.60 hrs       560 /hr       336.00
                       impact on plan negotiations and structures (0.5);
                       correspondence with E. White on same (0.1)
08/13/2020 JMR         Telephone conference with E. White on updated               0.80 hrs       560 /hr       448.00
                       claims analysis (0.2); analysis of revised analysis to
                       inform unsecured class and secured class and
                       changes since prior anlaysis (0.4); correspondence
                       with Trustee team on same (0.2)
           Total fees for this matter                                              1.90 hrs                   1,064.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 311
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        126140
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      08/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,064.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,064.00
                                                    NET BALANCE FORWARD             $524.60
                                                   TOTAL BALANCE NOW DUE        $1,588.60


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.90   560.00          $1,064.00
                                                                    1.90                   $1,064.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 312
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:            127387
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $3,972.50
                   TOTAL DISBURSEMENTS                                                         $870.55
                   TOTAL CHARGES FOR THIS BILL                                                $4,843.05

                   NET BALANCE FORWARD                                                       $20,596.50
                   TOTAL BALANCE NOW DUE                                                     $25,439.55




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 313
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       October 7, 2020

                                                                                      Invoice No.             127387
                                                                                   Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122441      06/22/2020               15                 JMR                $52,173.50        $10,434.70
          123580      07/06/2020               15                 JMR                $34,250.50         $6,850.10
          124870      08/06/2020               15                 JMR                 $7,387.50         $1,477.50
          126125      09/03/2020               15                 JMR                 $9,171.00         $1,834.20
                                      Total Outstanding Balance                                        $20,596.50
                                      Total Amount Due on this Invoice                                  $4,843.05
                                      Total Balance Now Due                                            $25,439.55


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00         $1,834.20           $1,477.50       $17,284.80        $0.00        $20,596.50




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 314
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127387
                                                                                    Our File No:     7066-15   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 09/03/2020                     $27,933.30
Payments received since last invoice                                $7,336.80
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                $20,596.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/09/2020 SDL    Call with Trustee, J. Rudd, and E. White regarding            0.20 hrs       420 /hr        84.00
                  funding deadline, budget, and other matters related
                  to financing.
09/16/2020 JMR    Analysis of draft revised Final Budget for Oct. and           0.90 hrs       560 /hr       504.00
                  comment on same (.4); correspondence with E.
                  White and G. Milligan on same (.3); correspondence
                  with T. Scannell on same (.2)
09/18/2020 JMR    Correspondence with G. Milligan on budget                     0.60 hrs       560 /hr       336.00
                  approval and status of funding (.3); correspondence
                  with A.Z. on same (.1); correspondence with T.
                  Scannell on same (.2)
09/20/2020 JMR    Correspondence anndn portion of call with G.                  0.40 hrs       560 /hr       224.00
                  Milligan on budget approval and status of funding
                  (.2); portion of conference with T. Scannell on same
                  (.2)
09/20/2020 SDL    Correspondence with J. Rudd regarding term sheet,             1.50 hrs       420 /hr       630.00
                  loan agreement, and calculation of loan funding.
09/21/2020 BR     Participate in conference call with J. Rudd, S.               2.10 hrs       165 /hr       346.50
                  Lawrence and N. Nelson; prepare exhibits, revise
                  witness and exhibit list; finalize notice of amended
                  final budget; file re same.
09/21/2020 JMR    Correspondence with T. Scannell on amended                    2.20 hrs       560 /hr     1,232.00
                  budget approval (.3); telephone conference with T.
                  Scannell on same (.2); correspondence with trustee
                  team on revised budget approval and comments
                  (.2); finalize and file amended budget (.3); revise
                  and finalize extension of financing order deadlines
                  (.8); telephone ocnference with T. Scannell to
                  approve same (.2); finalize and file extensions (.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 315
                                         of 614
                                                                                                  Page               1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:          127387
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:      09/30/2020
09/21/2020 SDL         Draft stipulation regarding extension of deadlines in    0.80 hrs       420 /hr          336.00
                       financing order (.3); draft notice of amended budget
                       regarding same (.4); correspondence and call with
                       J. Rudd regarding same (.1).
09/30/2020 JMR         Correspondence with E. White and T. Scannel on           0.50 hrs       560 /hr          280.00
                       budget funding request (.2); correspondence on
                       available funding under budget and financing order
                       (.3)
           Total fees for this matter                                           9.20 hrs                       3,972.50




DISBURSEMENTS
 09/30/2020 Kim Tindall & Associates, LLC - Court Reporting Video Conference Transcript (Virtual               870.55
            Auction)
                Total disbursements for this matter                                                           $870.55


BILLING SUMMARY

                                                               TOTAL FEES              $3,972.50
                                                     TOTAL DISBURSEMENTS                $870.55

                                             TOTAL CHARGES FOR THIS BILL               $4,843.05
                                                     NET BALANCE FORWARD              $20,596.50
                                                   TOTAL BALANCE NOW DUE              $25,439.55


       Timekeeper Summary

       Name                                                            Hours        Rate            Amount
       Legal           BR           Brenda Ramirez                       2.10     165.00            $346.50
       Assistant
       Partner         JMR          Jason M Rudd                         4.60     560.00          $2,576.00
       Associate       SDL          Scott D. Lawrence                    2.50     420.00          $1,050.00
                                                                         9.20                     $3,972.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 316
                                        of 614
                            Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                October 7, 2020
                                                                              Invoice No:            127388
                                                                            Our File No:     7066-25   JMR
                                                                         Billing through:        09/30/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:   Challenge Investigation

                 TOTAL FEES                                                                 $17,323.50
                 TOTAL DISBURSEMENTS                                                             $0.00
                 TOTAL CHARGES FOR THIS BILL                                                $17,323.50

                 NET BALANCE FORWARD                                                         $7,963.50
                 TOTAL BALANCE NOW DUE                                                      $25,287.00




                                          Wiring Instructions:
                                               Vista Bank
                                        Routing No.: 111314575
                                         Account No.: 7027538
                          Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                           Please include invoice number on payment. Thank you!
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 317
                                        of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      October 7, 2020

                                                                                     Invoice No.            127388
                                                                                  Reference No.       7066-25 JMR



Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation


                                                    Account Statement

     Invoice          Invoice                Matter              Billing           Invoice          Balance
     Number            Date                 Number              Attorney           Amount            Due
         122451      06/22/2020               25                 JMR                 $3,021.50         $603.20
         123569      07/06/2020               25                 JMR                $17,393.50        $3,478.70
         124865      08/06/2020               25                 JMR                $12,407.50        $2,481.50
         126131      09/03/2020               25                 JMR                 $7,028.11        $1,400.10
                                     Total Outstanding Balance                                        $7,963.50
                                     Total Amount Due on this Invoice                                $17,323.50
                                     Total Balance Now Due                                           $25,287.00


                                              Aging of Past Due Amounts
            0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                  $0.00         $1,400.10           $2,481.50        $4,081.90        $0.00        $7,963.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 318
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127388
                                                                                    Our File No:     7066-25   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated 09/03/2020                     $13,591.51
Payments received since last invoice                               $5,628.01
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                $7,963.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/09/2020 NBN    Review D. Richardson document production;                     4.40 hrs       495 /hr     2,178.00
                  prepare adversary complaint.
09/10/2020 NBN    Draft and revise adversary complaint; review                  3.50 hrs       495 /hr     1,732.50
                  documents produced by third parties.
09/11/2020 NBN    Draft and revise adversary complaint; review                  2.50 hrs       495 /hr     1,237.50
                  documents produced by Romspen and A.
                  Zarafshani; correspond with counsel for A.
                  Zarafshani regarding pending document requests.
09/13/2020 JMR    Research and analysis of handling of credit bid               3.50 hrs       560 /hr         N/C
                  protections in context of auction and draft motion
                  related to auction process (3.5)
09/14/2020 JMR    Draft and strategy and related preparations                   3.20 hrs       560 /hr         N/C
                  regarding credit bid challenge motion (2.5);
                  correspondence and strategy on same (.5);
                  telephone conference with Trustee on same (.2)
09/15/2020 JMR    Revise, finalize and file credit bid challenge motion         4.50 hrs       560 /hr         N/C
                  (4.5)(n/c)
09/15/2020 NBN    Review and revise draft motion to limit credit bid            2.50 hrs       495 /hr     1,237.50
                  rights; correspond with J. Rudd regarding same;
                  review documents produced by Hinshaw; review
                  forbearance agreement prepared by Romspen;
                  correspond with J. Rudd regarding same.
09/15/2020 SDL    Review and finalize motion to limit Romspen credit            1.50 hrs       420 /hr       630.00
                  bid (1.0); draft proposed order regarding same (.3);
                  correspondence and calls with J. Rudd regarding
                  same (.2).
09/16/2020 NBN    Correspond with D. Richardson regarding                       0.40 hrs       495 /hr       198.00
                  availability to attend hearing on credit bid motion.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 319
                                         of 614
                                                                                                       Page           1
Greg Milligan as proposed ch 11 trustee of                                                      Invoice No:      127388
3443 Zen Garden,Services
For Professional  LP     Rendered                                                        Invoice through:     09/30/2020
09/17/2020 NBN           Attend call with client; prepare subpoenas to A.            1.50 hrs       495 /hr      742.50
                         Zarafshani and D. Richardson to appear at hearing
                         on credit bid motion.
09/18/2020   NBN         Coordinate service of A. Richardson subpoena;               3.50 hrs       495 /hr    1,732.50
                         review documents to identify exhibits for credit bid
                         hearing; attend call with client and J. Rudd.
09/18/2020   SDL         Correspondence and call with J. Rudd, N. Nelson,            3.80 hrs       420 /hr    1,596.00
                         and Trustee regarding exhibits and witnesses for
                         credit bid challenge hearing (.2); draft witness and
                         exhibit list for hearing (.3); assemble exhibits related
                         to same (.9); correspondence and call with Trustee
                         team regarding preparation for hearing (.4); draft
                         direct examination of G. Milligan for credit bid
                         hearing (2.0).
09/20/2020   NBN         Prepare exhibits and direct examination outlines for        5.50 hrs       495 /hr    2,722.50
                         hearing on emergency motion to prevent Romspen
                         credit bid; review documents produced by Romspen
                         and other third parties.
09/21/2020   NBN         Revise and finalize deposition outlines; review and         6.70 hrs       495 /hr    3,316.50
                         finalize witness and exhibit lists; review documents
                         produced by Romspen; D. Richardson, etc.
09/21/2020   SDL         Call with J. Rudd, N. Nelson and B. Ramirez                 0.50 hrs       420 /hr         N/C
                         regarding witness and exhibit lists for credit bid
                         motion and other hearing preparation.
             Total fees for this matter                                             47.50 hrs                 17,323.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 320
                                         of 614
                                                                                             Page                2
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:           127388
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:         09/30/2020

BILLING SUMMARY

                                                                TOTAL FEES       $17,323.50
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $17,323.50
                                                      NET BALANCE FORWARD         $7,963.50
                                                     TOTAL BALANCE NOW DUE       $25,287.00


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                     11.20     0.00                 $0.00
       Partner         NBN          Nick B. Nelson                   30.50   495.00         $15,097.50
       Associate       SDL          Scott D. Lawrence                 0.50     0.00                 $0.00
       Associate       SDL          Scott D. Lawrence                 5.30   420.00          $2,226.00
                                                                     47.50                  $17,323.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 321
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                 October 7, 2020
                                                                               Invoice No:           127389
                                                                             Our File No:    7066-16   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:    Litigation: Contested Matters and Adversary
       Proceedings

                   TOTAL FEES                                                                $1,164.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,164.50

                   NET BALANCE FORWARD                                                        $193.20
                   TOTAL BALANCE NOW DUE                                                     $1,357.70




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 322
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      October 7, 2020

                                                                                     Invoice No.            127389
                                                                                  Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                    Account Statement

     Invoice           Invoice               Matter              Billing           Invoice          Balance
     Number             Date                Number              Attorney           Amount            Due
          122440      06/22/2020              16                 JMR                  $168.00            $33.60
          123566      07/06/2020              16                 JMR                  $504.00           $100.80
          126128      09/03/2020              16                 JMR                  $294.00            $58.80
                                     Total Outstanding Balance                                          $193.20
                                     Total Amount Due on this Invoice                                 $1,164.50
                                     Total Balance Now Due                                            $1,357.70


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00           $58.80               $0.00           $134.40       $0.00         $193.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 323
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127389
                                                                                    Our File No:     7066-16   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 09/03/2020                       $428.40
Payments received since last invoice                                 $235.20
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $193.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/29/2020 DGJ         Research Motion to Convert Case from Chapter 11          3.10 hrs       335 /hr     1,038.50
                       to Chapter 7 (0.2); pursue strategy re. Motion to
                       Convert Case (0.1); prepare Motion to Convert
                       Case from Chapter 11 to Chapter 7 (2.5); prepare
                       proposed order granting Motion to Convert Case
                       from Chapter 11 to Chapter 7 (0.3)
09/29/2020 SDL         Calls and correspondence with D. Heringer                0.20 hrs       420 /hr        84.00
                       regarding motion to convert.
09/30/2020 SDL         Correspondence with Trustee and J. Rudd                  0.10 hrs       420 /hr        42.00
                       regarding document productions.
           Total fees for this matter                                           3.40 hrs                   1,164.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 324
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         127389
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       09/30/2020

BILLING SUMMARY

                                                               TOTAL FEES        $1,164.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $1,164.50
                                                     NET BALANCE FORWARD             $193.20
                                                   TOTAL BALANCE NOW DUE         $1,357.70


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Associate       DGJ          Daniella G. Heringer             3.10   335.00          $1,038.50
       Associate       SDL          Scott D. Lawrence                0.30   420.00             $126.00
                                                                     3.40                   $1,164.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 325
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:            127390
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $33,810.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $33,810.00

                   NET BALANCE FORWARD                                                        $9,177.06
                   TOTAL BALANCE NOW DUE                                                     $42,987.06




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 326
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       October 7, 2020

                                                                                      Invoice No.            127390
                                                                                   Reference No.       7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice          Balance
     Number             Date                 Number              Attorney           Amount            Due
          122437      06/22/2020               19                 JMR                 $7,586.50        $1,517.06
          123571      07/06/2020               19                 JMR                 $9,871.00        $1,974.20
          124859      08/06/2020               19                 JMR                $18,111.00        $3,622.20
          126129      09/03/2020               19                 JMR                $10,318.00        $2,063.60
                                      Total Outstanding Balance                                        $9,177.06
                                      Total Amount Due on this Invoice                                $33,810.00
                                      Total Balance Now Due                                           $42,987.06


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00         $2,063.60           $3,622.20        $3,491.26        $0.00        $9,177.06




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 327
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127390
                                                                                    Our File No:     7066-19   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 09/03/2020                     $17,431.46
Payments received since last invoice                               $8,254.40
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                $9,177.06

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 JMR    Portion of trustee team strategy call to advance plan         2.80 hrs       560 /hr     1,568.00
                  negotiations with secured creditors, unsecured pool
                  and related issues (.5); strategy conference with K.
                  Mercer regarding negotiations for treatment of
                  secured claims, and related plan discussions (.6);
                  correspondence with T. Scannell on same (.2);
                  correspondence with parties on same (.3); outline
                  options to address potential conflicting settlement
                  among creditors, inpact of same on plan and sale
                  timing and related assessment of best means to
                  reach consensual plan (1.2)
09/02/2020 JMR    Settlement conference with T. Scannell to advance             2.60 hrs       560 /hr     1,456.00
                  plan negotiations (.5); email memo to Trustee on
                  options and assessment of next steps (.3); strategy
                  conference with Trustee team on same (.9); strategy
                  conference with R. Horton on same (.4);
                  correspondence with trustee team on same (.2);
                  strategy with S. Lawrence and N. Nelson on same
                  (.3)
09/03/2020 JMR    Extensive strategy conference with G. Milligan and            1.70 hrs       560 /hr       952.00
                  trustee team on options to reach plan treatment
                  settlement with Romspen, based on status of
                  secured creditor negotiations and related
                  assessments and planning (1.0);conference with R.
                  Horton on advancing Panache discussions on same
                  (.3); analysis of updated claim pool data to inform
                  same (.4)
09/04/2020 JMR    Correspondence with T. Scannell regarding                     0.90 hrs       560 /hr       504.00
                  advancing plan negotiations among all parties (.2);
                  telephone conference with R. Horton on same (.3);
                  correspondence with G. Milligian on same (.2);
                  correspondence with K. Mercer on same (.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 328
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      127390
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     09/30/2020
                        telephone conference with R. Horton on same (.3);
                        correspondence with G. Milligian on same (.2);
                        correspondence with K. Mercer on same (.1)
09/07/2020 JMR          Analysis of upcoming deadlines in formulation of         1.40 hrs       560 /hr      784.00
                        plan negotiations strategy and related issues to
                        inform conference call with G. Milligan, R. Horton
                        and K. Mercer on same (.7); strategy and settlement
                        conference with Trustee, R. Horton and K. Mercer
                        (.4); correspondence with T. Scannell on same (.3)
09/08/2020 JMR          Settlement and scheduling conference with T.             1.00 hrs       560 /hr      560.00
                        Scannell, R. Horton, G. Milligan, K. Mercer (.5);
                        strategy conference with G. Milligan (.2); analysis of
                        Panache settlement offer (.3)
09/09/2020 JMR          Settlement conference with T. Scannell, K. Mercer,       1.70 hrs       560 /hr      952.00
                        R. Horton and G. Milligan to advance settlement of
                        claims treatment and plan (.7); strategy conferences
                        (2) with G. Milligan regarding same (.4);
                        correspondence with T. Scannell on same (.3);
                        correspondence with G. Milligan and trustee team
                        on same (.3)
09/10/2020 JMR          Assessment of strategy options to advance                5.80 hrs       560 /hr    3,248.00
                        negotiations with Romspen in view of developments
                        with M&M and Panache negotiations (1.4); strategy
                        update and formulation with G. Milligan and trustee
                        team (.6); correspondence with K. Mercer, R. Horton
                        and T. Scannell on terms of deals announced on 9/9
                        (.3); analysis of stipulations on same (.4);
                        correspondence with trustee on same (.3); call with
                        trustee on same (.2); settlement conference with T.
                        Scannell (.8); follow strategy conference with G.
                        Milligan on same (.3); draft proposed settlement
                        offer to Romspen (1.3); correspondence on same
                        (.2)
09/11/2020 JMR          Correspondence with T. Scannell to advance plan          3.90 hrs       560 /hr    2,184.00
                        negotiations, including status of Panache terms and
                        related issues and scheduling (.5); correspondence
                        with R. Horton on same (.3); strategy conferences
                        (3) with G. Milligan on advancing resolution of all
                        creditor claims (1.0); settlement conference with R.
                        Horton (.2); strategy conference with T. Scannell
                        (.3); anlaysis of options to advance leverage and
                        plan terms (.8); correspondence with court on
                        available date (.2); follow up settlement
                        correspondence with T. Scannell (.3); follow up
                        settlement conference with T. Scannell (.3)
09/13/2020 JMR          Correspondence with T. Scannell on status of             3.20 hrs       560 /hr    1,792.00
                        negotiations (.6); Correspondence with G. Milligan
                        on same (.4); review markup of settlement proposal
                        from T. Scannell and begin comments on same
                        (1.5); settlement status conference with T. Scannell
                        (.4); settlement update and strategy call with G.
                        Milligan (.4); settlement status call with R. Horton
                        (.2); correspondence on same (.2)
09/14/2020 JMR          Correspondence with G. Milligan on update and            0.80 hrs       560 /hr      448.00
                        next steps on plan negotiations (.3);
                        correspondence with T. Scannell on same (.2);
                        settlement conference with T. Scannell (.3);
                        correspondence with R. Horton (.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 329
                                         of 614
                                                                                                    Page           2
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      127390
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     09/30/2020
                        correspondence with R. Horton (.2)
09/16/2020 JMR          Strategy and update conference with R. Horton on          0.70 hrs       560 /hr      392.00
                        Panache claim subordination negotiations and
                        related issues (0.4); telephone conference with G.
                        Milligan on same (.3)
09/17/2020 JMR          Correspondence with T. Scannell on plan                   1.10 hrs       560 /hr      616.00
                        negotiations (.2); telephone conferences (2) with G.
                        Milligan on same (.5); analysis of plan options in
                        regard to secured claim stipulations and escrows
                        (.4)
09/19/2020 JMR          Settlement conference with T. Scannell to advance         1.30 hrs       560 /hr      728.00
                        plan negotiations (.5); settlement conference with G.
                        Milligan on same (.3); correspondence with T.
                        Scannell and G. Milligan on advancing same (.5)
09/20/2020 JMR          Draft outline of Rompsen settlement options and           3.30 hrs       560 /hr    1,848.00
                        deal terms in advance of settlement conference with
                        T. Scannell on same (.7); correspondence with G.
                        Milligan on same (.3); settlement conference with T.
                        Scannell (.5); update correspondence with G.
                        Milligan on same (.2); follow up settlement
                        conference with T. Scannell (.7); strategy and
                        update conference with Trustee (.4); final settlement
                        conference (.3); correspondence on same (.2)
09/21/2020 JMR          Telephone conferences (2) with R. Horton on               3.70 hrs       560 /hr    2,072.00
                        coordinating Panache claim treatment (.4); plan
                        structure discussions with T. Scannell (.3); strategy
                        conference with G. Milligan on options to advance
                        plan based on status of negotiations with all parties
                        (.5); draft and revise stipulation on escrow to
                        advance plan negotiations with T. Scannall (1.5);
                        trustee telephone conferences to negotiation and
                        approve same (.6); settlement conference with T.
                        Scannel on same (.2); finalize and file same (.2)
09/23/2020 JMR          Analysis of plan options post sale (.4); strategy calls   1.20 hrs       560 /hr      672.00
                        (2) with Trustee on same (.4); settlement conference
                        with R. Horton on same (.4)
09/24/2020 JMR          Plan settlement negotiations with Trustee, K. Mercer      1.00 hrs       560 /hr      560.00
                        and R. Horton (.5); post conference strategy
                        discussion with G. Milligan (.3); correspondence
                        with T. Scannell on same (.2)
09/28/2020 JMR          Correspondence with G. Milligan regarding plan            2.60 hrs       560 /hr    1,456.00
                        settlement structures based on updated status of
                        case (0.4); strategy conference with T. Scannell to
                        advance post-sale plan structure (.4); telephone
                        conference with G. Milligan on same (.3); strategy
                        conference with K. Mercer and R. Horton on same
                        (.5); assessment of plan structure to advance
                        drafting of same with S. Lawrence (.4); follow up
                        strategy conference with T. Scannell (.3);
                        assessment of options and next steps with G.
                        Milligan (.3)
09/28/2020 SDL          Call with J. Rudd regarding disclosure statement          8.30 hrs       420 /hr    3,486.00
                        and plan (.4); review various pleadings and
                        documents related to case and relevant to
                        disclosure statement and plan and correspondence
                        to J. Rudd regarding same (1.5); review and revise
                        disclosure statement (2.6); begin draft of plan (3.8).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 330
                                         of 614
                                                                                                   Page               3
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:          127390
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:      09/30/2020
09/29/2020 SDL         Continue revisions to plan.                               3.90 hrs       420 /hr         1,638.00
09/29/2020 SDL         Call with Trustee, J. Rudd and E. White regarding         0.40 hrs       420 /hr           168.00
                       plan and disclosure statement (.4); revisions to plan
                       and disclosure statement ().
09/30/2020 JMR         Plan strategy and settlement conference calls (4)         4.30 hrs       560 /hr         2,408.00
                       with G. Milligan (.4); plan settlement conference with
                       R. Horton (.1); plan settlement and strategy call with
                       K. Mercer, R. Horton and G. Milligan (.5); plan
                       settlement and strategy call with A. Zarafshani, R.
                       Horton, K. Mercer and G. Milligan (1.5); plan
                       settlement conferences (3) with T. Scannell (.9);
                       correspondence on plan terms (.5); advance
                       incorporation of terms into draft plan with S.
                       Lawrence (.3)
09/30/2020 SDL         Continue revisions to plan (7.6); call and                7.90 hrs       420 /hr         3,318.00
                       correspondence with J. Rudd regarding same (.3).
           Total fees for this matter                                           65.50 hrs                      33,810.00




BILLING SUMMARY

                                                              TOTAL FEES               $33,810.00
                                                    TOTAL DISBURSEMENTS                     $0.00

                                             TOTAL CHARGES FOR THIS BILL               $33,810.00
                                                    NET BALANCE FORWARD                 $9,177.06
                                                   TOTAL BALANCE NOW DUE               $42,987.06


       Timekeeper Summary

       Name                                                            Hours         Rate            Amount
       Partner         JMR          Jason M Rudd                        45.00      560.00         $25,200.00
       Associate       SDL          Scott D. Lawrence                   20.50      420.00          $8,610.00
                                                                        65.50                     $33,810.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 331
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:          127391
                                                                             Our File No:    7066-20   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Real Estate

                     TOTAL FEES                                                              $280.00
                     TOTAL DISBURSEMENTS                                                       $0.00
                     TOTAL CHARGES FOR THIS BILL                                             $280.00

                     NET BALANCE FORWARD                                                     $672.00
                     TOTAL BALANCE NOW DUE                                                   $952.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 332
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                    Invoice No.             127391
                                                                                 Reference No.        7066-20 JMR



Greg Milligan
Attn: Gregory S. Milligan




Real Estate


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122436      06/22/2020             20                 JMR                 $1,008.00           $201.60
          124858      08/06/2020             20                 JMR                  $728.00            $145.60
          126130      09/03/2020             20                 JMR                 $1,624.00           $324.80
                                     Total Outstanding Balance                                          $672.00
                                     Total Amount Due on this Invoice                                   $280.00
                                     Total Balance Now Due                                              $952.00


                                             Aging of Past Due Amounts
              0-30 Days     31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $324.80             $145.60           $201.60        $0.00         $672.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 333
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  October 7, 2020

                                                                                       Invoice No:            127391
                                                                                     Our File No:     7066-20   JMR
                                                                                  Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated 09/03/2020                       $1,971.20
Payments received since last invoice                                 $1,299.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $672.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/15/2020 JMR         Conference call on advancement and strategy               0.50 hrs       560 /hr       280.00
                       regarding PDA process with T. Irion and G. Milligan
                       (.5)
           Total fees for this matter                                            0.50 hrs                     280.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 334
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         127391
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       09/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $280.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $280.00
                                                    NET BALANCE FORWARD             $672.00
                                                   TOTAL BALANCE NOW DUE            $952.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.50   560.00             $280.00
                                                                    0.50                      $280.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 335
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:           127392
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $2,553.50
                   TOTAL DISBURSEMENTS                                                        $182.03
                   TOTAL CHARGES FOR THIS BILL                                               $2,735.53

                   NET BALANCE FORWARD                                                        $737.40
                   TOTAL BALANCE NOW DUE                                                     $3,472.93




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 336
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                    Invoice No.             127392
                                                                                 Reference No.        7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122444      06/22/2020             10                 JMR                  $630.00            $126.00
          123581      07/06/2020             10                 JMR                 $1,713.00           $342.60
          124867      08/06/2020             10                 JMR                  $280.00             $56.00
          126140      09/03/2020             10                 JMR                 $1,064.00           $212.80
                                     Total Outstanding Balance                                          $737.40
                                     Total Amount Due on this Invoice                                 $2,735.53
                                     Total Balance Now Due                                            $3,472.93


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $212.80              $56.00           $468.60        $0.00         $737.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 337
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  October 7, 2020

                                                                                       Invoice No:            127392
                                                                                     Our File No:     7066-10   JMR
                                                                                  Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 09/03/2020                       $1,588.60
Payments received since last invoice                                   $851.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $737.40

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 JMR         Portion of trustee team strategy call to advance          1.00 hrs       560 /hr       560.00
                       assessment of claims, and related issues (.5);
                       analysis of Schindler and Panache claim issues (.3);
                       telephone conference with Panache regarding
                       Summer Legacy (.2)
09/04/2020 JMR         Strategy conference with P. Cannon and S.                 0.30 hrs       560 /hr       168.00
                       Lawrence regarding analysis of Panache claims and
                       general contractor and related subcontractor claims
                       and treatment issues (.3)
09/04/2020 PCC         Telephone conference with J. Rudd and S.                  3.90 hrs       425 /hr     1,657.50
                       Lawrence regarding subcontractor claim research;
                       conduct legal research and analysis regarding
                       same; correspondence to J. Rudd and S. Lawrence
                       regarding initial results.
09/25/2020 JMR         Correspondence with T. Scannell regarding analysis        0.30 hrs       560 /hr       168.00
                       of unsecured claims (.3)
           Total fees for this matter                                            5.50 hrs                   2,553.50




DISBURSEMENTS
 09/30/2020 Thomson Reuters-West - Online Research                                                          182.03
                Total disbursements for this matter                                                        $182.03
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 338
                                         of 614
                                                                                              Page              1
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:         127392
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:       09/30/2020

BILLING SUMMARY

                                                                 TOTAL FEES        $2,553.50
                                                       TOTAL DISBURSEMENTS          $182.03

                                             TOTAL CHARGES FOR THIS BILL           $2,735.53
                                                       NET BALANCE FORWARD             $737.40
                                                   TOTAL BALANCE NOW DUE           $3,472.93


       Timekeeper Summary

       Name                                                           Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                       1.60   560.00             $896.00
       Of Counsel      PCC          Patrick C. Canon                   3.90   425.00          $1,657.50
                                                                       5.50                   $2,553.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 339
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:           127393
                                                                             Our File No:    7066-14   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Application Objections

                   TOTAL FEES                                                                $1,456.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,456.00

                   NET BALANCE FORWARD                                                        $280.00
                   TOTAL BALANCE NOW DUE                                                     $1,736.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 340
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      October 7, 2020

                                                                                     Invoice No.            127393
                                                                                  Reference No.       7066-14 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections


                                                    Account Statement

     Invoice           Invoice               Matter              Billing           Invoice          Balance
     Number             Date                Number              Attorney           Amount            Due
          123579      07/06/2020              14                 JMR                  $840.00           $168.00
          124869      08/06/2020              14                 JMR                  $336.00            $67.20
          126134      09/03/2020              14                 JMR                  $224.00            $44.80
                                     Total Outstanding Balance                                          $280.00
                                     Total Amount Due on this Invoice                                 $1,456.00
                                     Total Balance Now Due                                            $1,736.00


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00           $44.80              $67.20           $168.00       $0.00         $280.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 341
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   October 7, 2020

                                                                                        Invoice No:            127393
                                                                                      Our File No:     7066-14   JMR
                                                                                   Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections

Balance forward as of invoice dated 09/03/2020                          $459.20
Payments received since last invoice                                    $179.20
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                     $280.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/07/2020 JMR         Analysis of Romspen objection to recievers' fee            0.30 hrs       560 /hr       168.00
                       application and related admin claim motion (.2);
                       correspondence with trustee team on same (.1)
09/11/2020 JMR         Anlayusis of and comment on proposed receiver              0.60 hrs       560 /hr       336.00
                       and Winstead admin claim allowance order (.3);
                       correspondence on same (.3)
09/13/2020 JMR         Correspondence with G. Milligan regarding receiver         0.30 hrs       560 /hr       168.00
                       fee order comments (.2); portion of call with T.
                       Scannell on same (.1)
09/14/2020 JMR         Settlement and prehearing conference with                  1.40 hrs       560 /hr       784.00
                       receivers' counsel and T. Scannell to advance
                       discussions and coordinate hearing (.4); appear for
                       and argue trustee position at hearing on receiver fee
                       applicaiton and Romspen objection to same (.6);
                       post hearing conference with G. Milligan (.2); review
                       and approve draft order conformed to rulings on
                       same (.2)
           Total fees for this matter                                             2.60 hrs                   1,456.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 342
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        127393
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      09/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,456.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,456.00
                                                    NET BALANCE FORWARD             $280.00
                                                   TOTAL BALANCE NOW DUE        $1,736.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    2.60   560.00          $1,456.00
                                                                    2.60                   $1,456.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 343
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                October 7, 2020
                                                                                Invoice No:           127394
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                  $676.50
                   TOTAL DISBURSEMENTS                                                         $156.75
                   TOTAL CHARGES FOR THIS BILL                                                 $833.25

                   NET BALANCE FORWARD                                                         $705.20
                   TOTAL BALANCE NOW DUE                                                      $1,538.45




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 344
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      October 7, 2020

                                                                                     Invoice No.            127394
                                                                                  Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                    Account Statement

     Invoice           Invoice               Matter              Billing           Invoice          Balance
     Number             Date                Number              Attorney           Amount            Due
          122445      06/22/2020              09                 JMR                 $2,688.00          $537.60
          123576      07/06/2020              09                 JMR                  $532.00           $106.40
          124862      08/06/2020              09                 JMR                  $108.00            $21.60
          126137      09/03/2020              09                 JMR                  $512.50            $39.60
                                     Total Outstanding Balance                                          $705.20
                                     Total Amount Due on this Invoice                                   $833.25
                                     Total Balance Now Due                                            $1,538.45


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00           $39.60              $21.60           $644.00       $0.00         $705.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 345
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax ID: XX-XXXXXXX

                                                    October 7, 2020

                                                                                         Invoice No:            127394
                                                                                       Our File No:     7066-09   JMR
                                                                                    Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 09/03/2020                         $1,178.10
Payments received since last invoice                                     $472.90
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                      $705.20

Trust balance carried forward                                              $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/15/2020 BR          Prepare emergency hearing request.                          0.50 hrs       165 /hr        82.50
09/16/2020 BR          Prepare certificate of service and notice of hearing;       1.70 hrs       165 /hr       280.50
                       file and serve re same.
09/18/2020 BR          Prepare exhibits for 9/23 hearing.                          0.40 hrs       165 /hr        66.00
09/22/2020 BR          Prepare amended witness and exhibit list; file re           0.60 hrs       165 /hr        99.00
                       same.
09/23/2020 BR          Prepare notice of withdrawal.                               0.40   hrs     165 /hr        66.00
09/28/2020 BR          Finalize proposed stipulation; file re same.                0.20   hrs     165 /hr        33.00
09/30/2020 BR          Prepare witness and exhibit list.                           0.30   hrs     165 /hr        49.50
           Total fees for this matter                                              4.10   hrs                   676.50




DISBURSEMENTS
 09/15/2020 Postage. (BR)                                                                                      35.75
 09/15/2020 Copies (BR)                                                                                       121.00
                Total disbursements for this matter                                                          $156.75
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 346
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         127394
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       09/30/2020

BILLING SUMMARY

                                                               TOTAL FEES            $676.50
                                                     TOTAL DISBURSEMENTS             $156.75

                                             TOTAL CHARGES FOR THIS BILL             $833.25
                                                     NET BALANCE FORWARD             $705.20
                                                 TOTAL BALANCE NOW DUE           $1,538.45


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   4.10   165.00             $676.50
       Assistant
                                                                     4.10                      $676.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 347
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:           127395
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                $1,934.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,934.00

                   NET BALANCE FORWARD                                                       $1,443.90
                   TOTAL BALANCE NOW DUE                                                     $3,377.90




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 348
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      October 7, 2020

                                                                                     Invoice No.            127395
                                                                                  Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                    Account Statement

     Invoice           Invoice               Matter              Billing           Invoice          Balance
     Number             Date                Number              Attorney           Amount            Due
          122442      06/22/2020              22                 JMR                 $6,659.50        $1,331.90
          123570      07/06/2020              22                 JMR                  $168.00            $33.60
          124856      08/06/2020              22                 JMR                  $224.00            $44.80
          126127      09/03/2020              22                 JMR                  $168.00            $33.60
                                     Total Outstanding Balance                                        $1,443.90
                                     Total Amount Due on this Invoice                                 $1,934.00
                                     Total Balance Now Due                                            $3,377.90


                                              Aging of Past Due Amounts
             0-30 Days      31-60 Days             61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00           $33.60              $44.80        $1,365.50        $0.00        $1,443.90




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 349
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   October 7, 2020

                                                                                        Invoice No:            127395
                                                                                      Our File No:     7066-22   JMR
                                                                                   Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 09/03/2020                        $1,578.30
Payments received since last invoice                                    $134.40
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                   $1,443.90

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/18/2020 JMR         Review, finalize and file MOR (.3)                         0.30 hrs       560 /hr       168.00
09/24/2020 JMR         Analysis of budget variance and approve same (.2)          0.20 hrs       560 /hr       112.00
09/25/2020 JMR         Approve and serve budget variance reporting to T.          0.20 hrs       560 /hr       112.00
                       Scannell (.2)
09/29/2020 SDL         Call and correspondence with D. Heringer regarding         0.40 hrs       420 /hr       168.00
                       Trustee's final report (.1); research forms of same
                       (.3).
09/30/2020 DGJ         Pursue strategy re. final report (0.4); prepare final      3.60 hrs       335 /hr     1,206.00
                       report (3.2)
09/30/2020 SDL         Call, correspondence and meeting with D. Heringer          0.40 hrs       420 /hr       168.00
                       regarding draft of Trustee's final report.
           Total fees for this matter                                             5.10 hrs                   1,934.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 350
                                         of 614
                                                                                            Page             1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        127395
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      09/30/2020

BILLING SUMMARY

                                                               TOTAL FEES        $1,934.00
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL         $1,934.00
                                                     NET BALANCE FORWARD         $1,443.90
                                                   TOTAL BALANCE NOW DUE         $3,377.90


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Associate       DGJ          Daniella G. Heringer             3.60   335.00          $1,206.00
       Partner         JMR          Jason M Rudd                     0.70   560.00            $392.00
       Associate       SDL          Scott D. Lawrence                0.80   420.00            $336.00
                                                                     5.10                   $1,934.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 351
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:          127396
                                                                             Our File No:    7066-07   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Budgeting (Case)

                   TOTAL FEES                                                                $392.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $392.00

                   NET BALANCE FORWARD                                                        $30.00
                   TOTAL BALANCE NOW DUE                                                     $422.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 352
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                      Invoice No.            127396
                                                                                   Reference No.       7066-07 JMR



Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122447      06/22/2020             07                 JMR                     $84.00            $16.80
          124860      08/06/2020             07                 JMR                     $66.00            $13.20
                                     Total Outstanding Balance                                            $30.00
                                     Total Amount Due on this Invoice                                    $392.00
                                     Total Balance Now Due                                               $422.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days     Total Past Due
                   $0.00           $0.00              $13.20              $16.80       $0.00           $30.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 353
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                       Invoice No:            127396
                                                                                     Our File No:     7066-07   JMR
                                                                                  Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)

Balance forward as of invoice dated 08/06/2020                          $82.80
Payments received since last invoice                                    $52.80
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                     $30.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 JMR         Analysis and comment on attorney fee case budget          0.40 hrs       560 /hr       224.00
                       to Trustee (.4)
09/06/2020 JMR         Analysis of professional fee budgets to ensure            0.30 hrs       560 /hr       168.00
                       compliance with same (.3)
           Total fees for this matter                                            0.70 hrs                     392.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 354
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         127396
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       09/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $392.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $392.00
                                                    NET BALANCE FORWARD              $30.00
                                                   TOTAL BALANCE NOW DUE            $422.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.70   560.00             $392.00
                                                                    0.70                      $392.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 355
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:           127397
                                                                             Our File No:    7066-05   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Assumption and Rejection of Leases and Contracts

                   TOTAL FEES                                                                $5,068.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $5,068.00

                   NET BALANCE FORWARD                                                        $182.00
                   TOTAL BALANCE NOW DUE                                                     $5,250.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 356
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                     Invoice No.            127397
                                                                                  Reference No.       7066-05 JMR



Greg Milligan
Attn: Gregory S. Milligan




Assumption and Rejection of Leases and Contracts


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          124873      08/06/2020             05                 JMR                    $42.00             $8.40
          126135      09/03/2020             05                 JMR                   $868.00           $173.60
                                     Total Outstanding Balance                                          $182.00
                                     Total Amount Due on this Invoice                                 $5,068.00
                                     Total Balance Now Due                                            $5,250.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $173.60               $8.40              $0.00       $0.00         $182.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 357
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127397
                                                                                    Our File No:     7066-05   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Assumption and Rejection of Leases and Contracts

Balance forward as of invoice dated 09/03/2020                      $876.40
Payments received since last invoice                                $694.40
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                 $182.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 SDL    Call with J. Rudd, E. White and Trustee regarding             2.00 hrs       420 /hr       840.00
                  cure costs related to sale of property (.4); call with
                  E. White and Panache representatives to discuss
                  same and follow up calls and correspondence with
                  E. White regarding same (1.6).
09/02/2020 SDL    Call with J. Rudd, E. White, and Trustee regarding            0.20 hrs       420 /hr        84.00
                  assumption and cure costs call.
09/04/2020 SDL    Call with P. Canon & J. Rudd regarding cure costs             1.10 hrs       420 /hr       462.00
                  and research questions related thereto (.4);
                  correspondence to R. Horton requesting documents
                  to back up cure calculation (.1); review research
                  memo from P. Canon (.2); multiple correspondences
                  with E. White regarding cure cost backup
                  documentation from Panache and review of same
                  (.4).
09/07/2020 JMR    Correspondence with E. White and trustee team                 0.50 hrs       560 /hr       280.00
                  regarding potential cure claims for data room (.2);
                  analysis of S. Lawrence comments on same (.2);
                  correspondence with R. Horton on same (.1)
09/08/2020 JMR    Strategy conferences (2) with Trustee team to                 1.80 hrs       560 /hr     1,008.00
                  advance cure claim calculation and notice for
                  Panache contract (1.1); analysis of reports from E.
                  White on same (.4); revisions to cure claim notice
                  (.3)
09/08/2020 SDL    Draft Notice of Proposed Cure Amounts and                     3.20 hrs       420 /hr     1,344.00
                  circulate (.8); call with J. Rudd, E. White and
                  Trustee regarding cure costs, status, and next steps
                  (.2); call with same group to finalize cure position
                  (.9); revisions to cure notice and finalize (1.1);
                  correspondence with R. Horton regarding cure
                  notice (.1); additional correspondence with E. White
                  and Trustee regarding same (.1).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 358
                                         of 614
                                                                                                     Page               1
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:          127397
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:        09/30/2020
                         correspondence with R. Horton regarding cure
                         notice (.1); additional correspondence with E. White
                         and Trustee regarding same (.1).
09/09/2020   SDL         Call with E. White, J. Rudd and Trustee regarding        0.20 hrs        420 /hr           84.00
                         cure notice, next steps, and negotiations with
                         Panache regarding same.
09/16/2020   SDL         Call with R. Horton and J. Rudd regarding Panache        0.20 hrs        420 /hr           84.00
                         contract.
09/17/2020   SDL         Call with J. Rudd and E. White to discuss Panache        0.20 hrs        420 /hr           84.00
                         cure claim.
09/18/2020   SDL         Call with E. White to discuss Panache cure amount        0.70 hrs        420 /hr          294.00
                         and remaining disputes related thereto.
09/22/2020   SDL         Call with Trustee, J. Rudd and E. White regarding        1.20 hrs        420 /hr          504.00
                         Panache cure claim (.5); draft email to M. Farooq
                         regarding same (.5); additional correspondence
                         regarding same (.2).
             Total fees for this matter                                          11.30 hrs                        5,068.00




BILLING SUMMARY

                                                              TOTAL FEES                 $5,068.00
                                                    TOTAL DISBURSEMENTS                      $0.00

                                             TOTAL CHARGES FOR THIS BILL                 $5,068.00
                                                    NET BALANCE FORWARD                       $182.00
                                                   TOTAL BALANCE NOW DUE                     $5,250.00


       Timekeeper Summary

       Name                                                             Hours         Rate               Amount
       Partner         JMR          Jason M Rudd                          2.30      560.00           $1,288.00
       Associate       SDL          Scott D. Lawrence                     9.00      420.00           $3,780.00
                                                                        11.30                        $5,068.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 359
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:            127398
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $44,507.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $44,507.50

                   NET BALANCE FORWARD                                                        $8,325.20
                   TOTAL BALANCE NOW DUE                                                     $52,832.70




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 360
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       October 7, 2020

                                                                                      Invoice No.          127398.1
                                                                                   Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice          Balance
     Number             Date                 Number              Attorney           Amount            Due
          122448      06/22/2020               04                 JMR                 $3,370.00         $674.00
          123574      07/06/2020               04                 JMR                 $7,966.00        $1,593.20
          124866      08/06/2020               04                 JMR                 $7,938.00        $1,587.60
          126133      09/03/2020               04                 JMR                $22,578.17        $4,470.40
                                      Total Outstanding Balance                                        $8,325.20
                                      Total Amount Due on this Invoice                                $44,507.50
                                      Total Balance Now Due                                           $52,832.70


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00         $4,470.40           $1,587.60        $2,267.20        $0.00        $8,325.20




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 361
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127398
                                                                                    Our File No:     7066-04   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 09/03/2020                     $26,432.97
Payments received since last invoice                               $18,107.77
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $8,325.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 JMD    Review comments to draft asset purchase                       4.10 hrs       515 /hr     2,111.50
                  agreement from Scott Lawrence and Jason Rudd;
                  conference call with Scott Lawrence and Jason
                  Rudd regarding same; revise asset purchase
                  agreement based on feedback from call and based
                  on precedent materials provided by Scott Lawrence;
                  coordinate with Anna Blair regarding purchase price
                  allocation matters in the asset purchase agreement;
                  coordinate with Ryan Goins regarding real estate
                  matters in the asset purchase agreement
09/01/2020 JMR    Portion of trustee team strategy call to advance              1.90 hrs       560 /hr     1,064.00
                  sales process, due diligence and bid procedures
                  implementation (.5); review and revise APA for data
                  room pursuant to bid procedures (.9); analysis
                  conference with J. Dalton and S. Lawrence (.5)
09/01/2020 RAG    Conduct preliminary review of draft Asset Purchase            0.30 hrs       475 /hr       142.50
                  Agreement.
09/01/2020 SDL    Call with J. Rudd, E. White and Trustee to discuss            3.20 hrs       420 /hr     1,344.00
                  progress with APA, potential designation of stalking
                  horse bidder, and conversations with prior title
                  company (.3); review and revise form of asset
                  purchase agreement (.8); call with prior title
                  company representative regarding additional
                  documents (.2); call with J. Dalton and J. Rudd to
                  discuss same (.5); research forms of APA used in
                  other cases and memo to J. Rudd and J. Dalton
                  regarding same (1.4).
09/02/2020 JMD    Coordinate with Ryan Goins and Scott Lawrence                 0.60 hrs       515 /hr       309.00
                  regarding real estate matters in the asset purchase
                  agreement; review Ryan Goins' comments to draft
                  asset purchase agreement
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 362
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      127398
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     09/30/2020
                        agreement; review Ryan Goins' comments to draft
                        asset purchase agreement
09/02/2020 RAG          Call with S. Lawrence regarding case history and          2.70 hrs       475 /hr    1,282.50
                        project time line (0.5); review draft asset purchase
                        agreement (0.5); research regarding bankruptcy
                        treatment of title matters (0.4); revise and edit asset
                        purchase agreement (1.1); call with real estate
                        section leadership regarding real estate strategy for
                        bankruptcy sales process (0.2).
09/02/2020 SDL          Call with J. Rudd, E. White and Trustee to update         1.50 hrs       420 /hr      630.00
                        marketing process (.2); review of documents and
                        correspondence to J. Dalton and R. Goins regarding
                        schedules to APA (.5); call to R. Goins regarding
                        revisions to APA (.5); review revisions (.3).
09/03/2020 JMD          Review and revise asset purchase agreement                1.60 hrs       515 /hr      824.00
                        based on feedback received from Ryan Goins, Anna
                        Blair, and Jason Rudd
09/04/2020 JMR          Analysis of and response to Trustee questions on          1.50 hrs       560 /hr      840.00
                        press coverage of sale and related bidding and
                        marketing issues (.4); extensive revisions to draft
                        from APA (.9); correspondence on access
                        agreement (.2)
09/07/2020 SDL          Review proposed access easement and                       0.20 hrs       420 /hr       84.00
                        correspondence with Trustee regarding same.
09/08/2020 JMD          Review and revise asset purchase agreement                2.10 hrs       515 /hr    1,081.50
                        based on feedback received from Jason Rudd and
                        Greg Milligan
09/08/2020 JMR          Analysis, review and revise form APA for due              2.60 hrs       560 /hr    1,456.00
                        diligence data room (1.8); correspondence with G.
                        Milligan and trustee team on same (.3); follow up
                        revisions and updates on same (.3);
                        correspondence with brokers on same (.2)
09/09/2020 JMR          Analysis of updated vendor and related due                0.80 hrs       560 /hr      448.00
                        diligence documents and approval for data room
                        (0.3); review and revise comments on responses to
                        due diligence and press inquires (0.3);
                        correspondence with Trustee on same (.2)
09/09/2020 SDL          Call with J. Rudd, E. White and Trustee regarding         0.40 hrs       420 /hr      168.00
                        APA, revisions thereto, and follow up
                        correspondence, including regarding property
                        condition report and environmental report.
09/10/2020 SDL          Call and correspondence with Trustee regarding            0.70 hrs       420 /hr      294.00
                        non-disclosure agreement (.2); review of same (.3);
                        call with M. O'Toole regarding CTRMA settlement
                        agreement (.2).
09/14/2020 JMR          Correspondence with D. Rushing (D. White counsel)         1.90 hrs       560 /hr    1,064.00
                        regarding data room access and related (.3);
                        advance related potential bidder and auction
                        preparations (.8); correspondence with trustee team
                        on same (.4); analysis of Panache stipulation on
                        challenge resolution (.2); correspondence with
                        trustee on same (.2)
09/14/2020 SDL          Correspondence, calls, and review of documents            0.50 hrs       420 /hr      210.00
                        related to request from Dan White parties for access
                        to the marketing data room.
09/16/2020 SDL          Correspondence and calls with J. Rudd and B.              0.60 hrs       420 /hr      252.00
                        Ramirez regarding credit bid limitation motion and
                        various service issues related to same (.2); review
                        and revise certificate of service and notice of
                        hearing (.1) call with J. Rudd and N. Nelson
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 363
                                         of 614
                                                                                                    Page           2
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      127398
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     09/30/2020
                                                                                       hrs           /hr
                        Ramirez regarding credit bid limitation motion and
                        various service issues related to same (.2); review
                        and revise certificate of service and notice of
                        hearing (.1) call with J. Rudd and N. Nelson
                        regarding credit bid limitation issues (.3).
09/17/2020 JMR          Conference with D. White counsel and business             3.30 hrs       560 /hr    1,848.00
                        team to advance bidding at auction (.6); analysis of
                        updated and revised stipulations filed in advance of
                        hearing (.3); correspondence with court on hearing
                        reset (.1); appear for hearing on stipulations (1.0);
                        strategy conference with Trustee team on same (.5);
                        conference call with G. Milligan on status of bids
                        and planning to address same (.3); conference call
                        with T. Scannell to advance sale process (.5)
09/17/2020 SDL          Calls and correspondence regarding preparation for        0.50 hrs       420 /hr      210.00
                        hearing to limit credit bid and bid procedures
                        deadlines.
09/18/2020 JMR          Strategy conference with K. Mercer on status of           2.10 hrs       560 /hr    1,176.00
                        stipulations, next steps in case sale process (.3);
                        strategy conference with G. Milligan on same (.3);
                        correspondence with T. Scannell on same (0.2);
                        correspondence with G. Milligan with next steps
                        (0.3); analysis of sale objections from D. White,
                        Scheindler, Panache (.4); strategy conference with
                        G. Milligan and Trustee team on assessment and
                        response to same (0.4); correspondence regarding
                        D. White inquires on information for bid and related
                        requests (.2)
09/19/2020 JMR          Correspondence with D. Williamson responding to           0.70 hrs       560 /hr      392.00
                        questions on bidding and auction and related issues
                        (.4); correspondence with trustee and trustee team
                        on same (.3)
09/20/2020 JMR          Bid and sale conference with D. Williamson                0.60 hrs       560 /hr      336.00
                        regarding advancing D. White bid at auction (.4);
                        correspondence with Trustee team on same (.2)
09/22/2020 JMR          Telephone conference with D. White Canada                 5.10 hrs       560 /hr    2,856.00
                        counsel at Dentons regarding escrow for bid (0.3);
                        correspondence with G. Milligan and Cushman
                        team on same (0.2); telephone conferences (2) with
                        T. Scannell on Credit Bid Deposit and related
                        auction items (.4); coordinate witness and exhibits
                        for stipulation hearing (.6); strategy conference with
                        Trustee team on same (.5); strategy conference with
                        T. Scannell on same (.3); finalize and file stipulation
                        (.5); correspondence with court on same (.3);
                        correspondence with D. Williamson on same (.3);
                        draft outline of G. Milligan direct and cross on
                        stipulation approval (.8); preparation with G. Milligan
                        on same (.4); finalize exhibits for stipulation hearing
                        (.5);
09/22/2020 NBN          Attend strategy call with J. Rudd and client              0.80 hrs       495 /hr      396.00
                        regarding next steps.
09/22/2020 SDL          Call with Trustee, J. Rudd and E. White regarding         0.70 hrs       420 /hr      294.00
                        credit bid escrow stipulation and anticipated
                        opposition from D. White (.4); review and revise
                        hearing outline for same (.3).
09/23/2020 JMR          Correspondence with J. Hillson at Dentons                 4.40 hrs       560 /hr    2,464.00
                        regarding bidder deposit information (.3); strategy
                        conference with T. Scannell to advance sale hearing
                        preparations (.3); strategy conference with R.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 364
                                         of 614
                                                                                                      Page           3
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      127398
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     09/30/2020
                                                                                         hrs           /hr
                        regarding bidder deposit information (.3); strategy
                        conference with T. Scannell to advance sale hearing
                        preparations (.3); strategy conference with R.
                        Horton on same (.3); appear for hearing on
                        stipulation for deposit (1.0); preparation of
                        arguments and response to D. White comments on
                        same (1.2); strategy conference with G. Milligan and
                        trustee team on same (.4); upload order on
                        stipulation approval (.1); correspondence with court
                        on same (.1); correspondence with T. Scannell on
                        deposit of funds per same (.2); conference with
                        potential host for virtual auction(.3); correspondence
                        on same (.2)
09/23/2020 JMR          Conference on auction structure, vendor options             0.70 hrs       560 /hr      392.00
                        and planning (.3); correspndence with vendors and
                        trustee team on same (.4)
09/23/2020 SDL          Correspondence with broker regarding potential              4.50 hrs       420 /hr    1,890.00
                        purchaser inquiries (.2); call with Trustee and J.
                        Rudd regarding credit bid escrow stipulation hearing
                        (.3); additional correspondence with Trustee and
                        broker regarding purchaser inquiries related to form
                        of bids and required information (.9); begin draft of
                        confidentiality agreement in response to potential
                        purchaser inquiry (1.1); correspondence regarding
                        same (.2); draft proposed schedules to asset
                        purchase agreement (1.8).
09/24/2020 JMR          Sale and auction planning conference with Trustee           3.00 hrs       560 /hr    1,680.00
                        team (.5); correspondence on last minute requests
                        for NDAs with potential buyers (.8); correspondence
                        on form sale order (.3); strategy call with Trustee
                        team to advance preparations on sale hearing and
                        process(.5); correspondence on deposit wires (.4);
                        related sale preparations and correspondence (.5)
09/24/2020 SDL          Call with Trustee, J. Rudd and E. White regarding           5.40 hrs       420 /hr    2,268.00
                        sale process and status (,2); revisions to proposed
                        confidentiality agreement with D. White parties (1.3);
                        calls and correspondences with Trustee and J.
                        Rudd regarding same (.8); call with D. Williamson
                        regarding same (.1); additional correspondence with
                        D. Williamson, J. Rudd and Trustee regarding same
                        (.5); correspondence with potential purchasers
                        regarding additional inquiries (.3); begin draft of
                        proposed sale order (2.1); correspondence with J.
                        Rudd and broker regarding preparation for sale
                        hearing (.1).
09/25/2020 JMR          Telephone conference with T. Scannell regarding             5.20 hrs       560 /hr    2,912.00
                        status of bids and addressing credit bid on same
                        (.3); finalize and file withdraw (.2); revisions to draft
                        sale order to advance bid process (.8); extensive
                        correspondence with Cushman, Trustee and bidders
                        regarding last minute due diligence requests and
                        process questions, including insurance, tax
                        assessment and related bid matters (1.3); bidding
                        update calls (2) with G. Milligan (.4); trustee team
                        bid conclusion call (.4); correspondence with
                        T.Scannell on credit bid (.4); telephone conference
                        on same (.2); follow up call with Trustee on same
                        (.3); preparations for next steps in auction and sale
                        process (.9)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 365
                                         of 614
                                                                                                     Page           4
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      127398
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     09/30/2020
                        process (.9)
09/25/2020 SDL          Additional drafting and revisions to proposed sale         3.10 hrs       420 /hr    1,302.00
                        order (2.4); review bid package submitted by D.
                        White (.4); revise notice of withdrawal of credit bid
                        challenge in connection with stipulation (.1); call with
                        Trustee and J. Rudd regarding bids and next steps
                        (.2).
09/26/2020 JMR          Revisions to sale order (.7); correspondence with          2.10 hrs       560 /hr    1,176.00
                        White bidder regarding designation of initial bid,
                        auction process, supplemental financial (.8);
                        analysis of bid procedures to inform same (.2);
                        correspondence with Romspen regarding contract
                        assumption (.2); strategy correspondence with G.
                        Milligan on same (.2)
09/26/2020 SDL          Revisions to sale order and correspondence to J.           2.70 hrs       420 /hr    1,134.00
                        Rudd regarding same.
09/27/2020 JMR          Prepare and serve notice of auction on bidders (.7);       2.20 hrs       560 /hr    1,232.00
                        respond to questions on same (.3); further revision
                        to same order (0.3); correspondence with T.
                        Scannell and W. Roitman (.2); correspondence with
                        auction host regarding attendees and related
                        logistics (0.7)
09/27/2020 NBN          Correspond with counsel to respond to questions            1.50 hrs       495 /hr      742.50
                        raised about case.
09/28/2020 JMR          Correspondence to finalize auction hosting and             2.40 hrs       560 /hr    1,344.00
                        procedures with vendors and bidders (.7);
                        correspondence with 228 Alberta representatives to
                        follow up on topping bid requirements and financial
                        support needed for same (.6); analysis of new bid
                        package from 228 Alberta counsel (.4);
                        correspondence with G. Milligan on same (.2);
                        auction planning correspondence with G. Milligan
                        (.3); follow up correspondence with auction
                        coordination (.2)
09/29/2020 JMR          Outline points and presentation to lead auction,           4.30 hrs       560 /hr    2,408.00
                        including addressing Initial Bid, Minimum Topping
                        Bid, Qualified bidder affirmations and related issues
                        spotting and preparations (1.0); telephone
                        conference and correspondence with 228 Alberta
                        counsel on Zoom instructions (.3); pre-auction
                        conference call with G. Milligan and trustee team to
                        address auction process, planning and finalize
                        decision making (.5); appear for and conduct
                        auction (.9); post-auction next steps strategy call
                        with G. Milligan and trustee team (.5); telephone
                        conference with G. Milligan regarding motion to
                        estimate and sale hearing (.3); post-auction
                        conference with T. Scannell on next steps in sales
                        process (.5); follow up conference call with K.
                        Mercer on same (.3)
09/29/2020 SDL          Preparation for auction, including calls and               2.10 hrs       420 /hr      882.00
                        correspondence related thereto (1.0); dial into and
                        support J. Rudd during auction (.5); follow up call
                        regarding next steps with J. Rudd, Trustee and E.
                        White (.5); correspondence with T. Scannell
                        regarding sale hearing (.1).
09/30/2020 JMR          Analysis of Romspen bid estimation motion and              2.20 hrs       560 /hr    1,232.00
                        White objection to expedited hearing and related
                        court order on same (.5); strategy conference with T.
                        Scannell on same (.3); correspondence on sale
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 366
                                         of 614
                                                                                                  Page               5
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:          127398
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:      09/30/2020
                                                                                     hrs           /hr
                       White objection to expedited hearing and related
                       court order on same (.5); strategy conference with T.
                       Scannell on same (.3); correspondence on sale
                       hearing preparations, including witness and exhibit
                       list (.5); analysis of transcript from auction (.3);
                       review Romspen exhibits (.3); correspondence with
                       Trustee on press iquiries (.3)
09/30/2020 SDL         Begin revisions to sale order to incorporate results     0.80 hrs       420 /hr          336.00
                       of auction.
           Total fees for this matter                                          87.60 hrs                      44,507.50




BILLING SUMMARY

                                                                  TOTAL FEES          $44,507.50
                                                        TOTAL DISBURSEMENTS                $0.00

                                              TOTAL CHARGES FOR THIS BILL             $44,507.50
                                                        NET BALANCE FORWARD            $8,325.20
                                                     TOTAL BALANCE NOW DUE            $52,832.70


       Timekeeper Summary

       Name                                                            Hours        Rate            Amount
       Partner         JMD          Jeffrey M. Dalton                   8.40      515.00          $4,326.00
       Partner         JMR          Jason M Rudd                       47.00      560.00         $26,320.00
       Partner         NBN          Nick B. Nelson                      2.30      495.00          $1,138.50
       Associate       RAG          Ryan A. Goins                       3.00      475.00          $1,425.00
       Associate       SDL          Scott D. Lawrence                  26.90      420.00         $11,298.00
                                                                       87.60                     $44,507.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 367
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:            127399
                                                                             Our File No:     7066-03   JMR
                                                                          Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $5,728.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $5,728.00

                   NET BALANCE FORWARD                                                        $5,134.20
                   TOTAL BALANCE NOW DUE                                                     $10,862.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 368
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       October 7, 2020

                                                                                      Invoice No.          127399.1
                                                                                   Reference No.       7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice          Balance
     Number             Date                 Number              Attorney           Amount            Due
          122449      06/22/2020               03                 JMR                $13,166.00        $2,633.20
          123572      07/06/2020               03                 JMR                 $4,118.50         $823.70
          124863      08/06/2020               03                 JMR                 $1,097.85         $213.20
          126132      09/03/2020               03                 JMR                 $7,320.50        $1,464.10
                                      Total Outstanding Balance                                        $5,134.20
                                      Total Amount Due on this Invoice                                 $5,728.00
                                      Total Balance Now Due                                           $10,862.20


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00         $1,464.10             $213.20        $3,456.90        $0.00        $5,134.20




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 369
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                      Invoice No:            127399
                                                                                    Our File No:     7066-03   JMR
                                                                                 Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 09/03/2020                     $10,990.60
Payments received since last invoice                               $5,856.40
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                $5,134.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/01/2020 NBN    Follow up with Hinshaw regarding status of                    0.30 hrs       495 /hr       148.50
                  document production.
09/02/2020 NBN    Prepare for and attend call with trustee regarding            1.50 hrs       495 /hr       742.50
                  case strategy; multiple emails with Hinshaw
                  regarding status of document production.
09/02/2020 SDL    Call with N. Nelson, J. Rudd, E. White & Trustee              0.40 hrs       420 /hr       168.00
                  regarding status of records requests.
09/03/2020 NBN    Correspond with Hinshaw regarding document                    1.20 hrs       495 /hr       594.00
                  production issues and whether proper notice was
                  provided to interested parties; prepare subpoena.
09/03/2020 SDL    Correspondence to N. Nelson regarding Motion to               1.00 hrs       420 /hr       420.00
                  Compel (.8); call regarding same (.2).
09/04/2020 JMR    Correspondence with R. Horton regarding Panache               0.60 hrs       560 /hr       336.00
                  document requests and production (.3);
                  correspondence with Hinshaw on turnover of files
                  (.3)
09/07/2020 JMR    Correspondence with data vendors and Trustee on               0.30 hrs       560 /hr       168.00
                  turnover of debtors' legal files and response to
                  questions on coordination for review of same (.3)
09/08/2020 NBN    Correspond with R. Horton regarding subpoena to               0.60 hrs       495 /hr       297.00
                  obtain debtor's records and files.
09/21/2020 JMR    Correspondence with D. Williamson regarding                   0.50 hrs       560 /hr       280.00
                  disposition of tenant deposits to advance potential
                  recovery on same (.3); correspondence with G.
                  Milligan on same (.2)
09/28/2020 NBN    Prepare deposition notice to advance collection of            1.20 hrs       495 /hr       594.00
                  debtor's records.
09/29/2020 NBN    Prepare strategy and analysis of legal files on all           1.50 hrs       495 /hr       742.50
                  potential debtor litigation assets.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 370
                                         of 614
                                                                                                Page              1
Greg Milligan as proposed ch 11 trustee of                                               Invoice No:         127399
3443 Zen Garden,Services
For Professional  LP     Rendered                                                 Invoice through:      09/30/2020
                                                                                   hrs           /hr
                       potential debtor litigation assets.
09/30/2020 NBN         Attend calls with client and A. Zarafshani; review     2.50 hrs       495 /hr        1,237.50
                       correspondence regarding analysis and collection of
                       support for estate claim assets and assessment of
                       same.
           Total fees for this matter                                        11.60 hrs                      5,728.00




BILLING SUMMARY

                                                                TOTAL FEES           $5,728.00
                                                      TOTAL DISBURSEMENTS                $0.00

                                             TOTAL CHARGES FOR THIS BILL             $5,728.00
                                                      NET BALANCE FORWARD            $5,134.20
                                                     TOTAL BALANCE NOW DUE          $10,862.20


       Timekeeper Summary

       Name                                                          Hours        Rate            Amount
       Partner         JMR          Jason M Rudd                      1.40      560.00            $784.00
       Partner         NBN          Nick B. Nelson                    8.80      495.00          $4,356.00
       Associate       SDL          Scott D. Lawrence                 1.40      420.00            $588.00
                                                                     11.60                      $5,728.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 371
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                  October 7, 2020
                                                                               Invoice No:           127401
                                                                             Our File No:    7066-21   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                  Matter Summary
RE:    Relief from Stay and Adequate Protection

                   TOTAL FEES                                                                $1,148.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,148.00

                   NET BALANCE FORWARD                                                          $67.20
                   TOTAL BALANCE NOW DUE                                                     $1,215.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 372
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                      Invoice No.            127401
                                                                                   Reference No.       7066-21 JMR



Greg Milligan
Attn: Gregory S. Milligan




Relief from Stay and Adequate Protection


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          123568      07/06/2020             21                 JMR                    $336.00            $67.20
                                     Total Outstanding Balance                                            $67.20
                                     Total Amount Due on this Invoice                                  $1,148.00
                                     Total Balance Now Due                                             $1,215.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days     Total Past Due
                   $0.00           $0.00               $0.00              $67.20       $0.00           $67.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 373
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 October 7, 2020

                                                                                       Invoice No:            127401
                                                                                     Our File No:     7066-21   JMR
                                                                                  Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Relief from Stay and Adequate Protection

Balance forward as of invoice dated 07/06/2020                       $336.00
Payments received since last invoice                                 $268.80
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                     $67.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/03/2020 JMR         Correspondence with Panache regarding Schindler           0.40 hrs       560 /hr       224.00
                       notice and assessment of stay issues (.2);
                       correspondence with S.Lawrence to advance same
                       (.2)
09/03/2020 SDL         Research and review potential stay violation by           2.20 hrs       420 /hr       924.00
                       supplier and possible responses (1.5); memo to J.
                       Rudd regarding same (.7).
           Total fees for this matter                                            2.60 hrs                   1,148.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 374
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         127401
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       09/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,148.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,148.00
                                                    NET BALANCE FORWARD              $67.20
                                                   TOTAL BALANCE NOW DUE        $1,215.20


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.40   560.00             $224.00
       Associate       SDL          Scott D. Lawrence               2.20   420.00             $924.00
                                                                    2.60                   $1,148.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 375
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:            127402
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $2,464.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $2,464.00

                   NET BALANCE FORWARD                                                       $13,550.44
                   TOTAL BALANCE NOW DUE                                                     $16,014.44




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 376
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       October 7, 2020

                                                                                      Invoice No.             127402
                                                                                   Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          122443      06/22/2020               13                 JMR                $23,797.72         $4,759.54
          123578      07/06/2020               13                 JMR                $32,256.00         $6,451.20
          124868      08/06/2020               13                 JMR                 $4,137.00          $827.40
          126138      09/03/2020               13                 JMR                 $7,561.50         $1,512.30
                                      Total Outstanding Balance                                        $13,550.44
                                      Total Amount Due on this Invoice                                  $2,464.00
                                      Total Balance Now Due                                            $16,014.44


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days   Total Past Due
                   $0.00         $1,512.30             $827.40       $11,210.74        $0.00        $13,550.44




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 377
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  October 7, 2020

                                                                                       Invoice No:            127402
                                                                                     Our File No:     7066-13   JMR
                                                                                  Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 09/03/2020                      $19,599.64
Payments received since last invoice                                 $6,049.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $13,550.44

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
09/04/2020 JMR         Correspondence with Trustee professionals in              0.20 hrs       560 /hr       112.00
                       preparations for Aug fee app service under financing
                       order (.2)
09/06/2020 JMR         Finalize, revise and servie August Trustee                0.30 hrs       560 /hr       168.00
                       professional team fee statements per procedures
                       order (0.3)
09/25/2020 JMR         Telephone conferences (2) with potential counsel          1.20 hrs       560 /hr       672.00
                       engagement terms and advancing applicaitons on
                       same (.9); telephone conferences with G. Milligan
                       on strategy regarding same (.3)
09/26/2020 JMR         Correspondence with potental counsel on follow up         0.40 hrs       560 /hr       224.00
                       questions and next steps (.3); correspondence with
                       Trustee on same (.1)
09/27/2020 JMR         Correspondence with potential counsel regarding           0.40 hrs       560 /hr       224.00
                       retention terms (.4)
09/27/2020 JMR         Draft stipulation regarding Escrowed funds and            1.00 hrs       560 /hr       560.00
                       Trustee compensation under 326 (1.0)
09/28/2020 JMR         Finalize Sec. 326 Stipulation with M&M Claimants,         0.90 hrs       560 /hr       504.00
                       Panache and Romspen, including T. Scannell
                       comments to same (.3); correspondence on
                       approval and execution of same (.3); finalize same
                       with Trustee and approve filing (.2)
           Total fees for this matter                                            4.40 hrs                   2,464.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 378
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        127402
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      09/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $2,464.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $2,464.00
                                                    NET BALANCE FORWARD       $13,550.44
                                                   TOTAL BALANCE NOW DUE       $16,014.44


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    4.40   560.00          $2,464.00
                                                                    4.40                   $2,464.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 379
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               October 7, 2020
                                                                               Invoice No:          127830
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                        $29.70
                   TOTAL CHARGES FOR THIS BILL                                                $29.70

                   NET BALANCE FORWARD                                                       $214.50
                   TOTAL BALANCE NOW DUE                                                     $244.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 380
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     October 7, 2020

                                                                                    Invoice No.             127830
                                                                                 Reference No.        7066-01 JMR



Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122435      06/22/2020             01                 JMR                   $972.96           $214.50
                                     Total Outstanding Balance                                          $214.50
                                     Total Amount Due on this Invoice                                    $29.70
                                     Total Balance Now Due                                              $244.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00               $0.00           $214.50        $0.00         $214.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 381
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  October 7, 2020

                                                                                     Invoice No:            127830
                                                                                   Our File No:     7066-01   JMR
                                                                                Billing through:        09/30/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 08/06/2020                      $419.70
Payments received since last invoice                                $205.20
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                 $214.50

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 09/30/2020 Online research                                                                                29.70
                Total disbursements for this matter                                                       $29.70


BILLING SUMMARY

                                                           TOTAL FEES                       $0.00
                                                 TOTAL DISBURSEMENTS                       $29.70

                                        TOTAL CHARGES FOR THIS BILL                        $29.70
                                                 NET BALANCE FORWARD                     $214.50
                                              TOTAL BALANCE NOW DUE                       $244.20




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 382
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:            128946
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $7,378.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $7,378.00

                   NET BALANCE FORWARD                                                       $14,043.24
                   TOTAL BALANCE NOW DUE                                                     $21,421.24




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 383
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128946
                                                                                 Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122443     06/22/2020              13                 JMR                $23,797.72         $4,759.54
          123578     07/06/2020              13                 JMR                $32,256.00         $6,451.20
          124868     08/06/2020              13                 JMR                 $4,137.00          $827.40
          126138     09/03/2020              13                 JMR                 $7,561.50         $1,512.30
          127402     10/07/2020              13                 JMR                 $2,464.00          $492.80
                                     Total Outstanding Balance                                       $14,043.24
                                     Total Amount Due on this Invoice                                 $7,378.00
                                     Total Balance Now Due                                           $21,421.24


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $492.80             $0.00           $1,512.30          $827.40    $11,210.74       $14,043.24




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 384
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                       Invoice No:            128946
                                                                                     Our File No:     7066-13   JMR
                                                                                  Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 10/07/2020                      $16,014.44
Payments received since last invoice                                 $1,971.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $14,043.24

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/07/2020 JMR    Correspondence with trustee professionals to                   0.30 hrs       560 /hr       168.00
                  advance Sept fee statement (.3)
10/14/2020 SDL    Correspondence with T. Irion regarding Sprouse fee             0.10 hrs       420 /hr        42.00
                  application.
10/16/2020 JMR    Draft 326 stipulation regarding closing date                   0.30 hrs       560 /hr       168.00
                  payments to creditors (.2); correspondence on same
                  (.1)
10/21/2020 JMR    Correspondence with trustee team on fee notice                 0.20 hrs       560 /hr       112.00
                  and application issues (.2)
10/21/2020 SDL    Revisions to application for fees for Sprouse.                 1.40 hrs       420 /hr       588.00
10/22/2020 SDL    Additional review and revisions to Sprouse                     0.50 hrs       420 /hr       210.00
                  application.
10/26/2020 SDL    Call with Sprouse representative regarding fee                 1.90 hrs       420 /hr       798.00
                  application and payment (.1); work on analysis of
                  Sprouse invoices and time entries for inclusion in
                  fee application (1.8).
10/27/2020 SDL    Correspondence with E. White regarding application             2.40 hrs       420 /hr     1,008.00
                  for compensation for Harney Partners (.1); revisions
                  to first and final application for compensation for
                  Sprouse (2.3).
10/28/2020 SDL    Review and revise Harney Partners fee application              0.50 hrs       420 /hr       210.00
                  based on comments from E. White.
10/29/2020 SDL    Continue revisions to fee applications for Sprouse             2.40 hrs       420 /hr     1,008.00
                  (.7) and Harney Partners (.9); research form of
                  interim application for Trustee fee (.8).
10/30/2020 SDL    Finalize draft of Harney Partners fee application              5.10 hrs       420 /hr     2,142.00
                  (1.4); analysis, organization and preparation of
                  information for inclusion in Wick Phillips fee
                  application, including calculations of total fees billed,
                  fees remaining unpaid under Fee Procedures Order,
                  categorization and totals of expenses, calculation of
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 385
                                         of 614
                                                                                                        Page                 1
Greg Milligan as proposed ch 11 trustee of                                                       Invoice No:            128946
3443 Zen Garden,Services
For Professional  LP     Rendered                                                         Invoice through:         10/31/2020
                         application, including calculations of total fees billed,
                         fees remaining unpaid under Fee Procedures Order,
                         categorization and totals of expenses, calculation of
                         blended rates, and associated analysis (3.2);
                         revisions to drafts of Wick Phillips fee application
                         (.5).
10/30/2020 SDL                                                                        0.00 hrs       420 /hr              N/C
10/31/2020 SDL           Additional analysis and completion of remaining              2.20 hrs       420 /hr            924.00
                         calculations related to Wick Phillips fee application
                         (1.3); finalize revisions to Wick Phillips fee
                         application (.9).
             Total fees for this matter                                              17.30 hrs                         7,378.00




BILLING SUMMARY

                                                               TOTAL FEES                    $7,378.00
                                                     TOTAL DISBURSEMENTS                         $0.00

                                             TOTAL CHARGES FOR THIS BILL                     $7,378.00
                                                    NET BALANCE FORWARD                     $14,043.24
                                                   TOTAL BALANCE NOW DUE                    $21,421.24


       Timekeeper Summary

       Name                                                                Hours          Rate            Amount
       Partner         JMR          Jason M Rudd                              0.80      560.00            $448.00
       Associate       SDL          Scott D. Lawrence                         0.00        0.00                 $0.00
       Associate       SDL          Scott D. Lawrence                       16.50       420.00          $6,930.00
                                                                            17.30                       $7,378.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 386
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:          128947
                                                                             Our File No:    7066-07   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Budgeting (Case)

                   TOTAL FEES                                                                $112.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $112.00

                   NET BALANCE FORWARD                                                       $108.40
                   TOTAL BALANCE NOW DUE                                                     $220.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 387
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                       Invoice No.            128947
                                                                                    Reference No.       7066-07 JMR



Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)


                                                   Account Statement

     Invoice           Invoice              Matter               Billing            Invoice           Balance
     Number             Date               Number               Attorney            Amount             Due
          122447     06/22/2020              07                  JMR                     $84.00            $16.80
          124860     08/06/2020              07                  JMR                     $66.00            $13.20
          127396     10/07/2020              07                  JMR                    $392.00            $78.40
                                     Total Outstanding Balance                                            $108.40
                                     Total Amount Due on this Invoice                                     $112.00
                                     Total Balance Now Due                                                $220.40


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days     Total Past Due
                $78.40             $0.00                $0.00              $13.20      $16.80         $108.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 388
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                      Invoice No:            128947
                                                                                    Our File No:     7066-07   JMR
                                                                                 Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Budgeting (Case)

Balance forward as of invoice dated 10/07/2020                       $422.00
Payments received since last invoice                                 $313.60
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $108.40

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/08/2020 JMR         Analysis of professional fee budgets verses              0.20 hrs       560 /hr       112.00
                       financing order budgets on same (.2)
           Total fees for this matter                                           0.20 hrs                     112.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 389
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         128947
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $112.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $112.00
                                                    NET BALANCE FORWARD             $108.40
                                                   TOTAL BALANCE NOW DUE            $220.40


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.20   560.00             $112.00
                                                                    0.20                      $112.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 390
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:           128948
                                                                             Our File No:    7066-03   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $2,227.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $2,227.50

                   NET BALANCE FORWARD                                                       $6,279.80
                   TOTAL BALANCE NOW DUE                                                     $8,507.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 391
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128948
                                                                                 Reference No.        7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122449     06/22/2020              03                 JMR                $13,166.00         $2,633.20
          123572     07/06/2020              03                 JMR                 $4,118.50          $823.70
          124863     08/06/2020              03                 JMR                 $1,097.85          $213.20
          126132     09/03/2020              03                 JMR                 $7,320.50         $1,464.10
          127399     10/07/2020              03                 JMR                 $5,728.00         $1,145.60
                                     Total Outstanding Balance                                        $6,279.80
                                     Total Amount Due on this Invoice                                 $2,227.50
                                     Total Balance Now Due                                            $8,507.30


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $1,145.60             $0.00           $1,464.10          $213.20     $3,456.90        $6,279.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 392
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                        Invoice No:            128948
                                                                                      Our File No:     7066-03   JMR
                                                                                   Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 10/07/2020                      $10,862.20
Payments received since last invoice                                 $4,582.40
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $6,279.80

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/12/2020 NBN         Attend call with A. Zarafshani regarding A-1 and           4.50 hrs       495 /hr     2,227.50
                       American; review documents produced by A.
                       Zarafshani.
           Total fees for this matter                                             4.50 hrs                   2,227.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 393
                                         of 614
                                                                                             Page             1
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:        128948
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      10/31/2020

BILLING SUMMARY

                                                                TOTAL FEES        $2,227.50
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $2,227.50
                                                      NET BALANCE FORWARD         $6,279.80
                                                     TOTAL BALANCE NOW DUE        $8,507.30


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Partner         NBN          Nick B. Nelson                    4.50   495.00          $2,227.50
                                                                      4.50                   $2,227.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 394
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:            128949
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $22,521.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $22,521.50

                   NET BALANCE FORWARD                                                       $17,226.70
                   TOTAL BALANCE NOW DUE                                                     $39,748.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 395
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128949
                                                                                 Reference No.        7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122448     06/22/2020              04                 JMR                 $3,370.00          $674.00
          123574     07/06/2020              04                 JMR                 $7,966.00         $1,593.20
          124866     08/06/2020              04                 JMR                 $7,938.00         $1,587.60
          126133     09/03/2020              04                 JMR                $22,578.17         $4,470.40
          127398     10/07/2020              04                 JMR                $44,507.50         $8,901.50
                                     Total Outstanding Balance                                       $17,226.70
                                     Total Amount Due on this Invoice                                $22,521.50
                                     Total Balance Now Due                                           $39,748.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $8,901.50             $0.00           $4,470.40        $1,587.60     $2,267.20       $17,226.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 396
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                       Invoice No:            128949
                                                                                     Our File No:     7066-04   JMR
                                                                                  Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 10/07/2020                      $52,832.70
Payments received since last invoice                                $35,606.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $17,226.70

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/01/2020 JMR    Final analysis and preparations for exhibits for sale          2.50 hrs       560 /hr     1,400.00
                  hearing (1.2); correspondence with G. Milligan on
                  marketing and sale process exhibits (0.3);
                  correspondence with T. Scannell on same (.1);
                  correspondence with D. Rushing on same (.2);
                  analysis of Romspen exhibits (.5); strategy
                  conference with S. Lawrence to prepare
                  declarations regarding sale hearing (.3)
10/01/2020 SDL    Continue revisions to sale order (1.7); review Bid             3.70 hrs       420 /hr     1,554.00
                  Procedures order and draft notice of sale order (.7);
                  call with Trustee and team regarding same (.5);
                  finalize and correspondence with B. Ramirez
                  regarding same (.3); correspondence with Lender's
                  counsel and J. Rudd regarding redline of sale order
                  (.5).
10/02/2020 JMR    Analysis and preparations of exhibits for sale                 1.60 hrs       560 /hr       896.00
                  hearing, including marketing process prove up (.8);
                  coordinate submission and service of same (.3);
                  correspondence with Trustee on same (0.3);
                  coordinate preparation of proffer for trustee's direct
                  (.2)
10/02/2020 SDL    Begin draft of proffer for G. Milligan regarding sale          1.80 hrs       420 /hr       756.00
                  hearing.
10/03/2020 JMR    Revise and comment on draft Milligan declaration in            1.60 hrs       560 /hr       896.00
                  support of sale motion (.5); analysis of D. White
                  exhibit list (.2); correspondence with G. Milligan on
                  same (.1); analysis of K. Mercer comments to Sale
                  Order and approve same (.3); correspondence and
                  research on D. White witnesses (.4);
                  correspondence with T. Scannell on same and
                  exhibits (.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 397
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      128949
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     10/31/2020
                        correspondence with T. Scannell on same and
                        exhibits (.1)
10/03/2020 SDL          Review and revise G. Milligan proffer for sale            1.70 hrs       420 /hr      714.00
                        hearing.
10/05/2020 JMR          Telephone conferences (2) with T. Scannell on sale        5.50 hrs       560 /hr    3,080.00
                        hearing preparations and related issues (.5);
                        correspondence with R. Horton (.1); revise G.
                        Milligan declaration in support of same (3.2);
                        analysis of new objection filed by D. White (.7);
                        correspondence with Trustee and Cushman team
                        on same (.4); hearing preparation call with G.
                        Milligan and Trustee legal team (.6)
10/06/2020 JMR          Analysis of G. Milligan comments to draft                 1.50 hrs       560 /hr      840.00
                        declaration in support of sale motion (0.2); portion of
                        trustee team preparation call to finalize declaration
                        and preparations for sale hearing (.3); revise
                        declaration based on G. Milligan comments (.3);
                        telephone conference with T. Mills (CW) and G.
                        Milligan to finalize declaration (.4); final comments
                        and file G. Milligan declaration (.3)
10/06/2020 JMR          Analysis of declarations filed by White Parties and       6.00 hrs       560 /hr    3,360.00
                        Romspen (.8); telephone conferences (2) with T.
                        Scannell on hearing preparations (.6); conference to
                        prepare G. Milligan for cross examination during
                        sale heating (.5); pretrial conference with D.
                        Williamson, T. Scannell and B. Duke (1.1); revisions
                        to sale order (.4); revisions to claim estimation order
                        (.4); revisions to draft deed from T. Scannell (.4);
                        correspondence with G. Milligan on same (.3);
                        correspondence with T. Scannell on same (.3);
                        prepare for hearing on sale motion and claim
                        estimation motions and related White objections
                        (1.2)
10/06/2020 RAG          Review draft Trustee's Deed, draft Sale Order, and        1.80 hrs       475 /hr      855.00
                        vesting deed (0.6); draft comments to Trustee's
                        Deed (0.4); attention to correspondence regarding
                        Trustee's Deed (0.4); revise and update Trustee's
                        Deed warranties and disclaimers in response to J.
                        Rudd comments (0.4).
10/06/2020 SDL          Support preparation for sale hearing, including           0.80 hrs       420 /hr      336.00
                        review and memo regarding prepetition payments
                        and exhibit handling.
10/07/2020 JMR          Correspondence on final language to resolve sale          4.10 hrs       560 /hr    2,296.00
                        order objection with D. Williamson and T. Scannell
                        (.4); analysis of revised form of order from T.
                        Scannell on same (.3); correspondence with G.
                        Milligan on same (.1); correspondence with Court
                        chambers regarding agreement on form of order
                        (.2); draft and file notice of redlined comments to
                        form sale order (.3); prehearing conference call with
                        G. Milligan on final hearing preparations (.3);
                        prehearing conference call with T. Scannell (.2); final
                        preparation for hearing (.5); appear for and present
                        case at sale hearing (.7); post hearing conference
                        with G. Milligan and trustee team on sale closing
                        and transition (.3); finalize order for upload (.2);
                        correspondence with T. Scannell on same (.2);
                        correspondence and call with G. Milligan on same
                        (.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 398
                                         of 614
                                                                                                      Page           2
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      128949
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     10/31/2020
                         correspondence and call with G. Milligan on same
                         (.2)
10/07/2020   SDL         Calls with J. Rudd, Trustee and E. White to prepare        0.80 hrs       420 /hr      336.00
                         for sale hearing (.3); post-hearing call to discuss
                         next steps regarding sale (.2); draft notice of closing
                         of sale (.3).
10/08/2020   JMR         Strategy conference with T. Scannell regarding             1.20 hrs       560 /hr      672.00
                         closing and transition of property (.3); update call
                         with G. Milligan on same (.3); correspondence on
                         closing prepartions (.4); analysis of sale order on
                         same (.2)
10/09/2020   JMR         Analysis of revised deed from T. Scannell (.3);            0.80 hrs       560 /hr      448.00
                         correspondence with G. Milligan on same (.2);
                         correspondence with T. Mills at Cushman regarding
                         sale closing schedule and related updates and issue
                         (.3)
10/12/2020   JMD         Review and revise drafts of the Chapter 11 Trustee's       5.10 hrs       515 /hr    2,626.50
                         Liquidating Plan and the Disclosure Statement for
                         such plan and provide comments to Jason Rudd
10/13/2020   JMR         Analysis of T. Scannell closing check list and revise      1.60 hrs       560 /hr      896.00
                         same (.3); correspondence on approval of revised
                         deed with G. Milligan and T. Scannell (.3); strategy
                         conference with T. Scannell on same and closing
                         preparations (.3); revise notice of same closing (.2);
                         correspondence with T. Scannell on same (.1);
                         correspondence with G. Milligan regarding Sale
                         Order and closing issues (.3); correspondence with
                         A. Zarafshani on same (.1)
10/15/2020   JMR         Correspondence on sale closing with G. Milligan            0.60 hrs       560 /hr      336.00
                         and T. Scannell (.4); review final deed form for same
                         (.2)
10/16/2020   JMR         Finalize notice of closing of sale per sale order (.1);    0.40 hrs       560 /hr      224.00
                         correspondence with G. Milligan regarding same
                         (.1); review recorded sale documents and file notice
                         of closing (.2)
             Total fees for this matter                                            43.10 hrs                 22,521.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 399
                                         of 614
                                                                                               Page             3
Greg Milligan as proposed ch 11 trustee of                                              Invoice No:        128949
3443 Zen Garden,Services
For Professional  LP     Rendered                                                Invoice through:      10/31/2020

BILLING SUMMARY

                                                                  TOTAL FEES       $22,521.50
                                                        TOTAL DISBURSEMENTS             $0.00

                                              TOTAL CHARGES FOR THIS BILL          $22,521.50
                                                        NET BALANCE FORWARD       $17,226.70
                                                    TOTAL BALANCE NOW DUE          $39,748.20


       Timekeeper Summary

       Name                                                            Hours    Rate             Amount
       Partner         JMD          Jeffrey M. Dalton                   5.10   515.00          $2,626.50
       Partner         JMR          Jason M Rudd                       27.40   560.00         $15,344.00
       Associate       RAG          Ryan A. Goins                       1.80   475.00            $855.00
       Associate       SDL          Scott D. Lawrence                   8.80   420.00          $3,696.00
                                                                       43.10                  $22,521.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 400
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:           128950
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                 $336.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $336.00

                   NET BALANCE FORWARD                                                       $1,830.70
                   TOTAL BALANCE NOW DUE                                                     $2,166.70




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 401
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                      Invoice No.            128950
                                                                                   Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122442     06/22/2020              22                 JMR                  $6,659.50         $1,331.90
          123570     07/06/2020              22                 JMR                   $168.00             $33.60
          124856     08/06/2020              22                 JMR                   $224.00             $44.80
          126127     09/03/2020              22                 JMR                   $168.00             $33.60
          127395     10/07/2020              22                 JMR                  $1,934.00          $386.80
                                     Total Outstanding Balance                                         $1,830.70
                                     Total Amount Due on this Invoice                                    $336.00
                                     Total Balance Now Due                                             $2,166.70


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days     Total Past Due
               $386.80             $0.00              $33.60              $44.80   $1,365.50        $1,830.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 402
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                      Invoice No:            128950
                                                                                    Our File No:     7066-22   JMR
                                                                                 Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 10/07/2020                      $3,377.90
Payments received since last invoice                                $1,547.20
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $1,830.70

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/18/2020 JMR         Review and approve MOR and coordinate filing (.2)        0.20 hrs       560 /hr       112.00
10/19/2020 JMR         Review and analysis of budget variance reporting         0.40 hrs       560 /hr       224.00
                       (.3); correspondence with E. White on same (.1)
           Total fees for this matter                                           0.60 hrs                     336.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 403
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         128950
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $336.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $336.00
                                                    NET BALANCE FORWARD         $1,830.70
                                                   TOTAL BALANCE NOW DUE        $2,166.70


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.60   560.00             $336.00
                                                                    0.60                      $336.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 404
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:           128951
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                 $686.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $686.00

                   NET BALANCE FORWARD                                                        $845.60
                   TOTAL BALANCE NOW DUE                                                     $1,531.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 405
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128951
                                                                                 Reference No.        7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122439      06/22/2020             17                 JMR                 $2,072.00           $414.40
          123573      07/06/2020             17                 JMR                 $1,218.00           $243.60
          124871      08/06/2020             17                 JMR                  $770.00            $154.00
          126139      09/03/2020             17                 JMR                  $168.00             $33.60
                                     Total Outstanding Balance                                          $845.60
                                     Total Amount Due on this Invoice                                   $686.00
                                     Total Balance Now Due                                            $1,531.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00              $33.60          $154.00       $658.00         $845.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 406
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                          Invoice No:            128951
                                                                                        Our File No:     7066-17   JMR
                                                                                     Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 09/03/2020                         $980.00
Payments received since last invoice                                   $134.40
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $845.60

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/15/2020 JMR         Conference call with White Parties' counsel and              0.60 hrs       560 /hr       336.00
                       potential late filed Sentry claim and related case
                       update questions (.6)
10/19/2020 JMR         Conference with White Parties regarding potential            0.40 hrs       560 /hr       224.00
                       claims (.4)
10/28/2020 SDL         Correspondence to representative of Ruiz Testing             0.30 hrs       420 /hr       126.00
                       Services regarding status of bankruptcy case and
                       next steps.
           Total fees for this matter                                               1.30 hrs                     686.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 407
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         128951
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $686.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $686.00
                                                    NET BALANCE FORWARD             $845.60
                                                   TOTAL BALANCE NOW DUE        $1,531.60


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.00   560.00             $560.00
       Associate       SDL          Scott D. Lawrence               0.30   420.00             $126.00
                                                                    1.30                      $686.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 408
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               November 6, 2020
                                                                                Invoice No:           128952
                                                                              Our File No:    7066-08   JMR
                                                                           Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Business Operations

                   TOTAL FEES                                                                 $1,848.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $1,848.00

                   NET BALANCE FORWARD                                                        $3,844.80
                   TOTAL BALANCE NOW DUE                                                      $5,692.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 409
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128952
                                                                                 Reference No.        7066-08 JMR



Greg Milligan
Attn: Gregory S. Milligan




Business Operations


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122446      06/22/2020             08                 JMR                 $5,026.00         $1,005.20
          123575      07/06/2020             08                 JMR                 $6,286.00         $1,257.20
          124861      08/06/2020             08                 JMR                 $5,152.00         $1,030.40
          126136      09/03/2020             08                 JMR                 $2,760.00          $552.00
                                     Total Outstanding Balance                                        $3,844.80
                                     Total Amount Due on this Invoice                                 $1,848.00
                                     Total Balance Now Due                                            $5,692.80


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00             $552.00        $1,030.40     $2,262.40        $3,844.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 410
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                       Invoice No:            128952
                                                                                     Our File No:     7066-08   JMR
                                                                                  Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated 09/03/2020                       $6,052.80
Payments received since last invoice                                 $2,208.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $3,844.80

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/08/2020 JMR         Strategy and operations transitions conference with       1.20 hrs       560 /hr       672.00
                       A. Zarafshani and Panache team, G. Milligan and E.
                       White (.8); coordinate same with T. Scannel(.2);
                       follow up call with G. Milligan on same (.2)
10/09/2020 JMR         Correspondence with T. Scannell regarding                 1.30 hrs       560 /hr       728.00
                       transition of Property and Project operations and
                       planning for same (.2); strategy and transition call
                       with Romspen and Trustee team to advance same
                       (.8); follow up call with G. Milligan on same (.3)
10/13/2020 JMR         Correspondence with G. Milligan and A. Zarafshani         0.40 hrs       560 /hr       224.00
                       regarding insurance and related management
                       issues (.2); analysis of issues on same (.2)
10/15/2020 JMR         Correspondence on Schindler contract (.2);                0.40 hrs       560 /hr       224.00
                       correspondence with A. Zarafshani and Trustee on
                       utilities transfer (.2)
           Total fees for this matter                                            3.30 hrs                   1,848.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 411
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        128952
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,848.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,848.00
                                                    NET BALANCE FORWARD         $3,844.80
                                                   TOTAL BALANCE NOW DUE        $5,692.80


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    3.30   560.00          $1,848.00
                                                                    3.30                   $1,848.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 412
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:           128953
                                                                             Our File No:    7066-10   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                 $168.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $168.00

                   NET BALANCE FORWARD                                                       $1,248.10
                   TOTAL BALANCE NOW DUE                                                     $1,416.10




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 413
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                      Invoice No.            128953
                                                                                   Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122444     06/22/2020              10                 JMR                   $630.00            $126.00
          123581     07/06/2020              10                 JMR                  $1,713.00           $342.60
          124867     08/06/2020              10                 JMR                   $280.00             $56.00
          126140     09/03/2020              10                 JMR                  $1,064.00           $212.80
          127392     10/07/2020              10                 JMR                  $2,735.53           $510.70
                                     Total Outstanding Balance                                         $1,248.10
                                     Total Amount Due on this Invoice                                    $168.00
                                     Total Balance Now Due                                             $1,416.10


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days     Total Past Due
               $510.70             $0.00             $212.80              $56.00     $468.60        $1,248.10




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 414
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                        Invoice No:            128953
                                                                                      Our File No:     7066-10   JMR
                                                                                   Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 10/07/2020                        $3,472.93
Payments received since last invoice                                  $2,224.83
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                   $1,248.10

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/15/2020 SDL         Correspondence to representative of creditor               0.20 hrs       420 /hr        84.00
                       regarding case status.
10/21/2020 SDL         Call with counsel for the Receiver regarding               0.20 hrs       420 /hr        84.00
                       administrative claim.
           Total fees for this matter                                             0.40 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 415
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         128953
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD         $1,248.10
                                                  TOTAL BALANCE NOW DUE         $1,416.10


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.40   420.00             $168.00
                                                                    0.40                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 416
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:            128954
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $59,864.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $59,864.00

                   NET BALANCE FORWARD                                                       $15,939.06
                   TOTAL BALANCE NOW DUE                                                     $75,803.06




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 417
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128954
                                                                                 Reference No.        7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122437     06/22/2020              19                 JMR                 $7,586.50         $1,517.06
          123571     07/06/2020              19                 JMR                 $9,871.00         $1,974.20
          124859     08/06/2020              19                 JMR                $18,111.00         $3,622.20
          126129     09/03/2020              19                 JMR                $10,318.00         $2,063.60
          127390     10/07/2020              19                 JMR                $33,810.00         $6,762.00
                                     Total Outstanding Balance                                       $15,939.06
                                     Total Amount Due on this Invoice                                $59,864.00
                                     Total Balance Now Due                                           $75,803.06


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $6,762.00             $0.00           $2,063.60        $3,622.20     $3,491.26       $15,939.06




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 418
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                       Invoice No:            128954
                                                                                     Our File No:     7066-19   JMR
                                                                                  Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 10/07/2020                      $42,987.06
Payments received since last invoice                                $27,048.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $15,939.06

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/03/2020 JMR    Revisions and comments to draft plan (2.3)                     2.30 hrs       560 /hr     1,288.00
10/05/2020 JMR    Extensive revisions and comments on updated                    2.40 hrs       560 /hr     1,344.00
                  Trustee liquidating plan draft from S. Lawrence
                  (2.3); correspondence with G. Milligan on same (.1)
10/05/2020 SDL    Additional revisions to plan to incorporate Lender             5.80 hrs       420 /hr     2,436.00
                  settlement details including releases, and to
                  incorporate classification and distribution
                  mechanics.
10/06/2020 JMR    Analysis of G. Milligan comments to draft plan (0.4);          2.60 hrs       560 /hr     1,456.00
                  portion of Trustee team call to address plan
                  concepts and comment (.3); further revisions and
                  comments to draft plan (1.3); strategy confernce
                  with R. Horton on same (.3); circulate draft plan to T.
                  Scannell (.3)
10/06/2020 SDL    Continue revisions to plan (3.5); revisions to                 5.60 hrs       420 /hr     2,352.00
                  disclosure statement (2.1).
10/07/2020 JMR    Telephone conference with D. Williamson regarding              1.20 hrs       560 /hr       672.00
                  proposed plan terms and related issues (.5);
                  conference with G. Milligan on same (.3); telephone
                  conference with R. Horton on same (.1); strategy
                  discussion with S. Lawrence on plan and disclosure
                  statemten (.3)
10/07/2020 SDL    Continue work on revisions to disclosure statement.            3.60 hrs       420 /hr     1,512.00
10/08/2020 JMR    Strategy call with S. Lawrence to advance plan and             0.50 hrs       560 /hr       280.00
                  disclosure statement revisions and drafts (.3);
                  correspondence on same (.2)
10/08/2020 SDL    Revisions to disclosure statement.                             8.20 hrs       420 /hr     3,444.00
10/09/2020 JMR    Correspondence with T. Scannell regarding status of            2.90 hrs       560 /hr     1,624.00
                  plan comments (.3); analysis of Romspen
                  comments to draft plan (1.1); revisions and draft
                  inserts to disclosure statement (2.5)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 419
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      128954
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     10/31/2020
                                                                                       hrs           /hr
                        plan comments (.3); analysis of Romspen
                        comments to draft plan (1.1); revisions and draft
                        inserts to disclosure statement (2.5)
10/09/2020 SDL          Finalize draft of disclosure statement (2.5); revisions   8.20 hrs       420 /hr    3,444.00
                        to solicitation procedures motion, ballots, and
                        related documents (5.7).
10/10/2020 JMR          Draft extensive revisions to disclosure statement         3.70 hrs       560 /hr    2,072.00
                        and plan to incorporate settlement with Rompsen,
                        related claim treatments and issues and refinements
                        and insertions (3.4); correspondence with S.
                        Lawerence on same (.3)
10/10/2020 SDL          Additional revisions to disclosure statement.             5.30 hrs       420 /hr    2,226.00
10/11/2020 JMR          Analysis and revisions to draft disclosure statement      6.70 hrs       560 /hr    3,752.00
                        and plan (2.2); drafting conference with G. Milligan,
                        E. White and S. Lawrence regarding revisions and
                        comments to plan and disclosure statement and
                        related concepts and strategies (.8); analysis of
                        claims summary and liquidation assessment to
                        inform plan and DS revisions (.4); extensive
                        revisions to plan and disclosure statement to
                        address Trustee and related comments and add
                        concepts and inserts (3.3)
10/11/2020 SDL          Additional revisions to disclosure statement (1.9); all   4.30 hrs       420 /hr    1,806.00
                        with Trustee, J. Rudd and E. White regarding plan,
                        disclosure statement, and solicitation procedures
                        motion (1.0); draft motion to expedite hearing on
                        solicitation procedures motion (.5); additional review
                        and revisions to plan (.9).
10/12/2020 JMR          Analysis and revisions to draft motion for                4.20 hrs       560 /hr    2,352.00
                        consolidation disclosure statement and plan hearing
                        and provisional DS approval and related solicitation
                        approvals (.8); analysis of revised claims summary
                        and liquidation analysis (.4); strategy, approval and
                        drafting conference with G. Milligan, E. White and S.
                        Lawrence regarding final claims assessment and
                        related revisions and comments to plan and
                        disclosure statement (1.0); update call with T.
                        Scannell on plan and Panache negotiations (.2);
                        final revisions to plan and disclosure statement
                        (1.5); correspondence with G. Milligan on status of
                        Pananche and Rompsen negotiations and next
                        steps (.3)
10/12/2020 SDL          Continue revisions to plan (2.1); call with Trustee, J.   9.50 hrs       420 /hr    3,990.00
                        Rudd and E. White regarding plan, disclosure
                        statement, claims analysis, and solicitation
                        procedures (1.0); revisions to disclosure statement
                        to conform to plan and make additional changes
                        (3.4); revisions to solicitation procedures motion and
                        ballots (1.8); review revisions from J. Dalton to plan
                        and disclosure statement and incorporate to final
                        drafts (1.2).
10/13/2020 JMR          Strategy conference with S. Lawrence on final             1.70 hrs       560 /hr      952.00
                        preparation of plan, disclosure statement and
                        supporting motions (.3); settlement conference with
                        R. Horton on same (.2); assessment of negotiation
                        options with G. Milligan (.3); settlement conference
                        with T. Scannell on same (.3); follow up settlement
                        conference with R. Horton on plan settlement (.2);
                        follow up call with T. Scannell on plan settlement
                        (.2); draft email to G. Milligan with updates on same
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 420
                                         of 614
                                                                                                     Page           2
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      128954
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     10/31/2020
                        conference with R. Horton on plan settlement (.2);
                        follow up call with T. Scannell on plan settlement
                        (.2); draft email to G. Milligan with updates on same
                        (.2)
10/13/2020 SDL          Finalize drafts of: solicitation procedures motion (.7);   3.90 hrs       420 /hr    1,638.00
                        plan (1.3); and disclosure statement (1.7); call with
                        J. Rudd regarding same (.2).
10/14/2020 JMR          Plan negotiation correspondence from A.                    0.70 hrs       560 /hr      392.00
                        Zarafshani, R. Horton, T. Scannell and G. Milligan
                        with updates on same (.5); correspondence with G.
                        Milligna to advance strategy (.2)
10/14/2020 SDL          Multiple correspondences with counsel for Lender,          0.80 hrs       420 /hr      336.00
                        counsel for Panache, Trustee and J. Rudd regarding
                        progress toward confirmable plan.
10/15/2020 JMR          Preparation call with G. Milligan on messaging to          1.60 hrs       560 /hr      896.00
                        Panache and Romspen on plan settlement talks
                        (.3); plan settlement conference with T. Scannell, R.
                        Horton and G. Milligan on breakdown in Panache
                        subordiation terms (.5); follow up call with R. Horton
                        (.3); follow up call with T. Scannell (.2);
                        correspondence with R. Horton and T. Scannell on
                        follow up negotiations (.2); correspondence with G.
                        Milligan on same (.1)
10/16/2020 JMR          Correspondence with T. Scannell and R. Horton              1.50 hrs       560 /hr      840.00
                        regarding Panache plan treatment negotiations and
                        related updates (.3); correspondence with G.
                        Milligan on same and outline of next steps to file
                        plan and hearing request (.3); follow up call with R.
                        Horton on plan treatment for Panache (.2);
                        correspondence with T. Scannel on same (.1);
                        correspondence with G. Milligan on same (.2);
                        correspondence with T. Scannell and R. Horton on
                        timing and status of Panache/Romspen closing (.4)
10/17/2020 JMR          Correspondence with T. Scannell and R. Horton on           0.60 hrs       560 /hr      336.00
                        status of closing on Panache/Romspen plan
                        treatment agreements (.3); correspondence with G.
                        Milligan on same (.3)
10/18/2020 JMR          Follow up correspondence with T. Scannell and R.           3.00 hrs       560 /hr    1,680.00
                        Horton on status of closing on Panache/Romspen
                        plan treatment agreements (.2); analysis of options
                        to advance same (.2); correspondence with G.
                        Milligan on same (.2); final review, updates and
                        revisions to disclosure statement and plan in
                        anticipation of 10/19 filing (2.4)
10/19/2020 JMR          Correspondence with T. Scannell on                         4.10 hrs       560 /hr    2,296.00
                        Romspen/Panache settlement closing status (.3);
                        lead conference call with T. Scannell, R. Horton and
                        G. Milligan (.3); correspondence with G. Milligan
                        and Trustee team on proposed confirmation timeline
                        (.3); correspondence with R. Horton to confirm
                        Panache treatment (.2); follow up correspondence
                        with T. Scannell and R. Horton on executed deal
                        terms (.3); telephone conference with T. Scannell on
                        same (.1); correspondence with UST regarding
                        expedited consideration (.2); correspondence with
                        D. Williamson on same (.2); finalize plan, DS,
                        motion for conditional approval and related filings
                        (2.2)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 421
                                         of 614
                                                                                                     Page           3
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      128954
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     10/31/2020
                        (2.2)
10/19/2020 SDL          Call with J. Rudd and B. Ramirez regarding                 6.10 hrs       420 /hr    2,562.00
                        finalizing plan, disclosure statement, motion for
                        approval of solicitation procedures, and motion to
                        expedite (.2); review, revise and finalize plan (1.5);
                        correspondence with Trustee regarding same (.1);
                        review, revise and finalize disclosure statement
                        (1.9); review revise and finalize solicitation
                        procedures motion (1.2); review and revise motion
                        to expedite (.3); correspondence with B. Ramirez
                        regarding same and revisions to service lists (.5);
                        review Panache and Romspen term sheet regarding
                        plan treatment (.3); correspondence with Court
                        regarding expedited setting request (.1).
10/20/2020 JMR          Correspondence with principal creditor groups              2.30 hrs       560 /hr    1,288.00
                        regarding comments to disclosure statement and
                        plan (.6); correspondence on expedited hearing on
                        same (.3); prepare strategy and outline for hearing
                        (.7); strategy call with S. Lawrence on same (.4);
                        correspondence with trustee team on same (.3)
10/20/2020 SDL          Additional correspondence regarding expedited              1.10 hrs       420 /hr      462.00
                        hearing on solicitation procedures (.1);
                        correspondence regarding drafts of disclosure
                        statement and plan (.1); review and revise
                        supplemental certificates of service (.2); review and
                        revise notice of hearing regarding solicitation
                        procedures motion (.1); correspondences with J.
                        Rudd and B. Ramirez regarding witness and exhibit
                        list for same (.5); review service lists for ballots and
                        correspondence with B. Ramirez regarding same
                        (.1).
10/21/2020 JMR          Strategy conference with Trustee team to prepare           1.40 hrs       560 /hr      784.00
                        for hearing on disclosure statement and plan (.6);
                        strategy conference with T. Scannell on same (.3);
                        correspondence with trustee team on exhibits and
                        demonstratives for hearing (.5)
10/21/2020 SDL          Correspondence with S. Tobin regarding objection           2.20 hrs       420 /hr      924.00
                        to solicitation procedures motion (.1); call with J.
                        Rudd and E. White to prepare for hearing (.4);
                        correspondence regarding exhibits for same (.1);
                        call with counsel for Schindler Elevator regarding
                        solicitation procedures and hearing on same (.4);
                        follow up correspondence to counsel for Schindler
                        (.1); follow up correspondence to J. Rudd regarding
                        same (.2); outline direct examination of Trustee for
                        solicitation procedures hearing (.9);
10/22/2020 JMR          Correspondence with G. Milligan regarding                  0.90 hrs       560 /hr      504.00
                        Panache/Romspen plan settlements and
                        documentation on same (.3); strategy call with S.
                        Lawrence regarding hearing strategy and planning
                        (.4); correspondence on same (.2)
10/22/2020 SDL          Correspondence with J. Rudd and E. White                   4.40 hrs       420 /hr    1,848.00
                        regarding claims exhibits for solicitation procedures
                        hearing (.2); correspondence with B. Ramirez
                        regarding exhibits for hearing (.1); revisions to
                        witness and exhibit list for hearing (.1);
                        correspondence with Trustee regarding exhibits for
                        hearing (.1); correspondence, preparation for, and
                        call with S. Tobin to confer on motion for conditional
                        approval of disclosure statement (.5); revisions to
                        plan, disclosure statement, and solicitation
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 422
                                         of 614
                                                                                                      Page           4
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      128954
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     10/31/2020
                         hearing (.1); correspondence, preparation for, and
                         call with S. Tobin to confer on motion for conditional
                         approval of disclosure statement (.5); revisions to
                         plan, disclosure statement, and solicitation
                         procedures order for post-hearing purposes (1.2);
                         review objection to solicitation procedures motion
                         filed by White parties (.4); correspondence to
                         Trustee regarding same (.4); additional preparation
                         for solicitation procedures motion (1.4).
10/23/2020   JMR         Correspondence with White Parties on comments to           4.60 hrs       560 /hr    2,576.00
                         DS (.3); analysis of same (.2); analysis of
                         arguments, updates and pleadings in advance of
                         hearing (.8); Prehearing preparation call with G.
                         Milligan, S. Lawrence and trustee team (.7); follow
                         up call with G. Milligan on same (.2); preparation
                         call with S. Lawrence (.3); prehearing coordination
                         call with T. Scannell (.3); appear for hearing on DS
                         provisional approval motion (1.3); post-hearing call
                         with T. Scannell (.2); follow up call with S. Lawrence
                         to advance compliance with court ruling and next
                         steps (.3)
10/23/2020   SDL         Continue preparation for hearing on solicitation           3.40 hrs       420 /hr    1,428.00
                         procedures motion (1.1); call with Trustee, J. Rudd
                         and E. White regarding solicitation procedures
                         hearing (.5); attend hearing on solicitation
                         procedures (1.2); follow up calls with J. Rudd and
                         counsel for lender (.3); correspondence with B.
                         Ramirez regarding Court's service instructions for
                         order setting disclosure statement approval hearing
                         (.3).
10/26/2020   SDL         Review and revise certificate of service regarding         0.10 hrs       420 /hr       42.00
                         order setting hearing on approval of disclosure
                         statement.
10/27/2020   JMR         Strategy and update conference with G. Milligan on         0.70 hrs       560 /hr      392.00
                         compliance with court orders on DS and next steps
                         to advance plan confirmation (.4); correspondence
                         with trustee team on same (.3)
10/28/2020   SDL         Revisions to plan and disclosure statement to              1.50 hrs       420 /hr      630.00
                         incorporate comments from Judge at hearing on
                         solicitation procedures motion.
10/29/2020   SDL         Continue revisions to disclosure statement and plan        1.20 hrs       420 /hr      504.00
                         related to Court's comments on same at hearing on
                         solicitation procedures motion.
10/30/2020   JMR         Conference with K. Mercer regarding status of plan         0.90 hrs       560 /hr      504.00
                         treatment for M&M claimants and related plan
                         issues and settlement (.3); correspondence with G.
                         Milligan on same (.4); correspondence with T.
                         Scannell (.2)
             Total fees for this matter                                           125.70 hrs                 59,864.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 423
                                         of 614
                                                                                           Page             5
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        128954
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES       $59,864.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL       $59,864.00
                                                    NET BALANCE FORWARD       $15,939.06
                                                   TOTAL BALANCE NOW DUE       $75,803.06


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                   50.50   560.00         $28,280.00
       Associate       SDL          Scott D. Lawrence              75.20   420.00         $31,584.00
                                                                  125.70                  $59,864.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 424
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:           128955
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                    $0.00
                   TOTAL DISBURSEMENTS                                                       $1,123.44
                   TOTAL CHARGES FOR THIS BILL                                               $1,123.44

                   NET BALANCE FORWARD                                                        $214.50
                   TOTAL BALANCE NOW DUE                                                     $1,337.94




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 425
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                      Invoice No.            128955
                                                                                   Reference No.       7066-01 JMR



Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122435      06/22/2020             01                  JMR                   $972.96           $214.50
                                     Total Outstanding Balance                                           $214.50
                                     Total Amount Due on this Invoice                                  $1,123.44
                                     Total Balance Now Due                                             $1,337.94


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00                $0.00              $0.00     $214.50         $214.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 426
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                      Invoice No:            128955
                                                                                    Our File No:     7066-01   JMR
                                                                                 Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 10/07/2020                      $244.20
Payments received since last invoice                                    $29.70
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $214.50

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 10/20/2020 Inventus - September Hosting                                                                  1,111.04
 10/31/2020 Online research                                                                                  12.40
                Total disbursements for this matter                                                      $1,123.44


BILLING SUMMARY

                                                           TOTAL FEES                        $0.00
                                                 TOTAL DISBURSEMENTS                     $1,123.44

                                        TOTAL CHARGES FOR THIS BILL                      $1,123.44
                                                 NET BALANCE FORWARD                      $214.50
                                              TOTAL BALANCE NOW DUE                      $1,337.94




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 427
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              November 6, 2020
                                                                               Invoice No:            128956
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $1,106.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $1,106.00

                   NET BALANCE FORWARD                                                       $21,391.40
                   TOTAL BALANCE NOW DUE                                                     $22,497.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 428
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                    Invoice No.             128956
                                                                                 Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122441     06/22/2020              15                 JMR                $52,173.50        $10,434.70
          123580     07/06/2020              15                 JMR                $34,250.50         $6,850.10
          124870     08/06/2020              15                 JMR                 $7,387.50         $1,477.50
          126125     09/03/2020              15                 JMR                 $9,171.00         $1,834.20
          127387     10/07/2020              15                 JMR                 $4,843.05           $794.90
                                     Total Outstanding Balance                                       $21,391.40
                                     Total Amount Due on this Invoice                                 $1,106.00
                                     Total Balance Now Due                                           $22,497.40


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $794.90             $0.00           $1,834.20        $1,477.50    $17,284.80       $21,391.40




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 429
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                       Invoice No:            128956
                                                                                     Our File No:     7066-15   JMR
                                                                                  Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 10/07/2020                      $25,439.55
Payments received since last invoice                                 $4,048.15
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $21,391.40

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/14/2020 SDL         Correspondence with Lender regarding financing.           0.10 hrs       420 /hr        42.00
10/16/2020 JMR         Draft 5th Stipulation under Financing Order (.3);         0.40 hrs       560 /hr       224.00
                       correspondence with Trustee on same (.1)
10/17/2020 JMR         Correspondence with T. Scannell on stipulation            0.20 hrs       560 /hr       112.00
                       regard order deadlines (.2)
10/19/2020 JMR         Correspondence with T. Scannell regarding                 0.40 hrs       560 /hr       224.00
                       extension of finance order deadlines (.2); finalize
                       and file stipulation on same (.2)
10/20/2020 JMR         Correspondence on budget variance reporting (0.2)         0.20 hrs       560 /hr       112.00
10/21/2020 JMR         Correspondence with G. Milligan regarding funding         0.70 hrs       560 /hr       392.00
                       update and related financing order analysis (.3);
                       analysis of order on same (.4)
           Total fees for this matter                                            2.00 hrs                   1,106.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 430
                                         of 614
                                                                                           Page               1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:          128956
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:        10/31/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,106.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,106.00
                                                    NET BALANCE FORWARD       $21,391.40
                                                   TOTAL BALANCE NOW DUE       $22,497.40


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    1.90   560.00          $1,064.00
       Associate       SDL          Scott D. Lawrence               0.10   420.00               $42.00
                                                                    2.00                   $1,106.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 431
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               November 6, 2020
                                                                                Invoice No:           128957
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                 $1,468.50
                   TOTAL DISBURSEMENTS                                                        $1,634.14
                   TOTAL CHARGES FOR THIS BILL                                                $3,102.64

                   NET BALANCE FORWARD                                                         $840.50
                   TOTAL BALANCE NOW DUE                                                      $3,943.14




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 432
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                      Invoice No.            128957
                                                                                   Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          122445      06/22/2020             09                 JMR                  $2,688.00           $537.60
          123576      07/06/2020             09                 JMR                   $532.00            $106.40
          124862      08/06/2020             09                 JMR                   $108.00             $21.60
          126137      09/03/2020             09                 JMR                   $512.50             $39.60
          127394      10/07/2020             09                 JMR                   $833.25            $135.30
                                     Total Outstanding Balance                                           $840.50
                                     Total Amount Due on this Invoice                                  $3,102.64
                                     Total Balance Now Due                                             $3,943.14


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days     Total Past Due
               $135.30             $0.00              $39.60              $21.60     $644.00         $840.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 433
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax ID: XX-XXXXXXX

                                                    November 6, 2020

                                                                                           Invoice No:            128957
                                                                                         Our File No:     7066-09   JMR
                                                                                      Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 10/07/2020                           $1,538.45
Payments received since last invoice                                       $697.95
Adjustments since last invoice                                               $0.00
Net Balance Forward                                                        $840.50

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/01/2020 BR          Finalize notice of final sale order; file and serve re        1.10 hrs       165 /hr       181.50
                       same.
10/02/2020 BR          Finalize witness and exhibit list and exhibits; file and      0.90 hrs       165 /hr       148.50
                       serve re same.
10/12/2020 BR          Prepare ballot mailing list.                                  1.60 hrs       165 /hr       264.00
10/19/2020 BR          Finalize fifth stipulation; file re same; file monthly        2.60 hrs       165 /hr       429.00
                       operating report; finalize plan and disclosure
                       statement; file and serve re same.
10/20/2020 BR          Prepare certificates of service; file re same; prepare        1.60 hrs       165 /hr       264.00
                       notice of hearing; file and serve re same; prepare
                       witness and exhibit list for October 23 hearing.
10/22/2020 BR          Finalize witness and exhibit list and exhibits; file re       0.50 hrs       165 /hr        82.50
                       same.
10/26/2020 BR          Finalize certificate of service; file re same and serve       0.60 hrs       165 /hr        99.00
                       order re same.
           Total fees for this matter                                                8.90 hrs                   1,468.50




DISBURSEMENTS
 10/01/2020 Postage. (BR)                                                                                        26.50
 10/01/2020 Copies (BR)                                                                                          95.40
 10/16/2020 Federal Court Reporters of San Antonio - Transcript                                                 501.40
 10/16/2020 Inventus - Binders, tabs & copies                                                                   555.59
 10/17/2020 Special Delivery, Inc. - Process Serving                                                            199.50
 10/19/2020 Postage. (BR)                                                                                        35.75
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 434
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         128957
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      10/31/2020
 10/19/2020     Copies (BR)                                                                             121.00
 10/20/2020     Postage. (BR)                                                                            27.50
 10/20/2020     Copies (BR)                                                                              22.00
 10/26/2020     Postage. (BR)                                                                            27.50
 10/26/2020     Copies (BR)                                                                              22.00
                Total disbursements for this matter                                                $1,634.14


BILLING SUMMARY

                                                               TOTAL FEES        $1,468.50
                                                     TOTAL DISBURSEMENTS         $1,634.14

                                             TOTAL CHARGES FOR THIS BILL         $3,102.64
                                                     NET BALANCE FORWARD             $840.50
                                                 TOTAL BALANCE NOW DUE           $3,943.14


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   8.90   165.00          $1,468.50
       Assistant
                                                                     8.90                   $1,468.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 435
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                November 6, 2020
                                                                               Invoice No:            128958
                                                                             Our File No:     7066-16   JMR
                                                                          Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:    Litigation: Contested Matters and Adversary
       Proceedings

                   TOTAL FEES                                                                $10,456.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $10,456.00

                   NET BALANCE FORWARD                                                         $426.10
                   TOTAL BALANCE NOW DUE                                                     $10,882.10




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 436
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     November 6, 2020

                                                                                     Invoice No.            128958
                                                                                  Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          122440     06/22/2020              16                 JMR                  $168.00             $33.60
          123566     07/06/2020              16                 JMR                  $504.00            $100.80
          126128     09/03/2020              16                 JMR                  $294.00             $58.80
          127389     10/07/2020              16                 JMR                 $1,164.50           $232.90
                                     Total Outstanding Balance                                          $426.10
                                     Total Amount Due on this Invoice                                $10,456.00
                                     Total Balance Now Due                                           $10,882.10


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $232.90             $0.00              $58.80              $0.00     $134.40         $426.10




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 437
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 November 6, 2020

                                                                                      Invoice No:            128958
                                                                                    Our File No:     7066-16   JMR
                                                                                 Billing through:        10/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 10/07/2020                      $1,357.70
Payments received since last invoice                                 $931.60
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $426.10

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
10/02/2020 JMR    Strategy conference with N. Nelson to advance                 0.70 hrs       560 /hr       392.00
                  investigation of A-1 recovery claims (.3); analysis of
                  documents received to date to inform same (.4)
10/02/2020 NBN    Correspond with R. Horton and A. Zarafshani                   0.40 hrs       495 /hr       198.00
                  regarding Structures report.
10/03/2020 NBN    Review docket to determine identity of witnesses              0.70 hrs       495 /hr       346.50
                  designate by Dan White; conduct search of
                  documents provided by Hinshaw for reference to
                  these individuals; correspond with J. Rudd
                  regarding same.
10/05/2020 NBN    Correspond with L. Randolph at Hinshaw regarding              1.80 hrs       495 /hr       891.00
                  documents related to A-1 Engineering dispute;
                  review documents provided by client; search
                  documents previously produced by Hinshaw for
                  information relevant to engineering dispute.
10/07/2020 NBN    Correspond with Hinshaw regarding documents                   0.90 hrs       495 /hr       445.50
                  related to A-1 Engineering dispute; coordinate
                  accessing documents; prepare for and attend call
                  with Hinshaw regarding same.
10/09/2020 NBN    Correspond with Hinshaw to obtain documents                   1.80 hrs       495 /hr       891.00
                  regarding A-1 Engineering project; review
                  documents provided; review documents produced
                  by Hinshaw previously and documents produced by
                  A. Zarafshani.
10/12/2020 JMR    Conference with A. Zarafshani and R. Horton                   0.60 hrs       560 /hr       336.00
                  regarding background and assessment of A-1 and
                  North American causes of actions and supporting
                  information for same (.4); follow up call with G.
                  Milligan on same (.1); correspondence with N.
                  Nelson (.1)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 438
                                         of 614
                                                                                                  Page                1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:           128958
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:       10/31/2020
                         Nelson (.1)
10/16/2020   NBN         Review documents produced by A. Zarafshani;            2.50 hrs       495 /hr          1,237.50
                         prepare summary of most relevant documents.
10/18/2020   NBN         Review documents produced by A. Zarafshani;            1.50 hrs       495 /hr           742.50
                         prepare summary of most relevant documents;
                         prepare summary and analysis of same for client.
10/19/2020   NBN         Review documents produced by A. Zarafshani;            7.10 hrs       495 /hr          3,514.50
                         review documents produced by Hinshaw; prepare
                         analysis of same.
10/20/2020   JMR         Anlaysis of A-1 litigaiton claim assessment (.3);      0.40 hrs       560 /hr           224.00
                         correspondence with N. Nelson on same (.1)
10/20/2020   NBN         Finalize analysis of A-1 Engineering and North         2.50 hrs       495 /hr          1,237.50
                         American claims; review documents and case law;
                         prepare summary of admissions related to
                         Romspen; correspond with client regarding same.
             Total fees for this matter                                        20.90 hrs                       10,456.00




BILLING SUMMARY

                                                                TOTAL FEES            $10,456.00
                                                      TOTAL DISBURSEMENTS                  $0.00

                                             TOTAL CHARGES FOR THIS BILL              $10,456.00
                                                      NET BALANCE FORWARD                  $426.10
                                                     TOTAL BALANCE NOW DUE            $10,882.10


       Timekeeper Summary

       Name                                                           Hours         Rate             Amount
       Partner         JMR          Jason M Rudd                        1.70      560.00             $952.00
       Partner         NBN          Nick B. Nelson                     19.20      495.00          $9,504.00
                                                                       20.90                     $10,456.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 439
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:           130173
                                                                             Our File No:    7066-03   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                 $896.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $896.00

                   NET BALANCE FORWARD                                                       $6,725.30
                   TOTAL BALANCE NOW DUE                                                     $7,621.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 440
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       December 3, 2020

                                                                                       Invoice No.             130173
                                                                                    Reference No.        7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                     Account Statement

     Invoice           Invoice                Matter               Billing           Invoice           Balance
     Number             Date                 Number               Attorney           Amount             Due
          122449     06/22/2020                03                  JMR                $13,166.00         $2,633.20
          123572     07/06/2020                03                  JMR                 $4,118.50          $823.70
          124863     08/06/2020                03                  JMR                 $1,097.85          $213.20
          126132     09/03/2020                03                  JMR                 $7,320.50         $1,464.10
          127399     10/07/2020                03                  JMR                 $5,728.00         $1,145.60
          128948     11/06/2020                03                  JMR                 $2,227.50          $445.50
                                      Total Outstanding Balance                                          $6,725.30
                                      Total Amount Due on this Invoice                                     $896.00
                                      Total Balance Now Due                                              $7,621.30


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days      91-120 Days Over 120 Days    Total Past Due
               $445.50           $1,145.60                $0.00        $1,677.30     $3,456.90        $6,725.30




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 441
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                          Invoice No:            130173
                                                                                        Our File No:     7066-03   JMR
                                                                                     Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 11/06/2020                       $8,507.30
Payments received since last invoice                                 $1,782.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $6,725.30

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/05/2020 JMR         Analysis of collected data, document, schedules              1.60 hrs       560 /hr       896.00
                       and related communications regarding all potential
                       remaining assets and litigation claims to inform
                       recovery and preservation options on same (1.6)
           Total fees for this matter                                               1.60 hrs                     896.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 442
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         130173
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $896.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $896.00
                                                    NET BALANCE FORWARD         $6,725.30
                                                   TOTAL BALANCE NOW DUE        $7,621.30


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.60   560.00             $896.00
                                                                    1.60                      $896.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 443
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:            130174
                                                                             Our File No:     7066-04   JMR
                                                                          Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                  $448.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $448.00

                   NET BALANCE FORWARD                                                       $21,731.00
                   TOTAL BALANCE NOW DUE                                                     $22,179.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 444
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       December 3, 2020

                                                                                       Invoice No.             130174
                                                                                    Reference No.        7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                     Account Statement

     Invoice           Invoice                Matter               Billing           Invoice           Balance
     Number             Date                 Number               Attorney           Amount             Due
          122448     06/22/2020                04                  JMR                 $3,370.00          $674.00
          123574     07/06/2020                04                  JMR                 $7,966.00         $1,593.20
          124866     08/06/2020                04                  JMR                 $7,938.00         $1,587.60
          126133     09/03/2020                04                  JMR                $22,578.17         $4,470.40
          127398     10/07/2020                04                  JMR                $44,507.50         $8,901.50
          128949     11/06/2020                04                  JMR                $22,521.50         $4,504.30
                                      Total Outstanding Balance                                         $21,731.00
                                      Total Amount Due on this Invoice                                     $448.00
                                      Total Balance Now Due                                             $22,179.00


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days      91-120 Days Over 120 Days    Total Past Due
             $4,504.30           $8,901.50                $0.00        $6,058.00     $2,267.20       $21,731.00




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 445
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                           Invoice No:            130174
                                                                                         Our File No:     7066-04   JMR
                                                                                      Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 11/06/2020                       $39,748.20
Payments received since last invoice                                 $18,017.20
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                  $21,731.00

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/02/2020 JMR         Correspondence on auction results questions from              0.80 hrs       560 /hr       448.00
                       creditors (.3); attention to final auction and sale
                       conclusion and follow up items (.5)
           Total fees for this matter                                                0.80 hrs                     448.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 446
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         130174
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $448.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $448.00
                                                    NET BALANCE FORWARD       $21,731.00
                                                   TOTAL BALANCE NOW DUE       $22,179.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.80   560.00             $448.00
                                                                    0.80                      $448.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 447
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:            130175
                                                                             Our File No:     7066-10   JMR
                                                                          Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $29,627.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $29,627.50

                   NET BALANCE FORWARD                                                        $1,281.70
                   TOTAL BALANCE NOW DUE                                                     $30,909.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 448
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                     Invoice No.            130175
                                                                                  Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice          Balance
     Number             Date               Number               Attorney           Amount            Due
          122444     06/22/2020              10                  JMR                  $630.00           $126.00
          123581     07/06/2020              10                  JMR                 $1,713.00          $342.60
          124867     08/06/2020              10                  JMR                  $280.00            $56.00
          126140     09/03/2020              10                  JMR                 $1,064.00          $212.80
          127392     10/07/2020              10                  JMR                 $2,735.53          $510.70
          128953     11/06/2020              10                  JMR                  $168.00            $33.60
                                     Total Outstanding Balance                                        $1,281.70
                                     Total Amount Due on this Invoice                                $29,627.50
                                     Total Balance Now Due                                           $30,909.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days   Total Past Due
                $33.60           $510.70                $0.00          $268.80      $468.60        $1,281.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 449
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                      Invoice No:            130175
                                                                                    Our File No:     7066-10   JMR
                                                                                 Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 11/06/2020                      $1,416.10
Payments received since last invoice                                 $134.40
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                 $1,281.70

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/04/2020 JMR    Correspondence to advance payment of Receiver                 0.40 hrs       560 /hr       224.00
                  allowed admin claim with counsel and Trustee (.4).
11/04/2020 JMR    Draft NDA for exchanging Panache claim settlement             1.10 hrs       560 /hr       616.00
                  information (.9); correspondence with G. Milligan on
                  same (.2)
11/04/2020 JMR    Analysis of large claims to inform allowance ranges           1.60 hrs       560 /hr       896.00
                  (.6); correspondence with trustee team on same
                  (.2); analysis of Symmtry claim information and
                  research prior records on same (.8)
11/05/2020 JMR    Correspondence with T. Scannell and R. Horton                 0.30 hrs       560 /hr       168.00
                  regarding NDA for exchanging Panache claim
                  settlement information (.3)
11/07/2020 JMR    Conference call with potential White counsel on               1.10 hrs       560 /hr       616.00
                  status of claims and case (.3); correspondence with
                  G. Milligan on same (.3); outline options to deal with
                  same (.5)
11/10/2020 JMR    Correspondence with K. Mercer regarding                       3.00 hrs       560 /hr     1,680.00
                  settlement of M&M claims with Rompsen (.2);
                  telephone conference with K. Mercer on same (.3)
                  Analysis of draft judgment and orders on same (.4);
                  analysis of related complaint to inform same and
                  assess impact on estate claims, plan and Rompsen
                  settlement (.4); draft email memo to G. Milligan with
                  analysis and recommendations (.4);
                  correspondence with R. Horton on same (.1);
                  correspondence with T. Scannell on same (.2);
                  follow up correspondence with G. Milligan (.2);
                  analysis of information supporting Symmetry claim
                  (.5); draft follow up request to B.Duke on same (.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 450
                                         of 614
                                                                                                  Page           1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:      130175
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:     11/30/2020
11/11/2020 JMR          Correspondence with K. Mercer and court regarding       1.30 hrs       560 /hr      728.00
                        settlement on M&M adversary and related issue
                        (.3); corresondence with court on same (.2);
                        strategy conference with K. Mercer on final
                        settlement issues (.3); correspondence with G.
                        Milligan on same (.2); telephone conference with G.
                        Milligan on same (.3)
11/11/2020 SDL          Begin preparation of objections to putative Class 5     0.80 hrs       420 /hr      336.00
                        claims.
11/12/2020 SDL          Continue drafting objections to Class 5 claims.         1.40 hrs       420 /hr      588.00
11/13/2020 JMR          Correspondence with S. Lawrence regarding               1.90 hrs       560 /hr    1,064.00
                        objections to secured claims and strategy on same
                        (.5); outline issues to address in same (.5); review
                        and inital comments on drafts of same (.9)
11/13/2020 SDL          Review schedules and proofs of claim to prepare         7.90 hrs       420 /hr    3,318.00
                        factual information for inclusion in objections to
                        Class 5 claims (.7); review sale order, stipulations,
                        and other documents relevant to argument in
                        support of objections to Class 5 claims (.8);
                        research forms for objection to secured claim (.6);
                        research legal standard for determining valuation of
                        secured claim in a claim objection (1.3); review
                        service of relevant documents for inclusion in
                        objections (.7); continue drafting and revising form
                        objection to claim (3.1); draft proposed order
                        granting same (.8); draft declaration in support of
                        same (.9).
11/16/2020 JMR          Extensive analysis and comment on draft objections      3.40 hrs       560 /hr    1,904.00
                        to secured claims and related Class 5 issues (1.8);
                        correspondence with trustee on same (.4); analysis
                        of additional information on Symmetry request for
                        late claim (.6); analysis of revised claim and class
                        information (.6)
11/16/2020 SDL          Call with Trustee, E. White, and J. Rudd regarding      0.50 hrs       420 /hr      210.00
                        objections to claims.
11/17/2020 JMR          Analysis of updated filings and orders in advance of    1.50 hrs       560 /hr      840.00
                        hearing on M&M adversary against Romspen and
                        related settlements (.5); appear for hearing on same
                        (.6); draft email update to G. Milligan on same and
                        related next steps (.4)
11/18/2020 JMR          Analysis of judgment and registry funds release         1.70 hrs       560 /hr      952.00
                        from M&M adversary (.3); correspondence with G.
                        Milligan on same (.3); telephone conference with
                        WDTX court finance administrator to advance
                        payment of funds to the trustee per orders (.4);
                        research and draft memo email to G. Milligan with
                        instructions for same (.7)
11/18/2020 JMR          Telephone conference with B. Emerson (Schindler         1.30 hrs       560 /hr      728.00
                        counsel) regarding sale of collateral and impact on
                        claim (.3); analysis of claim documents to advance
                        resolution of same (.7); respond to questions from
                        G. Milligan on same (.3)
11/19/2020 JMR          Correspondence with K. Mercer on registry funds         0.70 hrs       560 /hr      392.00
                        release (.2); review G. Milligan drafts on same (.3);
                        correspondence with G. Milligan on same (.2)
11/19/2020 SDL          Revisions to form of objection to secured claims.       1.30 hrs       420 /hr      546.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 451
                                         of 614
                                                                                                     Page           2
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      130175
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     11/30/2020
11/20/2020 JMR          Correspondence on advancing objections to claims           1.00 hrs       560 /hr      560.00
                        and analysis supporting same (0.8); portion of
                        trustee team call on same (.2)
11/20/2020 JMR          Telephone conference with D. White counsel B.              1.70 hrs       560 /hr      952.00
                        Duke regarding Symmetry claim support (.2);
                        analysis of information on same (.5);
                        correspondence on same (.4); call with trustee on
                        same (.3); correspondence on Panche questions on
                        claim issues (.3)
11/20/2020 SDL          Draft and revise objection to secured claim of Roca       10.10 hrs       420 /hr    4,242.00
                        with proposed order and declaration in support
                        (1.4); review service of documents on Roca, Roca
                        service addresses, and related documents to draft
                        portions of Roca secured claim objection (.4); call
                        with Trustee, E. White, and J. Rudd regarding
                        claims objections (.2); revisions to form secured
                        claim objection (.6); draft and revise objection to
                        secured claim of H&H Crane with proposed order
                        and declaration in support (1.1); draft and revise
                        objection to secured claim of Lone Star Materials
                        with proposed order and declaration in support (.9);
                        draft and revise objection to secured claim of
                        Dealer's Electrical Supply Company with proposed
                        order and declaration in support (.9); draft and
                        revise objection to secured claim of Ram Tool
                        Supply with proposed order and declaration in
                        support (.8); draft and revise objection to secured
                        claim of Wembley Metal Buildings with proposed
                        order and declaration in support (1.0); draft and
                        revise objection to secured claim of Schindler
                        Elevator with proposed order and declaration in
                        support (1.4); draft and revise objection to secured
                        claim of Hinshaw with proposed order and
                        declaration in support (.9); draft and revise objection
                        to secured claim of Trane with proposed order and
                        declaration in support (.5).
11/22/2020 JMR          Analysis and review of draft objections, orders and        3.30 hrs       560 /hr    1,848.00
                        declarations regarding Lone Star, Dealers, Ram,
                        Schindler, Roca, H&H, Trane, Hinshaw, Wembly,
                        and related claim (3.3)
11/23/2020 BR           Finalize claim objections.                                 0.70 hrs       165 /hr      115.50
11/23/2020 JMR          Analysis of Romspen claim assessment to inform             0.80 hrs       560 /hr      448.00
                        disclosure statement on same (.5); correspondence
                        with trustee and E. White on same (.3)
11/23/2020 SDL          Call with J. Rudd regarding revisions to objections        2.30 hrs       420 /hr      966.00
                        to secured claims (.2); correspondence to B.
                        Ramirez regarding same (.1); revisions to objections
                        to secured claims of Ram Tool, H&H Crane, Roca,
                        and Lone Star to finalize same (1.2); revisions to
                        objection to claims of Dealers Electric (.5); call with
                        Trustee, E. White, and J. Rudd regarding same (.4).
11/24/2020 JMR          Analysis of Symmetry claim documents from B.               1.20 hrs       560 /hr      672.00
                        Duke and A. Zarafshani (.9); correspondence with
                        B. Duke on same (.3)
11/24/2020 SDL          Finalize objection to Roca claim (.3); finalize            2.70 hrs       420 /hr    1,134.00
                        objection to Dealer's claim (.3); finalize objection to
                        H&H claim (.3); finalize objection to Lone Star claim
                        (.3); finalize objection to Ram Tool claim (.3); call
                        and correspondences with assistant regarding same
                        (.4); draft and finalize supplemental certificates of
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 452
                                         of 614
                                                                                                    Page           3
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      130175
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     11/30/2020
                         (.3); finalize objection to Ram Tool claim (.3); call
                         and correspondences with assistant regarding same
                         (.4); draft and finalize supplemental certificates of
                         service regarding Roca, Dealer's and Lone Star
                         objections (.4); call and correspondence with and
                         regarding Dealer's Electric objection (.4).
11/25/2020   JMR         Correspondence on Trane secured claims (.2);             1.00 hrs       560 /hr      560.00
                         Analysis of new information from A. Zarafshani
                         regarding Symmetry claim and related White Party
                         transactions (.6); correspondence on same (.2)
11/28/2020   JMR         Review updated claims analysis to advance                1.10 hrs       560 /hr      616.00
                         objections and inform disclosure statement hearing
                         (1.1)
11/30/2020   JMR         Telephone conference with Trane counsel regarding        1.10 hrs       560 /hr      616.00
                         status of claim (.3); telephone conference with
                         Schindler counsel on resolution of claim (.2);
                         correspondence with Hinshaw on same (.3);
                         correspondence with trustee with update (.2);
                         correspondence on resolution of Dealers supply
                         claim (.1)
11/30/2020   SDL         Revisions to claims objections regarding Schindler,      2.60 hrs       420 /hr    1,092.00
                         Wembley, Hinshaw and Trane claims (1.8); draft
                         proposed order resolving Schindler claim objection
                         and modifying stay to permit sale (.8).
             Total fees for this matter                                          60.80 hrs                 29,627.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 453
                                         of 614
                                                                                            Page             4
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        130175
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      11/30/2020

BILLING SUMMARY

                                                               TOTAL FEES       $29,627.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $29,627.50
                                                     NET BALANCE FORWARD         $1,281.70
                                                   TOTAL BALANCE NOW DUE        $30,909.20


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   0.70   165.00            $115.50
       Assistant
       Partner         JMR          Jason M Rudd                    30.50   560.00         $17,080.00
       Associate       SDL          Scott D. Lawrence               29.60   420.00         $12,432.00
                                                                    60.80                  $29,627.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 454
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:            130176
                                                                             Our File No:     7066-15   JMR
                                                                          Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $2,968.00
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $2,968.00

                   NET BALANCE FORWARD                                                       $21,612.60
                   TOTAL BALANCE NOW DUE                                                     $24,580.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 455
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                     Invoice No.             130176
                                                                                  Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122441     06/22/2020              15                  JMR                $52,173.50        $10,434.70
          123580     07/06/2020              15                  JMR                $34,250.50         $6,850.10
          124870     08/06/2020              15                  JMR                 $7,387.50         $1,477.50
          126125     09/03/2020              15                  JMR                 $9,171.00         $1,834.20
          127387     10/07/2020              15                  JMR                 $4,843.05           $794.90
          128956     11/06/2020              15                  JMR                 $1,106.00           $221.20
                                     Total Outstanding Balance                                        $21,612.60
                                     Total Amount Due on this Invoice                                  $2,968.00
                                     Total Balance Now Due                                            $24,580.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
               $221.20           $794.90                $0.00        $3,311.70    $17,284.80       $21,612.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 456
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax ID: XX-XXXXXXX

                                                    December 3, 2020

                                                                                           Invoice No:            130176
                                                                                         Our File No:     7066-15   JMR
                                                                                      Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 11/06/2020                          $22,497.40
Payments received since last invoice                                       $884.80
Adjustments since last invoice                                               $0.00
Net Balance Forward                                                     $21,612.60

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/17/2020 JMR         Analysis of budget update from E. White (.4);                 1.10 hrs       560 /hr       616.00
                       analysis of final financing order on same (.4);
                       correspondence with trustee team on same (.3)
11/18/2020 JMR         Analysis of updated cash collateral accounting and            0.90 hrs       560 /hr       504.00
                       budgeting (.6); correspondence with E. White and
                       G. Milligan on same (.3)
11/18/2020 JMR         Analysis of post-petition financing calculations (.4);        1.10 hrs       560 /hr       616.00
                       correspondence with G. Miligan and E. White on
                       same (.3); correspondence with T. Scannell on
                       same (.4)
11/19/2020 JMR         Analysis of Rompsen post-petition loan payoff from            1.20 hrs       560 /hr       672.00
                       T. Scannell and supporting documents (.5);
                       correspondence with T. Scannell (.3);
                       correspondence with E. White and G. Milligan on
                       same (.4)
11/20/2020 JMR         Correspondence with Trustee team regarding post               1.00 hrs       560 /hr       560.00
                       petition loan calculation (.3); analysis of calculations
                       and documents on same (.7)
           Total fees for this matter                                                5.30 hrs                   2,968.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 457
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        130176
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $2,968.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $2,968.00
                                                    NET BALANCE FORWARD       $21,612.60
                                                   TOTAL BALANCE NOW DUE       $24,580.60


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                    5.30   560.00          $2,968.00
                                                                    5.30                   $2,968.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 458
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                December 3, 2020
                                                                               Invoice No:           130177
                                                                             Our File No:    7066-16   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:    Litigation: Contested Matters and Adversary
       Proceedings

                   TOTAL FEES                                                                $5,754.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $5,754.00

                   NET BALANCE FORWARD                                                       $2,517.30
                   TOTAL BALANCE NOW DUE                                                     $8,271.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 459
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                       Invoice No.            130177
                                                                                    Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                   Account Statement

     Invoice           Invoice              Matter               Billing            Invoice           Balance
     Number             Date               Number               Attorney            Amount             Due
          122440     06/22/2020              16                  JMR                    $168.00            $33.60
          123566     07/06/2020              16                  JMR                    $504.00          $100.80
          126128     09/03/2020              16                  JMR                    $294.00            $58.80
          127389     10/07/2020              16                  JMR                  $1,164.50          $232.90
          128958     11/06/2020              16                  JMR                 $10,456.00         $2,091.20
                                     Total Outstanding Balance                                          $2,517.30
                                     Total Amount Due on this Invoice                                   $5,754.00
                                     Total Balance Now Due                                              $8,271.30


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days     Total Past Due
             $2,091.20           $232.90                $0.00              $58.80     $134.40        $2,517.30




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 460
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                       Invoice No:            130177
                                                                                     Our File No:     7066-16   JMR
                                                                                  Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 11/06/2020                      $10,882.10
Payments received since last invoice                                $8,364.80
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $2,517.30

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/16/2020 JMR    Portion of trustee team call with N. Nelson to                 1.30 hrs       560 /hr       728.00
                  address A1/North America claim and related issues
                  (.4); analysis of documents and memo from N.
                  Nelson on same (.6); correspondence with N.
                  Nelson and Trustee on same (.3)
11/16/2020 NBN    Prepare for and attend call with client regarding              1.30 hrs       495 /hr       643.50
                  strategy for sale of certain claims; review
                  documents produced by A. Zarafshani; correspond
                  with counsel for A. Zarafshani.
11/16/2020 SDL    Call with Trustee, N. Nelson, J. Rudd and E. White             0.20 hrs       420 /hr        84.00
                  regarding pursuit of estate claims.
11/18/2020 NBN    Prepare letter to counsel for A. Zarafshani regarding          2.40 hrs       495 /hr     1,188.00
                  possible sale of claims against A-1 engineering and
                  other parties; revie w documents produced by
                  Hinshaw and A. Zarafshani; correspond with J.
                  Rudd; coordinate service of letter.
11/19/2020 JMR    Analysis and comment on A-1/NA claim collection                0.60 hrs       560 /hr       336.00
                  request (.3); correspondence with N. Nelson and G.
                  Milligan on same (.3)
11/20/2020 JMR    Anlaysis of A-1 claim update analysis and offer letter         0.50 hrs       560 /hr       280.00
                  (.3); portion of trustee team call on same (.2)
11/20/2020 NBN    Finalize settlement proposal to A. Zarafshani                  0.60 hrs       495 /hr       297.00
                  regarding A-1 Engineering claims; coordinate
                  service of same.
11/23/2020 NBN    Prepare for and attend strategy call with client;              1.60 hrs       495 /hr       792.00
                  correspond with J. Henry regarding background of
                  communications with A1 and North American
                  insurance carriers.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 461
                                         of 614
                                                                                                  Page                1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:           130177
3443 Zen Garden,Services
For Professional  LP     Rendered                                                  Invoice through:         11/30/2020
11/24/2020 NBN         Attend strategy call with client; review documents      2.50 hrs        495 /hr          1,237.50
                       produced by Hinshaw to determine if Green Bank
                       letter or White financial statements were produced;
                       review disclosure statement to confirm details
                       related to claims against Romspen.
11/30/2020 JMR         Correspondence on A-1/NAE claim with Trustee            0.30 hrs        560 /hr           168.00
                       team and A. Zarafshani (.3)
           Total fees for this matter                                         11.30 hrs                         5,754.00




BILLING SUMMARY

                                                                TOTAL FEES            $5,754.00
                                                      TOTAL DISBURSEMENTS                 $0.00

                                             TOTAL CHARGES FOR THIS BILL              $5,754.00
                                                      NET BALANCE FORWARD             $2,517.30
                                                     TOTAL BALANCE NOW DUE                $8,271.30


       Timekeeper Summary

       Name                                                          Hours         Rate               Amount
       Partner         JMR          Jason M Rudd                       2.70      560.00           $1,512.00
       Partner         NBN          Nick B. Nelson                     8.40      495.00           $4,158.00
       Associate       SDL          Scott D. Lawrence                  0.20      420.00                $84.00
                                                                      11.30                       $5,754.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 462
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:           130178
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                $1,680.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $1,680.00

                   NET BALANCE FORWARD                                                        $982.80
                   TOTAL BALANCE NOW DUE                                                     $2,662.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 463
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                     Invoice No.            130178
                                                                                  Reference No.       7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice          Balance
     Number             Date               Number               Attorney           Amount            Due
          122439     06/22/2020              17                  JMR                 $2,072.00          $414.40
          123573     07/06/2020              17                  JMR                 $1,218.00          $243.60
          124871     08/06/2020              17                  JMR                  $770.00           $154.00
          126139     09/03/2020              17                  JMR                  $168.00            $33.60
          128951     11/06/2020              17                  JMR                  $686.00           $137.20
                                     Total Outstanding Balance                                          $982.80
                                     Total Amount Due on this Invoice                                 $1,680.00
                                     Total Balance Now Due                                            $2,662.80


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days   Total Past Due
               $137.20             $0.00                $0.00          $187.60      $658.00         $982.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 464
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                      Invoice No:            130178
                                                                                    Our File No:     7066-17   JMR
                                                                                 Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 11/06/2020                      $1,531.60
Payments received since last invoice                                 $548.80
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $982.80

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/02/2020 JMR         Correspondence with A. Zarafshani regarding              0.30 hrs       560 /hr       168.00
                       creditor and court contact with creditors (.3)
11/02/2020 JMR         Correspondence with A. Chiarello regarding admin         0.60 hrs       560 /hr       336.00
                       claim payment and treatment (.3); correspondence
                       with T. Scannell on same (.3)
11/03/2020 JMR         Extensive telephone conference with T. Scannell          1.00 hrs       560 /hr       560.00
                       regarding M&M adversary negotiations, Panache
                       claim settlement, and related case developments,
                       strategy and next steps (.6); memo update to G.
                       Milligan on same (.4)
11/20/2020 JMR         Telephone conference with Trane counsel regarding        1.10 hrs       560 /hr       616.00
                       claim issue (.4); correspondence on same (.4);
                       anlaysis of supporting document to inform
                       discussion (.3)
           Total fees for this matter                                           3.00 hrs                   1,680.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 465
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        130178
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES        $1,680.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $1,680.00
                                                    NET BALANCE FORWARD             $982.80
                                                   TOTAL BALANCE NOW DUE        $2,662.80


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    3.00   560.00          $1,680.00
                                                                    3.00                   $1,680.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 466
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:            130179
                                                                             Our File No:     7066-13   JMR
                                                                          Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                $13,568.50
                   TOTAL DISBURSEMENTS                                                          $929.80
                   TOTAL CHARGES FOR THIS BILL                                               $14,498.30

                   NET BALANCE FORWARD                                                       $15,518.84
                   TOTAL BALANCE NOW DUE                                                     $30,017.14




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 467
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                     Invoice No.             130179
                                                                                  Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122443     06/22/2020              13                  JMR                $23,797.72         $4,759.54
          123578     07/06/2020              13                  JMR                $32,256.00         $6,451.20
          124868     08/06/2020              13                  JMR                 $4,137.00          $827.40
          126138     09/03/2020              13                  JMR                 $7,561.50         $1,512.30
          127402     10/07/2020              13                  JMR                 $2,464.00          $492.80
          128946     11/06/2020              13                  JMR                 $7,378.00         $1,475.60
                                     Total Outstanding Balance                                        $15,518.84
                                     Total Amount Due on this Invoice                                 $14,498.30
                                     Total Balance Now Due                                            $30,017.14


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
             $1,475.60           $492.80                $0.00        $2,339.70    $11,210.74       $15,518.84




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 468
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                       Invoice No:            130179
                                                                                     Our File No:     7066-13   JMR
                                                                                  Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 11/06/2020                      $21,421.24
Payments received since last invoice                                 $5,902.40
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $15,518.84

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/02/2020 JMR    Correspondence with S. Lawrence to address initial             0.30 hrs       560 /hr       168.00
                  input, quesitons and comment on draft fee
                  applications (.3)
11/02/2020 SDL    Additional revisions to Sprouse fee application (.4);          5.50 hrs       420 /hr     2,310.00
                  additional revisions to Harney Partners fee
                  application (.5); additional revisions to Wick Phillips
                  fee application (1.3); draft and revise fee application
                  for Trustee (2.5); develop calculation of Trustee fee
                  and disbursements total (.8).
11/03/2020 JMR    Extensive revisions to first interim fee applications          2.50 hrs       560 /hr     1,400.00
                  for all trustee professionals (2.2); correspondence
                  with trustee team on same (.3)
11/03/2020 SDL    Additional revisions to Wick Phillips fee application          0.80 hrs       420 /hr       336.00
                  and call and correspondence with J. Rudd regarding
                  same.
11/04/2020 SDL    Revisions to Wick Phillips fee application (1.1);              2.00 hrs       420 /hr       840.00
                  additional analysis of invoices for calculations (.5);
                  correspondence to client and J. Rudd regarding
                  same (.3); analysis and correspondence to J. Rudd
                  regarding Trustee fee application (.1).
11/05/2020 SDL    Correspondence to Trustee regarding Trustee fee                0.10 hrs       420 /hr        42.00
                  application requirements (.1);
11/06/2020 BR     Prepare exhibits for applications.                             1.30 hrs       165 /hr       214.50
11/06/2020 SDL    Finalize drafts of Trustee fee application (1.4);              4.50 hrs       420 /hr     1,890.00
                  Harney Partners fee application (1.1); Sprouse fee
                  application (1.2); continue revisions to Wick Phillips
                  application (.8).
11/09/2020 JMR    Final revisions and review of Trustee, Harney, Wick            1.60 hrs       560 /hr       896.00
                  Phillips and Sprouse fee applications (1.3); strategy
                  call with S. Lawrence on same (.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 469
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      130179
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     11/30/2020
                                                                                       hrs           /hr
                         Phillips and Sprouse fee applications (1.3); strategy
                         call with S. Lawrence on same (.3)
11/09/2020   SDL         Calls with J. Rudd regarding revisions to Wick           4.30 hrs       420 /hr    1,806.00
                         Phillips fee application (.4); review and revise
                         analysis of invoices, billings, and amounts due to
                         locate source of discrepancies between various
                         records (3.2); implement revisions based on
                         analysis and re-circulate (.7).
11/10/2020   BR          Finalize Harney Partners, Sprouse Shrader, WPGM,         4.40 hrs       165 /hr      726.00
                         and Trustee's fee applications; file and serve re
                         same.
11/10/2020   JMR         Draft and serve October monthly fee statement for        0.80 hrs       560 /hr      448.00
                         Harney and WP (.5); correspondence with T.
                         Scannell on same (.3)
11/10/2020   JMR         Correspondence on approval and filing of fee             1.30 hrs       560 /hr      728.00
                         applications (.5); final review and comment on same
                         (.6); telephone conference with S. Lawrence on
                         same (.2)
11/10/2020   SDL         Finalize Sprouse fee application (.8); Harney fee        4.10 hrs       420 /hr    1,722.00
                         application (.7); Trustee fee application (.7); and
                         Wick Phillips fee application (1.9) for filing.
11/12/2020   SDL         Correspondence to T. Irion regarding fee application     0.10 hrs       420 /hr       42.00
                         status.
             Total fees for this matter                                          33.60 hrs                 13,568.50




DISBURSEMENTS
 11/12/2020 Postage. (BR)                                                                                   116.60
 11/12/2020 Copies: WPGM Application $222.60 (BR)                                                           222.60
 11/12/2020 Copies: Harney Application $212.00 (BR)                                                         212.00
 11/12/2020 Copies: Trustee Application $124.20 (BR)                                                        124.20
 11/12/2020 Copies: Sprouse Application $254.40 (BR)                                                        254.40
                Total disbursements for this matter                                                        $929.80
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 470
                                         of 614
                                                                                            Page             2
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        130179
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      11/30/2020

BILLING SUMMARY

                                                               TOTAL FEES       $13,568.50
                                                     TOTAL DISBURSEMENTS           $929.80

                                             TOTAL CHARGES FOR THIS BILL        $14,498.30
                                                     NET BALANCE FORWARD       $15,518.84
                                                   TOTAL BALANCE NOW DUE        $30,017.14


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   5.70   165.00            $940.50
       Assistant
       Partner         JMR          Jason M Rudd                     6.50   560.00          $3,640.00
       Associate       SDL          Scott D. Lawrence               21.40   420.00          $8,988.00
                                                                    33.60                  $13,568.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 471
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:            130180
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $36,973.50
                   TOTAL DISBURSEMENTS                                                            $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $36,973.50

                   NET BALANCE FORWARD                                                       $27,911.86
                   TOTAL BALANCE NOW DUE                                                     $64,885.36




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 472
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       December 3, 2020

                                                                                       Invoice No.             130180
                                                                                    Reference No.        7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                     Account Statement

     Invoice           Invoice                Matter               Billing           Invoice           Balance
     Number             Date                 Number               Attorney           Amount             Due
          122437     06/22/2020                19                  JMR                 $7,586.50         $1,517.06
          123571     07/06/2020                19                  JMR                 $9,871.00         $1,974.20
          124859     08/06/2020                19                  JMR                $18,111.00         $3,622.20
          126129     09/03/2020                19                  JMR                $10,318.00         $2,063.60
          127390     10/07/2020                19                  JMR                $33,810.00         $6,762.00
          128954     11/06/2020                19                  JMR                $59,864.00        $11,972.80
                                      Total Outstanding Balance                                         $27,911.86
                                      Total Amount Due on this Invoice                                  $36,973.50
                                      Total Balance Now Due                                             $64,885.36


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days      91-120 Days Over 120 Days    Total Past Due
            $11,972.80           $6,762.00                $0.00        $5,685.80     $3,491.26       $27,911.86




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 473
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                       Invoice No:            130180
                                                                                     Our File No:     7066-19   JMR
                                                                                  Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 11/06/2020                      $75,803.06
Payments received since last invoice                                $47,891.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $27,911.86

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/02/2020 JMR    Correspondence with T. Scannell regarding                      0.80 hrs       560 /hr       448.00
                  disclosure statement and related case issues (.4);
                  analysis of issues outlined on same (.4)
11/04/2020 JMR    Analysis of comments and updates to DS and Plan                0.90 hrs       560 /hr       504.00
                  (.9)
11/05/2020 JMR    Analysis of claims under 9019 factors and outline              3.30 hrs       560 /hr     1,848.00
                  additions to DS regarding same (2.4);
                  correspondence with K. Mercer on advance plan
                  treatment settlements (0.2); correspondence with R.
                  Horton on same (.2); analysis of alternative
                  defecincy claim treatement options (.5)
11/07/2020 JMR    Analysis and comment on White Party related                    0.80 hrs       560 /hr       448.00
                  portions of Disclosure Statement and Plan (.8)
11/10/2020 JMR    Correspondence with K. Mercer on plan treatment                0.60 hrs       560 /hr       336.00
                  negotiations (.3); correspondence with G. Milliganon
                  same (.3)
11/11/2020 JMR    Analysis of background documents to revise and                 2.90 hrs       560 /hr     1,624.00
                  update plan and disclosure statement (.9); analysis
                  of claim and litigation settlements and preservations
                  on plan treatment and timing for confirmation and
                  related planning issues (1.2); correspondence on
                  same (.4); update recovery options on same (.4)
11/12/2020 JMR    Correspondence with T. Scannell on plan and                    0.20 hrs       560 /hr       112.00
                  disclosure statement (.2)
11/13/2020 JMR    Extensive review and comment on proposed                       3.80 hrs       560 /hr     2,128.00
                  Romspen disclosure statement and plan inserts
                  (1.7); correspondence with T. Scannell on same (.3);
                  telephone conference on same (.2); analysis of
                  credit bid, adversary and Romspen claim related
                  information to inform same and related preparation
                  of diclosure statement settlement supplements and
                  revisions (1.6)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 474
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      130180
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     11/30/2020
                        credit bid, adversary and Romspen claim related
                        information to inform same and related preparation
                        of diclosure statement settlement supplements and
                        revisions (1.6)
11/16/2020 JMR          Portion of Trustee team call regarding advancing         2.20 hrs       560 /hr    1,232.00
                        revisions to plan and disclosure statement (.5);
                        continue to revise and update disclosure statement
                        and plan to address 9019 analysis, new
                        developments on claim resolutions and related
                        issues (1.4); correspondence on same (.3)
11/16/2020 SDL          Call with Trustee, J. Rudd, and E. White to discuss      0.20 hrs       420 /hr       84.00
                        plan, disclosure statement, next steps and
                        scheduling for both.
11/17/2020 JMR          Strategy conference with T. Scannell on DS and           2.50 hrs       560 /hr    1,400.00
                        Plan confirmation coordination and outstanding
                        issues on same (.4); correspondence with G.
                        Milligan on same (.3); analysis of remaining claim
                        issues in plan and DS and outline means to resolve
                        same (1.0); analysis of provisions on same (.8)
11/20/2020 JMR          Telephone conference with Trustee team to advance        0.40 hrs       560 /hr      224.00
                        preparations of disclosure statement and related
                        plan and party negotiations and issues (.4)
11/22/2020 JMR          Correspondence with G. Milligan regarding Dec. 1         0.20 hrs       560 /hr      112.00
                        hearing preparations and related issues (.2)
11/23/2020 JMR          Outline and comment on additions and update to           4.80 hrs       560 /hr    2,688.00
                        disclosure statement (.9); Analysis of White parties
                        objection and supporting Deloitte report (1.2);
                        correspondence with T. Scannell on same (.3); draft
                        outline of topics for trustee team call (.3); strategy
                        conference with Trustee team on same (1.5);
                        conference call with T. Scannelll on same (.6)
11/23/2020 SDL          Call with Trustee regarding disclosure statement         2.50 hrs       420 /hr    1,050.00
                        and preparation for hearing regarding same (.9);
                        draft and revisions to Trust Agreement (1.6).
11/24/2020 JMR          Extensive revisions to Disclosure Statement to           6.10 hrs       560 /hr    3,416.00
                        address objections, developments, Court and
                        Trustee comments, among other supplements (4.5);
                        analysis of documents to support same (.8);
                        telephone conference with G. Milligan on same (.2);
                        telephone conference with T. Scannell on inserts to
                        disclosure statement (.2); correspondence with
                        trustee team on disclosure statement revisions (.4)
11/24/2020 JMR          Call with A. Zarafshani and R. Horton on disclosure      1.60 hrs       560 /hr      896.00
                        statement and plan related issue (.9); follow up call
                        with G. Milligan (.2); analysis of new documents
                        from A. Zarafshani on same (.5)
11/24/2020 SDL          Revisions to creditor trust agreement (4.8); call with   5.30 hrs       420 /hr    2,226.00
                        Trustee, J. Rudd, R. Horton and A. Zarafshani
                        regarding disclosure statement revisions (.5).
11/25/2020 JMR          Correspondence on T. Scannell DS and Plan                6.10 hrs       560 /hr    3,416.00
                        comments (0.4); address same (.4); conference with
                        G. Milligan and Trustee team on comments to
                        disclosure statement revisions and approval (1.0);
                        draft revisions, updates and refinments to plan (2.2);
                        follow up call with T. Scannell on same (.2);
                        comments to trust agreement, including G. Milligan
                        comments (.8); final approval of filing versions of
                        each (.8); correspondence and approval of W&E list
                        for hearing (.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 475
                                         of 614
                                                                                                       Page           2
Greg Milligan as proposed ch 11 trustee of                                                      Invoice No:      130180
3443 Zen Garden,Services
For Professional  LP     Rendered                                                        Invoice through:     11/30/2020
                         comments (.8); final approval of filing versions of
                         each (.8); correspondence and approval of W&E list
                         for hearing (.3)
11/25/2020   SDL         Review and revise trust agreement (.6); begin draft        10.20 hrs       420 /hr    4,284.00
                         of revised witness and exhibit list for hearing on
                         disclosure statement (.1); call with Trustee, J. Rudd,
                         E. White, and N. Nelson regarding revisions to
                         disclosure statement (1.6); finalize trust agreement
                         and circulate (.4); revisions to disclosure statement
                         and circulate (4.1); call with J. Rudd regarding same
                         (.1); finalize revised plan and disclosure statement
                         (1.9); draft notice of revisions to same (.6); revisions
                         to witness and exhibit list and exhibits (.5);
                         correspondence with J. Rudd and Trustee regarding
                         same (.2); correspondence with counsel to lender
                         regarding same (.1).
11/28/2020   JMR         Analysis of final DS and Plan in advance of hearing         1.40 hrs       560 /hr      784.00
                         on same (.9); outline arguments for same (.5)
11/29/2020   SDL         Review objection to disclosure statement and begin          4.80 hrs       420 /hr    2,016.00
                         formulating response to same (1.1); Revisions to
                         proposed order approving disclosure statement,
                         scheduling confirmation hearing, and setting related
                         deadlines, including draft of new ballot for Class 5
                         claimants and revisions to all other exhibits (3.7).
11/30/2020   BR          Prepare binder for 12/1 hearing; finalize notice of         1.10 hrs       165 /hr      181.50
                         proposed order re solicitation procedures; file re
                         same.
11/30/2020   JMR         Correspondence with White Parties counsel to                5.20 hrs       560 /hr    2,912.00
                         advance discussions on objeciton resolutions (.4);
                         revise proposed order and solicitation materials for
                         submission in advance of hearing (.9);
                         correspondence with S. Lawrence on same (.2);
                         review and revise response to White Parties
                         objection to DS (2.2); correspondence on same (.3);
                         analysis of revisions to plan and DS, objections and
                         court comments from last hearing in preparation of
                         12/1 hearings (1.8)
11/30/2020   SDL         Draft notice of revised proposed order for solicitation     6.20 hrs       420 /hr    2,604.00
                         procedures motion (.4); continue draft and revisions
                         to reply to objection to approval of disclosure
                         statement (3.5); revisions to solicitation procedures
                         and DS approval order (.4); revisions to notice of
                         same (.1); correspondences and calls with B.
                         Ramirez regarding finalizing same (.5);
                         correspondence with J. Rudd regarding same (.1);
                         finalize reply (1.2).
             Total fees for this matter                                             74.10 hrs                 36,973.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 476
                                         of 614
                                                                                            Page             3
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        130180
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      11/30/2020

BILLING SUMMARY

                                                               TOTAL FEES       $36,973.50
                                                     TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $36,973.50
                                                     NET BALANCE FORWARD       $27,911.86
                                                   TOTAL BALANCE NOW DUE        $64,885.36


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   1.10   165.00            $181.50
       Assistant
       Partner         JMR          Jason M Rudd                    43.80   560.00         $24,528.00
       Associate       SDL          Scott D. Lawrence               29.20   420.00         $12,264.00
                                                                    74.10                  $36,973.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 477
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:           130181
                                                                             Our File No:    7066-20   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Real Estate

                     TOTAL FEES                                                               $504.00
                     TOTAL DISBURSEMENTS                                                        $0.00
                     TOTAL CHARGES FOR THIS BILL                                              $504.00

                     NET BALANCE FORWARD                                                      $728.00
                     TOTAL BALANCE NOW DUE                                                   $1,232.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 478
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                3131 McKinney Avenue
                                                       Suite 500
                                                   Dallas, TX 75204
                                                    (214) 692-6200
                                                    (214) 692-6255
                                              Federal Tax No. XX-XXXXXXX
                                                      December 3, 2020

                                                                                      Invoice No.            130181
                                                                                   Reference No.       7066-20 JMR



Greg Milligan
Attn: Gregory S. Milligan




Real Estate


                                                    Account Statement

     Invoice           Invoice               Matter               Billing           Invoice          Balance
     Number             Date                Number               Attorney           Amount            Due
          122436      06/22/2020              20                  JMR                 $1,008.00          $201.60
          124858      08/06/2020              20                  JMR                  $728.00           $145.60
          126130      09/03/2020              20                  JMR                 $1,624.00          $324.80
          127391      10/07/2020              20                  JMR                  $280.00            $56.00
                                     Total Outstanding Balance                                           $728.00
                                     Total Amount Due on this Invoice                                    $504.00
                                     Total Balance Now Due                                             $1,232.00


                                              Aging of Past Due Amounts
              0-30 Days     31-60 Days             61-90 Days      91-120 Days Over 120 Days   Total Past Due
                   $0.00           $56.00                $0.00          $470.40      $201.60         $728.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 479
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                      Invoice No:            130181
                                                                                    Our File No:     7066-20   JMR
                                                                                 Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated 10/07/2020                        $952.00
Payments received since last invoice                                  $224.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $728.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/18/2020 JMR         Correspondence with PDA counsel on approval of           0.90 hrs       560 /hr       504.00
                       same and related document request (.3); analysis of
                       PDA records to collect information submitted on
                       same (.6)
           Total fees for this matter                                           0.90 hrs                     504.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 480
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         130181
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $504.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $504.00
                                                    NET BALANCE FORWARD             $728.00
                                                   TOTAL BALANCE NOW DUE        $1,232.00


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.90   560.00             $504.00
                                                                    0.90                      $504.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 481
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:           130182
                                                                             Our File No:    7066-22   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Reporting

                   TOTAL FEES                                                                 $626.50
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $626.50

                   NET BALANCE FORWARD                                                       $1,897.90
                   TOTAL BALANCE NOW DUE                                                     $2,524.40




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 482
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                       Invoice No.            130182
                                                                                    Reference No.       7066-22 JMR



Greg Milligan
Attn: Gregory S. Milligan




Reporting


                                                   Account Statement

     Invoice           Invoice              Matter               Billing            Invoice           Balance
     Number             Date               Number               Attorney            Amount             Due
          122442     06/22/2020              22                  JMR                  $6,659.50         $1,331.90
          123570     07/06/2020              22                  JMR                   $168.00             $33.60
          124856     08/06/2020              22                  JMR                   $224.00             $44.80
          126127     09/03/2020              22                  JMR                   $168.00             $33.60
          127395     10/07/2020              22                  JMR                  $1,934.00          $386.80
          128950     11/06/2020              22                  JMR                   $336.00             $67.20
                                     Total Outstanding Balance                                          $1,897.90
                                     Total Amount Due on this Invoice                                     $626.50
                                     Total Balance Now Due                                              $2,524.40


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days     Total Past Due
                $67.20           $386.80                $0.00              $78.40   $1,365.50        $1,897.90




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 483
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                      Invoice No:            130182
                                                                                    Our File No:     7066-22   JMR
                                                                                 Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Reporting

Balance forward as of invoice dated 11/06/2020                      $2,166.70
Payments received since last invoice                                 $268.80
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                 $1,897.90

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/20/2020 BR          File monthly operating report.                           2.10 hrs       165 /hr       346.50
11/20/2020 JMR         Finalize and file MOR (.2)                               0.20 hrs       560 /hr       112.00
11/20/2020 SDL         Review monthly operating report for October (.2);        0.40 hrs       420 /hr       168.00
                       correspondence with Trustee, E. White and J. Rudd
                       regarding same (.2).
           Total fees for this matter                                           2.70 hrs                     626.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 484
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         130182
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       11/30/2020

BILLING SUMMARY

                                                               TOTAL FEES            $626.50
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $626.50
                                                     NET BALANCE FORWARD         $1,897.90
                                                   TOTAL BALANCE NOW DUE         $2,524.40


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   2.10   165.00             $346.50
       Assistant
       Partner         JMR          Jason M Rudd                     0.20   560.00             $112.00
       Associate       SDL          Scott D. Lawrence                0.40   420.00             $168.00
                                                                     2.70                      $626.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 485
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               December 3, 2020
                                                                                Invoice No:           130183
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                  $168.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $168.00

                   NET BALANCE FORWARD                                                        $1,134.20
                   TOTAL BALANCE NOW DUE                                                      $1,302.20




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 486
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                       Invoice No.            130183
                                                                                    Reference No.       7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter               Billing            Invoice           Balance
     Number             Date               Number               Attorney            Amount             Due
          122445      06/22/2020             09                  JMR                  $2,688.00           $537.60
          123576      07/06/2020             09                  JMR                   $532.00            $106.40
          124862      08/06/2020             09                  JMR                   $108.00             $21.60
          126137      09/03/2020             09                  JMR                   $512.50             $39.60
          127394      10/07/2020             09                  JMR                   $833.25            $135.30
          128957      11/06/2020             09                  JMR                  $3,102.64           $293.70
                                     Total Outstanding Balance                                          $1,134.20
                                     Total Amount Due on this Invoice                                     $168.00
                                     Total Balance Now Due                                              $1,302.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days     Total Past Due
               $293.70           $135.30                $0.00              $61.20     $644.00        $1,134.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 487
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                      Invoice No:            130183
                                                                                    Our File No:     7066-09   JMR
                                                                                 Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 11/06/2020                      $3,943.14
Payments received since last invoice                                $2,808.94
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $1,134.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
11/20/2020 SDL         Review and revise service list and correspondence        0.40 hrs       420 /hr       168.00
                       with B. Ramirez regarding additional revisions to
                       same.
           Total fees for this matter                                           0.40 hrs                     168.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 488
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         130183
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       11/30/2020

BILLING SUMMARY

                                                              TOTAL FEES            $168.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $168.00
                                                    NET BALANCE FORWARD         $1,134.20
                                                  TOTAL BALANCE NOW DUE         $1,302.20


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               0.40   420.00             $168.00
                                                                    0.40                      $168.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 489
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              December 3, 2020
                                                                               Invoice No:          130184
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                       $170.38
                   TOTAL CHARGES FOR THIS BILL                                               $170.38

                   NET BALANCE FORWARD                                                       $214.50
                   TOTAL BALANCE NOW DUE                                                     $384.88




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 490
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     December 3, 2020

                                                                                      Invoice No.            130184
                                                                                   Reference No.       7066-01 JMR



Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice           Balance
     Number             Date               Number               Attorney           Amount             Due
          122435      06/22/2020             01                  JMR                   $972.96           $214.50
                                     Total Outstanding Balance                                           $214.50
                                     Total Amount Due on this Invoice                                    $170.38
                                     Total Balance Now Due                                               $384.88


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00                $0.00              $0.00     $214.50         $214.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 491
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 December 3, 2020

                                                                                     Invoice No:            130184
                                                                                   Our File No:     7066-01   JMR
                                                                                Billing through:        11/30/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 11/06/2020                      $1,337.94
Payments received since last invoice                                $1,123.44
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                  $214.50

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 10/31/2020 Inventus - Oct Hosting                                                                        170.38
                Total disbursements for this matter                                                      $170.38


BILLING SUMMARY

                                                           TOTAL FEES                       $0.00
                                                 TOTAL DISBURSEMENTS                      $170.38

                                        TOTAL CHARGES FOR THIS BILL                       $170.38
                                                 NET BALANCE FORWARD                     $214.50
                                              TOTAL BALANCE NOW DUE                       $384.88




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 492
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:            131376
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $54,342.50
                   TOTAL DISBURSEMENTS                                                        $4,298.71
                   TOTAL CHARGES FOR THIS BILL                                               $58,641.21

                   NET BALANCE FORWARD                                                       $19,367.50
                   TOTAL BALANCE NOW DUE                                                     $78,008.71




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 493
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       January 8, 2021

                                                                                       Invoice No.             131376
                                                                                    Reference No.        7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice            Balance
     Number             Date                 Number              Attorney           Amount              Due
          128954      11/06/2020               19                 JMR                $59,864.00         $11,972.80
          130180      12/03/2020               19                 JMR                $36,973.50          $7,394.70
                                      Total Outstanding Balance                                         $19,367.50
                                      Total Amount Due on this Invoice                                  $58,641.21
                                      Total Balance Now Due                                             $78,008.71


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $7,394.70          $11,972.80              $0.00       $0.00        $19,367.50




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 494
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 January 8, 2021

                                                                                      Invoice No:            131376
                                                                                    Our File No:     7066-19   JMR
                                                                                 Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 12/03/2020                     $64,885.36
Payments received since last invoice                               $45,517.86
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                $19,367.50

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/01/2020 JMR    Outline issues to address in White Party settlement           6.90 hrs       560 /hr     3,864.00
                  conference (.4); settlement conference with D.
                  Williamson, B. Duke and T. Scannell to resolve DS
                  objections and related issues (.6); post conference
                  update and strategy call with G. Milligan (.3);
                  strategy call with T. Scannell on DS hearing
                  preparations and final planning (.5); outline
                  arguments and final preparations for DS hearing
                  (2.4); appear for and conduct DS hearing (1.5);
                  follow up call with G. Milligan regarding next steps
                  on plan confirmation (.4); review, revise and
                  approve order on disclosure statement approval,
                  solicitation procedures and related ballots and forms
                  (.4); strategy discuss with N. Nelson on litigaiton
                  strategy in advance of plan confirmation (.4)
12/01/2020 SDL    Review disclosure statement, objection, reply, and            6.40 hrs       420 /hr     2,688.00
                  solicitation procedures motion in preparation for call
                  with White Parties counsel to confer regarding
                  hearing (.3); call to confer with White Parties (.6);
                  review legal authority on claims estimation for voting
                  purposes and draft correspondence to J. Rudd
                  regarding same (.4); call with counsel for lender and
                  J. Rudd regarding same (.4); begin preparations of
                  proposed order for signature (.5); attend hearing on
                  approval of disclosure statement and solicitation
                  procedures (1.2); revisions to proposed order and
                  exhibits thereto (2.5); correspondence with J. Rudd
                  and Court regarding same (.1); correspondence with
                  B. Ramirez regarding service of solicitation
                  materials (.2); revisions to notice of hearing for
                  service (.2).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 495
                                         of 614
                                                                                                   Page           1
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     12/31/2020
                        service (.2).
12/02/2020 BR           Prepare service of solicitation packages.                3.60 hrs       165 /hr      594.00
12/02/2020 JMR          Review and revise DS, plan and solicitation pack to      3.90 hrs       560 /hr    2,184.00
                        addressing court comments, updates and final
                        preparations of and service of DS and plan following
                        hearing on same (3.3); extensive correspondence
                        with S. Lawrence and B. Ramirez to advance same
                        (.6)
12/02/2020 SDL          Finalize documents to include in Solicitation            1.60 hrs       420 /hr      672.00
                        Packages (.3); review service list for Solicitation
                        Packages (.2); draft detailed service instructions for
                        Solicitation Packages, Notice of Confirmation
                        Hearing, Ballots, Opt-Out Forms, and related
                        documents (.8); follow up correspondence with B.
                        Ramirez regarding service (.4).
12/03/2020 BR           Continue preparing service of solicitation packages;     8.30 hrs       165 /hr    1,369.50
                        serve re same; prepare certificate of service re
                        same.
12/03/2020 SDL          Additional correspondence with B. Ramirez                0.70 hrs       420 /hr      294.00
                        regarding and review of documents and lists related
                        to service of solicitation packages.
12/04/2020 BR           Finalize certificate of service for solicitation         0.70 hrs       165 /hr      115.50
                        packages.
12/04/2020 JMR          Portion of trustee team call regarding advancing         1.90 hrs       560 /hr    1,064.00
                        plan confirmation strategy (.5); discovery
                        conference with D. Williamson and T. Scannell on
                        same (.5); strategy call with N. Nelson and S.
                        Lawrence on same (.3); analysis of document
                        requests from D. Williamson (.3); follow up call with
                        T. Scannell to coordinate same (.3)
12/04/2020 SDL          Call with Trustee and team regarding preparation for     1.90 hrs       420 /hr      798.00
                        confirmation and other to do items (.7); call with J.
                        Rudd and N. Nelson regarding claims objections
                        and other discovery in anticipation of confirmation
                        hearing (.3); correspondence with N. Nelson and B.
                        Ramirez regarding confirmation hearing scheduling
                        and related deadlines (.1); call with counsel for D.
                        White and Romspen regarding discovery in advance
                        of confirmation (.4); review and revise certificate of
                        service regarding solicitation packages and
                        correspondence to B. Ramirez regarding same (.4).
12/07/2020 BR           Finalize certificate of service for solicitation         1.10 hrs       165 /hr      181.50
                        packages; file re same.
12/07/2020 JMR          Correspondence with D. Williamson regarding              2.40 hrs       560 /hr    1,344.00
                        advancing document production and requests (0.3);
                        search and identify key documents to produce in
                        response to same, including protection of previlige
                        (2.1)
12/07/2020 SDL          Correspondence with T. Irion regarding solicitation      0.20 hrs       420 /hr       84.00
                        materials and claim.
12/08/2020 JMR          Strategy conference with G. Milligan and trustee         3.00 hrs       560 /hr    1,680.00
                        legal team to advance discovery and confirmation
                        hearing preparations (.6); strategy call with S.
                        Lawrence on same (.2); draft response and follow
                        up correspondence with D. Williamson (.5);
                        correspondence with Dentons regarding inquiry on
                        same (.4); strategy and coordination conference
                        with T. Scannell, G. Milligan and N. Nelson to
                        advance confirmation litigation preparations and
                        next steps (1.0); correspondence with creditors on
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 496
                                         of 614
                                                                                                   Page           2
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     12/31/2020
                        same (.4); strategy and coordination conference
                        with T. Scannell, G. Milligan and N. Nelson to
                        advance confirmation litigation preparations and
                        next steps (1.0); correspondence with creditors on
                        ballots (.3)
12/08/2020 SDL          Call with Trustee and team regarding confirmation        1.50 hrs       420 /hr      630.00
                        discovery (.4); correspondence with K. Mercer, R.
                        Horton, and T. Scannell regarding ballots (.2); call
                        with counsel for Romspen regarding discovery (.4);
                        review and collate ballots and correspondence with
                        B. Ramirez regarding same (.5).
12/09/2020 JMR          Correspondence with G. Milligan on discovery             0.40 hrs       560 /hr      224.00
                        scheduling and strategy (.2); correspondence with
                        D. Williamson on same (.2)
12/10/2020 JMR          Portion of strategy call with G. Milligan and trustee    3.90 hrs       560 /hr    2,184.00
                        team to advance confirmation preparations,
                        discovery and related issues (.5); develop discovery
                        work plan regarding White parties objections and in
                        support of settlement and advance same (2.7);
                        correspondence with N.Nelson on same (.4);
                        correspondence with T. Scannell and D. Williamson
                        on same (.3)
12/10/2020 SDL          Correspondence with creditor representative              0.20 hrs       420 /hr       84.00
                        regarding voting for plan.
12/15/2020 JMR          Trustee team legal strategy call to advance plan         2.10 hrs       560 /hr    1,176.00
                        confirmation preparations, voting, brief and
                        declaration and related issues (.4); call with T.
                        Scannell on same (.5); correspondence with D.
                        Williamson and B. Duke (.2); analysis of subpoenas
                        by Romspen to D. White (.2); assess discovery and
                        confirmation preparation plans and related litigation
                        strategy (.8)
12/16/2020 BR           Prepare trustee's declaration in support of amended      2.00 hrs       165 /hr      330.00
                        plan.
12/16/2020 JMR          Strategy call with T. Scannell on discovery and          2.20 hrs       560 /hr    1,232.00
                        litigation plan and developments in advancing
                        confirmation (.5); analysis of documents produced
                        by Romspen (1.4); correspondence with trustee
                        team on same (.3)
12/16/2020 SDL          Research forms of declaration for Trustee in support     3.20 hrs       420 /hr    1,344.00
                        of confirmation (1.4); correspondence with B.
                        Ramirez regarding and revisions to solicitation
                        tracking sheet (.4); correspondence to B. Ramirez
                        regarding draft of Trustee's declaration in support of
                        confirmation (.8); calls and correspondence with
                        claimants regarding balloting (.6).
12/17/2020 BR           Continue revising trustee's declaration in support of    1.10 hrs       165 /hr      181.50
                        amended plan.
12/17/2020 JMR          Trustee team call to advance plan confirmation           5.40 hrs       560 /hr    3,024.00
                        preparations, discovery with D. White, creditor
                        solicitation and related issues (.5); draft follow up
                        discovery correspondence with D. White counsel on
                        same (.5); analysis of settlement proposal from
                        White Parties (.8); telephone conference with T.
                        Scannell on same (.4); correspondence with G.
                        Milligan on same (.3); strategy call with G. Milligan
                        on same (.3); analysis of Rompsen comments to
                        settlement proposal (.4); correspondence with T.
                        Scannell on same (.4); advance D. White discovery
                        and production (.7); analysis of Rompsen production
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 497
                                         of 614
                                                                                                    Page           3
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     12/31/2020
                        settlement proposal (.4); correspondence with T.
                        Scannell on same (.4); advance D. White discovery
                        and production (.7); analysis of Rompsen production
                        (1.1)
12/17/2020 SDL          Call with Trustee and team regarding plan,                3.30 hrs       420 /hr    1,386.00
                        solicitation, discovery for confirmation hearing,
                        settlement of confirmation objections and related
                        issues (.3); calls and correspondence with various
                        claimants regarding voting (1.3); correspondence
                        with N. Nelson regarding debtor's corporate
                        organization (.4); correspondence with B. Ramirez
                        regarding and revisions to G. Milligan declaration in
                        support of confirmation (1.0); review confirmation
                        settlement proposal from White Parties and
                        correspondence to J. Rudd regarding same (.3).
12/18/2020 BR           Continue revising declarations.                           0.90 hrs       165 /hr      148.50
12/18/2020 JMR          Analysis of Panache and T. Scannell comments and          3.50 hrs       560 /hr    1,960.00
                        correspondence on White parties settlement
                        proposal (.5); correspondence with A. Zarafshani, K.
                        Mercer and T. Scannell on same (0.5); analysis of
                        Romspen production to White Parties (1.3); review
                        of Romspen ballors and respond on same (.3);
                        strategy analysis to advance resolution of White
                        Parties objection to plan (.6); follow up with S.
                        Lawrence on creditor communications to submit
                        ballotts (.3)
12/18/2020 SDL          Correspondence with N. Nelson regarding corporate         6.40 hrs       420 /hr    2,688.00
                        organization of Debtor (.5); continue to draft and
                        revise declaration in support of confirmation (2.5);
                        calls and correspondence with various claimants
                        regarding solicitation of votes in favor of plan (3.4).
12/19/2020 SDL          Continue drafting and revisions to Trustee's              1.20 hrs       420 /hr      504.00
                        declaration in support of confirmation (1.0);
                        correspondence regarding and review of Romspen
                        ballots (.2).
12/20/2020 SDL          Drafting and revisions to Trustee's declaration in        2.30 hrs       420 /hr      966.00
                        support of confirmation (2.2); correspondence to J.
                        Rudd regarding solicitation communications status
                        (.1).
12/21/2020 JMR          Strategy conference with T. Scannell on response to       3.30 hrs       560 /hr    1,848.00
                        White settlement offer and related confirmation
                        issues (.4); correspondence with N. Nelson on same
                        (.4); correspondence with D. Williamson and B.
                        Duke on same (.4); analysis and initial comments to
                        Trustee declaration (1.3); correspndence with S.
                        Lawrence and N. Nelson on same (.3); follow up
                        correspondence with B. Duke (.2); analysis of
                        discovery served by Romspen (.3)
12/21/2020 SDL          Continue drafting and revision declaration of Trustee     3.50 hrs       420 /hr    1,470.00
                        in support of confirmation (2.6); call with J. Rudd
                        regarding same (.2); call with Panache regarding
                        claims and solicitation (.4); correspondence with
                        Trustee regarding solicitation and confirmation (.3).
12/22/2020 JMR          Correspondence with B. Duke to advance discovery          5.40 hrs       560 /hr    3,024.00
                        conference and service of same (.2); strategy call
                        with N. Nelson and S. Lawrence on comments to
                        Milligan declaration, discovery with White parties
                        and related confirmation litigation and preparations
                        issues (.9); portion of strategy conference with G.
                        Milligan and E. White on same, including related
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 498
                                         of 614
                                                                                                    Page           4
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     12/31/2020
                        and related confirmation litigation and preparations
                        issues (.9); portion of strategy conference with G.
                        Milligan and E. White on same, including related
                        voting and hearing preparation strategy and next
                        steps (.9); correspondence with B. Duke on
                        discovery (.3); follow up correspondence with B.
                        Duke and D. Williamson (.3); analysis of claim
                        resolutions on recovery and plan treatment (.5);
                        follow up correspondence on declaration drafting
                        and comments (.6); provide supporting documents
                        to N. Nelson to advance White discovery (.8);
                        analysis and comment on request for produciton (.9)
12/22/2020 SDL          Call with J. Rudd and N. Nelson regarding revisions       1.00 hrs       420 /hr      420.00
                        to Trustee declaration in support of confirmation (.5);
                        call with Trustee and team regarding confirmation,
                        associated discovery, declaration, and related
                        issues (.5).
12/23/2020 JMR          Outline discovery and settlement issues and review        3.10 hrs       560 /hr    1,736.00
                        recent correspondence to prepare for conference
                        with White Parties counsel on same (.8); conference
                        with D. Williamson, B. Duke and N. Nelson to
                        advance discovery and settlement resolutions (.6);
                        follow up call with G. Milligan on same (.4); analysis
                        and comment on final discovery requests (.7);
                        correspondence on same (.3); telephone
                        conference with T. Scannell on same (.3)
12/26/2020 SDL          Review ballot from and correspondence with                0.20 hrs       420 /hr       84.00
                        Keytech representative.
12/28/2020 JMR          Correspondence with T. Scannell and D. Williamson         1.20 hrs       560 /hr      672.00
                        to advance resolution of plan (.4); correspondence
                        and analysis of ballotts from K. Mercer (.4);
                        correspondence with G. Milligan on advancing plan
                        settlement talks (.4)
12/28/2020 SDL          Research and correspondence to Keytech regarding          2.30 hrs       420 /hr      966.00
                        claim and ballot (.4); call with counsel for Wembley
                        metal buildings regarding ballot and next steps (.2);
                        call to Ruiz Testing regarding ballot (.1);
                        correspondence with K. Mercer regarding ballots
                        (.3); emails to L. Norman and M. Beanland
                        regarding ballots (.2); review and revise ballot
                        tabulation (.4); review Trustee declaration and
                        correspondence with Trustee regarding same (.2);
                        review and research response to correspondence
                        from Frontier Plastering (.5).
12/29/2020 JMR          Settlement conference with T. Scannell (.3); call to      1.80 hrs       560 /hr    1,008.00
                        D. Williamson on same (.1); correspondence on
                        updated settlement term sheet and advancing
                        resolution of items on same (.5); analysis of updated
                        settlement terms (.4); correspondence with G.
                        Milligan with updates on same (.2); analysis of
                        updated balloting information (.3)
12/29/2020 SDL          Correspondence related to ballots and solicitation        0.90 hrs       420 /hr      378.00
                        (.4); call with representative of Frontier Plastering
                        regarding plan inquiries (.5).
12/30/2020 JMR          Portion of call with T. Scannell regarding advance        1.70 hrs       560 /hr      952.00
                        plan settlement discussions (.3); correspondence
                        and call to B. Duke and D. Williamson on same (.5);
                        correspondence to update trustee on same (.3);
                        analysis of updated ballott analysis (.3);
                        correspondence on same (.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 499
                                         of 614
                                                                                                    Page            5
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:       131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:      12/31/2020
                       correspondence to update trustee on same (.3);
                       analysis of updated ballott analysis (.3);
                       correspondence on same (.3)
12/30/2020 SDL         Correspondence with various parties in interest            2.90 hrs       420 /hr     1,218.00
                       regarding ballots (.6); correspondence to Trustee
                       and team regarding status of solicitation and
                       balloting (.5); revisions to Trustee's declaration in
                       support of confirmation (1.8).
12/31/2020 JMR         Analysis of updated settlement term sheet revisions        6.50 hrs       560 /hr     3,640.00
                       and related correspondence to advance same (.8);
                       strategy calls (2) with T. Scannell to advance white
                       party settlement and related plan confirmation
                       issues (.6);correspondence with D. Williamson on
                       same (.6); Strategy call with G. Milligan, E. White
                       and Trustee teams to advance creditor voting on
                       plan, settlement of claims and advancing white
                       parties settlement discussions (.7); analysis of
                       updated balloting information and new ballots (.7);
                       correspondence on same (.4); follow up settlement
                       call with T. Scannell (.2); analysis of new settlement
                       term sheet mark up from D. Williamson (.8);
                       correspondence with trustee team on same and
                       related analysis and updates (.5); follow up call with
                       G. Milligan on same (.3); draft correspondence on
                       settlement terms and extension of deadlines to
                       facilitate same (.5); strategy conferences (2) with S.
                       Lawrence on same (.4)
12/31/2020 SDL         Correspondence with counsel for Panache                    4.60 hrs       420 /hr     1,932.00
                       concerning ballots (.1); continue revisions to
                       confirmation declaration (1.4); call with Trustee and
                       team regarding status of balloting and solicitation
                       (.7); correspondence and calls to claimants to solicit
                       votes (.7); follow up correspondence to Trustee
                       regarding same, including updates to solicitation
                       tabulation (.2); continue correspondence and calls
                       related to solicitation (1.3); additional updates to
                       tabulation tracker and correspondence to Trustee
                       regarding same (.2).
           Total fees for this matter                                           120.60 hrs                  54,342.50




DISBURSEMENTS
 12/04/2020 Postage. (BR)                                                                                     700.71
 12/04/2020 Copies (BR)                                                                                     3,598.00
                Total disbursements for this matter                                                        $4,298.71
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 500
                                         of 614
                                                                                            Page             6
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:        131376
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:      12/31/2020

BILLING SUMMARY

                                                               TOTAL FEES       $54,342.50
                                                     TOTAL DISBURSEMENTS         $4,298.71

                                             TOTAL CHARGES FOR THIS BILL        $58,641.21
                                                     NET BALANCE FORWARD       $19,367.50
                                                   TOTAL BALANCE NOW DUE        $78,008.71


       Timekeeper Summary

       Name                                                         Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                  17.70   165.00          $2,920.50
       Assistant
       Partner         JMR          Jason M Rudd                    58.60   560.00         $32,816.00
       Associate       SDL          Scott D. Lawrence               44.30   420.00         $18,606.00
                                                                   120.60                  $54,342.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 501
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:           131377
                                                                             Our File No:    7066-15   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                 $616.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $616.00

                   NET BALANCE FORWARD                                                        $814.80
                   TOTAL BALANCE NOW DUE                                                     $1,430.80




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 502
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     January 8, 2021

                                                                                     Invoice No.            131377
                                                                                  Reference No.       7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128956      11/06/2020             15                 JMR                 $1,106.00           $221.20
          130176      12/03/2020             15                 JMR                 $2,968.00           $593.60
                                     Total Outstanding Balance                                          $814.80
                                     Total Amount Due on this Invoice                                   $616.00
                                     Total Balance Now Due                                            $1,430.80


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $593.60             $221.20              $0.00       $0.00         $814.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 503
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  January 8, 2021

                                                                                       Invoice No:            131377
                                                                                     Our File No:     7066-15   JMR
                                                                                  Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 12/03/2020                      $24,580.60
Payments received since last invoice                                $23,765.80
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                    $814.80

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/04/2020 JMR         Finalize a challenge extension with T. Scannell and       0.80 hrs       560 /hr       448.00
                       G. Milligan (.5); approval and file same (.3)
12/10/2020 JMR         Analysis of fee budgets in anaticipation of               0.30 hrs       560 /hr       168.00
                       confirmation (.3)
           Total fees for this matter                                            1.10 hrs                     616.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 504
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         131377
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       12/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $616.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $616.00
                                                    NET BALANCE FORWARD             $814.80
                                                   TOTAL BALANCE NOW DUE        $1,430.80


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.10   560.00             $616.00
                                                                    1.10                      $616.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 505
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:           131378
                                                                             Our File No:    7066-03   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                 $728.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $728.00

                   NET BALANCE FORWARD                                                        $624.70
                   TOTAL BALANCE NOW DUE                                                     $1,352.70




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 506
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     January 8, 2021

                                                                                     Invoice No.            131378
                                                                                  Reference No.       7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128948      11/06/2020             03                 JMR                 $2,227.50           $445.50
          130173      12/03/2020             03                 JMR                  $896.00            $179.20
                                     Total Outstanding Balance                                          $624.70
                                     Total Amount Due on this Invoice                                   $728.00
                                     Total Balance Now Due                                            $1,352.70


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $179.20             $445.50              $0.00       $0.00         $624.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 507
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   January 8, 2021

                                                                                           Invoice No:            131378
                                                                                         Our File No:     7066-03   JMR
                                                                                      Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 12/03/2020                        $7,621.30
Payments received since last invoice                                  $6,996.60
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                     $624.70

Trust balance carried forward                                                $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/02/2020 JMR         Conference call with A. Zarafshani and R. Horton              1.30 hrs       560 /hr       728.00
                       regaridng A-1/NAE claims recovery (.5);
                       correspondence with G. Milligan on same (.2); call
                       with R. Horton on same (.3); call with N. Nelson to
                       advance prosecution of same with insurance and
                       A-1.NAE counsel (.3)
           Total fees for this matter                                                1.30 hrs                     728.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 508
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         131378
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       12/31/2020

BILLING SUMMARY

                                                              TOTAL FEES            $728.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $728.00
                                                    NET BALANCE FORWARD             $624.70
                                                   TOTAL BALANCE NOW DUE        $1,352.70


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    1.30   560.00             $728.00
                                                                    1.30                      $728.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 509
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:          131379
                                                                             Our File No:    7066-02   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    General

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                         $1.03
                   TOTAL CHARGES FOR THIS BILL                                                 $1.03

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                       $1.03




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 510
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 January 8, 2021

                                                                                     Invoice No:             131379
                                                                                   Our File No:      7066-02   JMR
                                                                                Billing through:         12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




General

Balance forward as of invoice dated                                     $0.00
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 11/25/2020 Jason Rudd - Filing / Court Fees, 11/25/20, Debtor corporate SOS filing search,                  1.03
            Jason Rudd
                Total disbursements for this matter                                                         $1.03


BILLING SUMMARY

                                                          TOTAL FEES                        $0.00
                                                TOTAL DISBURSEMENTS                         $1.03

                                        TOTAL CHARGES FOR THIS BILL                         $1.03
                                               NET BALANCE FORWARD                          $0.00
                                              TOTAL BALANCE NOW DUE                          $1.03




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 511
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:          131380
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                       $172.86
                   TOTAL CHARGES FOR THIS BILL                                               $172.86

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                     $172.86




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 512
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  January 8, 2021

                                                                                     Invoice No:            131380
                                                                                   Our File No:     7066-01   JMR
                                                                                Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 12/03/2020                      $384.88
Payments received since last invoice                                $384.88
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 11/30/2020 Inventus - November Hosting                                                                   172.86
                Total disbursements for this matter                                                      $172.86


BILLING SUMMARY

                                                           TOTAL FEES                       $0.00
                                                 TOTAL DISBURSEMENTS                      $172.86

                                        TOTAL CHARGES FOR THIS BILL                       $172.86
                                                 NET BALANCE FORWARD                        $0.00
                                              TOTAL BALANCE NOW DUE                       $172.86




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 513
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:           131381
                                                                             Our File No:    7066-13   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $498.50
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $498.50

                   NET BALANCE FORWARD                                                       $4,189.22
                   TOTAL BALANCE NOW DUE                                                     $4,687.72




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 514
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       January 8, 2021

                                                                                       Invoice No.            131381
                                                                                    Reference No.       7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          128946      11/06/2020               13                 JMR                 $7,378.00         $1,475.60
          130179      12/03/2020               13                 JMR                $14,498.30         $2,713.62
                                      Total Outstanding Balance                                         $4,189.22
                                      Total Amount Due on this Invoice                                    $498.50
                                      Total Balance Now Due                                             $4,687.72


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $2,713.62           $1,475.60              $0.00       $0.00        $4,189.22




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 515
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  January 8, 2021

                                                                                          Invoice No:            131381
                                                                                        Our File No:     7066-13   JMR
                                                                                     Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 12/03/2020                      $30,017.14
Payments received since last invoice                                $25,827.92
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $4,189.22

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/04/2020 BR          Prepare certificates of no objections for November           0.90 hrs       165 /hr       148.50
                       fee applications; file re same.
12/04/2020 SDL         Correspondence to B. Ramirez regarding                       0.30 hrs       420 /hr       126.00
                       certificates of no objection related to fee
                       applications and review and revise same (.1);
                       correspondence and calls to Court regarding same
                       (.2).
12/07/2020 JMR         Prepare and serve Harney, Trustee and counsel                0.40 hrs       560 /hr       224.00
                       monthly fee statement (.4)
           Total fees for this matter                                               1.60 hrs                     498.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 516
                                         of 614
                                                                                            Page              1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:         131381
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:       12/31/2020

BILLING SUMMARY

                                                               TOTAL FEES            $498.50
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $498.50
                                                     NET BALANCE FORWARD         $4,189.22
                                                   TOTAL BALANCE NOW DUE         $4,687.72


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   0.90   165.00             $148.50
       Assistant
       Partner         JMR          Jason M Rudd                     0.40   560.00             $224.00
       Associate       SDL          Scott D. Lawrence                0.30   420.00             $126.00
                                                                     1.60                      $498.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 517
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                               (214) 692-6200 phone
                                             (214) 692-6255 facsimile
                                           Federal Tax No: XX-XXXXXXX

                                                 January 8, 2021
                                                                               Invoice No:           131647
                                                                             Our File No:    7066-16   JMR
                                                                          Billing through:       12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                 Matter Summary
RE:    Litigation: Contested Matters and Adversary
       Proceedings

                   TOTAL FEES                                                                $2,229.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $2,229.50

                   NET BALANCE FORWARD                                                       $3,242.00
                   TOTAL BALANCE NOW DUE                                                     $5,471.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 518
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       January 8, 2021

                                                                                       Invoice No.            131647
                                                                                    Reference No.       7066-16 JMR



Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          128958      11/06/2020               16                 JMR                $10,456.00         $2,091.20
          130177      12/03/2020               16                 JMR                 $5,754.00         $1,150.80
                                      Total Outstanding Balance                                         $3,242.00
                                      Total Amount Due on this Invoice                                  $2,229.50
                                      Total Balance Now Due                                             $5,471.50


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $1,150.80           $2,091.20              $0.00       $0.00        $3,242.00




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 519
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  January 8, 2021

                                                                                       Invoice No:            131647
                                                                                     Our File No:     7066-16   JMR
                                                                                  Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Litigation: Contested Matters and Adversary Proceedings

Balance forward as of invoice dated 12/03/2020                       $8,271.30
Payments received since last invoice                                 $5,029.30
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $3,242.00

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/02/2020 JMR         Appear for docket call in Panache adversary (0.4)         0.40 hrs       560 /hr       224.00
12/04/2020 JMR         Portion of Trustee team conference on advancing           0.90 hrs       560 /hr       504.00
                       A-1 and NAE claims and related issues (.4);
                       strategy conference with N. Nelson on same (.3);
                       correspondence with R. Horton on same (.2)
12/04/2020 NBN         Prepare for and attend call with counsel for White        1.30 hrs       495 /hr       643.50
                       Parties regarding production of documents and
                       other items; correspond with counsel for White
                       Parties; review order regarding turnover of
                       documents.
12/08/2020 NBN         Prepare for and attend call with client; correspond       0.00 hrs       495 /hr         N/C
                       with J. Henry regarding A-1 Engineering claim;
                       review documents produced by third parties;
                       coordinate production of documents produced by
                       third parties.
12/15/2020 NBN         Prepare for and attend call with Trustee; correspond      0.80 hrs       495 /hr       396.00
                       with counsel for A-1 Engineering and North
                       American.
12/23/2020 SDL         Call with J. Rudd, N. Nelson and White Parties            0.70 hrs       420 /hr       294.00
                       counsel regarding discovery and confirmation
                       objections (.5); review and revise request for
                       production to White Parties (.2).
12/24/2020 SDL         Review and revise discovery requests to D. White          0.40 hrs       420 /hr       168.00
                       (.2); call and correspondence with N. Nelson and
                       counsel for D. White regarding same (.2).
           Total fees for this matter                                            4.50 hrs                   2,229.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 520
                                         of 614
                                                                                             Page                1
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:           131647
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:         12/31/2020



BILLING SUMMARY

                                                                TOTAL FEES        $2,229.50
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $2,229.50
                                                      NET BALANCE FORWARD         $3,242.00
                                                     TOTAL BALANCE NOW DUE        $5,471.50


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                      1.30   560.00            $728.00
       Partner         NBN          Nick B. Nelson                    0.00     0.00                 $0.00
       Partner         NBN          Nick B. Nelson                    2.10   495.00          $1,039.50
       Associate       SDL          Scott D. Lawrence                 1.10   420.00            $462.00
                                                                      4.50                   $2,229.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 521
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               January 8, 2021
                                                                               Invoice No:            131690
                                                                             Our File No:     7066-10   JMR
                                                                          Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $29,303.00
                   TOTAL DISBURSEMENTS                                                          $147.44
                   TOTAL CHARGES FOR THIS BILL                                               $29,450.44

                   NET BALANCE FORWARD                                                        $5,959.10
                   TOTAL BALANCE NOW DUE                                                     $35,409.54




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 522
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                       January 8, 2021

                                                                                       Invoice No.            131690
                                                                                    Reference No.       7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                     Account Statement

     Invoice           Invoice                Matter              Billing           Invoice           Balance
     Number             Date                 Number              Attorney           Amount             Due
          128953      11/06/2020               10                 JMR                   $168.00            $33.60
          130175      12/03/2020               10                 JMR                $29,627.50         $5,925.50
                                      Total Outstanding Balance                                         $5,959.10
                                      Total Amount Due on this Invoice                                 $29,450.44
                                      Total Balance Now Due                                            $35,409.54


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $5,925.50              $33.60              $0.00       $0.00        $5,959.10




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 523
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 January 8, 2021

                                                                                      Invoice No:            131690
                                                                                    Our File No:     7066-10   JMR
                                                                                 Billing through:        12/31/2020
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 12/03/2020                     $30,909.20
Payments received since last invoice                               $24,950.10
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $5,959.10

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
12/03/2020 JMR    Analysis of new correspondence and information                1.00 hrs       560 /hr       560.00
                  from Trane (.3); draft response to same (.4);
                  strategy conference with S. Lawrence on advancing
                  claim resolution and objecitons (.3)
12/03/2020 NBN    Review invoices produced by Hinshaw; provide                  2.10 hrs       495 /hr     1,039.50
                  summary of comments to J. Rudd.
12/04/2020 JMR    Portion of trustee team call to address claims                0.60 hrs       560 /hr       336.00
                  objections and analysis, including resolution of
                  secured claims (.3); correspondence with claimants
                  on same (.3)
12/04/2020 NBN    Prepare for and attend strategy call with client on           1.50 hrs       495 /hr       742.50
                  review of Hinshaw invoices.
12/07/2020 JMR    Analysis and approve motion to allow Scheduled                0.80 hrs       560 /hr       448.00
                  C/U/D claims (.6); correspondence on same (.2)
12/07/2020 NBN    Correspond with opposing counsel regarding                    0.40 hrs       495 /hr       198.00
                  stipulation on production of Hinshaw documents;
                  review existing turnover order.
12/07/2020 SDL    Initial draft of motion to allow contingent claims            2.10 hrs       420 /hr       882.00
                  (2.0); correspondence to Trustee regarding same
                  (.1).
12/08/2020 BR     Finalize motion to allow contingent claims; file and          1.00 hrs       165 /hr       165.00
                  serve re same.
12/08/2020 JMR    Portion of trustee team call regarding advancing              0.40 hrs       560 /hr       224.00
                  negotiations and resolution of secured claims (.4)
12/08/2020 NBN    Correspond with Jeff Henry regarding prior                    2.50 hrs       495 /hr     1,237.50
                  settlement discussions with A-1 Engineering and
                  North American; prepare for and attend call related
                  to same; prepare for and attend call related to
                  document production and strategy for pursuing
                  claims against A-1 and North American; review
                  documents related to A-1 claims; review documents
                  related to Dan White criminal history and
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 524
                                         of 614
                                                                                                 Page           1
Greg Milligan as proposed ch 11 trustee of                                                Invoice No:      131690
3443 Zen Garden,Services
For Professional  LP     Rendered                                                  Invoice through:     12/31/2020
                        document production and strategy for pursuing
                        claims against A-1 and North American; review
                        documents related to A-1 claims; review documents
                        related to Dan White criminal history and
                        correspond with team regarding production of same.
12/08/2020 SDL          Call with Trustee and team regarding claims            2.90 hrs       420 /hr    1,218.00
                        objections (.2); revisions to draft stipulation with
                        Schindler (2.2); finalize motion to allow contingent
                        claims and correspondence with B. Ramirez
                        regarding same (.2); correspondence and call with
                        E. White regarding Wembley claim (.3).
12/09/2020 JMR          Review and revise draft Schindler secured claim        1.40 hrs       560 /hr      784.00
                        stipulation (.8); correspondence with G. Milligan on
                        same (.3); correspondence with Trane counsel (.3)
12/09/2020 NBN          Prepare for and attend call with client; coordinate    2.70 hrs       495 /hr    1,336.50
                        delivery of documents to e-discovery vendor; review
                        documents prior to production; review draft
                        stipulation prepared by counsel for White Parties;
                        revise stipulation and correspond with J. Rudd
                        regarding same.
12/09/2020 SDL          Call and correspondence with J. Rudd regarding         0.20 hrs       420 /hr       84.00
                        Schindler stipulation (.1); correspondence with
                        Trustee and team regarding H&H settlement offer
                        (.1).
12/10/2020 BR           Finalize Wembley claim objection; file and serve re    1.20 hrs       165 /hr      198.00
                        same.
12/10/2020 JMR          Conference with K. Mercer regarding claim              2.30 hrs       560 /hr    1,288.00
                        treatment issues (.2); correspondence regarding
                        Schindler, Trane and other secured claims (1.2);
                        portion of conference call with G. Milligan on same
                        (.4); analysis of Wimbely claim to advance objection
                        on same (.3); correspondence with S. Lawrence on
                        same (.2)
12/10/2020 NBN          Correspond with carrier representative for North       0.70 hrs       495 /hr      346.50
                        American; correspond with counsel for White
                        Parties regarding stipulation involving document
                        production.
12/10/2020 SDL          Revisions to objection to Wembley claim and            1.20 hrs       420 /hr      504.00
                        correspondence to and call with Trustee and team
                        regarding same (.5); call with Trustee and team
                        regarding other claims matters and next steps
                        regarding same (.4); finalize Wembley claim
                        objection for filing (.3).
12/14/2020 JMR          Correspondence with A. Zarafshani and K. Mercer        0.20 hrs       560 /hr      112.00
                        regarding addressing secured claims and related
                        issues (.2)
12/14/2020 SDL          Correspondence to E. White regarding H&H claim.        0.10 hrs       420 /hr       42.00
12/15/2020 JMR          Coordinate strategy on communications with             0.60 hrs       560 /hr      336.00
                        creditors to advance plan approval (.4);
                        correspondence with creditors on same (.2)
12/16/2020 JMR          Correspondence with S. Lawrence on coordinating        0.40 hrs       560 /hr      224.00
                        follow up with Class 6 creditors (.2);
                        correspondence with K. Mercer on secured claim
                        issues (.2)
12/16/2020 NBN          Coordinate delivery of Romspen documents to            0.80 hrs       495 /hr      396.00
                        e-discovery vendor; review documents.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 525
                                         of 614
                                                                                                    Page           2
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      131690
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     12/31/2020
12/17/2020 JMR          Revise stipulation on secured claim objection             1.20 hrs       560 /hr      672.00
                        resolution (.4); strategy conference with K. Mercer
                        regarding Schindler, Trane and other claim
                        objections and resolutions (.4); correspondence on
                        Symmetry claim allowance terms of proposed White
                        deal (0.4)
12/17/2020 NBN          Prepare for and attend call with counsel for A-1          2.70 hrs       495 /hr    1,336.50
                        Engineering; correspond with client regarding same;
                        gather information requested by opposing counsel;
                        review organizational charts and other documents to
                        respond to requests from opposing counsel;
                        correspond with e-discovery vendor regarding
                        preparation of documents for production; prepare for
                        and attend call with counsel for North American
                        Contractors.
12/17/2020 SDL          Call with Trustee and team regarding claims               1.40 hrs       420 /hr      588.00
                        objections and resolutions of same (.3); revisions to
                        proposed stipulation with H&H Crane and
                        correspondence to J. Rudd regarding same (.6); call
                        with representative of Great Lakes Lifting regarding
                        potential claim and review of correspondence
                        regarding same (.5).
12/18/2020 JMR          Analysis of S. Lawrence memo on GL Lifting,               1.30 hrs       560 /hr      728.00
                        Wimbley, and other Class 9 claims and related
                        responses to communications from same (.4);
                        correspondence with G. Milligan regarding
                        Schindler/Trane and other claim resolution strategy
                        points (.3); analysis of same with S. Lawrence (.3);
                        analysis of ballot tabulation status summary and
                        correspndence on same (.3)
12/18/2020 SDL          Correspondences with J. Rudd and claimant's               0.50 hrs       420 /hr      210.00
                        counsel regarding and revisions to proposed
                        stipulation with H&H (.3); correspondence with J.
                        Rudd regarding Great Lakes Lifting claim (.2).
12/21/2020 NBN          Review and revise declaration in support of plan          1.50 hrs       495 /hr      742.50
                        confirmation; review prior correspondence with
                        White Parties and their counsel.
12/22/2020 JMR          Portion of strategy call with N.Nelson and S.             4.70 hrs       560 /hr    2,632.00
                        Lawrence on secured and unsecured claim
                        allowance, objections and related issue assessment
                        and strategy (.3); correspondence on same (.4);
                        portion of trustee team call regarding secured
                        claims objections, stipulations and related strategy
                        and next steps (.3); comments on secured claim
                        stipulations (.5) conference call with M. Carter
                        regarding Hinshaw claims (.5); analysis of issues on
                        same (.8); claim administration strategy call with G.
                        Milligan, N. Nelson and S. Lawrence regarding
                        strategy on Hinshaw claim and pending secured
                        claims (.6); correspondence with A. Zarafshani on
                        claim settlements (.2); follow up call with G. Milligan
                        on same (.2); call and correspondence with K.
                        Mercer (.1); follow up correspondence with G.
                        Milligan on same (.2); strategy on addressing
                        potental distributions outside of plan (.5)
12/22/2020 NBN          Attend strategy call; review Hinshaw invoices;            0.70 hrs       495 /hr      346.50
                        correspond with S. Lawrence regarding same.
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 526
                                         of 614
                                                                                                     Page           3
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      131690
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     12/31/2020
12/22/2020 NBN           Prepare subpoena for documents and deposition             2.30 hrs       495 /hr    1,138.50
                         notice for White Parties; correspond with team
                         regarding same.
12/22/2020   SDL         Call with J. Rudd and N. Nelson regarding Hinshaw         4.90 hrs       420 /hr    2,058.00
                         claim (.3); call with Trustee and Team regarding
                         same (.2); research and draft memorandum
                         regarding applicable law on attorney liens (3.3);
                         follow up call with Trustee and team regarding next
                         steps on Hinshaw claim (.5); draft and revise
                         stipulation regarding Hinshaw claim (.6).
12/23/2020   SDL         Correspondence with J. Rudd regarding Hinshaw             0.40 hrs       420 /hr      168.00
                         stipulation (.1); review settlement agreements
                         related to Schindler contract (.3).
12/28/2020   JMR         Extensive revisions to Hinshaw stipulation resolving      2.30 hrs       560 /hr    1,288.00
                         claim allowance and Class 6 treatment (1.2);
                         conference call with M. Carter on same (.4);
                         extensive correspondence with M. Carter on same
                         (.7)
12/28/2020   NBN         Review and revise declaration in support of plan          2.10 hrs       495 /hr    1,039.50
                         confirmation; correspond with S. Lawrence
                         regarding same.
12/29/2020   JMR         Extensive telephone conference with M. Carter at          1.30 hrs       560 /hr      728.00
                         Hinshaw to advance settlement of claim and related
                         issues (.5); conference call with G. Milligan on
                         update on same (.2); correspondence on Schindler
                         and Trane settlements and related issues (.4);
                         conference call with K. Mercer on same (.2)
12/30/2020   JMR         Correspondence regarding Schindler and Trane              1.50 hrs       560 /hr      840.00
                         claim resolutions (.5); correspondence with A.
                         Zarafshani regarding same and related questions
                         and issues (.4); analyis of Schindler term sheet and
                         comment on same (.3); follow up correspondence
                         on Hinshaw claim resolution (.3)
12/30/2020   SDL         Research and draft stipulation for agreed withdrawal      0.40 hrs       420 /hr      168.00
                         of Schindler claim (.3); correspondence with J. Rudd
                         regarding same (.1).
12/31/2020   JMR         Strategy conference with A. Zarafshani, Trustee and       2.60 hrs       560 /hr    1,456.00
                         counsel regarding settlement and resolution of
                         claims (.5); follow up correspondence and analysis
                         of agreements on same (.4); telephone conference
                         with Hinshaw regarding settlement of claim as
                         unsecured Class 6 claim (.4); correspondence
                         rearding Hinshaw claim allowance stipulation (.4);
                         review and approve objection to Hinshaw claims
                         (.4); call with G. Milligan on same (.2); call with S.
                         Lawrene on same (.3)
12/31/2020   SDL         Call with J. Rudd regarding objection to Hinshaw          1.10 hrs       420 /hr      462.00
                         claim (.1); revise and finalize same (1.0).
             Total fees for this matter                                           60.00 hrs                 29,303.00




DISBURSEMENTS
 12/08/2020 Postage. (BR)                                                                                      30.00
 12/08/2020 Copies (BR)                                                                                        84.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 527
                                         of 614
                                                                                             Page               4
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:          131690
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      12/31/2020
 12/31/2020      Thomson Reuters-West - Online Research                                                    33.44
                 Total disbursements for this matter                                                     $147.44


BILLING SUMMARY

                                                                TOTAL FEES       $29,303.00
                                                      TOTAL DISBURSEMENTS           $147.44

                                             TOTAL CHARGES FOR THIS BILL         $29,450.44
                                                      NET BALANCE FORWARD         $5,959.10
                                                     TOTAL BALANCE NOW DUE       $35,409.54


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                    2.20   165.00            $363.00
       Assistant
       Partner         JMR          Jason M Rudd                     22.60   560.00         $12,656.00
       Partner         NBN          Nick B. Nelson                   20.00   495.00          $9,900.00
       Associate       SDL          Scott D. Lawrence                15.20   420.00          $6,384.00
                                                                     60.00                  $29,303.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 528
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:           132667
                                                                             Our File No:    7066-01   JMR
                                                                          Billing through:       01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    3443 Zen Gardens Bankruptcy

                   TOTAL FEES                                                                    $0.00
                   TOTAL DISBURSEMENTS                                                       $1,074.18
                   TOTAL CHARGES FOR THIS BILL                                               $1,074.18

                   NET BALANCE FORWARD                                                           $0.00
                   TOTAL BALANCE NOW DUE                                                     $1,074.18




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 529
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                     Invoice No:            132667
                                                                                   Our File No:     7066-01   JMR
                                                                                Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




3443 Zen Gardens Bankruptcy

Balance forward as of invoice dated 01/08/2021                      $172.86
Payments received since last invoice                                $172.86
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                     $0.00

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 01/01/2021 Inventus - Hosting & Project Consulting                                                      1,074.18
                Total disbursements for this matter                                                     $1,074.18


BILLING SUMMARY

                                                           TOTAL FEES                       $0.00
                                                 TOTAL DISBURSEMENTS                    $1,074.18

                                        TOTAL CHARGES FOR THIS BILL                     $1,074.18
                                                 NET BALANCE FORWARD                        $0.00
                                              TOTAL BALANCE NOW DUE                     $1,074.18




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 530
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:           132668
                                                                             Our File No:    7066-13   JMR
                                                                          Billing through:       01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                 $981.50
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                $981.50

                   NET BALANCE FORWARD                                                       $4,288.92
                   TOTAL BALANCE NOW DUE                                                     $5,270.42




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 531
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.            132668
                                                                                  Reference No.       7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128946     11/06/2020              13                 JMR                 $7,378.00         $1,475.60
          130179     12/03/2020              13                 JMR                $14,498.30         $2,713.62
          131381     01/08/2021              13                 JMR                   $498.50            $99.70
                                     Total Outstanding Balance                                        $4,288.92
                                     Total Amount Due on this Invoice                                   $981.50
                                     Total Balance Now Due                                            $5,270.42


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                $99.70             $0.00           $4,189.22              $0.00       $0.00        $4,288.92




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 532
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                      Invoice No:            132668
                                                                                    Our File No:     7066-13   JMR
                                                                                 Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 01/08/2021                      $4,687.72
Payments received since last invoice                                  $398.80
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                 $4,288.92

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/05/2021 SDL         Correspondence to B. Ramirez regarding notices of        0.10 hrs       450 /hr        45.00
                       fee increases.
01/06/2021 BR          Prepare notice of rate increase.                         0.20 hrs       175 /hr        35.00
01/09/2021 JMR         Prepare, draft and serve monthly fee statement for       1.00 hrs       615 /hr       615.00
                       all Trustee and all professionals (.8);
                       correspondence with Trustee on same (.2)
01/13/2021 SDL         Revise and finalize notice of rate changes (.4);         0.50 hrs       450 /hr       225.00
                       correspondences with Trustee and B. Ramirez
                       regarding same (.1).
01/22/2021 JMR         Correspondence on fee procedures (.1)                    0.10 hrs       615 /hr        61.50
           Total fees for this matter                                           1.90 hrs                     981.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 533
                                         of 614
                                                                                            Page               1
Greg Milligan as proposed ch 11 trustee of                                           Invoice No:          132668
3443 Zen Garden,Services
For Professional  LP     Rendered                                             Invoice through:        01/31/2021

BILLING SUMMARY

                                                               TOTAL FEES            $981.50
                                                     TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL             $981.50
                                                     NET BALANCE FORWARD         $4,288.92
                                                   TOTAL BALANCE NOW DUE         $5,270.42


       Timekeeper Summary

       Name                                                         Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                   0.20   175.00               $35.00
       Assistant
       Partner         JMR          Jason M Rudd                     1.10   615.00             $676.50
       Associate       SDL          Scott D. Lawrence                0.60   450.00             $270.00
                                                                     1.90                      $981.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 534
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:          132670
                                                                             Our File No:    7066-20   JMR
                                                                          Billing through:       01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Real Estate

                     TOTAL FEES                                                              $307.50
                     TOTAL DISBURSEMENTS                                                       $0.00
                     TOTAL CHARGES FOR THIS BILL                                             $307.50

                     NET BALANCE FORWARD                                                     $100.80
                     TOTAL BALANCE NOW DUE                                                   $408.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 535
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.            132670
                                                                                  Reference No.       7066-20 JMR



Greg Milligan
Attn: Gregory S. Milligan




Real Estate


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          130181      12/03/2020             20                 JMR                   $504.00           $100.80
                                     Total Outstanding Balance                                          $100.80
                                     Total Amount Due on this Invoice                                   $307.50
                                     Total Balance Now Due                                              $408.30


                                             Aging of Past Due Amounts
              0-30 Days     31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00             $100.80              $0.00       $0.00         $100.80




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 536
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                          Invoice No:            132670
                                                                                        Our File No:     7066-20   JMR
                                                                                     Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Real Estate

Balance forward as of invoice dated 12/03/2020                       $1,232.00
Payments received since last invoice                                 $1,131.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                   $100.80

Trust balance carried forward                                               $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/20/2021 JMR         Correspondence with Rompsen counsel regarding                0.50 hrs       615 /hr       307.50
                       ad valorum tax payments for 2020 and compliance
                       with sale order on same (.2); review sale order on
                       same to inform discussion (.3)
           Total fees for this matter                                               0.50 hrs                     307.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 537
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         132670
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       01/31/2021

BILLING SUMMARY

                                                              TOTAL FEES            $307.50
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $307.50
                                                    NET BALANCE FORWARD             $100.80
                                                   TOTAL BALANCE NOW DUE            $408.30


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                    0.50   615.00             $307.50
                                                                    0.50                      $307.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 538
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:            132671
                                                                             Our File No:     7066-03   JMR
                                                                          Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $9,396.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $9,396.00

                   NET BALANCE FORWARD                                                         $770.30
                   TOTAL BALANCE NOW DUE                                                     $10,166.30




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 539
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.            132671
                                                                                  Reference No.       7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128948     11/06/2020              03                 JMR                 $2,227.50           $445.50
          130173     12/03/2020              03                 JMR                  $896.00            $179.20
          131378     01/08/2021              03                 JMR                  $728.00            $145.60
                                     Total Outstanding Balance                                          $770.30
                                     Total Amount Due on this Invoice                                 $9,396.00
                                     Total Balance Now Due                                           $10,166.30


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $145.60             $0.00             $624.70              $0.00       $0.00         $770.30




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 540
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                      Invoice No:            132671
                                                                                    Our File No:     7066-03   JMR
                                                                                 Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 01/08/2021                      $1,352.70
Payments received since last invoice                                 $582.40
Adjustments since last invoice                                         $0.00
Net Balance Forward                                                  $770.30

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/06/2021 NBN    Review documents provided by A. Zarafshani;                   1.80 hrs       515 /hr       927.00
                  correspond with counsel for insurance carrier of A-1
                  Engineering; review organizational chart and
                  background; review email correspondence
                  produced by A. Zarafshani and Panache.
01/12/2021 JMR    Correspondence with N. Nelson and K. Mercer on                0.50 hrs       615 /hr       307.50
                  A-1 Claims (.3); portion of trustee team call on same
                  (.2)
01/12/2021 NBN    Attend client call; prepare response email to counsel         0.80 hrs       515 /hr       412.00
                  for Panache regarding acquisition of claims;
                  correspond with Kell Mercer regarding same.
01/12/2021 SDL    Call and correspondence with Trustee, N. Nelson,              0.20 hrs       450 /hr        90.00
                  and J. Rudd regarding A-1 negotiations.
01/14/2021 JMR    Portion of trustee team call on A-1 Claim                     0.40 hrs       615 /hr       246.00
                  investigation and recovery (.2); coordinate with N.
                  Nelson on next steps on same (.2)
01/15/2021 JMR    Correspondence with K. Mercer and G. Milligan on              0.10 hrs       615 /hr        61.50
                  A-1 claim
01/18/2021 JMR    Analysis of A1/NAE related reports and                        1.30 hrs       615 /hr       799.50
                  correspondence to prepare for conference on same
                  (.4); Correspondence with Strategy and settlement
                  conference with K. Mercer and A. Zarafshani
                  regarding A1/NAE claims (.7); follow up
                  correspondence with G. Milligan and K. Mercer (.2)
01/18/2021 NBN    Prepare for and attend call with A. Zarafshani and            0.80 hrs       515 /hr       412.00
                  counsel.
01/19/2021 JMR    Correspondence with K. Mercer and R. Horton                   0.60 hrs       615 /hr       369.00
                  regarding A1/NAE claim issues (.3); analysis of new
                  documents on same (.3)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 541
                                         of 614
                                                                                                      Page           1
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:      132671
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:     01/31/2021
                         documents on same (.3)
01/20/2021   JMR         Outline offer and related claims dynamic to inform         1.10 hrs       615 /hr      676.50
                         discussion with K. Mercer on A1/NAE claim
                         disposition (.3); Settlement conference with K.
                         Mercer to advance potential sale of A1 NAE claims
                         (.3); correspondence with Trustee team on same
                         (.2); portion of trustee team call on same (.3)
01/22/2021   JMR         Anlaysis of A-1/NAE issues to advance monitization         0.60 hrs       615 /hr      369.00
                         of same in advance (.4); correspondence on same
                         with G. Milligan (.2)
01/22/2021   NBN         Review Hinshaw production to evaluate Hinshaw              2.50 hrs       515 /hr    1,287.50
                         proposal to return / destroy documents.
01/24/2021   JMR         Correspondence with Trustee on update and next             0.60 hrs       615 /hr      369.00
                         steps in advancing resolution of the A1/NAE claim
                         (.2); anlaysis of issues to addressw with R. Horton
                         and K. Mercer on same (.4)
01/25/2021   JMR         Settlement conference with R. Horton regarding             1.30 hrs       615 /hr      799.50
                         advancing resolution of the A1/NAE claim
                         disposition (0.3); correspondence with K. Mercer on
                         same (.2); portion of trustee team call on same (.2);
                         follow up settlement conference with K. Mercer and
                         R. Horton (.3); correspondence with Trustee
                         updating on terms of same same (.3)
01/25/2021   NBN         Prepare for and attend call with client; prepare for       0.80 hrs       515 /hr      412.00
                         and attend call with opposing counsel.
01/25/2021   NBN         Review correspondence from client; correspond              0.30 hrs       515 /hr      154.50
                         with client regarding settlement structure for
                         assignment of certain claims to Panache.
01/26/2021   JMR         Call with R. Horton regarding follow up on A1/NAE          1.40 hrs       615 /hr      861.00
                         claim resolution (.2); portion of trustee team strategy
                         call on same (.3); settlement conference with K.
                         Mercer, R. Horton, G. Milligan regarding negotiation
                         (.4); conference with G. Milligan on same (.3);
                         conference with S. Lawrence on next steps to draft
                         agreement (.2)
01/29/2021   JMR         Assessment of A1/NAE claim resolution with                 0.70 hrs       615 /hr      430.50
                         Panache structure and analysis of same (.4);
                         correspondence on same with G. Milligan and S.
                         Lawrence (.3)
01/31/2021   NBN         Review proposed settlement agreement and                   0.80 hrs       515 /hr      412.00
                         assignment language; propose alternate language
                         for description of claims.
             Total fees for this matter                                            16.60 hrs                  9,396.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 542
                                         of 614
                                                                                             Page               2
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:          132671
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:        01/31/2021

BILLING SUMMARY

                                                                TOTAL FEES        $9,396.00
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $9,396.00
                                                      NET BALANCE FORWARD             $770.30
                                                     TOTAL BALANCE NOW DUE       $10,166.30


       Timekeeper Summary

       Name                                                          Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                      8.60   615.00          $5,289.00
       Partner         NBN          Nick B. Nelson                    7.80   515.00          $4,017.00
       Associate       SDL          Scott D. Lawrence                 0.20   450.00               $90.00
                                                                     16.60                   $9,396.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 543
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:           132672
                                                                             Our File No:    7066-04   JMR
                                                                          Billing through:       01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $3,240.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $3,240.00

                   NET BALANCE FORWARD                                                       $4,593.90
                   TOTAL BALANCE NOW DUE                                                     $7,833.90




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 544
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.            132672
                                                                                  Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128949      11/06/2020             04                 JMR                $22,521.50         $4,504.30
          130174      12/03/2020             04                 JMR                   $448.00            $89.60
                                     Total Outstanding Balance                                        $4,593.90
                                     Total Amount Due on this Invoice                                 $3,240.00
                                     Total Balance Now Due                                            $7,833.90


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00           $4,593.90              $0.00       $0.00        $4,593.90




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 545
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                       Invoice No:            132672
                                                                                     Our File No:     7066-04   JMR
                                                                                  Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 12/03/2020                      $22,179.00
Payments received since last invoice                                $17,585.10
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $4,593.90

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/28/2021 SDL         Review proposed claims release agreement drafted          0.90 hrs       450 /hr       405.00
                       by Panache counsel (.2); begin researching forms of
                       assignment agreement (.7).
01/29/2021 SDL         Call with Trustee and team regarding assignment           4.90 hrs       450 /hr     2,205.00
                       agreemetn (.3); review form of assignment
                       agreement from J. Rudd (.3); draft and revise
                       assignment agreement, assignment, release
                       agreement, and claims exhibit (3.7); research and
                       revise claims description in schedule of assigned
                       claims attached to assignment (.6).
01/30/2021 SDL         Additional revisions to assignment agreement,             1.40 hrs       450 /hr       630.00
                       assignment, releases, assigned claims schedule,
                       and estimated claims schedule (.7); review
                       correspondence from Trustee regarding same and
                       incorporate additional revisions to address concerns
                       raised therein (.4); correspondence to J. Rudd and
                       N. Nelson regarding same (.3).
           Total fees for this matter                                            7.20 hrs                   3,240.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 546
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        132672
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      01/31/2021

BILLING SUMMARY

                                                              TOTAL FEES        $3,240.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $3,240.00
                                                    NET BALANCE FORWARD         $4,593.90
                                                  TOTAL BALANCE NOW DUE         $7,833.90


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Associate       SDL          Scott D. Lawrence               7.20   450.00          $3,240.00
                                                                    7.20                   $3,240.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 547
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:             132673
                                                                             Our File No:      7066-19   JMR
                                                                          Billing through:         01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                $86,338.50
                   TOTAL DISBURSEMENTS                                                        $1,131.94
                   TOTAL CHARGES FOR THIS BILL                                               $87,470.44

                   NET BALANCE FORWARD                                                        $30,236.00
                   TOTAL BALANCE NOW DUE                                                     $117,706.44




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 548
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.             132673
                                                                                  Reference No.        7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          128954     11/06/2020              19                 JMR                $59,864.00         $11,972.80
          130180     12/03/2020              19                 JMR                $36,973.50          $7,394.70
          131376     01/08/2021              19                 JMR                $58,641.21         $10,868.50
                                     Total Outstanding Balance                                        $30,236.00
                                     Total Amount Due on this Invoice                                 $87,470.44
                                     Total Balance Now Due                                           $117,706.44


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
            $10,868.50             $0.00          $19,367.50              $0.00       $0.00        $30,236.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 549
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                       Invoice No:            132673
                                                                                     Our File No:     7066-19   JMR
                                                                                  Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 01/08/2021                      $78,008.71
Payments received since last invoice                                $47,772.71
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $30,236.00

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/04/2021 JMR    Correspondence with D. Williamson, T. Scannell                 2.90 hrs       615 /hr     1,783.50
                  regarding advancing White settlement negotiations
                  and documentation of same (.5); settlement
                  conference with D. Williamson and T. Scannell on
                  same (.4); correspondence with G. Milligan on same
                  (.3); follow call with G. Milligan on developments on
                  White settlement (.2); analysis of terms, impact on
                  Panache related issues and plan for means to
                  present same to court and address timely in
                  advance of confirmation (.4); supplement comments
                  and potental inserts for Milligan declaration (1.1)
01/04/2021 SDL    Continue revisions to Trustee's confirmation                   2.80 hrs       450 /hr     1,260.00
                  declaration (1.2); review of ballots and
                  correspondence related thereto, confirmation of
                  ballot tally and correspondence to Trustee regarding
                  same (.5); correspondence related to and call with
                  counsel for White Parties regarding confirmation
                  objection stipulation (.6); begin draft of stipulation
                  resolving White Parties confirmation objections (.5).
01/05/2021 BR     Revise confirmation order.                                     1.60 hrs       175 /hr       280.00
01/05/2021 JMR    Extensive revisions to draft stipulation advancing             2.90 hrs       615 /hr     1,783.50
                  settlement with White Parties (1.9); correspondence
                  with G. Milligan and trustee team on same (.3);
                  correspondence with D. Williamson, B. Duke and T.
                  Scannell on same (.4); correspondence on ballots
                  and related confirmation time line compliance (.3)
01/05/2021 SDL    Complete first draft of White Parties Stipulation              2.60 hrs       450 /hr     1,170.00
                  (1.4); continue follow up regarding Hinshaw ballot,
                  other ballots, and finalizing tally (.4); additional
                  revisions to Trustee declaration in support of
                  confirmation (.8).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 550
                                         of 614
                                                                                                  Page           1
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:     01/31/2021
                        revisions to Trustee declaration in support of
                        confirmation (.8).
01/06/2021 BR           Finalize stipulation and order re amended plan          0.20 hrs       175 /hr       35.00
                        treatment for Daniel White, Lincoln 1861, Inc. And
                        related entities; file re same.
01/06/2021 JMR          Follow up correspondence with T. Scannell and D.        6.40 hrs       615 /hr    3,936.00
                        Williamson on draft settlement stipulation (.4);
                        strategy conference with G. Milligan and Trustee
                        team on confirmation settlement discussions with
                        White Parties and related confirmation preparations
                        and developments (.6); correspondence with B.
                        Duke on discovery issues (.3); analysis of issues on
                        status and next steps on discovery (.4); review
                        confirmation and balloting timeline and deadlines
                        and advance planning for compliance with same in
                        view of potential settlement (.6); analysis of T.
                        Scannell comments to settlement stipulation (.3);
                        extensive correspondence with B. Duke, D.
                        Williamson, T. Scannell on settlement documents
                        (.9); settlement conference with D. Williamson, T.
                        Scannell and G. Milligan on final approval and
                        discussions of same (.5); final revisions to
                        settlement stipulation (.6); final correspondence on
                        approval of same (.4); finalize and file (.3);
                        coordinate preparation of motion to expedite (.3);
                        correspondence with K. Mercer on expedited
                        consideration of stipulation (.2); correspondence
                        with S. Tobin on same (.2); strategy call with S.
                        Lawrence regarding confirmation order, declarations
                        and related preparations (.4)
01/06/2021 SDL          Call with Trustee and team regarding confirmation       5.60 hrs       450 /hr    2,520.00
                        hearing preparation and related matters (.7);
                        correspondences with counsel for Lender regarding
                        balloting status (.1); research Court procedure for
                        submitting stipulations for Court signature (.4);
                        correspondence with J. Rudd regarding same (.1);
                        draft motion to expedite hearing on stipulation,
                        proposed order granting, and correspondence to
                        court regarding same (.6); correspondence with B.
                        Ramirez regarding tabulation agent declaration (.2);
                        final review of ballots (.4); revisions to tabulation
                        agent declaration (1.3); revisions to exhibit to
                        tabulation agent declaration (1.8).
01/07/2021 BR           Finalize motion for expedited hearing and order; file   2.90 hrs       175 /hr      507.50
                        and serve re same; prepare notice of hearing; file
                        and serve re same; finalize tabulation summary;
                        prepare witness and exhibit list for January 11
                        hearing.
01/07/2021 JMR          Revise ballot tabulation report and approve same        4.30 hrs       615 /hr    2,644.50
                        (.3); correspondence on finalizing an filing same
                        with G. Milligan and S. Lawrence (.2); analysis and
                        revisions to motion to expedite stipulation and order
                        with White Parties (.5); extensive revisions to
                        Hinshaw document turnover stipulation and order
                        with White Parties (1.6); correspondence with G.
                        Milligan and N. Nelson on same (.3);
                        correspondence with D. Williamson and B. Duke on
                        same (.4); correspondence with G. Milligan
                        regarding hearing on 1/11 regarding settlement (.2);
                        coordinate service of notice and preparation of
                        witness and exhibit list on same (.3); follow up
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 551
                                         of 614
                                                                                                     Page           2
Greg Milligan as proposed ch 11 trustee of                                                    Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                      Invoice through:     01/31/2021
                        regarding hearing on 1/11 regarding settlement (.2);
                        coordinate service of notice and preparation of
                        witness and exhibit list on same (.3); follow up
                        correspondence on advancing White Parties
                        settlment (.3); analysis of means to impliment White
                        Settlement in plan process and timing and notice
                        options for same (.5)
01/07/2021 SDL          Correspondence with Court and B. Ramirez                   1.90 hrs       450 /hr      855.00
                        regarding setting of expedited hearing on stipulation
                        (.1); review stipulation related to discovery with
                        White Parties and correspondence to J. Rudd
                        regarding same (.2); revisions to notice of hearing
                        (.1); revisions to tabulation agent declaration and
                        exhibit (.9); correspondence with B. Ramirez
                        regarding additional ballot information for inclusion
                        in tabulation and revisions thereto (.5);
                        correspondence regarding witness and exhibit list
                        for hearing (.1).
01/08/2021 BR           Finalize witness and exhibit list; file re same.           0.60 hrs       175 /hr      105.00
01/08/2021 JMR          Telephone conference with K. Mercer regarding              4.20 hrs       615 /hr    2,583.00
                        White Stipulation questions and issues and next
                        steps on same (.5); analysis of issues raised on
                        same (.5); correspondence with G. Milligan on same
                        (.4); correspondence with D. Williamson on same
                        (.4); consideration of witness and exhibits for 1/11
                        hearing and coordinate lists and filing of same (.4);
                        telephone conference with G. Milligan on White
                        requested change to release to address interests
                        (.3); assessment of impact of same (.3);
                        correspondence on same with D. Williamson (.3);
                        finalize and file stipulation on turnover of Hinshaw
                        documents (.6); correspondence with B. Duke on
                        same (.3)
01/08/2021 SDL          Work on form of confirmation order (.5); Review            3.40 hrs       450 /hr    1,530.00
                        stipulation and incorporate terms into revised plan
                        (2.4); create redline of changes and
                        correspondence with J. Rudd regarding same (.2);
                        revise and finalize witness and exhibit list (.1);
                        finalize stipulation related to discovery for filing and
                        revisions to witness and exhibit list to include same
                        (.1); call from creditor regarding plan treatment (.1).
01/10/2021 JMR          Analysis of stipulation and comments from D.               3.20 hrs       615 /hr    1,968.00
                        Williamson and K. Mercer on same to inform
                        revisions and incorporation into the plan (.5); revise
                        stipulation to address same (.5); correspondence
                        with D. Williamson on same (.4); correspondence
                        with K. Mercer on same (.3); correspondence with
                        G. Milligan on same (.2); initial outline of issues and
                        preparations for hearing on stipuilation (1.3)
01/11/2021 BR           Finalize proposed stipulation; file re same.               0.50 hrs       175 /hr       87.50
01/11/2021 JMR          Correspondence with G. Milligan and trustee team           6.00 hrs       615 /hr    3,690.00
                        to advance resolution of stipulation with White
                        Parties and related issues (.6); correspondence with
                        D. Williamson regarding final approval of amended
                        stipulation (.4); coordinate filing of amended stip and
                        redline (.4); final preparations for hearing on White
                        Parties Stipulation (2.5); appear for and represent
                        trustee at hearing on stipulation approval and
                        related procedures (1.3); coordination call with S.
                        Lawrence on hearing follow up to comply with
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 552
                                         of 614
                                                                                                    Page           3
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     01/31/2021
                        trustee at hearing on stipulation approval and
                        related procedures (1.3); coordination call with S.
                        Lawrence on hearing follow up to comply with
                        court's instruction on plan modification (.3);
                        correspondence on entry of Hinshaw document
                        stipulation and compliance with same (.5);
01/11/2021 JMR          Analysis and identification of documents to identify      1.60 hrs       615 /hr      984.00
                        for production to White Parties under approved
                        court stipulations (1.4); correspondence with N.
                        Nelson on same (.2)
01/11/2021 SDL          Revisions to plan and stipulation (.4); draft notice of   4.80 hrs       450 /hr    2,160.00
                        revised stipulation (.3); correspondence with B.
                        Ramirez regarding stipulation and preparation for
                        hearing (.2); correspondence with Court regarding
                        same (.1); additional preparations for hearing on
                        White Parties stipulation (.3); attend and participate
                        in hearing on same (1.1); follow up correspondence
                        and call with J. Rudd (.1); revisions to and finalize
                        orders on stipulations with White Parties (.3);
                        research and review forms of plan modification
                        (1.2); begin draft of same (.8).
01/12/2021 BR           Finalize modification to plan; file and serve re same.    2.50 hrs       175 /hr      437.50
01/12/2021 JMR          Revisions to modification of plan per white parties       4.90 hrs       615 /hr    3,013.50
                        stipulation (1.3); analysis of plan provisions
                        impacted by same (.8) outline agenda items and
                        prepare for trustee team call (.4); strategy
                        conference with G. Milligan, E. White and legal team
                        on advancing confirmation and related claim
                        resolution (.5); follow up correspondence and call
                        with S. Lawrence regarding modification and related
                        order (.4); correspondence with G. Milligan on same
                        (.2); correspondence on service of documents on
                        White Parties per stipulation (.4); analysis of
                        production and identify supplements for same (.9)
01/12/2021 SDL          Continue work on plan modification (.5); begin draft      6.90 hrs       450 /hr    3,105.00
                        of proposed order regarding same (1.6);
                        correspondence with B. Ramirez regarding service
                        of plan modification (.4); call with Trustee and team
                        regarding same (.4); finalize both documents (.4);
                        review and implement revisions from J. Rudd (.8);
                        continue revisions to same and related
                        correspondence to J. Rudd (.8); additional
                        correspondence and calls with B. Ramirez regarding
                        finalizing and service of plan modification and order
                        (.3); call and follow up correspondence with J. Rudd
                        and Trustee regarding same (.1); correspondence
                        with Court regarding same (.2); continue revisions to
                        Trustee's declaration in support of confirmation
                        (1.4).
01/13/2021 JMR          Initial review and revisions to updated trustee           3.90 hrs       615 /hr    2,398.50
                        declaration (2.8); analysis of evidence and exhibits
                        in support of same and burden at confirmation
                        heating (.8); correspondence with S. Lawrence on
                        same (.3)
01/13/2021 SDL          Finalize new draft of Trustee's declaration in support    4.20 hrs       450 /hr    1,890.00
                        of confirmation, including additional analysis
                        regarding credit bid limitation motion, Lender
                        settlement, White Parties settlement, and other
                        revisions (4.2).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 553
                                         of 614
                                                                                                  Page           4
Greg Milligan as proposed ch 11 trustee of                                                 Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                   Invoice through:     01/31/2021
                        settlement, White Parties settlement, and other
                        revisions (4.2).
01/14/2021 BR           Prepare certificate of service of plan modification;    0.50 hrs       175 /hr       87.50
                        docket
01/14/2021 JMR          Outline agenda, outstanding items and next steps in     3.80 hrs       615 /hr    2,337.00
                        advance of conference call with G. Milligan and
                        team on same (.4); strategy call with G. Milligan and
                        team to advance confirmation preparations (.5);
                        continue to comment on, supplement and revise
                        trustee declaration in support of plan confirmation
                        (2.7); correspondence on balloting question (.1);
                        follow up on modification service certificate(.1)
01/14/2021 SDL          Call with Trustee and team regarding confirmation       2.80 hrs       450 /hr    1,260.00
                        preparation, confirmation order, Trustee declaration
                        and related matters (.5); continue work on
                        confirmation order (2.2); correspondence with B.
                        Ramirez regarding certificate of service for plan
                        modification and related order, and review and
                        revise same (.1);
01/15/2021 JMR          Extensive revisions to declaration in support of plan   5.00 hrs       615 /hr    3,075.00
                        confirmation (3.7); analysis of source documents to
                        confirm statements in same (1.1); correspondence
                        with G. Milligan on same (.2)
01/15/2021 SDL          Continue revisions to proposed confirmation order.      4.10 hrs       450 /hr    1,845.00
01/16/2021 SDL          Additional revisions to confirmation order.             1.80 hrs       450 /hr      810.00
01/17/2021 JMR          Analysis of G. Milligan comments to declaration in      1.20 hrs       615 /hr      738.00
                        support of confirmation (.8); correspondence on
                        same (.4)
01/18/2021 JMR          Analysis and revisions to draft confirmation order      2.00 hrs       615 /hr    1,230.00
                        (1.8); correspondence on same with S. Lawrence
                        (.2)
01/18/2021 SDL          Revisions to proposed confirmation order and            0.90 hrs       450 /hr      405.00
                        correspondence to Trustee and team regarding
                        same.
01/19/2021 BR           Prepare notice of confirmation order; serve re same.    1.50 hrs       175 /hr      262.50
01/19/2021 JMR          Follow up review and anlaysis of Creditor Trust         0.60 hrs       615 /hr      369.00
                        agreement provisions to ensure no need for
                        amendments of modifications in advance of
                        confirmation hearing (.6)
01/19/2021 JMR          Correspondence with K. Mercer and D. Williamson         1.60 hrs       615 /hr      984.00
                        regarding comments to plan modification (.3);
                        analysis of language on same (.4); further review
                        and comment to confirmation order (.5);
                        correspondence on approval and filing of same (.4)
01/19/2021 SDL          Finalize confirmation order and notice regarding        0.60 hrs       450 /hr      270.00
                        same.
01/20/2021 BR           Prepare witness and exhibit list for confirmation       0.30 hrs       175 /hr       52.50
                        hearing.
01/20/2021 JMR          Conference with K. Mercer on confirmation order         5.30 hrs       615 /hr    3,259.50
                        (.3); correspondence on same (.3); portion of trustee
                        team planning call on advancing confirmation
                        hearing preparations, including declaration, order
                        and witness and exhibit lists (.7); draft outline
                        agenda in preparation for same (.4); settlement
                        correspondence with D. Williamson on language
                        revisions to White Parties modification language
                        (.4); conference call with T. Scannell on same (.3);
                        review objection filed by K. Mercer (.4); further
                        correspondence on language to resolve objections
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 554
                                         of 614
                                                                                                    Page           5
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     01/31/2021
                        (.4); conference call with T. Scannell on same (.3);
                        review objection filed by K. Mercer (.4); further
                        correspondence on language to resolve objections
                        (.8); correspondence with T. Scannell on proposed
                        confirmation order (.4); analysis of draft
                        demonstrative for confirmation hearing and
                        comment on same (.6); analysis of confirmation
                        order, modification and related issues to inform
                        preparations for confirmation hearing (1.0)
01/20/2021 NBN          Assemble exhibits for plan confirmation hearing;          0.70 hrs       515 /hr      360.50
                        correspond with S. Lawrence regarding same.
01/20/2021 SDL          Additional revisions to confirmation declaration (.6);    3.70 hrs       450 /hr    1,665.00
                        correspondence with N. Nelson regarding same (.3);
                        Call with Trustee and team regarding confirmation
                        declaration and preparations for hearing regarding
                        same (.2); additional revisions to Trustee
                        declaration, including related to exhibits and review
                        of exhibits related to same (1.5); correspondence
                        with Trustee, J. Rudd, and counsel for White Parties
                        regarding negotiations with Panache to resolve
                        objection to Plan Modification (1.1).
01/21/2021 BR           Finalize SDL's supplemental declaration, Trustee's        1.40 hrs       175 /hr      245.00
                        declaration, and witness and exhibit list; file re
                        same.
01/21/2021 JMR          Follow up analysis of Trustee declaration to address      5.40 hrs       615 /hr    3,321.00
                        White settlement and Panache objection and related
                        updates and refinements (1.3); correspondence
                        from trustee on same (.2); analysis of updated
                        trustee comments (.3); Portion of trustee team
                        planning call on advancing confirmation hearing
                        preparations, including declaration, order and
                        witness and exhibit lists (.6); final revise, revisions
                        and approval of Trustee Declaration (.8); analysis of
                        exhibits and proposed witness and exhibit list for
                        confirmation hearing (.6); strategy call with S.
                        Lawrence on same (.2); correspondence on
                        Panache counsel change (.2); strategy session on
                        preparations for confirmation hearing, outline
                        remaining issues and related plan and claimant
                        issues (1.2)
01/21/2021 SDL          Review and revise Trustee confirmation declaration        5.10 hrs       450 /hr    2,295.00
                        regarding objection filed by Panache (.5); continue
                        preparing and reviewing exhibits for confirmation
                        (.4); call with Trustee and team regarding
                        confirmation hearing preparations (.4); revisions to
                        exhibit and witness list (.3); continue reviewing
                        exhibits for confirmation hearing (.2); draft
                        supplemental tabulation agent declaration (.8);
                        correspondence with Trustee and team regarding
                        additional confirmation exhibits and revisions to
                        same (.3); calls with J. Rudd to discuss confirmation
                        hearing preparations (.1); finalize Trustee
                        declaration for filing (1.4); finalize witness and
                        exhibit list and exhibits for filing (.4); calls and
                        correspondence with B. Ramirez regarding same
                        (.3).
01/22/2021 JMR          Conference with R. Horton on Panache related              4.70 hrs       615 /hr    2,890.50
                        items in plan and related disputes for resolution in
                        advance of confirmation (.5); correspondence with
                        Trustee team on same (.3); strategy conference with
                        S. Lawrence on confirmation preparations (.4);
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 555
                                         of 614
                                                                                                   Page           6
Greg Milligan as proposed ch 11 trustee of                                                  Invoice No:      132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                    Invoice through:     01/31/2021
                                                                                      hrs           /hr
                        items in plan and related disputes for resolution in
                        advance of confirmation (.5); correspondence with
                        Trustee team on same (.3); strategy conference with
                        S. Lawrence on confirmation preparations (.4);
                        conference call with K. Mercer on Panache and A1
                        claim issues and advancing resolution of same (.3);
                        analysis of revised confirmation order and related
                        comments from K. Mercer and T. Scannell (.8);
                        analysis of strategy and related confirmation hearing
                        preparations and updated (1.3); correspondence on
                        exhibits (.3); analysis of updated comments to
                        confirmation order (.6); correspondence with trustee
                        team on same (.2)
01/22/2021 SDL          Review proposed changes to confirmation order            0.80 hrs       450 /hr      360.00
                        from counsel to Panache and analyze impact on
                        various plan provisions.
01/23/2021 JMR          Analysis of BK confirmation and settlement               4.10 hrs       615 /hr    2,521.50
                        provisions and checklist in advance of confirmation
                        hearing (1.5); initial outline of confirmation
                        presentation and potential issued spotting and
                        potental quesitons that Judge Mott or UST could
                        present and responses to same (2.6)
01/24/2021 JMR          Analysis of comments and redlines to confirmation        1.20 hrs       615 /hr      738.00
                        order and corresponding plan comments (.8);
                        correspondence with s. Lawrence on same (.2);
                        correspondence with Trustee team on hearing
                        preparation and planning (.2)
01/25/2021 BR           Finalize amended liquidating plan; file re same.         0.40 hrs       175 /hr       70.00
01/25/2021 JMR          Final review of revised and redlined confirmation        6.70 hrs       615 /hr    4,120.50
                        order and plan (1.5); trustee team call on
                        confirmation preparations and outstanding items
                        (.5); draft outline of argument for confirmation
                        hearing presentation (1.8); analysis of plan and trust
                        provision to inform any Court questions on same
                        (2.6); strategy conference with S. Lawrence on
                        same (.3)
01/25/2021 SDL          Review and revise confirmation order and prepare         6.20 hrs       450 /hr    2,790.00
                        redline of latest changes to prior filed version (.6);
                        review and revise plan and prepare redline of latest
                        changes to prior filed version (.8); correspondence
                        and call with Trustee and team regarding same (.3);
                        finalize documents and circulate to primary parties
                        in case (.6); additional review and revisions to Plan
                        (.5); review various filings in the case and prepare
                        notice of revisions to plan and confirmation order
                        (1.7); review pleadings and exhibits to support
                        confirmation (1.5); correspondence with Court,
                        Trustee and team regarding same (.2).
01/26/2021 JMR          Final preparation of outline of arguments, potential     4.60 hrs       615 /hr    2,829.00
                        issue spotting and exhibit presentation for
                        confirmation hearing (2.5); Strategy conference with
                        G. Milligan and Trustee team in advance of hearing
                        (.3); appear for confirmation hearing (.8);
                        posthearing conference with G. Milligan and Trustee
                        team (.4); review and approval of revised
                        confirmation order (.3); correspondence on same
                        (.2); outline Effective Date preparations and respond
                        to G. Milligan distribution and trust operation
                        questions (.9)
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 556
                                         of 614
                                                                                                      Page            7
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:       132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:      01/31/2021
                         to G. Milligan distribution and trust operation
                         questions (.9)
01/26/2021   SDL         Continue reviewing pleadings and exhibits in               4.50 hrs       450 /hr     2,025.00
                         preparation for confirmation hearing (1.2); call with
                         Trustee and team regarding same (.2); continue
                         preparations for confirmation hearing (.6);
                         correspondence to J. Rudd regarding same (.4);
                         attend and participate in confirmation hearing (.6);
                         follow up call with Trustee and team regarding next
                         steps (.5); revisions and finalize proposed
                         confirmation order (.8); correspondence with court
                         regarding same (.2).
01/27/2021   JMR         Coordinate effective date preparations with S.             0.40 hrs       615 /hr       246.00
                         Lawrence (.2); correspondence on confirmation
                         order entry (.2)
01/27/2021   SDL         Revise proposed confirmation order and re-submit           0.30 hrs       450 /hr       135.00
                         (.2); correspondence with B. Ramirez regarding
                         same and transcript of confirmation hearing (.1);
01/28/2021   JMR         Strategy call with S. Lawrence to advance Effective        0.80 hrs       615 /hr       492.00
                         Date preparations (.3); correspondence with G.
                         Milligan and trustee team on same (.2); analysis of
                         effective date check list and comment on same (.3)
01/28/2021   SDL         Call with J. Rudd to discuss items needed for plan         2.50 hrs       450 /hr     1,125.00
                         to go effective (.1); revisions to trust agreement for
                         execution (.4); revisions to notice of entry of
                         confirmation order and notice of occurrence of
                         effective date (.5); correspondence to Trustee and
                         team regarding same (.6); review of plan,
                         confirmation order and related documents in
                         connection with same (.9).
01/29/2021   JMR         Strategy conference with S. Lawrence regarding             0.50 hrs       615 /hr       307.50
                         advancing effective date preparations and items
                         (.3); follow up correspondence on same (.2)
01/29/2021   SDL         Call with Trustee and Team regarding next steps for        0.20 hrs       450 /hr        90.00
                         plan to go effective.
             Total fees for this matter                                           167.00 hrs                  86,338.50




DISBURSEMENTS
 01/13/2021 Postage. (BR)                                                                                      120.23
 01/13/2021 Copies (BR)                                                                                        316.80
 01/21/2021 Classic Legal Document Services, Inc.                                                              159.85
 01/25/2021 Inventus - Litigation support vendors                                                              535.06
                Total disbursements for this matter                                                          $1,131.94
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 557
                                         of 614
                                                                                             Page             8
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:        132673
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      01/31/2021

BILLING SUMMARY

                                                                TOTAL FEES       $86,338.50
                                                      TOTAL DISBURSEMENTS         $1,131.94

                                             TOTAL CHARGES FOR THIS BILL         $87,470.44
                                                      NET BALANCE FORWARD       $30,236.00
                                                     TOTAL BALANCE NOW DUE      $117,706.44


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                   12.40   175.00          $2,170.00
       Assistant
       Partner         JMR          Jason M Rudd                     88.20   615.00         $54,243.00
       Partner         NBN          Nick B. Nelson                    0.70   515.00            $360.50
       Associate       SDL          Scott D. Lawrence                65.70   450.00         $29,565.00
                                                                    167.00                  $86,338.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 558
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:            132674
                                                                             Our File No:     7066-10   JMR
                                                                          Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                $14,727.00
                   TOTAL DISBURSEMENTS                                                          $222.65
                   TOTAL CHARGES FOR THIS BILL                                               $14,949.65

                   NET BALANCE FORWARD                                                       $11,819.70
                   TOTAL BALANCE NOW DUE                                                     $26,769.35




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 559
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.             132674
                                                                                  Reference No.        7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice           Balance
     Number             Date               Number              Attorney            Amount             Due
          128953     11/06/2020              10                 JMR                   $168.00             $33.60
          130175     12/03/2020              10                 JMR                $29,627.50          $5,925.50
          131690     01/08/2021              10                 JMR                $29,450.44          $5,860.60
                                     Total Outstanding Balance                                        $11,819.70
                                     Total Amount Due on this Invoice                                 $14,949.65
                                     Total Balance Now Due                                            $26,769.35


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $5,860.60             $0.00           $5,959.10              $0.00       $0.00        $11,819.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 560
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                       Invoice No:            132674
                                                                                     Our File No:     7066-10   JMR
                                                                                  Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 01/08/2021                      $35,409.54
Payments received since last invoice                                $23,589.84
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $11,819.70

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/04/2021 SDL    Correspondence with Court regarding proposed                   0.10 hrs       450 /hr        45.00
                  orders on claims objections.
01/05/2021 JMR    Correspondence with Hinshaw regarding stipulation              0.40 hrs       615 /hr       246.00
                  (.2); correspondence on and analysis of claim
                  settlements to potential to increase recovery (.4)
01/09/2021 JMR    Correspondence with E. White and trustee team on               0.20 hrs       615 /hr       123.00
                  resolution of paid claims and stipulations on same
                  (.2)
01/11/2021 BR     Prepare proposed order for Wembley objection.                  0.20 hrs       175 /hr        35.00
01/11/2021 SDL    Correspondence with B. Ramirez regarding                       0.20 hrs       450 /hr        90.00
                  proposed order on Wembley objection (.1); review
                  and revise same (.1).
01/12/2021 NBN    Correspond with counsel for White Parties regarding            1.50 hrs       515 /hr       772.50
                  production of documents; coordinate production of
                  documents.
01/13/2021 JMR    Correspondence with A. Zarafshani regarding claim              0.80 hrs       615 /hr       492.00
                  objections (.2); correspondence with M. Carter on
                  Hinshaow claim (.2); anlaysis of other claims to
                  address stipulations and withdrawals (.4)
01/14/2021 JMR    Portion of trustee team call regarding claims issues           1.20 hrs       615 /hr       738.00
                  (.2); anlaysis of claims estimates and recoveries on
                  same (.4); correspondence regaridng Trane,
                  Hinshaw and Schinder (.3); correspondence on
                  Class 9 claim creditor inquiries (.3)
01/20/2021 JMR    Correspondence with M. Carter at Hinshaw                       0.40 hrs       615 /hr       246.00
                  regarding stipulation to resolve objection (.3); follow
                  up correspondence with trustee team on same (.1)
01/21/2021 SDL    Review stipulation from Hinshaw regarding claim                0.40 hrs       450 /hr       180.00
                  (.3); correspondence and call with J. Rudd
                  regarding same (.1).
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 561
                                         of 614
                                                                                                    Page           1
Greg Milligan as proposed ch 11 trustee of                                                   Invoice No:      132674
3443 Zen Garden,Services
For Professional  LP     Rendered                                                     Invoice through:     01/31/2021
                                                                                       hrs           /hr
                        (.3); correspondence and call with J. Rudd
                        regarding same (.1).
01/22/2021 JMR          Settlement conference with Hinshaw regarding              2.30 hrs       615 /hr    1,414.50
                        objection to secured claim and related proposed
                        stipulation (.5); strategy conference with S.
                        Lawrence on same (.4); analysis of revisions to
                        Hinshaw stipulation (.5); correspondence on
                        Hinshaw engagement letter (.3); document review
                        for same (.4); follow up correspondence with M.
                        Carter (.2)
01/22/2021 SDL          Correspondence and call with J. Rudd to plan for          3.30 hrs       450 /hr    1,485.00
                        call regarding Hinshaw claim resolution (.2);
                        correspondence with M. Carter regarding same (.3);
                        call with M. Carter regarding same (.4); work on
                        revisions to proposed stipulation (.2); follow up calls
                        and correspondence with N. Nelson and J.Rudd
                        (.7); call and correspondence with T. Scannell
                        regarding same (.1); research forms and rules
                        applicable to omnibus claims objection (.8);
                        research lien issues under law applicable to
                        Hinshaw claims (.6).
01/23/2021 SDL          Initial draft of omnibus objection to satisfied claims.   1.90 hrs       450 /hr      855.00
01/24/2021 JMR          Revised Hinshaw stipulation to address secured            0.90 hrs       615 /hr      553.50
                        claim request issues (.5); Correspondence with M.
                        Carter regarding Hinshaw secured claim and
                        disputes on same and related non-debtor invoice
                        (.4)
01/24/2021 SDL          Finalize draft of omnibus objection to satisfied          2.40 hrs       450 /hr    1,080.00
                        claims.
01/24/2021 SDL          Review correspondence from M. Carter regarding            0.60 hrs       450 /hr      270.00
                        Hinshaw claim, including cross reference to
                        objection in same (.4); analysis and correspondence
                        to J. Rudd regarding same (.2).
01/25/2021 BR           Finalize omnibus objection to claims; file and serve      1.60 hrs       175 /hr      280.00
                        re same.
01/25/2021 JMR          Analysis and comment on omnibus objection to              5.20 hrs       615 /hr    3,198.00
                        satisfied claims (.5); correspondence with S.
                        Lawrence and E. White on same (.3); analysis and
                        comment on M. Carter revised stipulation (.5);
                        telephone conferences (3) with M. Carter on same
                        (.6); telephone conferences (2) with G. Milligan on
                        same (.6); follow up correspondence with M. Carter
                        on release language negotiations (.5); further
                        revisions to stipulation based on call with M. Carter
                        (.4); review and approve final redlined stipulation
                        (.2); correspondence for Trustee approval of same
                        (.3); further conference call with M. Carter on
                        additional comments to stipulation (.3); review of M.
                        Carter further revised stipulation (.4);
                        correspondence with Trustee for approval of same
                        (.3)
01/25/2021 SDL          Review and revise omnibus objection (.6); calls and       4.60 hrs       450 /hr    2,070.00
                        correspondence with Trustee and team regarding
                        efforts to secure satisfaction of claims (.4);
                        correspondence to Trustee and team regarding
                        same (.5); correspondence with lender regarding
                        Hinshaw matters (.1); review proposed stipulation
                        from Hinshaw (.2); correspondence to J. Rudd
                        regarding same (.2); additional revisions to omnibus
                        objection (.3); correspondence regarding service of
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 562
                                         of 614
                                                                                                 Page           2
Greg Milligan as proposed ch 11 trustee of                                                Invoice No:      132674
3443 Zen Garden,Services
For Professional  LP     Rendered                                                  Invoice through:     01/31/2021
                       from Hinshaw (.2); correspondence to J. Rudd
                       regarding same (.2); additional revisions to omnibus
                       objection (.3); correspondence regarding service of
                       same (.2); revisions to Hinshaw stipulation and
                       correspondence and call with J. Rudd and Hinshaw
                       counsel regarding same (.9); finalize omnibus
                       objection for filing and correspondence with B.
                       Ramirez regarding same (.8); additional
                       correspondence regarding satisfaction of claims
                       (.4).
01/26/2021 JMR         Review of final revised Hinshaw stipulation from M.     0.60 hrs       615 /hr      369.00
                       Carter and approve same for filing (.4);
                       correspondence with M. Carter on same (.2)
01/27/2021 JMR         Correspondence on pending claim objections with         0.10 hrs       615 /hr       61.50
                       S. Lawrence (.1)
01/29/2021 JMR         Correspondence on status of claim objection             0.20 hrs       615 /hr      123.00
                       resolutions (.2)
           Total fees for this matter                                         29.10 hrs                 14,727.00




DISBURSEMENTS
 01/26/2021 Postage. (BR)                                                                                 39.65
 01/26/2021 Copies (BR)                                                                                  183.00
                Total disbursements for this matter                                                     $222.65
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 563
                                         of 614
                                                                                             Page             3
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:        132674
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      01/31/2021

BILLING SUMMARY

                                                                TOTAL FEES       $14,727.00
                                                      TOTAL DISBURSEMENTS           $222.65

                                             TOTAL CHARGES FOR THIS BILL         $14,949.65
                                                      NET BALANCE FORWARD       $11,819.70
                                                     TOTAL BALANCE NOW DUE       $26,769.35


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Legal           BR           Brenda Ramirez                    1.80   175.00            $315.00
       Assistant
       Partner         JMR          Jason M Rudd                     12.30   615.00          $7,564.50
       Partner         NBN          Nick B. Nelson                    1.50   515.00            $772.50
       Associate       SDL          Scott D. Lawrence                13.50   450.00          $6,075.00
                                                                     29.10                  $14,727.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 564
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                               February 3, 2021
                                                                               Invoice No:          132675
                                                                             Our File No:    7066-17   JMR
                                                                          Billing through:       01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Meetings and Communications with Creditors

                   TOTAL FEES                                                                $450.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $450.00

                   NET BALANCE FORWARD                                                       $473.20
                   TOTAL BALANCE NOW DUE                                                     $923.20




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 565
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 3, 2021

                                                                                     Invoice No.            132675
                                                                                  Reference No.       7066-17 JMR



Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128951      11/06/2020             17                 JMR                  $686.00            $137.20
          130178      12/03/2020             17                 JMR                 $1,680.00           $336.00
                                     Total Outstanding Balance                                          $473.20
                                     Total Amount Due on this Invoice                                   $450.00
                                     Total Balance Now Due                                              $923.20


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00             $473.20              $0.00       $0.00         $473.20




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 566
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 3, 2021

                                                                                      Invoice No:            132675
                                                                                    Our File No:     7066-17   JMR
                                                                                 Billing through:        01/31/2021
Greg Milligan
Attn: Gregory S. Milligan




Meetings and Communications with Creditors

Balance forward as of invoice dated 12/03/2020                      $2,662.80
Payments received since last invoice                                $2,189.60
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $473.20

Trust balance carried forward                                           $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/11/2021 SDL         Correspondence with potential claimant about and         0.30 hrs       450 /hr       135.00
                       research regarding impact on claimant of prior
                       claims objections.
01/12/2021 SDL         Research regarding claims of inquiring claimant and      0.30 hrs       450 /hr       135.00
                       correspondence related to same.
01/14/2021 SDL         Research and correspondence with creditor                0.20 hrs       450 /hr        90.00
                       regarding distributions under plan (.1);
                       correspondence with creditor regarding outstanding
                       issues in case (.1).
01/27/2021 SDL         Correspondence with creditor regarding case status.      0.10 hrs       450 /hr        45.00
01/29/2021 SDL         Correspondence to Hinshaw regarding claim and            0.10 hrs       450 /hr        45.00
                       entry of stipulation.
           Total fees for this matter                                           1.00 hrs                     450.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 567
                                         of 614
                                                                                           Page              1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:         132675
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:       01/31/2021

BILLING SUMMARY

                                                              TOTAL FEES            $450.00
                                                    TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL            $450.00
                                                    NET BALANCE FORWARD             $473.20
                                                  TOTAL BALANCE NOW DUE             $923.20


       Timekeeper Summary

       Name                                                        Hours    Rate              Amount
       Associate       SDL          Scott D. Lawrence               1.00   450.00             $450.00
                                                                    1.00                      $450.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 568
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 23, 2021
                                                                               Invoice No:           134104
                                                                             Our File No:    7066-13   JMR
                                                                          Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Applications

                   TOTAL FEES                                                                   $0.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                  $0.00

                   NET BALANCE FORWARD                                                       $5,270.42
                   TOTAL BALANCE NOW DUE                                                     $5,270.42




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 569
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 23, 2021

                                                                                    Invoice No.             134104
                                                                                 Reference No.        7066-13 JMR



Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128946     11/06/2020              13                 JMR                 $7,378.00         $1,475.60
          130179     12/03/2020              13                 JMR                $14,498.30         $2,713.62
          131381     01/08/2021              13                 JMR                   $498.50            $99.70
          132668     02/03/2021              13                 JMR                   $981.50          $981.50
                                     Total Outstanding Balance                                        $5,270.42
                                     Total Amount Due on this Invoice                                     $0.00
                                     Total Balance Now Due                                            $5,270.42


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
               $981.50            $99.70           $2,713.62        $1,475.60         $0.00        $5,270.42




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 570
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 23, 2021

                                                                                      Invoice No:            134104
                                                                                    Our File No:     7066-13   JMR
                                                                                 Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Applications

Balance forward as of invoice dated 02/03/2021                       $5,270.42
Payments received since last invoice                                    $0.00
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                  $5,270.42

Trust balance carried forward                                           $0.00


BILLING SUMMARY

                                                           TOTAL FEES                        $0.00
                                                 TOTAL DISBURSEMENTS                         $0.00

                                        TOTAL CHARGES FOR THIS BILL                          $0.00
                                                 NET BALANCE FORWARD                    $5,270.42
                                             TOTAL BALANCE NOW DUE                       $5,270.42




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 571
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 23, 2021
                                                                               Invoice No:          134099
                                                                             Our File No:    7066-15   JMR
                                                                          Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Financing and Cash Collateral

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $0.00

                   NET BALANCE FORWARD                                                       $938.00
                   TOTAL BALANCE NOW DUE                                                     $938.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 572
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 23, 2021

                                                                                    Invoice No.             134099
                                                                                 Reference No.        7066-15 JMR



Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128956      11/06/2020             15                 JMR                 $1,106.00           $221.20
          130176      12/03/2020             15                 JMR                 $2,968.00           $593.60
          131377      01/08/2021             15                 JMR                  $616.00            $123.20
                                     Total Outstanding Balance                                          $938.00
                                     Total Amount Due on this Invoice                                     $0.00
                                     Total Balance Now Due                                              $938.00


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00         $123.20             $593.60          $221.20         $0.00         $938.00




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 573
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 23, 2021

                                                                                      Invoice No:            134099
                                                                                    Our File No:     7066-15   JMR
                                                                                 Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Financing and Cash Collateral

Balance forward as of invoice dated 01/08/2021                       $1,430.80
Payments received since last invoice                                  $492.80
Adjustments since last invoice                                          $0.00
Net Balance Forward                                                   $938.00

Trust balance carried forward                                           $0.00


BILLING SUMMARY

                                                           TOTAL FEES                        $0.00
                                                 TOTAL DISBURSEMENTS                         $0.00

                                        TOTAL CHARGES FOR THIS BILL                          $0.00
                                                 NET BALANCE FORWARD                      $938.00
                                             TOTAL BALANCE NOW DUE                         $938.00




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 574
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 23, 2021
                                                                               Invoice No:          134100
                                                                             Our File No:    7066-14   JMR
                                                                          Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Employment and Fee Application Objections

                   TOTAL FEES                                                                  $0.00
                   TOTAL DISBURSEMENTS                                                         $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $0.00

                   NET BALANCE FORWARD                                                         $0.00
                   TOTAL BALANCE NOW DUE                                                       $0.00




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 575
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 February 23, 2021

                                                                                      Invoice No:             134100
                                                                                    Our File No:      7066-14   JMR
                                                                                 Billing through:         02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Employment and Fee Application Objections

Balance forward as of invoice dated 10/07/2020                       $1,736.00
Payments received since last invoice                                 $1,736.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                      $0.00

Trust balance carried forward                                            $0.00


BILLING SUMMARY

                                                           TOTAL FEES                        $0.00
                                                 TOTAL DISBURSEMENTS                         $0.00

                                        TOTAL CHARGES FOR THIS BILL                          $0.00
                                                 NET BALANCE FORWARD                         $0.00
                                              TOTAL BALANCE NOW DUE                           $0.00




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 576
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               February 23, 2021
                                                                                Invoice No:          134101
                                                                              Our File No:    7066-08   JMR
                                                                           Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Business Operations

                   TOTAL FEES                                                                   $0.00
                   TOTAL DISBURSEMENTS                                                          $0.00
                   TOTAL CHARGES FOR THIS BILL                                                  $0.00

                   NET BALANCE FORWARD                                                        $369.60
                   TOTAL BALANCE NOW DUE                                                      $369.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 577
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 23, 2021

                                                                                     Invoice No.            134101
                                                                                  Reference No.       7066-08 JMR



Greg Milligan
Attn: Gregory S. Milligan




Business Operations


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice          Balance
     Number             Date               Number               Attorney           Amount            Due
          128952      11/06/2020             08                  JMR                 $1,848.00          $369.60
                                     Total Outstanding Balance                                          $369.60
                                     Total Amount Due on this Invoice                                     $0.00
                                     Total Balance Now Due                                              $369.60


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days   Total Past Due
                   $0.00           $0.00                $0.00          $369.60        $0.00         $369.60




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 578
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 23, 2021

                                                                                      Invoice No:            134101
                                                                                    Our File No:     7066-08   JMR
                                                                                 Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Business Operations

Balance forward as of invoice dated 11/06/2020                       $5,692.80
Payments received since last invoice                                 $5,323.20
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                   $369.60

Trust balance carried forward                                           $0.00


BILLING SUMMARY

                                                           TOTAL FEES                        $0.00
                                                 TOTAL DISBURSEMENTS                         $0.00

                                        TOTAL CHARGES FOR THIS BILL                          $0.00
                                                 NET BALANCE FORWARD                      $369.60
                                             TOTAL BALANCE NOW DUE                         $369.60




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 579
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 26, 2021
                                                                               Invoice No:            134098
                                                                             Our File No:     7066-19   JMR
                                                                          Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Plan and Disclosure Statement

                   TOTAL FEES                                                                 $3,385.00
                   TOTAL DISBURSEMENTS                                                         $314.89
                   TOTAL CHARGES FOR THIS BILL                                                $3,699.89

                   NET BALANCE FORWARD                                                       $47,503.70
                   TOTAL BALANCE NOW DUE                                                     $51,203.59




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 580
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax No. XX-XXXXXXX
                                                   February 26, 2021

                                                                                    Invoice No.             134098
                                                                                 Reference No.        7066-19 JMR



Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement


                                                  Account Statement

     Invoice           Invoice            Matter               Billing             Invoice          Balance
     Number             Date             Number               Attorney             Amount            Due
          128954     11/06/2020             19                 JMR                 $59,864.00        $11,972.80
          130180     12/03/2020             19                 JMR                 $36,973.50         $7,394.70
          131376     01/08/2021             19                 JMR                 $58,641.21        $10,868.50
          132673     02/03/2021             19                 JMR                 $87,470.44        $17,267.70
                                     Total Outstanding Balance                                       $47,503.70
                                     Total Amount Due on this Invoice                                 $3,699.89
                                     Total Balance Now Due                                           $51,203.59


                                            Aging of Past Due Amounts
             0-30 Days      31-60 Days           61-90 Days      91-120 Days Over 120 Days    Total Past Due
            $17,267.70      $10,868.50            $7,394.70       $11,972.80          $0.00       $47,503.70




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 581
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                 February 26, 2021

                                                                                        Invoice No:            134098
                                                                                      Our File No:     7066-19   JMR
                                                                                   Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Plan and Disclosure Statement

Balance forward as of invoice dated 02/03/2021                   $117,706.44
Payments received since last invoice                                 $70,202.74
Adjustments since last invoice                                            $0.00
Net Balance Forward                                                  $47,503.70

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
02/01/2021 BR     Prepare affidavit of service; prepare service list.             2.40 hrs       175 /hr       420.00
02/01/2021 JMR    Review outline and correspondence regarding                     1.40 hrs       615 /hr       861.00
                  status and update on Effective date items (.4);
                  Conference call with G. Milligan and Trustee team to
                  advance preparations for Effective Date (.6);
                  correspondence on final revisions and execution of
                  Trust agreement (.2); review redline of final Trust
                  Agreement to confirm changes (.2)
02/01/2021 SDL    Call with Trustee and Team regarding timing and                 2.60 hrs       450 /hr     1,170.00
                  conditions precedent to occurrence of effective date
                  (.3); finalize notice of same (.2); review and revise
                  service lists for same (.5); review documents in
                  Trustee Team's shared folders correspondence with
                  B. Ramirez regarding same (.8); revise, circulate,
                  and review final version of Trust Agreement (.4);
                  review supplementary service list from B. Ramirez
                  and call with J. Rudd regarding same (.1); additional
                  revisions to service lists and notice of confirmation
                  order and effective date (.4).
02/02/2021 BR     Finalize notice of entry of effective date; file re             0.40 hrs       175 /hr        70.00
                  same.
02/02/2021 JMR    Review and approve notice of effective date and                 0.60 hrs       615 /hr       369.00
                  entry of confirmation order (.2); correspondence on
                  same (.2); correspondence on effective date
                  transfers and related issued (.2)
02/02/2021 SDL    Review service lists and correspondence to                      1.10 hrs       450 /hr       495.00
                  Panache regarding same (.2); update
                  correspondence to B. Ramirez regarding notice of
                  effective date and draft affidavit of service regarding
                  same (.2); additional revisions to notice and
                  correspondence to J. Rudd regarding same (.1);
                  correspondence with G. Milligan regarding same
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 582
                                         of 614
                                                                                                      Page               1
Greg Milligan as proposed ch 11 trustee of                                                     Invoice No:          134098
3443 Zen Garden,Services
For Professional  LP     Rendered                                                       Invoice through:      02/23/2021
                         same (.2); additional revisions to notice and
                         correspondence to J. Rudd regarding same (.1);
                         correspondence with G. Milligan regarding same
                         (.1); finalize notice for filing (.2); correspondence
                         with B. Ramirez regarding revisions to service list
                         and related issues (.3).
             Total fees for this matter                                             8.50 hrs                       3,385.00




DISBURSEMENTS
 01/23/2021 UPS - Delivery                                                                                          24.75
 01/23/2021 UPS - Delivery                                                                                          29.69
 02/03/2021 Exact Legal Copy Services LLC - Mail out                                                               260.45
                Total disbursements for this matter                                                               $314.89


BILLING SUMMARY

                                                               TOTAL FEES                  $3,385.00
                                                     TOTAL DISBURSEMENTS                    $314.89

                                             TOTAL CHARGES FOR THIS BILL                   $3,699.89
                                                     NET BALANCE FORWARD                  $47,503.70
                                                   TOTAL BALANCE NOW DUE                  $51,203.59


       Timekeeper Summary

       Name                                                                Hours        Rate            Amount
       Legal           BR           Brenda Ramirez                           2.80     175.00            $490.00
       Assistant
       Partner         JMR          Jason M Rudd                             2.00     615.00          $1,230.00
       Associate       SDL          Scott D. Lawrence                        3.70     450.00          $1,665.00
                                                                             8.50                     $3,385.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 583
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 26, 2021
                                                                               Invoice No:           134102
                                                                             Our File No:    7066-04   JMR
                                                                          Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Disposition

                   TOTAL FEES                                                                $2,250.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $2,250.00

                   NET BALANCE FORWARD                                                       $5,241.90
                   TOTAL BALANCE NOW DUE                                                     $7,491.90




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 584
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 26, 2021

                                                                                     Invoice No.            134102
                                                                                  Reference No.       7066-04 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition


                                                   Account Statement

     Invoice           Invoice              Matter               Billing           Invoice          Balance
     Number             Date               Number               Attorney           Amount            Due
          128949     11/06/2020              04                  JMR                $22,521.50        $4,504.30
          130174     12/03/2020              04                  JMR                   $448.00           $89.60
          132672     02/03/2021              04                  JMR                 $3,240.00         $648.00
                                     Total Outstanding Balance                                        $5,241.90
                                     Total Amount Due on this Invoice                                 $2,250.00
                                     Total Balance Now Due                                            $7,491.90


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days      91-120 Days Over 120 Days   Total Past Due
               $648.00             $0.00               $89.60        $4,504.30        $0.00        $5,241.90




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 585
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 February 26, 2021

                                                                                       Invoice No:            134102
                                                                                     Our File No:     7066-04   JMR
                                                                                  Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Asset Disposition

Balance forward as of invoice dated 02/03/2021                       $7,833.90
Payments received since last invoice                                 $2,592.00
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $5,241.90

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/01/2021 SDL         Continue draft and developing background for bid          0.90 hrs       450 /hr       405.00
                       procedures motion.
02/01/2021 SDL         Call with Trustee and Team regarding status of            3.30 hrs       450 /hr     1,485.00
                       assignment agreement, timing, and revisions (.3);
                       review revisions to assignment agreement and
                       attachments (.5); additional revisions to same (.5);
                       revisions to assignment (1.2); correspondence to J.
                       Rudd and N. Nelson regarding same (.3); call with J.
                       Rudd regarding same (.1); finalize all and circulate
                       to Trustee and team (.4).
02/02/2021 SDL         Revisions to assignment agreement and finalize            0.80 hrs       450 /hr       360.00
                       (.2); revisions to assignment and finalize (.2);
                       correspondence to counsel for Panache regarding
                       assignment agreement and attachments for review
                       (.4).
           Total fees for this matter                                            5.00 hrs                   2,250.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 586
                                         of 614
                                                                                           Page             1
Greg Milligan as proposed ch 11 trustee of                                          Invoice No:        134102
3443 Zen Garden,Services
For Professional  LP     Rendered                                            Invoice through:      02/23/2021

BILLING SUMMARY

                                                              TOTAL FEES        $2,250.00
                                                    TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL        $2,250.00
                                                    NET BALANCE FORWARD         $5,241.90
                                                  TOTAL BALANCE NOW DUE         $7,491.90


       Timekeeper Summary

       Name                                                        Hours    Rate             Amount
       Associate       SDL          Scott D. Lawrence               5.00   450.00          $2,250.00
                                                                    5.00                   $2,250.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 587
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                            3131 McKinney Avenue
                                                   Suite 500
                                               Dallas, TX 75204
                                             (214) 692-6200 phone
                                           (214) 692-6255 facsimile
                                         Federal Tax No: XX-XXXXXXX

                                              February 26, 2021
                                                                               Invoice No:           134103
                                                                             Our File No:    7066-03   JMR
                                                                          Billing through:       02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




                                               Matter Summary
RE:    Asset Analysis and Recovery

                   TOTAL FEES                                                                $2,761.00
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                               $2,761.00

                   NET BALANCE FORWARD                                                       $2,649.50
                   TOTAL BALANCE NOW DUE                                                     $5,410.50




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 588
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                     February 26, 2021

                                                                                    Invoice No.             134103
                                                                                 Reference No.        7066-03 JMR



Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128948     11/06/2020              03                 JMR                 $2,227.50          $445.50
          130173     12/03/2020              03                 JMR                  $896.00           $179.20
          131378     01/08/2021              03                 JMR                  $728.00           $145.60
          132671     02/03/2021              03                 JMR                 $9,396.00         $1,879.20
                                     Total Outstanding Balance                                        $2,649.50
                                     Total Amount Due on this Invoice                                 $2,761.00
                                     Total Balance Now Due                                            $5,410.50


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
             $1,879.20           $145.60             $179.20          $445.50         $0.00        $2,649.50




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 589
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                 February 26, 2021

                                                                                        Invoice No:            134103
                                                                                      Our File No:     7066-03   JMR
                                                                                   Billing through:        02/23/2021
Greg Milligan
Attn: Gregory S. Milligan




Asset Analysis and Recovery

Balance forward as of invoice dated 02/03/2021                       $10,166.30
Payments received since last invoice                                 $7,516.80
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                  $2,649.50

Trust balance carried forward                                            $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/01/2021 SDL         Call with D. Heringer to discuss research related to       0.30 hrs       450 /hr       135.00
                       recovery on potential causes of action.
02/01/2021 JMR         Analysis and extensive revisions to settlement             2.90 hrs       615 /hr     1,783.50
                       agreement with Panache on disposition of A1/NAE
                       claim (1.6); correspondence with S. Lawrence, N.
                       Nelson and G. Milligan on same (.4); anlaysis and
                       comment on claim assignment document (.6); follow
                       corrspondence with S. Lawrence and G. Milligan on
                       same (.3)
02/01/2021 NBN         Attend call with client regarding claims assignment;       0.80 hrs       515 /hr       412.00
                       review assignment agreement and claims
                       description.
02/02/2021 JMR         Correspondence on A1 claim assignment                      0.70 hrs       615 /hr       430.50
                       negotiation documents and drafts (.3); analysis of
                       revisions to same (.4)
           Total fees for this matter                                             4.70 hrs                   2,761.00
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 590
                                         of 614
                                                                                             Page             1
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:        134103
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:      02/23/2021

BILLING SUMMARY

                                                                TOTAL FEES        $2,761.00
                                                      TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL          $2,761.00
                                                      NET BALANCE FORWARD         $2,649.50
                                                     TOTAL BALANCE NOW DUE        $5,410.50


       Timekeeper Summary

       Name                                                          Hours    Rate             Amount
       Partner         JMR          Jason M Rudd                      3.60   615.00          $2,214.00
       Partner         NBN          Nick B. Nelson                    0.80   515.00            $412.00
       Associate       SDL          Scott D. Lawrence                 0.30   450.00            $135.00
                                                                      4.70                   $2,761.00

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 591
                                        of 614
                            Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                               February 26, 2021
                                                                              Invoice No:           134105
                                                                            Our File No:    7066-25   JMR
                                                                         Billing through:       02/23/2021
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



                                                Matter Summary
RE:   Challenge Investigation

                 TOTAL FEES                                                                 $7,695.50
                 TOTAL DISBURSEMENTS                                                            $0.00
                 TOTAL CHARGES FOR THIS BILL                                                $7,695.50

                 NET BALANCE FORWARD                                                            $0.00
                 TOTAL BALANCE NOW DUE                                                      $7,695.50




                                          Wiring Instructions:
                                               Vista Bank
                                        Routing No.: 111314575
                                         Account No.: 7027538
                          Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                           Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 592
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                  February 26, 2021

                                                                                         Invoice No:            134105
                                                                                       Our File No:     7066-25   JMR
                                                                                    Billing through:        02/23/2021
Greg Milligan
Greg Milligan as proposed ch 11 trustee of 3443 Zen Garden, LP
Email to: gmilligan@harneypartners.com



Challenge Investigation

Balance forward as of invoice dated 10/07/2020                        $25,287.00
Payments received since last invoice                                  $25,287.00
Adjustments since last invoice                                             $0.00
Net Balance Forward                                                        $0.00

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
01/01/2021 BR          Finalize notice and stipulation extending removables        0.40 hrs       175 /hr        70.00
                       challenge deadlines.
01/01/2021 JMR         Research and analysis of handling of credit bid             3.50 hrs       615 /hr     2,152.50
                       protections in context of auction and draft motion
                       related to auction process (3.5)
01/01/2021 JMR         Draft and strategy and related preparations                 3.20 hrs       615 /hr     1,968.00
                       regarding credit bid challenge motion (2.5);
                       correspondence and strategy on same (.5);
                       telephone conference with Trustee on same (.2)
01/01/2021 JMR         Revise, finalize and file credit bid challenge motion       4.50 hrs       615 /hr     2,767.50
                       (4.5).
01/01/2021 MWB         Draft and revise memorandum regarding loan                  0.50 hrs       575 /hr       287.50
                       documents and perfection of liens.
01/01/2021 SDL         Call with N. Nelson, Trustee, E. White and J. Rudd          0.50 hrs       450 /hr       225.00
                       to discuss challenge investigation and next steps
                       regarding same (.3); correspondence with E. White
                       and Trustee regarding protective advances (.2);
01/01/2021 SDL         Call with J. Rudd, N. Nelson and B. Ramirez                 0.50 hrs       450 /hr       225.00
                       regarding witness and exhibit lists for credit bid
                       motion and other hearing preparation.
           Total fees for this matter                                          13.10 hrs                      7,695.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 593
                                         of 614
                                                                                              Page               1
Greg Milligan as proposed ch 11 trustee of                                             Invoice No:          134105
3443 Zen Garden,Services
For Professional  LP     Rendered                                               Invoice through:        02/23/2021

BILLING SUMMARY

                                                                 TOTAL FEES        $7,695.50
                                                       TOTAL DISBURSEMENTS             $0.00

                                             TOTAL CHARGES FOR THIS BILL           $7,695.50
                                                       NET BALANCE FORWARD               $0.00
                                                   TOTAL BALANCE NOW DUE           $7,695.50


       Timekeeper Summary

       Name                                                           Hours    Rate              Amount
       Legal           BR           Brenda Ramirez                     0.40   175.00               $70.00
       Assistant
       Partner         JMR          Jason M Rudd                      11.20   615.00          $6,888.00
       Partner         MWB          Michael W Bailey                   0.50   575.00             $287.50
       Associate       SDL          Scott D. Lawrence                  1.00   450.00             $450.00
                                                                      13.10                   $7,695.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 594
                                        of 614
                               Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                 March 1, 2021
                                                                                Invoice No:          135035
                                                                              Our File No:    7066-09   JMR
                                                                           Billing through:       02/28/2021
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Case Administration

                   TOTAL FEES                                                                   $0.00
                   TOTAL DISBURSEMENTS                                                        $357.23
                   TOTAL CHARGES FOR THIS BILL                                                $357.23

                   NET BALANCE FORWARD                                                        $327.30
                   TOTAL BALANCE NOW DUE                                                      $684.53




                                             Wiring Instructions:
                                                  Vista Bank
                                           Routing No.: 111314575
                                            Account No.: 7027538
                             Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                             Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 595
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                               3131 McKinney Avenue
                                                      Suite 500
                                                  Dallas, TX 75204
                                                   (214) 692-6200
                                                   (214) 692-6255
                                             Federal Tax No. XX-XXXXXXX
                                                      March 1, 2021

                                                                                    Invoice No.             135035
                                                                                 Reference No.        7066-09 JMR



Greg Milligan
Attn: Gregory S. Milligan




Case Administration


                                                   Account Statement

     Invoice           Invoice              Matter              Billing            Invoice          Balance
     Number             Date               Number              Attorney            Amount            Due
          128957      11/06/2020             09                 JMR                 $3,102.64           $293.70
          130183      12/03/2020             09                 JMR                  $168.00             $33.60
                                     Total Outstanding Balance                                          $327.30
                                     Total Amount Due on this Invoice                                   $357.23
                                     Total Balance Now Due                                              $684.53


                                             Aging of Past Due Amounts
             0-30 Days      31-60 Days            61-90 Days     91-120 Days Over 120 Days    Total Past Due
                   $0.00           $0.00              $33.60          $293.70         $0.00         $327.30




                                 Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 596
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                                 (214) 692-6200
                                                 (214) 692-6255
                                           Federal Tax ID: XX-XXXXXXX

                                                  March 1, 2021

                                                                                     Invoice No:            135035
                                                                                   Our File No:     7066-09   JMR
                                                                                Billing through:        02/28/2021
Greg Milligan
Attn: Gregory S. Milligan




Case Administration

Balance forward as of invoice dated 12/03/2020                    $1,302.20
Payments received since last invoice                                $974.90
Adjustments since last invoice                                        $0.00
Net Balance Forward                                                 $327.30

Trust balance carried forward                                           $0.00



DISBURSEMENTS
 01/01/2021 Inventus - Blowbacks, tabs and Binders                                                        325.60
 01/15/2021 Inventus - Blowbacks, tabs & binding                                                           31.63
                Total disbursements for this matter                                                      $357.23


BILLING SUMMARY

                                                           TOTAL FEES                       $0.00
                                                 TOTAL DISBURSEMENTS                      $357.23

                                        TOTAL CHARGES FOR THIS BILL                       $357.23
                                                 NET BALANCE FORWARD                     $327.30
                                              TOTAL BALANCE NOW DUE                       $684.53




      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
  20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 597
                                        of 614
                              Wick Phillips Gould & Martin, LLP
                                             3131 McKinney Avenue
                                                    Suite 500
                                                Dallas, TX 75204
                                              (214) 692-6200 phone
                                            (214) 692-6255 facsimile
                                          Federal Tax No: XX-XXXXXXX

                                                March 1, 2021
                                                                               Invoice No:            135036
                                                                             Our File No:     7066-10   JMR
                                                                          Billing through:        02/28/2021
Greg Milligan
Attn: Gregory S. Milligan




                                                Matter Summary
RE:    Claims Administration and Objections

                   TOTAL FEES                                                                  $985.50
                   TOTAL DISBURSEMENTS                                                           $0.00
                   TOTAL CHARGES FOR THIS BILL                                                 $985.50

                   NET BALANCE FORWARD                                                       $14,765.10
                   TOTAL BALANCE NOW DUE                                                     $15,750.60




                                            Wiring Instructions:
                                                 Vista Bank
                                          Routing No.: 111314575
                                           Account No.: 7027538
                            Account Name: WICK, PHILLIPS, GOULD & MARTIN LLP
                            Please include invoice number on payment. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 598
                                         of 614
                                 Wick Phillips Gould & Martin, LLP
                                                 3131 McKinney Avenue
                                                        Suite 500
                                                    Dallas, TX 75204
                                                     (214) 692-6200
                                                     (214) 692-6255
                                               Federal Tax No. XX-XXXXXXX
                                                        March 1, 2021

                                                                                        Invoice No.             135036
                                                                                     Reference No.        7066-10 JMR



Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections


                                                     Account Statement

     Invoice           Invoice                Matter              Billing            Invoice            Balance
     Number             Date                 Number              Attorney            Amount              Due
          128953     11/06/2020                10                 JMR                    $168.00             $33.60
          130175     12/03/2020                10                 JMR                 $29,627.50          $5,925.50
          131690     01/08/2021                10                 JMR                 $29,450.44          $5,860.60
          132674     02/03/2021                10                 JMR                 $14,949.65          $2,945.40
                                      Total Outstanding Balance                                          $14,765.10
                                      Total Amount Due on this Invoice                                      $985.50
                                      Total Balance Now Due                                              $15,750.60


                                               Aging of Past Due Amounts
             0-30 Days      31-60 Days              61-90 Days     91-120 Days Over 120 Days     Total Past Due
             $2,945.40           $5,860.60           $5,925.50              $33.60       $0.00        $14,765.10




                                  Please remit payment within 30 days. Thank you!
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 599
                                         of 614
                                Wick Phillips Gould & Martin, LLP
                                              3131 McKinney Avenue
                                                     Suite 500
                                                 Dallas, TX 75204
                                                  (214) 692-6200
                                                  (214) 692-6255
                                            Federal Tax ID: XX-XXXXXXX

                                                   March 1, 2021

                                                                                        Invoice No:            135036
                                                                                      Our File No:     7066-10   JMR
                                                                                   Billing through:        02/28/2021
Greg Milligan
Attn: Gregory S. Milligan




Claims Administration and Objections

Balance forward as of invoice dated 02/03/2021                       $26,769.35
Payments received since last invoice                                $12,004.25
Adjustments since last invoice                                           $0.00
Net Balance Forward                                                 $14,765.10

Trust balance carried forward                                             $0.00

FOR PROFESSIONAL SERVICES RENDERED
02/01/2021 JMR         Correspondence with T. Scannell regarding                  1.10 hrs       615 /hr       676.50
                       satisfaction of tax claims and dispursements of
                       escrow account (.2); Analysis and revisions to claim
                       release form drafted by K. Mercer (.7);
                       correspondence on approval of same with G.
                       Milligan, K. Mercer and S. Lawrence (.2)
02/01/2021 NBN         Coordinate production of documents to White                0.60 hrs       515 /hr       309.00
                       Parties.
           Total fees for this matter                                             1.70 hrs                     985.50
   20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 600
                                         of 614
                                                                                             Page              1
Greg Milligan as proposed ch 11 trustee of                                            Invoice No:         135036
3443 Zen Garden,Services
For Professional  LP     Rendered                                              Invoice through:       02/28/2021

BILLING SUMMARY

                                                                TOTAL FEES            $985.50
                                                      TOTAL DISBURSEMENTS               $0.00

                                             TOTAL CHARGES FOR THIS BILL              $985.50
                                                      NET BALANCE FORWARD       $14,765.10
                                                     TOTAL BALANCE NOW DUE       $15,750.60


       Timekeeper Summary

       Name                                                          Hours    Rate              Amount
       Partner         JMR          Jason M Rudd                      1.10   615.00             $676.50
       Partner         NBN          Nick B. Nelson                    0.60   515.00             $309.00
                                                                      1.70                      $985.50

      Required Notice to Clients.
      THE STATE BAR OF TEXAS INVESTIGATES AND PROSECUTES PROFESSIONAL MISCONDUCT COMMITTED BY
      TEXAS ATTORNEYS. ALTHOUGH NOT EVERY COMPLAINT AGAINST OR DISPUTE WITH A LAWYER INVOLVES
      PROFESSIONAL MISCONDUCT, THE STATE BAR’S OFFICE OR GENERAL COUNSEL WILL PROVIDE YOU WITH
      INFORMATION ABOUT HOW TO FILE A COMPLAINT. PLEASE CALL 1-800-932-1900 TOLL-FREE FOR MORE
      INFORMATION.
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 601
                                      of 614




                         EXHIBIT D
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 602
                                      of 614



                                             Summary of Timekeepers
                                      Year         Billing     Hours      Billing     Hours
   Timekeeper            Title        Admitted   Rate (2020)   (2020)   Rate (2021)   (2021)           Value
   Rudd, Jason M.        Partner      2000       $   560.00    369.1        $615.00     133.10   $431,744.50
   Nelson, Nick B.       Partner      2010       $   495.00    102.8        $515.00      11.40    $83,586.00
   Bailey, Michael W.    Partner      2008       $   545.00      19.4       $575.00       0.50    $10,588.00
   Dalton, Jeff M.       Partner      1999       $   515.00      21.3                     0.00    $13,596.00
   Keeble, Charles C.    Partner      1986       $   560.00      18.1                     0.00    $10,136.00
   Zucker, Matthew I.    Partner      2007       $   515.00       0.2                     0.00      $103.00
   Cannon, Patrick C.    Of Counsel   2002       $   425.00       3.9                     0.00     $1,657.50
   Lawrence, Scott D.   Associate     2013       $   420.00    423.0        $450.00      98.20   $321,894.00
   Heringer, Daniella G. Associate    2019       $   335.00      59.4                     0.00    $19,564.00
   Drawhorn, Lauren K. Associate      2010       $   475.00       8.6                     0.00     $4,085.00
   Goins, Ryan A.       Associate     2009       $   475.00       3.0                     0.00     $2,280.00
                        Legal
   Ramirez, Brenda                    N/A        $   165.00      53.4       $175.00      17.60    $18,309.50
                        Assistant
                                                                                        Total:   $917,543.50
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 603
                                      of 614




                          EXHIBIT E
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 604
                                      of 614



                                   Summary of Expenses

               Expenses                         Amount
               Copies                             $       6,474.25
               Exhibit Binders                    $       2,041.29
               Delivery Services                  $        506.74
               Online Research                    $        424.58
               Postage                            $       1,617.99
               Travel & Related Expenses          $        283.93
               Court Reporting - Auction          $        870.55
               Transcript                         $        501.40
               Process Serving                    $        199.50
               Discovery Hosting                  $       3,063.52
               Total                              $      15,983.75
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 605
                                      of 614




                          EXHIBIT F
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 606
                                      of 614


                                                                                        Law with Purpose.®



                                           Jason M. Rudd

                                           PARTNER
                                           Dallas
                                           jason.rudd@wickphillips.com
                                           T: 214.740.4038
                                           F: 214.692.6255


 Jason M. Rudd leads Wick Phillips’ restructuring, creditors’ rights, and bankruptcy practice, advising
 clients in all stages of the Chapter 11 and Chapter 7 process, including related litigation and corporate
 transactions.

 Jason represents debtors, secured and unsecured creditors, and creditor committees in Chapter 11
 cases. In Chapter 7 proceedings and post‐confirmation matters, he represents trustees and litigation
 trusts in recovering and administering estate assets, including the prosecution of preference,
 fraudulent transfer, breach of fiduciary duty, alter ego, and other insolvency‐related litigation. In all
 matters, Jason works closely with clients and their advisors and accountants to quickly provide cost‐
 effective options to address the often complex issues faced in insolvency situations.

 In addition, Jason advises distressed companies and their officers, directors, and other fiduciaries in
 pre‐bankruptcy planning and in pursuing various bankruptcy alternatives. These representations
 include coordinating out‐of‐court workouts, wind downs and debt restructurings, assignments for the
 benefit of creditors, and receiverships. He also counsels parties in the sale or purchase of assets in
 financial distress situations.

 Awards & Honors
     Best Lawyers in America© (2021)
     Best Lawyers in Dallas, D Magazine (2020)
     Texas Super Lawyers Rising Star, Texas Monthly and Law & Politics Magazine (2006, 2008‐
        2011, 2015)
     Houston’s Best Lawyers, H Texas Magazine (2010)

 Representative Matters
 Debtor Representations
     Debtors' counsel for the largest commercial crane retailers in the southeastern United States,
        with over $100 million in senior secured debt in their Chapter 11 bankruptcy cases. Important
        issues included prepetition planning, debtor in possession financing, cash collateral, 363 asset
        sales and plan formulation and confirmation.


  Austin | 7004 Bee Caves Road | Building 1, Suite 110 | Austin, Texas 78746 | 512.681.3732
  Dallas | 3131 McKinney Avenue | Suite 500 | Dallas, Texas 75204 | 214.692.6200
  Fort Worth | 100 Throckmorton Street | Suite 1500 | Fort Worth, Texas 76102 | 817.332.7788

  www.wickphillips.com
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 607
                                      of 614


                                                                              Law with Purpose.®


         Debtors' counsel for a nation‐wide network of commercial roofing companies from pre‐
          bankruptcy planning through plan confirmation. He handled issues related to construction
          project bonding and surety issues, enforcing the automatic stay, secured creditor negotiations
          and 363 asset sales.
         Debtor's counsel for residential mortgage banker and broker with 60 branch offices in 35
          states in the wind‐down of its operations through a liquidating Chapter 11 plan. This
          representation included the closing of branch offices and handling claims related to mortgage
          loan wholesale and correspondent agreements.
         Debtor's counsel for international real estate holding company in the sale of over $30 million
          in undeveloped real estate through a Chapter 11 plan of reorganization.

 Creditor Representations
      Lead counsel to secured creditors in numerous Chapter 11 proceedings. Specific matters
         include cash collateral order negotiations, DIP financing issues, opposing plan exclusivity,
         formulating competing plans of reorganization, litigating lien priority disputes and negotiating
         plan of reorganization treatment.
      Lead counsel for unsecured creditor clients on a variety of bankruptcy issues, including
         obtaining critical vendor treatment for prepetition claims, asserting reclamation rights,
         prosecuting administrative expense claims and conducting post‐petition business with
         Chapter 11 debtors.
      Lead counsel to mortgage lenders and servicers in lien avoidance, TILA and RESPA litigation
         and as secured creditors in various bankruptcy cases.
      Counsel to various other stake holders in Chapter 11 and Chapter 7 proceedings. Jason has
         represented equity holders and former officers and directors and in obtaining the
         appointment of an examiner, seeking the appointment of a Chapter 11 trustee, contesting
         plan confirmation, investigating claims against the debtors' financial advisors and secured
         creditors and in obtaining the conversions of a debtor's Chapter 11 case to one under Chapter
         7.

 Committee Representations
     Counsel for the Official Committee of Unsecured Creditors of PJJ Management Corporation
       and its affiliates. Jason served as general bankruptcy counsel for the unsecured creditors
       committee in the Chapter 11 cases of these specialty engineering and manufacturing debtors.
       Issues included contesting cash collateral and plan confirmation, investigating claims against
       the debtors' officer and directors and certain secured creditors and negotiating and obtaining
       improved treatment for unsecured creditors in the debtors' Chapter 11 plan of reorganization.
     Counsel for the Official Committee of Unsecured Creditors of Logix Communications
       Corporation. Jason represented the unsecured creditors committee in the Chapter 11
       bankruptcy of this telecommunications competitive local exchange carrier in Texas, Louisiana,
       Oklahoma and Florida. Case issues included investigating lien avoidance and debt
       recharacterization claims, making a Louisiana World demand to allow the unsecured creditors


  Wick Phillips                                                                                   Page 2
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 608
                                      of 614


                                                                               Law with Purpose.®


          committee to bring claims on behalf of the debtor's estate, negotiating the recovery for and
          protecting the interests of unsecured creditors.

 Trustee and Receiver Representations
      Lead bankruptcy counsel for the trustee of Howrey LLP, one of the largest law firm
         bankruptcies in U.S. history, handling the wind down of operations and offices throughout the
         U.S. and Europe, collecting millions of dollars in accounts receivable, administering the
         disposition of hundreds of thousands of cartons of former client files and coordinating
         secondary liquidation proceedings in foreign jurisdictions.
      Special litigation counsel for the Chapter 7 trustee in prosecuting fraudulent transfer, breach
         of fiduciary duty, alter ego and single business enterprise claims against over thirty domestic
         and foreign defendants. The litigation sought to unwind a complex series of transactions
         involving the transfer of millions of dollars in real estate, securities and partnership interests
         to entities in the U.S., Australia and China.
      General counsel for the Warranty Gold Liquidation Trust (a trust created by the plan of
         reorganization confirmed in the In re Warranty Gold, Ltd. Chapter 11 case) to prosecute claims
         and collect assets for the benefit of over 60,000 consumers holding extended car warranties
         issued by the now defunct debtor.
      Counsel for temporary and permanent receivers appointed in SEC and FTC receivership
         actions, handling the administration and sale of assets, establishment and administration of
         investor and creditor claims procedures and other receivership estate matters.

 All Practice Areas
       Banking and Finance
       Bankruptcy
       Bankruptcy and Creditors' Rights
       Corporate and Finance
       Real Estate Litigation

 Education
     Baylor University School of Law (J.D., 2000)
     Kentucky Wesleyan College (B.A., magna cum laude, 1997)

 Admissions
     Texas
     United States District Court for the Northern, Eastern, Southern and Western Districts of Texas




  Wick Phillips                                                                                     Page 3
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 609
                                      of 614


                                                                                        Law with Purpose.®



                                           Scott Lawrence

                                           ASSOCIATE
                                           Dallas
                                           scott.lawrence@wickphillips.com
                                           T: 214.420.4449
                                           F: 214.692.6255


 Scott Lawrence represents clients in complex bankruptcy and restructuring matters, seeking to find
 the most efficient solutions tailored to his clients’ unique circumstances. Scott represents both
 businesses in financially difficult circumstances and clients that are dealing with them, including
 creditors, lessors, lenders, equity holders, and purchasers of financially distressed companies. Scott
 has industry expertise from previous representations of restaurants, retailers, oil and gas production
 and midstream companies, healthcare services providers, landlords, and financial services institutions,
 among others.
 Scott has also represented debtors, trustees, asset acquirers and creditors in liquidations under
 chapters 7 and 11 and state law wind‐downs and receiverships, including cases resulting from fraud or
 mismanagement. Scott’s expertise includes representing clients in all types of bankruptcy litigation,
 including claims litigation, preference lawsuits, fraudulent transfer claims, and fiduciary litigation.
 Prior to joining the firm, Scott practiced at Akerman LLP, where he built a broad base of experience in
 chapter 11 debtor and creditor representations. He also previously served as a law clerk to two United
 States Bankruptcy court judges.
 All Practice Areas
       Bankruptcy and Creditors’ Rights
       Bankruptcy Litigation
       Corporate and Finance
       Oil & Gas

 Awards & Honors
     Best Lawyers: Ones to Watch (2021)

 Education
     Southern Methodist University Dedman School of Law (J.D., 2013)
     University of Oklahoma (B.A., 2008)

 Admissions
     Texas

  Austin | 7004 Bee Caves Road | Building 1, Suite 110 | Austin, Texas 78746 | 512.681.3732
  Dallas | 3131 McKinney Avenue | Suite 500 | Dallas, Texas 75204 | 214.692.6200
  Fort Worth | 100 Throckmorton Street | Suite 1500 | Fort Worth, Texas 76102 | 817.332.7788

  www.wickphillips.com
20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 610
                                      of 614


                                                                             Law with Purpose.®


         U.S. Bankruptcy Court for the Northern, Southern, Eastern, and Western Districts of Texas
         U.S. District Court for the Northern, Southern, Eastern, and Western Districts of Texas
         U.S. Court of Appeals, Second Circuit




  Wick Phillips                                                                                  Page 2
       20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 611
                                              of 614
      U.S. Bankruptcy Court            3443 Zen Garden, LP           United States Trustee (SMG111)
     903 San Jacinto, Suite 322       3443 Ed Bluestein Blvd.        903 San Jacinto Blvd, Suite 230
      Austin, TX 78701-2450           Austin, TX 78721-2912              Austin, TX 78701-2450


     3443 Zen Garden GP, LLC                      ABC Supply Co Inc.                           Adam Zarafshani
   c/o Rob Roy Parnell, Receiver                   P.O. Box 840899                     3443 Ed Bluestein Blvd., Building V
        241 McKellar Road                        Dallas, TX 75284-8099                       Austin, TX 78721-2912
    Dripping Springs, TX 78620

        ABC Supply Co., Inc.                     ACM Services, LLC                            ACM Services, LLC
        c/o Andrew Myers, PC                    c/o Kell C. Mercer, PC                          c/o Nick Morris
        Attn: Lisa M. Norman
   1885 Saint James Place, 15th Floor
                                              1602 E. Cesar Chavez Street                         3280 FM 112
       Houston, TX 77056-4176                   Austin, TX 78702-4456                        Taylor, TX 76574-4520
          SERVED VIA ECF                          SERVED VIA ECF                              SERVED VIA ECF
             Aero Photo                             Ahern Rentals                            Allied Sales Company
       4000 16th Street North                      P.O. Box 271390                               P.O. Box 6116
      St. Petersburg, FL 33703                Las Vegas, NV 89127-1390                       Austin, TX 78762-6116


                                                 Austin Glass & Mirror                     Austin Glass & Mirror, Inc.
Austin Commercial & Residential Plumbing           6308 Decker Lane                          c/o Kell C. Mercer, PC
      2407 S. Congress Ave, Ste132
         Austin, TX 78704-5505
                                                 Austin, TX 78724-5102                    1602 E. Cesar Chavez Street
                                                  SERVED VIA ECF                            Austin, TX 78702-4456
                                                                                               SERVED VIA ECF
                BPI                           Blue Fish Collaborative, Inc.                 Capital Industries, LLC
          P.O. Box 405300                           P.O. Box 40792                           c/o Kell C. Mercer, PC
      Atlanta, GA 30384-5300                    Austin, TX 78704-0014                     1602 E. Cesar Chavez Street
                                                                                            Austin, TX 78702-4456
                                                                                              SERVED VIA ECF
       Capital Pumping, LP                           Capital Pumping, LP                     Christopher G Burwell
     3200 Steck Ave, Suite 220                     c/o Stephanie O’Rourke                       230 Pereida Street
                                                       Cokinos Young
      Austin, TX 78757-8032                     10999 IH 10 West, Suite 800
                                                                                          San Antonio, TX 78210-1145
        SERVED VIA ECF                         San Antonio, Texas 78230-1349                   SERVED VIA ECF
                                                     SERVED VIA ECF
      Capital Industries, LLC                  CT Laborers Electric, LLC                         City of Austin
     2105 Donley Dr., Ste. 200                     188 Alaska Road                             c/o Anne Morgan
      Austin, TX 78758-4510                     Uhland, TX 78640-6644                          301 W. 2nd Street
                                                                                             Austin, TX 78701-4652

DM’s Construction Equipment Repair            Eightfold Development, LLC                       Equipment Share
        518 Yucca Drive                    3443 Ed Bluestein Blvd., Building V                 5710 Bull Run Dr
  Round Rock, TX 78681-7411                      Austin, TX 78721-2912                     Columbia, MO 65201-2860


               Dan White                             Dan White, Individually                  Equipmentshare.com, Inc.
         c/o Jeffrey M Tillotson                     Dan White Family Trust                   c/o Richard J. Wallace, III
              Tillotson Law                 c/o Deborah D. Williamson,Dykema Gossett             Scheef & Stone LLP
      1807 Ross Avenue, Suite 325                     112 E. Pecan St #1800                   500 N. Akard, Suite 2700
                                                 San Antonio, TX 78205-1521
        Dallas, TX 75201-8040                                                                  Dallas, TX 75201-3306
                                                       SERVED VIA ECF
           SERVED VIA ECF                                                                        SERVED VIA ECF
       20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 612
                                                of 614
     Ferguson Enterprises Inc.       Ferguson Enterprises, LLC         Ferguson Enterprises, LLC
         2551 North Mays               c/o Anthony F. Ciccone            c/o Misti L. Beanland
   Round Rock, TX 78665-2411             611 West 14th Street         8131 LBJ Freeway, Suite 700
        SERVED VIA ECF                 Austin, TX 78701-1725               Dallas, TX 75251
                                         SERVED VIA ECF                   SERVED VIA ECF
     Ferguson Waterworks, LLC       Fritz, Byrne, Head & Gilstrap          Frontier Plastering
   #1106 4427 Factory Hill Drive   221 West Sixth Street, Ste 960            P.O. Box 1455
    San Antonio, TX 78219-2704         Austin, TX 78701-3444             Elgin, TX 78621-1455


          GSC Architects                         Great Lakes Lifting Solutions                        Hilti Inc.
    3100 Alvinn Devanne Bldg. A                       4910 Wilshire Blvd.                        P.O. Box 650756
             Ste. 200-B                        Country Club Hills, IL 60478-3153               Dallas, TX 75265-0756
       Austin, TX 78741-7406


 Fritz, Byrne, Head & Gilstrap, PLLC                  Glass.com of Illinois             H&H Crane Services, Inc. dba Texas Crane Svc
                                                                                                  c/o Robert L. Barrows
       Attn: Lisa C. Fancher                        910 Riverside Dr., Unit 4                Warren, Drugan & Barrows, P.C.
  221 West Sixth Street, Suite 960                  Elmhurst, IL 60126-4979                     800 Broadway, Suite 200
      Austin, TX 78701-3444                           SERVED VIA ECF                          San Antonio, TX 78215-1241
       SERVED VIA ECF                                                                              SERVED VIA ECF
H&H Crane Services, Inc. dba Texas Crane Svc             Hays County                       Hill Country Electric Supply
             c/o Sam Drugan
     Warren, Drugan & Barrows, P.C.                     c/o Tara LeDay                            P.O. Box 577
        800 Broadway, Suite 200                         P.O. Box 1269                      San Antonio, TX 78292-0577
      San Antonio, TX 78215-1241                  Round Rock, TX 78680-1269                     SERVED VIA ECF
           SERVED VIA ECF
                                                      SERVED VIA ECF
   Hinshaw & Culbertson LLP                              Hollandstone                             Hull Supply, Inc.
 151 North Franklin St., Ste. 2500                     P.O. Box 50058                          5117 East Cesar Chavez
     Chicago, IL 60606-1915                         Austin, TX 78763-0058                      Austin, TX 78702-5142


 Hill Country Electric Supply, LP              Koetter Fire Protection of Austin, LLC   Koetter Fire Protection of Austin, LLC
      c/o Kell C. Mercer, PC                    16069 Central Commerce Drive                  c/o Kell C. Mercer, PC
  1602 E. Cesar Chavez Street                    Pflugerville, TX 78660-2005                1602 E. Cesar Chavez Street
      Austin, TX 78702-4456                          SERVED VIA ECF                           Austin, TX 78702-4456
        SERVED VIA ECF                                                                          SERVED VIA ECF
          Jeremie Schultz                            Keytech North America                      MLA Geotechnical
         6555 Hwy 140 W                             20 PGA Drive Suite 201                 2800 Longhorn Blvd Suite 104
     Puryear, TN 38251-3943                         Stafford, VA 22554-8218                   Austin, TX 78758-7624


        Lone Star Materials                            Lone Star Materials, Inc.               Lyle America, Inc.
         11111 Bluff Bend                              c/o Dennis A. McQueen               d/b/a Glass.com of Illinois
                                                       Pagel, Davis & Hill, P.C.
       Austin, TX 78753-3221                          1415 Louisiana, 22nd Floor
                                                                                          1602 E. Cesar Chavez Street
        SERVED VIA ECF                                Houston, TX 77002-7344                Austin, TX 78702-4456
                                                         SERVED VIA ECF                       SERVED VIA ECF
  MOHD Service Solutions LLC                        Mark Schiffgens, CPA                McMinn Land Surveying Company
  3701 E. Plano Parkway Ste 400                  100 E. Anderson Lane Ste 250              4008 Greenmountain Lane
     Plano, TX 75074-1806                           Austin, TX 78752-1233                   Austin, TX 78759-7570
      20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 613
                                               of 614
     Mint Engineering, LLC          Mobile Mini Storage Solutions            NLB Corp.
   5130 Mansfield View Court     4646 East Van Buren Street Suite 400     29830 Beck Road
     Austin, TX 78732-1854            Phoenix, AZ 85008-6927           Wixom, MI 48393-2824


          Nathan Olson                            Texas Concrete                         Paradigm Glass
     11308 Wet Season Dr.                     Oldcastle Materials, Inc              9603 Saunders Lane, #B-2
     Austin, TX 78754-5855                 1320 Arrow Point Dr. Ste 600              Austin, TX 78758-5230
                                            Cedar Park, TX 78613-2189


Panache Development & Construction     Panache Development & Construction, Inc.     Praxair Distribution, Inc.
         P.O. Box 26539                         1100 Norwood Tower                 Dept 0812 P.O. Box 120812
      Austin, TX 78755-0539                       114 W. 7th Street
                                               Austin, TX 78701-3000
                                                                                     Dallas, TX 75312-0812
        SERVED VIA ECF
                                                 SERVED VIA ECF

Professional StruCivil Engineering             Professional Flooring               Ram Tool & Supply Co, Inc
 12710 Research Blvd., Suite 390                  P.O. Box 7558                           Attn: Legal
     Austin, TX 78759-4380                  Fort Worth, TX 76111-0558               4500 5th Ave S, Bldg A
       SERVED VIA ECF                                                               Birmingham, AL 35222

  Regal Plastics Supply Company, Inc         Reinhart & Associates, Inc.                   Rob Roy Parnell
     9200 N. Royal Ln. Suite 120                 P.O. Box 140105                       c/o G. Stewart Whitehead
        Irving, TX 75063-2468                                                                Winstead, PC
                                              Austin, TX 78714-0105                  401 Congress Avenue Ste 2100
                                                                                        Austin, TX 78701-3798


   Rob Roy Parnell, Receiver                         Roca                          Ruiz Testing Services, Inc
       251 McKellar Road                      11190 NW 25th Street                     10854 Gulfdale St.
Dripping Springs, TX 78620-4884                 Miami, FL 33172                   San Antonio, TX 78216-3607


Rompsen Mortgage Limited Partnership   Rompsen Mortgage Limited Partnership       Rompsen Mortgage Limited Partnership
        c/o Mark T. Michell              162 Cumberland Street, Suite 300                Foley & Lardner LLP
       Foley & Lardner LLP                                                                Attn: Tom Scannell
                                              Toronto, Ontario M5R                 2021 McKinney Avenue, Suite 1600
   600 Congress Ave., Suite 3000
                                               SERVED VIA ECF                           Dallas, TX 75201-3340
      Austin, TX 78701-3056
                                                                                          SERVED VIA ECF
        SERVED VIA ECF
     Schindler Elevator Corp.               Schindler Elevator Corporation          Summer Legacy, LLC
     2020 Centimeter Center                      c/o Barbara Emerson                c/o Kell C. Mercer, PC
                                              Bellinger & Suberg, LLP
     Austin, TX 78758-4956                  12221 Merit Drive, Suite 1750
                                                                                  1602 E. Cesar Chavez Street
       SERVED VIA ECF                          Dallas, TX 75251-2281                Austin, TX 78702-4456
                                                 SERVED VIA ECF                       SERVED VIA ECF
      Sigmax Corporation                           Structures                       Summer Legacy, LLC
    321 N. Oakhurst Dr.#602                   6926 N. Lamar Blvd                       P.O. Box 144151
  Beverly Hills, CA 90210-4175               Austin, TX 78752-3508                  Austin, TX 78714-4151
                                                                                      SERVED VIA ECF

      Sweep Across Texas                        The Bug Master                                Trane
       1512 Dungan Lane                         1912 Smith Rd.                         P.O. Box 845053
     Austin, TX 78754-4022                   Austin, TX 78721-3547                   Dallas, TX 75284-5053
     20-10410-hcm Doc#414 Filed 03/04/21 Entered 03/04/21 18:54:37 Main Document Pg 614
                                              of 614
      Texas Air Industries                Texas Air, LLC                Texas Crane Service
401 Congress Ave., Suite 111540       c/o Christopher  Stanley        203 S. W.W. White Rd.
                                       Sneed, Vine & Perry
    Austin, TX 78701-4071                 108 E. 8th Street
                                                                    San Antonio, TX 78219-4221
      SERVED VIA ECF                Georgetown, TX 78626-5802           SERVED VIA ECF
                                              SERVED VIA ECF
         Travis County                      Travis County, Texas               Wembley Metal Buildings
       c/o Jason A. Starks                     P.O. Box 1748                      11914 Radium Street
         P.O. Box 1748                     Austin, TX 78767-1748              San Antonio, TX 78216-2713
    Austin, TX 78767-1748                    SERVED VIA ECF                       SERVED VIA ECF
      SERVED VIA ECF
 Wembley Metal Buildings, LLC                  B. Russell Horton                  G. Stewart Whitehead
    c/o Christopher Burwell          George Brothers Kincaid & Horton LLP              Winstead, PC
       230 Pereida Street                  114 West 7th St. Ste. 1100       401 Congress Avenue, Suite 2100
  San Antonio, TX 78210-1145                Austin, TX 78701-3015                Austin, TX 78701-3798
                                              SERVED VIA ECF
      SERVED VIA ECF                                                               SERVED VIA ECF
         Gregory S. Milligan            United States Trustee – AU12        Dealers Electrical Supply Company
        Chapter 7/11 Trustee           903 San Jacinto Blvd, Suite 230               P.O. Box 14624
  Harney Management Partners, LLC
          P.O. Box 90099
                                          Austin, TX 78701-2450                     Austin, TX 78761
       Austin, TX 78709-0099
         SERVED VIA ECF
  Foran, O’Toole & Burke, LLC                Niilo Studios, LLC                   Howard L. Adelman
321 North Clark Street, Suite 2450            1726 Giles Street                Adelman& Gettleman, Ltd.
       Chicago, IL 60654                     Austin, TX 78722                53 W. Jackson Blvd., Suite 1050
                                                                                   Chicago, IL 60604

Mount Hawley Insurance Company             Star Insurance Company                Doucet & Associates
  9025 North Lindbergh Road                 26255 American Drive              7401B Highway TX-71 West
       Peoria, IL 61615                      Southfield, MI 48034                 Austin, TX 78735


  Sprouse Shrader Smith PLLC
        Attn: Terry Irion
    805 Las Cimas Parkway
    Las Cimas III, Suite 350
       Austin, TX 78746
